Exhibit 10.2

 

Execution Version

 

FIFTH AMENDED AND RESTATED

REVOLVING CREDIT

AND

SECURITY AGREEMENT

 

AMONG

 

DASEKE, INC.

(FORMERLY KNOWN AS HENNESSY CAPITAL ACQUISITION CORP. II),

(AS HOLDINGS),

 

HCAC MERGER SUB, INC.

(TO BE MERGED WITH AND INTO DASEKE, INC.,
WHICH IS TO BE RENAMED AS DASEKE COMPANIES, INC.),

 

AND

 

CERTAIN OF ITS SUBSIDIARIES PARTY HERETO
(AS BORROWERS),

 

PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)

 

AND

 

THE FINANCIAL INSTITUTIONS
FROM TIME TO TIME PARTY HERETO
(AS LENDERS)

 

Dated as of February 27, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

I.      DEFINITIONS

 

1

 

 

 

 

1.1

 

Accounting Terms

 

1

 

1.2

 

General Terms

 

2

 

1.3

 

Uniform Commercial Code Terms

 

61

 

1.4

 

Certain Matters of Construction

 

61

 

1.5

 

Certain Calculations and Tests

 

62

 

 

 

 

 

 

II.    ADVANCES, PAYMENTS

 

64

 

 

 

 

2.1

 

Revolving Advances

 

64

 

2.2

 

Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances

 

65

 

2.3

 

[Reserved]

 

67

 

2.4

 

Swing Loans

 

67

 

2.5

 

Disbursement of Advance Proceeds

 

68

 

2.6

 

Making and Settlement of Advances

 

69

 

2.7

 

Maximum Advances

 

71

 

2.8

 

Manner and Repayment of Advances

 

71

 

2.9

 

Repayment of Excess Advances

 

72

 

2.10

 

Statement of Account

 

72

 

2.11

 

Letters of Credit

 

72

 

2.12

 

Issuance of Letters of Credit

 

73

 

2.13

 

Requirements For Issuance of Letters of Credit

 

74

 

2.14

 

Disbursements, Reimbursement

 

74

 

2.15

 

Repayment of Participation Advances

 

75

 

2.16

 

Documentation

 

76

 

2.17

 

Determination to Honor Drawing Request

 

76

 

2.18

 

Nature of Participation and Reimbursement Obligations

 

76

 

2.19

 

Liability for Acts and Omissions

 

78

 

2.20

 

Mandatory Prepayments

 

79

 

2.21

 

Use of Proceeds

 

80

 

2.22

 

Defaulting Lender

 

80

 

2.23

 

Payment of Obligations

 

83

 

2.24

 

Increase in Maximum Revolving Advance Amount

 

83

 

 

 

 

 

 

III.    INTEREST AND FEES

 

86

 

 

 

 

3.1

 

Interest

 

86

 

3.2

 

Letter of Credit Fees

 

86

 

3.3

 

Facility Fee

 

88

 

3.4

 

Fee Letter

 

88

 

3.5

 

Computation of Interest and Fees

 

88

 

i

--------------------------------------------------------------------------------


 

 

3.6

 

Maximum Charges

 

88

 

3.7

 

Increased Costs

 

89

 

3.8

 

Basis For Determining Interest Rate Inadequate or Unfair

 

90

 

3.9

 

Capital Adequacy

 

91

 

3.10

 

Taxes

 

91

 

3.11

 

Replacement of Lenders

 

95

 

 

 

 

 

IV.    COLLATERAL: GENERAL TERMS

 

95

 

 

 

 

 

 

4.1

 

Security Interest in the Collateral

 

95

 

4.2

 

Perfection of Security Interest

 

96

 

4.3

 

Preservation of Collateral

 

96

 

4.4

 

Ownership and Location of Collateral

 

97

 

4.5

 

Defense of Agent’s and Lenders’ Interests

 

97

 

4.6

 

Inspection of Premises

 

98

 

4.7

 

Appraisals

 

98

 

4.8

 

Receivables; Deposit Accounts and Securities Accounts

 

99

 

4.9

 

Inventory

 

101

 

4.10

 

Maintenance of Equipment

 

101

 

4.11

 

Exculpation of Liability

 

102

 

4.12

 

Financing Statements

 

102

 

4.13

 

Designation of Term Loan Real Property Collateral as Collateral

 

102

 

 

 

 

 

V.      REPRESENTATIONS AND WARRANTIES

 

103

 

 

 

 

 

 

5.1

 

Authority

 

103

 

5.2

 

Formation and Qualification

 

103

 

5.3

 

Security Interest in Collateral

 

104

 

5.4

 

Tax Returns

 

104

 

5.5

 

Financial Statements

 

104

 

5.6

 

Entity Names

 

105

 

5.7

 

O.S.H.A. Environmental Compliance; Flood Insurance

 

105

 

5.8

 

Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance

 

106

 

5.9

 

Patents, Trademarks, Copyrights and Licenses

 

106

 

5.10

 

Licenses and Permits

 

107

 

5.11

 

[Reserved]

 

107

 

5.12

 

No Default

 

107

 

5.13

 

[Reserved]

 

107

 

5.14

 

No Labor Disputes

 

107

 

5.15

 

Margin Regulations

 

107

 

5.16

 

Investment Company Act

 

107

 

5.17

 

[Reserved]

 

107

 

5.18

 

[Reserved]

 

107

 

5.19

 

[Reserved]

 

107

 

5.20

 

[Reserved]

 

107

 

ii

--------------------------------------------------------------------------------


 

 

5.21

 

Business and Property of Loan Parties

 

108

 

5.22

 

[Reserved]

 

108

 

5.23

 

EEA Financial Institutions

 

108

 

5.24

 

Equity Interests

 

108

 

5.25

 

Commercial Tort Claims

 

108

 

5.26

 

Partnership and Limited Liability Company Interests

 

108

 

5.27

 

Letter of Credit Rights

 

108

 

 

 

 

 

VI.    AFFIRMATIVE COVENANTS

 

108

 

 

 

 

 

 

6.1

 

Compliance with Laws

 

108

 

6.2

 

Conduct of Business and Maintenance of Existence and Assets

 

108

 

6.3

 

Books and Records

 

109

 

6.4

 

Payment of Taxes

 

109

 

6.5

 

Financial Covenants

 

109

 

6.6

 

Insurance

 

110

 

6.7

 

[Reserved]

 

111

 

6.8

 

Environmental Matters

 

111

 

6.9

 

[Reserved]

 

112

 

6.10

 

[Reserved]

 

112

 

6.11

 

Execution of Supplemental Instruments

 

112

 

6.12

 

[Reserved]

 

113

 

6.13

 

Government Receivables

 

113

 

6.14

 

Additional Loan Parties and Collateral

 

113

 

6.15

 

Keepwell

 

115

 

6.16

 

[Reserved]

 

115

 

6.17

 

Designation of Subsidiaries

 

115

 

6.18

 

Amendments to Organizational Documents

 

116

 

 

 

 

 

VII.   NEGATIVE COVENANTS

 

116

 

 

 

 

 

 

7.1

 

Merger, Consolidation, Acquisition and Sale of Assets

 

116

 

7.2

 

Creation of Liens

 

120

 

7.3

 

Investments

 

124

 

7.4

 

[Reserved]

 

127

 

7.5

 

Restricted Payments

 

127

 

7.6

 

Indebtedness

 

129

 

7.7

 

Nature of Business

 

134

 

7.8

 

Transactions with Affiliates

 

134

 

7.9

 

[Reserved]

 

136

 

7.10

 

Fiscal Year and Accounting Changes

 

136

 

7.11

 

Pledge of Credit

 

136

 

7.12

 

[Reserved]

 

136

 

7.13

 

Compliance with ERISA

 

136

 

7.14

 

Prepayment of Indebtedness

 

136

 

7.15

 

[Reserved]

 

137

 

iii

--------------------------------------------------------------------------------


 

 

7.16

 

Amendments of or Waivers with Respect to Restricted Debt

 

137

 

7.17

 

Additional Negative Pledges

 

137

 

7.18

 

[Reserved]

 

139

 

7.19

 

[Reserved]

 

139

 

7.20

 

Bank Accounts

 

139

 

 

 

 

 

VIII.  CONDITIONS PRECEDENT

 

139

 

 

 

 

 

 

8.1

 

Conditions to Initial Advances

 

139

 

8.2

 

Conditions to Each Advance

 

143

 

 

 

 

 

IX.     INFORMATION AS TO BORROWERS

 

143

 

 

 

 

 

 

9.1

 

Disclosure of Material Matters

 

143

 

9.2

 

Schedules

 

144

 

9.3

 

[Reserved]

 

144

 

9.4

 

Litigation

 

144

 

9.5

 

Material Occurrences

 

144

 

9.6

 

Government Receivables

 

145

 

9.7

 

Annual Financial Statements

 

145

 

9.8

 

Quarterly Financial Statements

 

145

 

9.9

 

Monthly Financial Statements

 

145

 

9.10

 

Narrative Report

 

146

 

9.11

 

Other Reports

 

146

 

9.12

 

Additional Information

 

146

 

9.13

 

Projected Operating Budget

 

146

 

9.14

 

Variances From Operating Budget

 

146

 

9.15

 

Notice of Suits, Adverse Events

 

147

 

9.16

 

ERISA Notices and Requests

 

147

 

9.17

 

Additional Documents

 

147

 

9.18

 

Updates to Certain Schedules

 

147

 

9.19

 

Delivery

 

147

 

 

 

 

 

X.      EVENTS OF DEFAULT

 

148

 

 

 

 

 

 

10.1

 

Nonpayment

 

148

 

10.2

 

Breach of Representation

 

149

 

10.3

 

Financial Information

 

149

 

10.4

 

[Reserved]

 

149

 

10.5

 

Noncompliance

 

149

 

10.6

 

Judgments and Attachments

 

149

 

10.7

 

Bankruptcy; Insolvency

 

149

 

10.8

 

Material Adverse Effect

 

150

 

10.9

 

Lien Priority

 

150

 

10.10

 

Subordination

 

150

 

10.11

 

Cross Default

 

151

 

iv

--------------------------------------------------------------------------------


 

 

10.12

 

[Reserved.]

 

151

 

10.13

 

Change of Control

 

151

 

10.14

 

[Reserved.]

 

151

 

10.15

 

[Reserved]

 

151

 

10.16

 

Pension Plans

 

151

 

10.17

 

[Reserved]

 

151

 

 

 

 

 

XI.    LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

 

151

 

 

 

 

 

 

11.1

 

Rights and Remedies

 

151

 

11.2

 

Agent’s Discretion

 

154

 

11.3

 

Setoff

 

154

 

11.4

 

Rights and Remedies not Exclusive

 

154

 

11.5

 

Allocation of Payments After Event of Default

 

154

 

 

 

 

 

XII.   WAIVERS AND JUDICIAL PROCEEDINGS

 

156

 

 

 

 

 

 

12.1

 

Waiver of Notice

 

156

 

12.2

 

Delay

 

156

 

12.3

 

Jury Waiver

 

156

 

 

 

 

 

XIII.  EFFECTIVE DATE AND TERMINATION

 

157

 

 

 

 

 

 

13.1

 

Term

 

157

 

13.2

 

Termination

 

157

 

13.3

 

Collateral and Guaranty Matters

 

157

 

 

 

 

 

XIV.  REGARDING AGENT

 

158

 

 

 

 

 

 

14.1

 

Appointment

 

158

 

14.2

 

Nature of Duties

 

158

 

14.3

 

Lack of Reliance on Agent

 

159

 

14.4

 

Resignation of Agent; Successor Agent

 

159

 

14.5

 

Certain Rights of Agent

 

160

 

14.6

 

Reliance

 

160

 

14.7

 

Notice of Default

 

160

 

14.8

 

Indemnification

 

161

 

14.9

 

Agent in its Individual Capacity

 

161

 

14.10

 

Delivery of Documents

 

161

 

14.11

 

Loan Parties’ Undertaking to Agent

 

161

 

14.12

 

No Reliance on Agent’s Customer Identification Program

 

161

 

14.13

 

Other Agreements

 

162

 

 

 

 

 

XV.   BORROWING AGENCY

 

162

 

 

 

 

 

 

15.1

 

Borrowing Agency Provisions

 

162

 

15.2

 

Waiver of Subrogation

 

163

 

v

--------------------------------------------------------------------------------


 

 

15.3

 

Common Enterprise

 

163

 

 

 

 

 

XVI.  MISCELLANEOUS

 

163

 

 

 

 

 

 

16.1

 

Governing Law

 

163

 

16.2

 

Entire Understanding

 

164

 

16.3

 

Successors and Assigns; Participations; New Lenders

 

168

 

16.4

 

Application of Payments

 

170

 

16.5

 

Indemnity

 

171

 

16.6

 

Notice

 

172

 

16.7

 

Survival

 

174

 

16.8

 

Severability

 

174

 

16.9

 

Expenses

 

174

 

16.10

 

Injunctive Relief

 

174

 

16.11

 

Consequential Damages

 

175

 

16.12

 

Captions

 

175

 

16.13

 

Counterparts; Facsimile Signatures

 

175

 

16.14

 

Construction

 

175

 

16.15

 

Confidentiality; Sharing Information

 

175

 

16.16

 

Publicity

 

176

 

16.17

 

Certifications From Banks and Participants; USA PATRIOT Act

 

176

 

16.18

 

Anti-Terrorism Laws

 

176

 

16.19

 

Concerning Joint and Several Liability of Borrowers

 

177

 

16.20

 

Delegation of Authority

 

179

 

16.21

 

Reallocation of the Advances and the Commitment Amounts

 

180

 

16.22

 

Amendment and Restatement

 

180

 

16.23

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

 

181

 

vi

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits

 

Exhibit 1.2                                                                                    
Borrowing Base Certificate

Exhibit 1.2(a)                                                                     
Compliance Certificate

Exhibit 1.2(b)                                                                     
Commitments

Exhibit 2.1(a)                                                                     
Revolving Credit Note

Exhibit 2.4(a)                                                                     
Swing Loan Note

Exhibit 2.24(a)(x)                                                Lender Joinder

Exhibit 3.10(e)-1                                                     Form of
U.S. Tax Compliance Certificate

Exhibit 3.10(e)-2                                                     Form of
U.S. Tax Compliance Certificate

Exhibit 3.10(e)-3                                                     Form of
U.S. Tax Compliance Certificate

Exhibit 3.10(e)-4                                                     Form of
U.S. Tax Compliance Certificate

Exhibit 6.14(a)                                                              
Form of Joinder

Exhibit 8.1(i)                                                                         
Solvency Certificate

Exhibit 16.3                                                                             
Commitment Transfer Supplement

 

vii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 1.2(a)                                                           
Existing Letters of Credit

Schedule 1.2(b)                                                           
Pre-Closing Acquisitions

Schedule 1.2(c)                                                            
Pre-Closing Subordinated Debt

Schedule
4.4                                                                          
Equipment and Inventory Locations; Place of Business; Chief Executive Office;
Real Property

Schedule 4.8(j)                                                              
Deposit and Investment Accounts

Schedule 5.2(a)                                                           
States of Qualification and Good Standing

Schedule 5.2(b)                                                           
Subsidiaries

Schedule
5.6                                                                          
Prior Names

Schedule 5.25                                                                   
Commercial Tort Claims

Schedule 5.27                                                                   
Letter of Credit Rights

Schedule 7.1(v)                                                           
Contemplated Dispositions

Schedule
7.2                                                                          
Existing Liens

Schedule
7.3                                                                          
Existing Investments

Schedule
7.6                                                                          
Certain Indebtedness

Schedule
7.8                                                                          
Affiliate Transactions

Schedule
9                                                                                    
Borrower’s Website Address for Electronic Delivery

 

viii

--------------------------------------------------------------------------------


 

FIFTH AMENDED AND RESTATED
REVOLVING CREDIT
 AND
SECURITY AGREEMENT

 

FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT dated as of
February 27, 2017, among HENNESSY CAPITAL ACQUISITION CORP. II, a Delaware
corporation, which upon the effectiveness of the Closing Date Merger (as defined
below) will be renamed as the new DASEKE, INC., a Delaware corporation
(“Holdings”), DASEKE, INC., a Delaware corporation, with which Merger Sub (as
defined below) will be merged upon the effectiveness of the Closing Date Merger
(with Daseke, Inc. as the surviving entity), and which will be renamed as DASEKE
COMPANIES, INC., a Delaware corporation upon the effectiveness of the Closing
Date Merger, as the attorney and agent (in such capacity, the “Borrowing Agent”)
on behalf of each Loan Party (as defined below), HCAC MERGER SUB INC., a
Delaware corporation (“Merger Sub”), as a “Borrower” hereunder, which upon the
effectiveness of the Closing Date Merger will be merged with and into Borrowing
Agent, each of the Subsidiaries of Borrowing Agent that are now or hereafter
become party hereto as borrowers (together with Borrowing Agent and Merger Sub,
collectively the “Borrowers” and each individually, jointly and severally, a
“Borrower”), the financial institutions that are now or that hereafter become a
party hereto as lenders (collectively, “Lenders” and each individually, a
“Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC,
together with its successors and assigns in such capacity, the “Agent”).

 

IN CONSIDERATION of the mutual covenants and undertakings herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Holdings, Borrowers, Lenders and Agent hereby agree as
follows:

 

I.                                        DEFINITIONS.

 

1.1                               Accounting Terms.  (a)                All
financial statements to be delivered pursuant to this Agreement shall be
prepared in accordance with GAAP as in effect from time to time and, except as
otherwise expressly provided herein, all terms of an accounting or financial
nature that are used in calculating the First Lien Leverage Ratio, the Funded
Debt to Consolidated Adjusted EBITDA Ratio, the Secured Leverage Ratio or
Consolidated Adjusted EBITDA shall be construed and interpreted in accordance
with GAAP, as in effect from time to time; provided that if Borrowing Agent
notifies the Agent that the Loan Parties request an amendment to any provision
hereof to eliminate the effect of any change occurring after the date of
delivery of the financial statements described in Sections 5.5 and 8.1(l) in
GAAP or in the application thereof (including the conversion to IFRS as
described below) on the operation of such provision (or if the Agent notifies
the Borrowers that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change becomes effective until such notice shall have been withdrawn
or such provision amended in accordance herewith; provided, further, that if
such an amendment is requested by the Borrowers or the Required Lenders, then
the Borrowers and the Agent shall negotiate in good faith to enter into an

 

--------------------------------------------------------------------------------


 

amendment of the relevant affected provisions (without the payment of any
amendment or similar fee to the Lenders) to preserve the original intent thereof
in light of such change in GAAP or the application thereof; provided, further,
that all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Loan Parties or any subsidiary at “fair
value,” as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.  If the Borrowing
Agent notifies the Administrative Agent that Holdings is required to report
under IFRS or has elected to do so through an early adoption policy, “GAAP”
shall mean international financial reporting standards pursuant to IFRS
(provided that after such conversion, Holdings cannot elect to report under
GAAP).

 

(b)                                 Notwithstanding anything to the contrary
contained in paragraph (a) above or in the definition of “Capital Lease,” in the
event of an accounting change requiring all leases to be capitalized, only those
leases (assuming for purposes hereof that such leases were in existence on the
date hereof) that would constitute Capital Leases in conformity with GAAP on the
Closing Date shall be considered Capital Leases and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.

 

1.2                               General Terms.  For purposes of this Agreement
the following terms shall have the following meanings:

 

“ABL Facility” means the Revolving Advances, Letters of Credit and Swing Loans,
if applicable, provided to or for the benefit of Loan Parties pursuant to the
terms of this Agreement.

 

“ABL Facility Priority Collateral” has the meaning set forth in the
Intercreditor Agreement.

 

“Acceptable Intercreditor Agreement” means the Intercreditor Agreement or
another intercreditor agreement that is reasonably satisfactory to Agent.

 

“Acquisition Agreements” means, collectively, the stock or asset purchase
agreements or other similar principal acquisition agreements, howsoever
designated, governing any of the Acquisitions, and all material documents and
agreements executed in connection therewith.

 

“Acquisitions” means, collectively, the Pre-Closing Date Acquisitions and any
Permitted Acquisition.

 

“Advance Rates” shall mean, collectively, the Receivables Advance Rate and the
Inventory Advance Rate.

 

2

--------------------------------------------------------------------------------


 

“Advances” shall mean and include the Revolving Advances, Letters of Credit and
the Swing Loans.

 

“Affected Lender” shall have the meaning set forth in Section 3.11 hereof.

 

“Affiliate” of any Person shall mean any other Person directly or indirectly
Controlling, Controlled by, or under common Control with, that Person.  None of
the Agent, any Lender or any of their respective Affiliates shall be considered
an Affiliate of Holdings or any subsidiary thereof solely by virtue of their
status as Agent or a Lender.

 

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 

“Agreement” shall mean this Fifth Amended and Restated Revolving Credit and
Security Agreement, as the same may be amended, amended and restated, replaced
and restated, extended, supplemented and/or otherwise modified from time to
time.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Federal
Funds Open Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.

 

“Amended and Restated Credit Agreement” shall have the meaning set forth in
Section 16.22(a) hereof.

 

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism,
trade sanctions programs and embargoes, money laundering, bribery or corruption
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Applicable Laws, all as amended, supplemented or replaced from time to
time.

 

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties and orders of any Governmental Authority, and all orders,
judgments and decrees of all courts and arbitrators.

 

“Applicable Margin” for Revolving Advances and Swing Loans shall mean, as of the
Closing Date and through and including the date immediately prior to the first
Adjustment Date (as defined below), the applicable percentage specified below:

 

APPLICABLE MARGINS FOR
DOMESTIC RATE LOANS

 

APPLICABLE MARGINS FOR
LIBOR RATE LOANS

Revolving Advances and Swing Loans

 

Revolving Advances

2.25%

 

3.25%

 

3

--------------------------------------------------------------------------------


 

Thereafter, effective as of the first Business Day following receipt by Agent of
the quarterly financial statements of Loan Parties on a Consolidated Basis,
along with the corresponding Compliance Certificate and Subsidiary Adjustment
Certificate, for the Fiscal Quarter ending immediately following the Closing
Date required under Section 9.8, and thereafter upon receipt of the quarterly
financial statements of Loan Parties on a Consolidated Basis at the end of each
fiscal quarter of Loan Parties required under Section 9.8 for the previous
Fiscal Quarter (each day of such delivery, an “Adjustment Date”), the Applicable
Margin for each type of Advance shall be adjusted, if necessary, to the
applicable percent per annum set forth in the pricing table set forth below
corresponding to the Fixed Charge Coverage Ratio for the trailing twelve month
period ending on the last day of the most recently completed fiscal quarter
prior to the applicable Adjustment Date:

 

FIXED CHARGE
COVERAGE RATIO

 

APPLICABLE MARGINS FOR
DOMESTIC RATE LOANS

 

APPLICABLE MARGINS
FOR LIBOR RATE LOANS

 

 

Revolving Advances and
Swing Loans

 

Revolving Advances

Less than 1.25 to 1.00

 

2.25%

 

3.25%

Greater than or equal to 1.25 to
1.00 but less than 1.50 to 1.00

 

1.75%

 

2.75%

Greater than or equal to 1.50 to
1.00 but less than 1.75 to 1.00

 

1.25%

 

2.25%

Greater than or equal to 1.75 to
1.00

 

0.75%

 

1.75%

 

If Loan Parties shall fail to deliver the financial statements, certificates
and/or other information required under Sections 9.7 or 9.8 by the dates
required pursuant to such sections, each Applicable Margin shall be conclusively
presumed to equal the highest Applicable Margin specified in the pricing table
set forth above until the date of delivery of such financial statements,
certificates and/or other information, at which time the rate will be adjusted
based upon the Fixed Charge Coverage Ratio reflected in such statements.  Any
increase in interest rates payable by Loan Parties under this Agreement and the
Other Documents pursuant to the provisions of the foregoing sentence shall be in
addition to and independent of any increase in such interest rates resulting
from the effectiveness of the Default Rate provisions of Section 3.1 hereof.

 

If, as a result of any restatement of, or other adjustment to, the financial
statements of Loan Parties on a Consolidated Basis or for any other reason,
Agent determines that (a) the Fixed Charge Coverage Ratio as previously
calculated as of any applicable date for any applicable period was inaccurate,
and (b) a proper calculation of the Fixed Charge Coverage Ratio for any such
period would have resulted in different pricing for such period, then (i) if the
proper calculation of the Fixed Charge Coverage Ratio would have resulted in a
higher interest rate for such period, automatically and immediately without the
necessity of any demand or notice by Agent or any other affirmative act of any
party, the interest accrued on the applicable outstanding

 

4

--------------------------------------------------------------------------------


 

Advances for such period under the provisions of this Agreement and the Other
Documents shall be deemed to be retroactively increased by, and Loan Parties
shall be obligated to pay to Agent for the ratable benefit of Lenders, promptly
upon demand by Agent, an amount equal to the excess of the amount of interest
that should have been paid for such period over the amount of interest actually
paid for such period; and (ii) if the proper calculation of the Fixed Charge
Coverage Ratio would have resulted in a lower interest rate for such period,
then the interest accrued on the applicable outstanding Advances for such period
under the provisions of this Agreement and the Other Documents shall be deemed
to remain unchanged, and Lenders shall have no obligation to repay interest to
Loan Parties; provided, that, if as a result of any restatement or other event a
proper calculation of the Fixed Charge Coverage Ratio would have resulted in a
higher interest rate for one or more periods and a lower interest rate for one
or more other periods (due to the shifting of income or expenses from one period
to another period or any other reason), then the amount payable by Loan Parties
pursuant to clause (i) above shall be based upon the excess, if any, of the
amount of interest that should have been paid for all applicable periods over
the amounts of interest actually paid for such periods.

 

“Appraisal” shall mean an appraisal performed by an appraiser selected by Agent,
in form and substance satisfactory to Agent in its Permitted Discretion.

 

“Approvals” shall have the meaning set forth in Section 5.7(b) hereof.

 

“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the StuckyNet System©, or any
other equivalent electronic service agreed to by Agent, whether owned, operated
or hosted by Agent, any Lender, any of their Affiliates or any other Person,
that any party is obligated to, or otherwise chooses to, provide to Agent
pursuant to this Agreement or any Other Document, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that Approved Electronic Communications shall not
include any notice, demand, communication, information, document or other
material that Agent specifically instructs a Person to deliver in physical form.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

 

5

--------------------------------------------------------------------------------


 

“Benefited Lender” shall have the meaning set forth in Section 2.6(e) hereof.

 

“Blocked Account Bank” shall have the meaning set forth in
Section 4.8(h) hereof.

 

“Blocked Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

 

“Boeing” shall mean, collectively, The Boeing Company, a Delaware corporation,
and its Affiliates.

 

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

 

“Borrower Materials” shall have the meaning set forth in Section 9.19 hereof.

 

“Borrowers’ Account” shall have the meaning set forth in Section 2.10 hereof.

 

“Borrowing Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 hereto duly executed by a Responsible Officer of Borrowing Agent
and delivered to Agent, appropriately completed, by which such officer shall
certify to Agent the Formula Amount and calculation thereof as of the date of
such certificate.

 

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.

 

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one (1) year that, in accordance with GAAP, would be classified as capital
expenditures.  Capital Expenditures shall include the total principal portion of
Capitalized Lease Obligations.

 

“Capitalized Lease Obligation” shall mean any Indebtedness of any Loan Party
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP; provided that, for all
purposes of this Agreement, Indebtedness shall be deemed not to arise from a
transaction that is an operating lease.

 

“Captive Insurance Subsidiary” means any Restricted Subsidiary that is subject
to regulation as an insurance company (or any Restricted Subsidiary thereof).

 

“Cash Equivalents” shall mean any of the following:  (a) any evidence of
Indebtedness, maturing not more than one year after the date of acquisition,
issued or guaranteed by the United States Government or any agency thereof;
(b) any evidence of Indebtedness, maturing not more than one year the date of
acquisition, issued or guaranteed by any State of the United States, or any
agency thereof, and having one of the two highest ratings obtainable from either
Standard &

 

6

--------------------------------------------------------------------------------


 

Poor’s Ratings Group or Moody’s Investors Service, Inc.; (c) commercial paper,
or corporate demand notes, in each case (unless issued by a Lender or its
holding company) with a short-term commercial paper rating of at least A-2 or
the equivalent thereof by Standard & Poor’s Ratings Group or P-2 or the
equivalent thereof by Moody’s Investors Service, Inc., and in each case maturing
within 270 days after the date of acquisition; (d) any U.S. Dollar denominated
certificate of deposit (or time deposit represented by a certificate of deposit)
or banker’s acceptance maturing not more than one year after the date of
acquisition, that is issued or sold by any Lender (or by a commercial banking
institution that is a member of the Federal Reserve System and has a combined
capital and surplus of not less than $250,000,000); (e) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (d) above) which (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses
(a) through (d) above, (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such Lender (or other commercial banking institution) thereunder and (iii) has a
term of not more than 30 days; (f) money market accounts or mutual funds that
has at least 95% of its assets invested continuously in assets satisfying the
foregoing requirements; (g) other short term liquid investments approved in
writing by Agent; and (h) solely with respect to any Captive Insurance
Subsidiary, any investment that such Captive Insurance Subsidiary is not
prohibited to make in accordance with applicable law.

 

“Cash Equivalents” shall also include (x) investments of the type and maturity
described in clauses (a) through (h) above of foreign obligors, which
investments or obligors (or the parent companies thereof) have the ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies and (y) other short-term investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management in
investments analogous to the foregoing investments described in clauses
(a) through (h) and in this paragraph.

 

“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.”

 

“Cash Management Products and Services” shall mean agreements or other
arrangements under which Agent or any Lender or any Affiliate of Agent or a
Lender provides any of the following products or services to any Borrower: 
(a) credit cards; (b) credit card processing services; (c) debit cards and
stored value cards; (d) commercial cards; (e) ACH transactions; and (f) cash
management and treasury management services and products, including without
limitation controlled disbursement accounts or services, lockboxes, automated
clearinghouse transactions, overdrafts, interstate depository network services. 
The indebtedness, obligations and liabilities of any Borrower to the provider of
any Cash Management Products and Services (including all obligations and
liabilities owing to such provider in respect of any returned items deposited
with such provider) (the “Cash Management Liabilities”) shall be “Obligations”
hereunder, guaranteed obligations under the Guaranty and secured obligations
under any Guarantor Security Agreement, as applicable, and otherwise treated as
Obligations for purposes of each of the Other Documents.  The Liens securing the
Cash Management Products and Services shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5.

 

7

--------------------------------------------------------------------------------


 

“Cash Taxes” shall mean, for any period, federal, state and local taxes of a
Person based on income and business activity payable in the actual cash during
such period.

 

“CEA” shall mean the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended
from time to time, and any successor statute.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CFC Holdco” means any Domestic Subsidiary that has no material assets (held
directly or indirectly) other than the Equity Interests or Indebtedness of one
or more CFCs or CFC Holdcos.

 

“CFTC” shall mean the Commodity Futures Trading Commission.

 

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following:  (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Authority; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of Applicable Law) and (y) all
requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.

 

“Change of Control” means the earliest to occur of:

 

(a)                                 the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act), including any group acting for the purpose of acquiring, holding or
disposing of Securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, but excluding any employee benefit plan and/or Person acting as
the trustee, agent or other fiduciary or administrator therefor), other than one
or more Daseke Ownership Group, of Equity Interests representing more than the
greater of (x) 35% of the total voting power of all of the outstanding voting
stock of Holdings and (y) the percentage of the total voting power of all the
outstanding voting stock of Holdings owned, directly or indirectly, by the
Daseke Ownership Group;

 

(b)                                 occupation of a majority of the seats (other
than vacant seats) on the board of directors of Holdings by Persons who were not
directors of the Holdings on the date

 

8

--------------------------------------------------------------------------------


 

of this Agreement, or nominated or appointed by the board of directors of the
Holdings; or

 

(c)                                  the Borrowing Agent ceasing to be a direct
or indirect Wholly-Owned Subsidiary of Holdings.

 

“Charge” means any loss (as defined under GAAP), charge, fee, expense, cost,
accrual or reserve of any kind.

 

“CIP Regulations” shall have the meaning set forth in Section 14.12 hereof.

 

“Closing Date” shall mean February 27, 2017 or such other date as may be agreed
to in writing by the parties hereto.

 

“Closing Date Merger” shall mean the merger of Merger Sub with and into the
Borrowing Agent, on the Closing Date, with the Borrowing Agent as the survivor
of the Closing Date Merger pursuant to the terms of the Closing Date Merger
Agreement.

 

“Closing Date Merger Agreement” shall mean that certain Agreement and Plan of
Merger, dated as of December 22, 2016, by and among, inter alios, Holdings,
Merger Sub, the Borrowing Agent and certain of the shareholders of the Borrowing
Agent, including all annexes, exhibits and schedules thereto (including the
disclosure letter in respect thereof), as the same may be amended, supplemented
or otherwise modified from time to time, but without giving effect to any
amendment, waiver or consent by Holdings or Merger Sub that is materially
adverse to the interests of Agent and the Lenders in their respective capacities
as such without the consent of Agent, such consent not to be unreasonably
withheld, delayed or conditioned.

 

“Closing Date Payments” shall mean, collectively, the payments made by Loan
Parties on the Closing Date in respect of (i) costs, fees and expenses payable
on the Closing Date with respect to the Closing Date Merger Agreement, (ii) the
Refinancing, including, repayment in full, in cash of the Pre-Closing Date
Subordinated Debt outstanding on the Closing Date and (iii) the full or partial
redemption of the Equity Interests of Borrowing Agent held by Prudential and
Main Street (or one or more of their respective Affiliates).

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

 

“Collateral” shall mean and include all right, title and interest of each Loan
Party in all of the following property and assets of such Loan Party, in each
case whether now existing or hereafter arising or created and whether now owned
or hereafter acquired and wherever located:

 

(a)                                 all Receivables and all supporting
obligations relating thereto;

 

(b)                                 all equipment and fixtures;

 

9

--------------------------------------------------------------------------------


 

(c)                                  all general intangibles (including all
payment intangibles and all software) and all supporting obligations related
thereto;

 

(d)                                 all Inventory;

 

(e)                                  all Subsidiary Stock, securities,
investment property, and financial assets;

 

(f)                                   whether now owned or hereafter acquired
and wherever located, (i) its respective goods and other property including, but
not limited to, all merchandise returned or rejected by Customers, relating to
or securing any of the Receivables; (ii) all of each Loan Party’s rights as a
consignor, a consignee, an unpaid vendor, mechanic, artisan, or other lienor,
including stoppage in transit, setoff, detinue, replevin, reclamation and
repurchase; (iii) all additional amounts due to each Loan Party from any
Customer relating to the Receivables; (iv) other property, including warranty
claims, relating to any goods securing the Obligations; (v) all of each Loan
Party’s contract rights, rights of payment which have been earned under a
contract right, instruments (including promissory notes), documents, chattel
paper (including electronic chattel paper), warehouse receipts, deposit
accounts, letters of credit and money; (vi) each commercial tort claim in
existence as of the date hereof and in which a security interest is hereafter
granted to Agent by a Loan Party pursuant to the provision of Section 4.1 or
otherwise; (vii) if and when obtained by any Loan Party, all real and personal
property of third parties in which any Loan Party has been granted a lien or
security interest as security for the payment or enforcement of Receivables;
(viii) all letter of credit rights (whether or not the respective letter of
credit is evidenced by a writing); (ix) all supporting obligations; and (x) any
other goods, personal property or real property now owned or hereafter acquired
in which any Loan Party has expressly granted a security interest or may in the
future grant a security interest to Agent hereunder, or in any amendment or
supplement hereto or thereto, or under any other agreement between Agent and any
Loan Party;

 

(g)                                  all contract rights, rights of payment
which have been earned under a contract rights, chattel paper (including
electronic chattel paper and tangible chattel paper), commercial tort claims
(whether now existing or hereafter arising); documents (including all warehouse
receipts and bills of lading), deposit accounts, goods, instruments (including
promissory notes), letters of credit (whether or not the respective letter of
credit is evidenced by a writing) and letter-of-credit rights, cash,
certificates of deposit, insurance proceeds (including hazard, flood and credit
insurance), security agreements, eminent domain proceeds, condemnation proceeds,
tort claim proceeds and all supporting obligations;

 

(h)                                 all ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by any Loan Party or in which it has an interest), computer
programs, tapes, disks and documents, including all of such property relating to
the property described in clauses (a) through (g) of this definition;

 

(i)                                     assets designated as Collateral pursuant
to Section 4.13, and

 

(j)                                    all proceeds and products of the property
described in clauses (a) through (i) of this definition, in whatever form.  It
is the intention of the parties that if Agent shall fail to have a perfected
Lien in any particular property or assets of any Loan Party for any reason

 

10

--------------------------------------------------------------------------------


 

whatsoever, but the provisions of this Agreement and/or of the Other Documents,
together with all financing statements and other public filings relating to
Liens filed or recorded by Agent against Loan Parties, would be sufficient to
create a perfected Lien in any property or assets that such Loan Party may
receive upon the sale, lease, license, exchange, transfer or disposition of such
particular property or assets, then all such “proceeds” of such particular
property or assets shall be included in the Collateral as original collateral
that is the subject of a direct and original grant of a security interest as
provided for herein and in the Other Documents (and not merely as proceeds (as
defined in Article 9 of the Uniform Commercial Code) in which a security
interest is created or arises solely pursuant to Section 9-315 of the Uniform
Commercial Code).

 

Notwithstanding the foregoing, Collateral shall not include any Excluded
Property or any assets or property of any Loan Party that Agent determines, in
its Permitted Discretion, that the benefits of obtaining such Collateral are
outweighed by the costs or burdens of providing the same.

 

“Commitment Percentage” shall mean for any Lender party to this Agreement on the
Closing Date, the percentage set forth for such Lender on Exhibit 1.2(b) hereto
as same may be adjusted upon any assignment by a Lender pursuant to
Section 16.3(c) or (d) hereof, and for any Lender that becomes a party to this
Agreement pursuant to a Commitment Transfer Supplement or a Modified Commitment
Transfer Supplement, the percentage set forth in Schedule 1 to such Commitment
Transfer Supplement or Modified Commitment Transfer Supplement, as applicable.

 

“Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 16.3 hereto, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.

 

“Commitments” shall mean the Revolving Commitments.

 

“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(a) to be signed by the President, the Chief Financial
Officer or Controller or similar Responsible Officer of Borrowing Agent or
Holdings, which shall state that, among other things, based on an examination
sufficient to permit such officer to make an informed statement, no Default or
Event of Default exists, or if such is not the case, specifying such Default or
Event of Default, its nature, when it occurred, whether it is continuing and the
steps being taken by Borrowers with respect to such default.

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Authority
and other third parties, domestic or foreign, necessary to carry on Loan
Parties’ business or necessary (including to avoid a conflict or breach under
any agreement, instrument, other document, license, permit or other
authorization) for the execution, delivery or performance of this Agreement, the
Other Documents, including any Consents required under all applicable federal,
state or other Applicable Law.

 

11

--------------------------------------------------------------------------------


 

“Consigned Inventory” shall mean Inventory of any Loan Party that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

 

“Consolidated Adjusted EBITDA” shall mean, as to any Person on a consolidated
basis for any period, the sum of:

 

(a)                                 Consolidated Adjusted Net Income for such
period; plus

 

(b)                                 the sum, without duplication, of (to the
extent deducted (and not added back) in calculating Consolidated Adjusted Net
Income, other than in respect of clauses (ix), (xv) and (xvi) below) the amounts
of:

 

(i)                                     Taxes paid and any provision for Taxes,
including income, capital, state, franchise and similar Taxes, property Taxes
and foreign withholding Taxes (including (i) penalties and interest related to
any such Tax or arising from any Tax examination and (ii) pursuant to any Tax
sharing arrangement, in each case as permitted by Section 7.5(a)(i) or
Section 7.5(a)(ii)) of such Person paid or accrued during such period;

 

(ii)                                  consolidated interest expense whether paid
or accrued and whether or not capitalized in respect of such period (including
(A) fees and expenses paid or payable to Agent in connection with its services
hereunder (and to each agent under any Term Facility in connection with its
services thereunder), (B) amortization of debt issuance cost and/or original
issue discount resulting from the issuance of Indebtedness at less than par and
other bank, administrative agency (or trustee) and financing fees, (C) the
interest component of Capital Lease Obligations, (D) costs of surety bonds in
connection with financing activities, (E) commissions, discounts and other fees
and charges owed with respect to letters of credit, bank guarantees, bankers’
acceptances, ancillary facilities or any similar facilities or financing and
hedging agreements and (F) any interest cost or expected return on any plan
assets related to any post-employment benefit scheme or any other
pension-related items and any curtailments or settlements related thereto);

 

(iii)                               (A) depreciation, amortization (including,
without limitation, amortization of goodwill, software and other intangible
assets), (B) any impairment Charge (including any non-cash Charge related to the
impairment of goodwill and other assets) and (C) any asset write-off and/or
write-down (other than write-offs or write-downs of inventory and accounts
receivable in the Ordinary Course of Business);

 

(iv)                              (A) Transaction Costs (including costs in
connection with payments related to the rollover, acceleration or payout of
equity interest and stock options held by management and members of the board of
the Borrowing Agent and its subsidiaries), (B) Charges incurred (1) in
connection with the

 

12

--------------------------------------------------------------------------------


 

consummation of any transaction (or any transaction proposed and not
consummated), not prohibited by this Agreement, including any issuance or
offering of Equity Interests, any Investment, any Disposition, any
recapitalization, any merger, consolidation or amalgamation, any option buyout
or any incurrence, repayment, refinancing, amendment or modification of
Indebtedness (including any amortization or write-off of debt issuance or
deferred financing costs, premiums and prepayment penalties) or similar
transaction and/or (2) in connection with any Qualifying Offering (whether or
not consummated) and (C) the amount of any Charge that is actually reimbursed or
reimbursable by one or more third parties pursuant to indemnification or
reimbursement provisions or similar agreements or insurance; provided that in
respect of any Charge that is added back in reliance on clause (C) above, the
relevant Person in good faith expects to receive reimbursement for such fee,
cost, expense or reserve within the next four Fiscal Quarters (it being
understood that to the extent any reimbursement amount is not actually received
within such Fiscal Quarters, such reimbursement amount shall be deducted in
calculating Consolidated Adjusted EBITDA for such Fiscal Quarters);

 

(v)                                 any Charge attributable to the undertaking
and/or implementation of cost savings, operating expense reductions and/or
synergies (including, without limitation, in connection with any integration or
transition, any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, any facility opening
and/or pre-opening, any inventory optimization program and/or any curtailment),
any business optimization Charge, any restructuring Charge (including any Charge
relating to any Tax restructuring), any Charge relating to the closure or
consolidation of any facility (including but not limited to severance, rent
termination costs, moving costs and legal costs), any systems implementation
Charge, any Charge relating to entry into a new market, any Charge relating to
any strategic initiative, any consulting Charge, any signing Charge, any
retention or completion bonus, any expansion and/or relocation Charge, any
Charge associated with any modification to any pension and post-retirement
employee benefit plan, any Charge associated with new systems design, any
implementation Charge and/or any project startup Charge; provided, that the
aggregate amount of all such Charges under this clause (v) and the amounts under
clause (ix) below that are included in Consolidated Adjusted EBITDA in any four
consecutive Fiscal Quarter period shall not exceed 25% of Consolidated Adjusted
EBITDA for such period (in each case, calculated before giving effect to any
such add-backs);

 

(vi)                              other add-backs and adjustments reflected in
the model delivered to Agent on November 16, 2016;

 

(vii)                           the amount of any Charge or deduction associated
with any subsidiary of such Person attributable to non-controlling interests or
minority interests of third parties;

 

13

--------------------------------------------------------------------------------


 

(viii)                        the amount of any loss from (i) extraordinary
items and (ii) non-recurring (including non-recurring credit expense) or unusual
items (including costs of, and payments of, (x) litigation expenses, actual or
prospective legal settlements, fines, judgments or orders, (y) recruitment and
hiring bonuses and legal fees and Taxes related to issuances of significant
options and (z) corporate reorganizations);

 

(ix)                              the amount of any expected cost savings,
operating expense reductions and synergies (collectively, “Expected Cost
Savings”) (net of actual amounts realized) that are reasonably identifiable and
factually supportable (in the good faith determination of such Person, as
certified by a Responsible Officer of such Person) related to (A) the
Transactions and (B) after the Closing Date, any permitted Investment,
Disposition, operating improvement, restructuring, cost savings initiative, any
similar initiative and/or specified transaction (any such operating improvement,
restructuring, cost savings initiative or similar initiative or specified
transaction, a “Cost Saving Initiative”); (I) such cost savings, operating
expense reductions and synergies are reasonably expected to be realized within
18 months of the event giving rise thereto and (II) the aggregate amount of all
such add-backs under this clause (ix) and clause (v) above, that are included in
Consolidated Adjusted EBITDA in any four consecutive Fiscal Quarter period shall
not exceed 25% of Consolidated Adjusted EBITDA for such period (in each case,
calculated before giving effect to any such add-backs);

 

(x)                                 (A) any Charge incurred as a result of, in
connection with or pursuant to any management equity plan, profits interest or
stock option plan or any other management or employee benefit plan or agreement,
any pension plan (including any post-employment benefit scheme which has been
agreed to with the relevant pension trustee), any stock subscription or
shareholder agreement, any employee benefit trust, any employee benefit scheme
or any similar equity plan or agreement, (B) any Charges in connection with the
rollover (including any deferred compensation agreement), acceleration or payout
(including in the form of dividends or distributions) of Equity Interests held
by management and members of the board of directors of any Parent Company,
Holdings, the Borrowing Agent  and/or any of its subsidiaries, in each case, to
the extent that (in the case of any cash Charges) such Charges, are funded with
net cash proceeds contributed to the Subject Person as a capital contribution or
as a result of the sale or issuance of Equity Interests (other than Disqualified
Equity Interests) of the Subject Person and (C) the amount of travel expenses,
payroll taxes, indemnification payments, director’s fees and any other Charges
incurred in connection with, or amounts payable to, any director of the board of
Holdings or its parent entities in connection with such director serving as a
member of such board of directors and performing his or her duties in respect
thereof;

 

(xi)                              any earn-out obligation incurred or accrued in
connection with the Closing Date Merger, any acquisition and/or other Investment
permitted pursuant

 

14

--------------------------------------------------------------------------------


 

to Section 7.3 and paid or accrued during such period and/or similar
acquisitions and Investments completed prior to the Closing Date;

 

(xii)                           Public Company Costs;

 

(xiii)                        any non-cash Charge (provided that to the extent
that any such non-cash Charge represents an accrual or reserve for any potential
cash item in any future period, (A) such Person may elect not to add back such
non-cash Charge in the current period or (B) to the extent such Person elects to
add back such non-cash Charge, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated Adjusted EBITDA to such
extent);

 

(xiv)                       the amount of any Charge in connection with a single
or one-time event, including, in connection with (A) the Closing Date Merger,
any acquisition or similar Investment permitted hereunder after the Closing Date
(including without limitation, legal, accounting and other professional fees and
expenses incurred in connection with acquisitions and other Investments made
prior to the Closing Date), (B) the consolidation, closing or reconfiguration of
any facility during such period and (C) one-time consulting costs;

 

(xv)                          to the extent not otherwise included in
Consolidated Adjusted Net Income, proceeds of business interruption insurance in
an amount representing the earnings for the applicable period that such proceeds
are intended to replace (whether or not received so long as such Person in good
faith expects to receive the same within the next four Fiscal Quarters (it being
understood that to the extent not actually received within such Fiscal Quarters,
such proceeds shall be deducted in calculating Consolidated Adjusted EBITDA for
such Fiscal Quarters)); and

 

(xvi)                       cash actually received (or any netting arrangements
resulting in reduced cash expenditures) during such period, and not included in
Consolidated Adjusted Net Income, to the extent that the non-cash gain relating
to such cash receipt or netting arrangement was deducted in the calculation of
Consolidated Adjusted EBITDA pursuant to clause (c)(i) below for any previous
period and not added back; minus

 

(c)                                  to the extent such amounts increase
Consolidated Adjusted Net Income, without duplication:

 

(i)                         non-cash gains or income; provided that if any
non-cash gain or income relates to potential cash items in any future period,
such Person may determine not to deduct such non-cash gain or income in the
current period;

 

(ii)                      the amount added back to Consolidated Adjusted EBITDA
pursuant to clause (b)(iv)(C) above (as described in such clause) to the extent

 

15

--------------------------------------------------------------------------------


 

such reimbursement amounts were not received within the time period required by
such clause;

 

(iii)                                         the amount added back to
Consolidated Adjusted EBITDA pursuant to clause (b)(xv) above (as described in
such clause) to the extent such business interruption insurance proceeds were
not received within the time period required by such clause;

 

(iv)                  to the extent that such Person added back the amount of
any non-cash charge to Consolidated Adjusted EBITDA pursuant to clause
(b)(xiii) above in respect of any previous period, the subsequent cash payment
in respect thereof;

 

(v)                     the amount of any gain from (i) extraordinary items and
(ii) non-recurring (including non-recurring credit expense) or unusual items
(including costs of, and payments of, (x) litigation expenses, actual or
prospective legal settlements, fines, judgments or orders, (y) recruitment and
hiring bonuses and legal fees and Taxes related to issuances of significant
options and (z) corporate reorganizations); and

 

(vi)                              the amount of any gain in connection with a
single or one-time event.

 

Notwithstanding anything to the contrary, it is agreed, that for the purpose of
calculating the Funded Debt to Consolidated Adjusted EBITDA Ratio for any period
that includes the Fiscal Quarters ended on or about March 31, 2016, June 30,
2016, September 30, 2016 and December 31, 2016, (i) Consolidated Adjusted EBITDA
for the Fiscal Quarter ended on or about March 31, 2016 shall be deemed to be
$22,200,000, (ii) Consolidated Adjusted EBITDA for the Fiscal Quarter ended on
or about June 30, 2016 shall be deemed to be $25,000,000, (iii) Consolidated
Adjusted EBITDA for the Fiscal Quarter ended on or about September 30, 2016
shall be deemed to be $24,800,000, and (iv) Consolidated Adjusted EBITDA for the
Fiscal Quarter ended on or about December 31, 2016 shall be deemed to be
$16,600,000, in each case, as adjusted on a Pro Forma Basis, as applicable.

 

Unless otherwise stated or context clearly dictates otherwise, references to
Consolidated Adjusted EBITDA shall refer to the Consolidated Adjusted EBITDA of
Holdings and its Restricted Subsidiaries.

 

“Consolidated Adjusted Net Income” shall mean, as to any Person (the “Subject
Person”) for any period, the net income (or loss) of the Subject Person on a
consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP; provided that there shall be excluded,
without duplication:

 

(a)                     the cumulative effect of any change in accounting
principles during such period,

 

(b)                     any net gains or Charges with respect to (i) disposed,
abandoned, closed and discontinued property or operation (other than, at the
option of the Borrowing Agent, any asset, property or operation pending the
disposal, abandonment, divestiture

 

16

--------------------------------------------------------------------------------


 

and/or termination thereof) and any accretion or accrual of discounted
liabilities and on the disposal of disposed, abandoned, and discontinued
operations, (ii) any disposal, abandonment, divestiture and/or discontinuation
of any asset, property or operation and/or (iii) any facilities, plants or
distribution centers that have been closed during such period,

 

(c)                      gains, income, losses, expenses or Charges (less all
fees and expenses chargeable thereto) attributable to any sales or dispositions
of Equity Interests or assets (including asset retirement costs) or returned
surplus assets of any employee benefit plan outside of the Ordinary Course of
Business,

 

(d)                     (i) the income of any Person (other than a subsidiary of
the Subject Person) in which any other Person (other than the Subject Person or
any of its subsidiaries) has a joint interest, except to the extent of the
amount of dividends or distributions or other payments (including any ordinary
course dividend, distribution or other payment) paid in cash (or to the extent
converted into cash) to the Subject Person or any of its subsidiaries by such
Person during such period and (ii) the loss of any Person (other than a
subsidiary of the Subject Person) in which any other Person (other than the
Subject Person or any of its subsidiaries) has a joint interest, other than to
the extent that the Subject Person or any of its subsidiaries has contributed
cash or Cash Equivalents to such person in respect of such loss during such
period,

 

(e)                      effects of adjustments (including the effects of such
adjustments pushed down to the Subject Person and its Restricted Subsidiaries)
in the Subject Person’s consolidated financial statements pursuant to GAAP
(including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue,
deferred rent and debt line items thereof) resulting from the application of
recapitalization accounting or acquisition accounting, as the case may be, in
relation to the Transactions or any consummated acquisition or the amortization
or write-off of any amounts thereof,

 

(f)                       any net income or loss (less all fees and expenses or
charges related thereto) attributable to the early extinguishment of
Indebtedness (and the termination of any associated Hedge Agreements),

 

(g)                      any (i) write-off or amortization made in such period
of deferred financing costs and premiums paid or other expenses incurred
directly in connection with any early extinguishment of Indebtedness, (ii) good
will or other asset impairment charges, write-offs or write-downs or
(iii) amortization of intangible assets,

 

(h)                     any non-cash compensation Charge, cost, expense, accrual
or reserve, including any such Charge, cost, expense, accrual or reserve arising
from the grant of stock appreciation or similar rights, stock options,
restricted stock or other equity incentive programs, and any cash Charges
associated with the rollover, acceleration or payment of management equity in
connection with the Transactions,

 

17

--------------------------------------------------------------------------------


 

(i)                         any fees, commissions and expenses incurred during
such period, or any amortization or write-off thereof for such period in
connection with any Investment, Disposition, incurrence or repayment of
Indebtedness, issuance of Equity Interests, refinancing transaction or amendment
or modification of any Indebtedness (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any Charges or non-recurring merger costs
incurred during such period as a result of any such transaction,

 

(j)                        accruals and reserves that are established or
adjusted within 12 months after (i) the Closing Date that are so required to be
established or adjusted as a result of the Transactions and (ii) the date of any
Permitted Acquisition or other similar Investment permitted pursuant to
Section 7.3, in each case, in accordance with GAAP or as a result of the
adoption or modification of accounting policies,

 

(k)                     any realized or unrealized foreign currency exchange
gain or loss (including any currency re-measurement of Indebtedness, any net
gain or loss resulting from Hedge Agreements for currency exchange risk
associated with the foregoing or any other currency related risk and any gain or
loss resulting from intercompany Indebtedness), and

 

(l)                         any unrealized gain or loss in respect of the fair
market value of (x) any obligation under any Hedge Agreement as determined in
accordance with GAAP and/or (y) any other derivative instrument pursuant to, in
the case of this clause (y), FASB ASC No. 815 — Derivatives and Hedging.

 

Unless otherwise stated or context clearly dictates otherwise, references to
Consolidated Adjusted Net Income shall refer to the Consolidated Adjusted Net
Income of Holdings and its Restricted Subsidiaries.

 

“Consolidated EBITDA” shall mean, shall mean, as to any Person on a consolidated
basis for any period, the sum of:

 

(a)                     Consolidated Net Income for such period, plus

 

(b)                     all interest expense, net of cash interest income, for
such period, plus

 

(c)                      all Charges against income for such period for federal,
state and local income taxes expensed, plus

 

(d)                     depreciation expenses for such period, plus

 

(e)                      amortization expenses for such period, plus

 

(f)                       one-time Charges and expenses related to this
Agreement (including any amendment, consent or waiver granted with respect
hereto) and the Transactions for such period, plus

 

18

--------------------------------------------------------------------------------


 

(g)                      reasonable expenses incurred in connection with any
Qualifying Offering (whether or not consummated) for such period, to the extent
such expenses are incurred within one hundred twenty (120) days after the
Closing Date, plus

 

(h)                     Charges and expenses incurred for such period in
connection with (a) the issuance of Equity Interests or Indebtedness permitted
hereunder, or (b) any Permitted Acquisitions, plus

 

(i)                         severance, restructuring, retention and other
integration or transition costs, provided that the aggregate amount added
pursuant to this clause (i) for any period shall not exceed 5% of Consolidated
EBITDA for such period (calculated after giving effect to this clause (i)), plus

 

(j)                        non-cash stock and equity compensation paid, non-cash
impairment of goodwill and any other non-cash expenses or losses during such
period that are approved by Agent in its Permitted Discretion, minus

 

(k)                     any other non-cash income or gains during such period as
approved by Agent to the extent added in determining Consolidated Net Income.

 

Notwithstanding anything to the contrary, it is agreed, that for the purpose of
calculating the Fixed Charge Coverage Ratio for any period that includes the
Fiscal Quarters ended on or about March 31, 2016, June 30, 2016, September 30,
2016 and December 31, 2016, (i) Consolidated EBITDA for the Fiscal Quarter ended
on or about March 31, 2016 shall be deemed to be $22,200,000, (ii) Consolidated
EBITDA for the Fiscal Quarter ended on or about June 30, 2016 shall be deemed to
be $25,000,000, (iii) Consolidated EBITDA for the Fiscal Quarter ended on or
about September 30, 2016 shall be deemed to be $24,800,000, and
(iv) Consolidated EBITDA for the Fiscal Quarter ended on or about December 31,
2016 shall be deemed to be $16,600,000, in each case, as adjusted on a Pro Forma
Basis, as applicable.

 

Unless otherwise stated or context clearly dictates otherwise, references to
Consolidated EBITDA shall refer to the Consolidated EBITDA of Holdings and its
Restricted Subsidiaries.

 

“Consolidated Net Income” shall mean as to any Person for any period, the
consolidated net income (or loss) of such Person on consolidated basis,
determined in accordance with GAAP; provided, that there shall be excluded:

 

(a)                     the income (or deficit) of any Person accrued prior to
the date it becomes a Restricted Subsidiary of a Loan Party or is merged into or
consolidated with a Loan Party or any of its Restricted Subsidiaries,

 

(b)                     the net income (or deficit) of any Person (other than a
Restricted Subsidiary of a Loan Party) in which a Loan Party or any of its
Restricted Subsidiaries has an ownership interest, except to the extent that any
such income is actually received

 

19

--------------------------------------------------------------------------------


 

by a Loan Party or such Restricted Subsidiary in the form of dividends or
similar distributions, and

 

(c)                      the undistributed earnings of any Restricted Subsidiary
of a Loan Party to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary is at the time prohibited by
the terms of any agreement to which such Person is a party or by which it or any
of its property is bound, any of such Person’s Organizational Documents or other
legal proceedings binding upon such Person or any of its property or to which
such Person or any of its property is subject

 

Unless otherwise stated or context clearly dictates otherwise, references to
Consolidated Net Income shall refer to the Consolidated Net Income of Holdings
and its Restricted Subsidiaries.

 

“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the applicable Person at such
date.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” shall mean, at any time, Holdings and each of its Restricted
Subsidiaries and all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control and all
other entities which, together with Holdings and each of its Restricted
Subsidiaries, are treated as a single employer under Section 414 of the Code.

 

“Cost Saving Initiative” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

 

“Covered Entity” shall mean (a) each Loan Party, each Loan Party’s Subsidiaries
and all pledgors of Collateral and (b) each Person that, directly or indirectly,
is in control of a Person described in clause (a) above.  For purposes of this
definition, control of a Person shall mean the direct or indirect (x) ownership
of, or power to vote, 25% or more of the issued and outstanding equity interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for such Person, or (y) power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.

 

“Cure Amount” shall have the meaning set forth in Section 11.1(c) hereof.

 

“Cure Right” shall have the meaning set forth in Section 11.1(c) hereof.

 

20

--------------------------------------------------------------------------------


 

“Current Assets” means, at any date, all assets of Loan Parties and their
Restricted Subsidiaries which under GAAP would be classified as current assets
(excluding any (a) cash and Cash Equivalents, (b) the current portion of current
and deferred Taxes, (c) permitted loans made to third parties, (d) assets held
for sale, (e) pension assets, (f) deferred bank fees, (g) derivative financial
instruments and (h) insurance claims).

 

“Current Liabilities” means, at any time, the consolidated current liabilities
of Loan Parties and their Restricted Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness, 
(b) the current portion of interest expense, (c) the current portion of any
Capitalized Lease Obligation, (d) the current portion of current and deferred
Taxes based on income, profit or capital, (e) liabilities in respect of unpaid
earn-outs, (f) the current portion of any other long-term liabilities,
(g) accruals relating to restructuring reserves or other exceptional items,
(h) liabilities in respect of funds of third parties on deposit with Loan
Parties and their Restricted Subsidiaries, (i) any liabilities recorded in
connection with stock-based awards, partnership interest-based awards, awards of
profits interests, deferred compensation awards and similar incentive based
compensation awards or arrangements and liabilities related to any
post-employment benefit schemes and (j) liabilities related to Dividends
declared but not yet paid.

 

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Loan Party,
pursuant to which such Loan Party is to deliver any personal property or perform
any services.

 

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage.

 

“Daseke Ownership Group” Hennessy Capital LLC, Don R. Daseke, Barbara Daseke,
family trusts controlled by Don Daseke or Barbara Daseke, the Walden Group, Inc.
and R. Scott Wheeler (or, within sixty (60) days after their death or
incapacity, one or more successors acceptable to Agent).

 

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

 

“Defaulting Lender” shall mean any Lender that:  (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Revolving Commitment Percentage of Advances, (ii) if applicable,
fund any portion of its Participation Commitment in Letters of Credit or Swing
Loans or (iii) pay over to Agent, Issuer, Swing Loan Lender or any Lender any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies Agent in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including a particular Default or Event of Default,
if any) has not been satisfied; (b) has become the subject of a Bail-In Action;
(c) has notified Loan Parties or Agent in writing, or has

 

21

--------------------------------------------------------------------------------


 

made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including a particular Default or Event of Default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit; (d) has failed, within
two (2) Business Days after request by Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Advances and, if applicable, participations in then
outstanding Letters of Credit and Swing Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(d) upon Agent’s receipt of such certification in form and substance
satisfactory to Agent; (e) has become the subject of an Insolvency Event; or
(f) has failed at any time to comply with the provisions of Section 2.6(e) with
respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its pro rata share of such payments due and payable to all of the
Lenders.

 

“Depository Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

 

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of Holdings or its subsidiaries shall be a
Derivative Transaction.

 

“Designated Lender” shall have the meaning set forth in Section 16.2(d) hereof.

 

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrowing Agent in good faith) of non-cash consideration received by any
Loan Party or any Restricted Subsidiary thereof in connection with any
Disposition pursuant to Section 7.1(h) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the
Borrowing Agent, setting forth the basis of such valuation (which amount will be
reduced by the amount of cash or Cash Equivalents received in connection with a
subsequent sale or conversion of such Designated Non-Cash Consideration to cash
or Cash Equivalents).

 

22

--------------------------------------------------------------------------------


 

“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person.

 

“Disqualified Equity Interests” shall mean any Equity Interests which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable (other than for Qualified Equity Interests), pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Equity Interests), in whole or in part,
on or prior to 91 days following the Term at the time such Equity Interests are
issued (it being understood that if any such redemption is in part, only such
part coming into effect prior to 91 days following the Term shall constitute
Disqualified Equity Interests), (b) is or becomes convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests that would constitute Disqualified
Equity Interests, in each case at any time on or prior to 91 days following the
Term at the time such Equity Interests is issued, (c) contains any mandatory
repurchase obligation or any other repurchase obligation at the option of the
holder thereof (other than for Qualified Equity Interests), in whole or in part,
which may come into effect prior to 91 days following the Term at the time such
Equity Interests are issued, or (d) provides for the mandatory payments of (but
not accrual of) dividends in cash on or prior to 91 days following the Term at
the time such Equity Interests are issued (it being understood that if any such
repurchase obligation is in part, only such part coming into effect prior to 91
days following the Term shall constitute Disqualified Equity Interests);
provided that any Equity Interests that would not constitute Disqualified Equity
Interests but for provisions thereof giving holders thereof (or the holders of
any security into or for which such Equity Interests are convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Equity Interests upon the occurrence of any change of control or any
Disposition occurring prior to 91 days following the Term at the time such
Equity Interests is issued shall not constitute Disqualified Equity Interests,
if such Equity Interests provides that the issuer thereof will not redeem any
such Equity Interests pursuant to such provisions prior to the Term.

 

Notwithstanding the preceding sentence, (A) if such Equity Interests are issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the Ordinary Course of Business of Loan Parties or any of their
Restricted Subsidiaries (or any Parent Company or any subsidiary), such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the issuer thereof in order to satisfy
applicable statutory or regulatory obligations and (B) no Equity Interests held
by any future, present or former employee, director, officer, manager, member of
management or consultant (or their respective Affiliates or Immediate Family
Members) of Loan Parties (or any Parent Company or any subsidiary) shall be
considered Disqualified Equity Interests solely because such stock is redeemable
or subject to repurchase pursuant to any management equity subscription
agreement, stock option, stock appreciation right or other stock award
agreement, stock ownership plan, put agreement, stockholder agreement or similar
agreement that may be in effect from time to time.

 

23

--------------------------------------------------------------------------------


 

“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

 

“Domestic Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the U.S., any state thereof or the District of Columbia.

 

“Drawing Date” shall have the meaning set forth in Section 2.14(b) hereof.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

 

“Eligibility Date” shall mean, with respect to each Loan Party and each Swap,
the date on which this Agreement or any Other Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any Other Document is then
in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such Other Documents to which such Loan
Party is a party).

 

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

“Eligible Insured Foreign Receivable” shall mean a Receivable that meets the
requirements of Eligible Receivables, except clause (f) of such definition,
provided that such Receivable is credit insured (with the insurance carrier,
amount and terms of such insurance being acceptable to Agent in its Permitted
Discretion and naming Agent as beneficiary or loss payee, as applicable).

 

24

--------------------------------------------------------------------------------


 

“Eligible Parts Inventory” shall mean and include Parts Inventory valued at book
value, which is not, in Agent’s opinion, obsolete, slow moving or unmerchantable
and which Agent, in its sole credit judgment exercised in good faith, shall not
deem ineligible Parts Inventory, based on such considerations as Agent may from
time to time deem appropriate including whether the Inventory is subject to a
perfected, first priority security interest in favor of Agent and no other Lien
(other than a Permitted Lien).  In addition, Parts Inventory shall not be
Eligible Parts Inventory if it (i) does not conform to all standards imposed by
any Governmental Authority which has regulatory authority over such goods or the
use or sale thereof; (ii) is located outside the continental United States or at
a location that is not otherwise in compliance with this Agreement;
(iii) constitutes Consigned Inventory; (iv) is the subject of an Intellectual
Property Claim; (v) is subject to a License Agreement or other agreement that
limits, conditions or restricts any Borrower’s or Agent’s right to sell or
otherwise dispose of such Parts Inventory, unless Agent is a party to a
Licensor/Agent Agreement with the Licensor under such License Agreement; or
(vi) or is situated at a location not owned by any Borrower unless the owner or
occupier of such location has executed in favor of Agent a Lien Waiver Agreement
(or Agent establishes a reserve against the Formula Amount with respect thereto
as Agent shall deem appropriate in its sole discretion).

 

“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower (other than Eligible Unbilled Receivables)
arising in the Ordinary Course of Business and which Agent, in its sole credit
judgment exercised in good faith, shall deem to be an Eligible Receivable, based
on such considerations as Agent may from time to time deem appropriate.  A
Receivable shall not be deemed eligible unless such Receivable is subject to
Agent’s first priority perfected security interest and no other Lien (other than
Permitted Liens), and is evidenced by an invoice or other documentary evidence
reasonably satisfactory to Agent.  In addition, no Receivable shall be an
Eligible Receivable if:

 

(a)                                 it arises out of a sale made by any Borrower
to an Affiliate of any Borrower, a Person controlled by an Affiliate of any Loan
Party, any other Person which, directly or indirectly, owns or controls 25% or
more of the Equity Interests of any Loan Party or any Affiliate of any Loan
Party, or any other Person, 25% or more of the Equity Interests of which are
owned or controlled by any Loan Party or any Affiliate of any Loan Party;

 

(b)                                 it is due or unpaid more than sixty (60)
days after the original due date or more than ninety (90) days after the
original invoice date and with respect to a Boeing Receivable only, it is due or
unpaid more than sixty (60) days after the original due date or more than one
hundred twenty (120) days after the original invoice date;

 

(c)                                  fifty percent (50%) or more of the
Receivables from such Customer are not deemed Eligible Receivables pursuant to
the eligibility requirements in the definition of “Eligible Receivables” other
than this clause (c).  Such percentage may, in Agent’s sole credit judgment
exercised in good faith, be increased or decreased from time to time;

 

(d)                                 any covenant, representation or warranty
contained in this Agreement with respect to such Receivable has been breached in
any material respect;

 

25

--------------------------------------------------------------------------------


 

(e)                                  the Customer shall (i) apply for, suffer,
or consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property or call a meeting of its creditors, (ii) admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (iii) make a general assignment for the
benefit of creditors, (iv) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (v) be adjudicated a bankrupt
or insolvent, (vi) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vii) acquiesce to, or fail to have
dismissed, any petition which is filed against it in any involuntary case under
such bankruptcy laws, or (viii) take any action for the purpose of effecting any
of the foregoing;

 

(f)                                   the sale is to a Customer outside the
United States of America or Canada (excluding the Province of Quebec), unless
the sale is on letter of credit, guaranty or acceptance terms, in each case
acceptable to Agent in its sole credit judgment exercised in good faith or such
Receivable constitutes an Eligible Insured Foreign Receivable;

 

(g)                                  the sale to the Customer is on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment
or any other repurchase or return basis or is evidenced by chattel paper;

 

(h)                                 Agent believes, in its sole judgment
exercised in good faith, that collection of such Receivable is insecure or that
such Receivable may not be paid by reason of the Customer’s financial inability
to pay;

 

(i)                                     the Customer is the United States of
America, any state or any department, agency or instrumentality of any of them,
unless the applicable Borrower assigns its right to payment of such Receivable
to Agent pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise
complied with other applicable statutes or ordinances;

 

(j)                                    the goods giving rise to such Receivable
have not been delivered to and accepted by the Customer or the services giving
rise to such Receivable have not been performed by the applicable Borrower and
accepted by the Customer (if applicable) or the Receivable otherwise does not
represent a final sale;

 

(k)                                 the Receivables of the Customer exceed
twenty-five percent (25%) of the Receivables of all Borrowers other than the
Receivables of Boeing which exceed thirty-five percent (35%) of the Receivables
of all Borrowers (but only to the extent in either case of the excess);

 

(l)                                     the Receivable is subject to any offset,
deduction, defense, dispute, or counterclaim (but only as to that portion of the
Receivable subject to such offset, deduction, defense, dispute or counterclaim),
the Customer is also a creditor or supplier of the applicable Borrower (but only
as to that portion of the Receivable that does not exceed the amount owed by the
applicable Borrower to such creditor or supplier) or the Receivable is
contingent in any respect or for any reason;

 

26

--------------------------------------------------------------------------------


 

(m)                             the applicable Borrower has made any agreement
with any Customer for any deduction therefrom, except for discounts or
allowances made in the Ordinary Course of Business for prompt payment, all of
which discounts or allowances are reflected in the calculation of the face value
of each respective invoice related thereto;

 

(n)                                 any return, rejection or repossession of the
merchandise has occurred or the rendition of services has been disputed;

 

(o)                                 such Receivable is not payable to the
applicable Borrower;

 

(p)                                 such Receivable is not otherwise
satisfactory to Agent as determined in good faith by Agent in the exercise of
its discretion in its sole credit judgment exercised in good faith; or

 

(q)                                 such Receivable is subject to a payment to
an owner/operator for the delivery of the goods subject to such Receivable (but
only as to the portion of the Receivable subject to such payment).

 

“Eligible Unbilled Receivables” means unbilled Receivables created by any
Borrower in the Ordinary Course of Business, that arise out of such Borrower’s
sale of goods or rendition of services, that were not aged more than thirty (30)
days after the date on which the goods giving rise to such unbilled Receivable
were delivered to the applicable Customer or the services giving rise to such
unbilled Receivables were performed for the Customer and that otherwise
constitute Eligible Receivables but for the fact that the full amount thereof
has not been invoiced and billed to the Customer.

 

“Environmental Complaint” shall mean, with respect to any Loan Party, any notice
of violation, any notification that it is potentially responsible for
investigation or cleanup of environmental conditions at a Real Property, and any
demand letter or complaint, order, citation, or other notice with regard to any
Hazardous Discharge or violation of Environmental Laws affecting a Real Property
or any Loan Party’s interest therein or the operations or the business from any
Person (including any Governmental Authority).

 

“Environmental Laws” shall mean all applicable federal, state and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances and codes, judgements, as well as common law relating
to the protection of the environment, pollution, and/or governing the
manufacture, emission, release, use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Materials and the rules, regulations, policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local Governmental
Authority and authorities with respect thereto.

 

“Equity Contribution” means the cash contributions to Holdings, made on or
before the Closing Date, in exchange for common equity, qualified preferred
equity or other equity of Holdings, which, when combined (i) with cash proceeds
of the initial public offering of Holdings that are released to Holdings from
its trust account on or about the Closing Date, will be at least $85 million in
the aggregate (determined on a gross basis) and (ii) with equity of the
Borrowing Agent’s and Holdings’ existing equity holders and/or members of
management prior to the

 

27

--------------------------------------------------------------------------------


 

Closing Date that will be retained, rolled over or converted, if any, will
constitute an aggregate amount not less than 50%, of the sum of the total
consolidated pro forma debt and equity of Holdings on the Closing Date.

 

“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other “equity security” (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC under
the Exchange Act).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member.  For the avoidance of doubt, when any
provision of this Agreement relates to a past event or period of time, the term
“ERISA Affiliate” includes any person who was, as to the time of such past event
or period of time, an “ERISA Affiliate” within the meaning of the preceding
sentence.

 

“ERISA Event” means (a) a Reportable ERISA Event with respect to any Pension
Plan; (b) the failure to meet the minimum funding standard of Sections 412 or
430 of the Code or Sections 302 or 303 of ERISA with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Code); (c) the
occurrence of a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA with respect to which Holdings
or any of its Restricted Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or a “party in interest” (within the
meaning of Section 3(14) of ERISA); (d) the provision by the administrator of
any Pension Plan pursuant to Section 4041(a)(2) or Section 302 of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (e) the withdrawal by Holdings or any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates from any
Pension Plan with two or more contributing sponsors or the termination of any
such Pension Plan resulting in liability to Holdings or any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (f) the institution by the PBGC of proceedings to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (g) the imposition of liability on Holdings or
any of its Restricted Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (h) a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) of Holdings or any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates from any Multiemployer
Plan if there is any potential liability therefor under Title IV of ERISA, or
the receipt by Holdings or

 

28

--------------------------------------------------------------------------------


 

any of its Restricted Subsidiaries or any of their respective ERISA Affiliates
of notice from any Multiemployer Plan that it is “insolvent” (within the meaning
of Section 4245 of ERISA) or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA), or that it intends
to terminate or has terminated under Section 4041A or 4042 of ERISA; (i) the
incurrence of liability or the imposition of a Lien pursuant to Section 436 or
430(k) of the Code or pursuant to ERISA with respect to any Pension Plan;
(j) any Foreign Benefit Event; or (k) any other event or condition with respect
to a Pension Plan or Multiemployer Plan that could result in liability of
Holdings or any of its Restricted Subsidiaries.

 

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

 

“Event of Default” shall have the meaning set forth in Article X hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Hedge Liability or Liabilities” shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any Other Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap. 
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any Other Document, the foregoing is
subject to the following provisos:  (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap; (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest; and (c) if there is more than one Loan Party executing this Agreement
or the Other Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of “Excluded Hedge Liability or Liabilities” with respect to each
such Person shall only be deemed applicable to (i) the particular Swap
Obligations that constitute Excluded Hedge Liabilities with respect to such
Person, and (ii) the particular Person with respect to which such Swap
Obligations constitute Excluded Hedge Liabilities.

 

“Excluded Property” shall mean each of the following:

 

(a)                                 any asset the grant or perfection of a
security interest in which would (i) be prohibited by enforceable
anti-assignment provisions set forth in any contract that is permitted or
otherwise not prohibited by the terms of this Agreement, (ii) violate the terms
of any contract relating to such asset that is permitted or otherwise not
prohibited by the terms of this Agreement or (iii) trigger termination of any
contract relating to such asset that is permitted or otherwise not

 

29

--------------------------------------------------------------------------------


 

prohibited by the terms of this Agreement pursuant to any “change of control” or
similar provision; it being understood that the term “Excluded Property” shall
not include proceeds or receivables arising out of any contract described in
this clause (a) to the extent that the assignment of such proceeds or
receivables is expressly deemed to be effective under the UCC or other
applicable Requirements of Law notwithstanding the relevant prohibition,
violation or termination right,

 

(b)                                 the Equity Interests of any (i) Captive
Insurance Subsidiary, (ii) Unrestricted Subsidiary, (iii) not-for-profit
subsidiary, (iv) Excluded Subsidiary qualifying as such pursuant to clause
(i) in the definition thereof or (v) special purpose entity used for any
securitization facility,

 

(c)                                  any intent-to-use (or similar) Trademark
application prior to the filing and acceptance of a “Statement of Use”,
“Amendment to Allege Use” or similar filing with respect thereto, to the extent,
if any, that, and solely during the period, if any, in which the grant of a
security interest therein may impair the validity or enforceability of such
intent-to-use Trademark application under applicable law,

 

(d)                                 any asset, the grant or perfection of a
security interest in which would (i) require any governmental consent, approval,
license or authorization that has not been obtained, (ii) be prohibited by
enforceable anti-assignment provisions of applicable Requirements of Law,
except, in the case of this clause (ii), to the extent such requirement or
prohibition would be rendered ineffective under the UCC or other applicable
Requirements of Law notwithstanding such requirement or prohibition or
(iii) result in material adverse tax consequences to any Loan Party as
reasonably determined by Holdings or the Borrowing Agent and specified in a
written notice to the Agent,

 

(e)                                  (i) any leasehold Real Estate asset and
(ii) any Excluded Real Property,

 

(f)                                   any interest in any partnership, joint
venture or non-Wholly-Owned Subsidiary which cannot be pledged without (i) the
consent of one or more third parties other than Holdings, the Borrowers or any
of their respective Restricted Subsidiaries (after giving effect to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable Requirement of
Law) or (ii) giving rise to a “right of first refusal”, a “right of first offer”
or a similar right permitted or otherwise not prohibited by the terms of this
Agreement that may be exercised by any third party other than Holdings, the
Borrowers or any of their respective Restricted Subsidiaries in accordance with
the Organizational Documents (and/or shareholders’ or similar agreement) of such
partnership, joint venture or non-Wholly-Owned Subsidiary,

 

(g)                                  any Margin Stock,

 

(h)                                 any Cash or Cash Equivalents maintained in
or credited to any Deposit Account or Securities Account that are comprised
solely of (i) funds used or to be used for payroll and payroll taxes and other
employee benefit payments to or for the benefit of any Loan Party’s employees,
(ii) funds used or to be used to pay all Taxes required to be collected,
remitted or withheld (including U.S. federal and state withholding Taxes
(including the employer’s share

 

30

--------------------------------------------------------------------------------


 

thereof)) and (iii) any other funds which any Loan Party holds as an escrow or
fiduciary for the benefit of another Person in the ordinary course of business
(collectively, “Trust Fund Accounts”), provided that Agent shall have received
written notice identifying any such Deposit Account that is a Blocked Account or
that is established at a Lender as a “Trust Account” hereunder,

 

(i)                                     any asset (i) constituting ABL Facility
Priority Collateral with respect to which the Agent and Holdings or the
Borrowing Agent have reasonably determined, or (ii) constituting Term Loan
Priority Collateral with respect to which the Term Loan Agent and Holdings or
the Borrowing Agent have reasonably determined, in either case that the cost,
burden, difficulty or consequence (including any effect on the ability of the
relevant Loan Party to conduct its operations and business in the ordinary
course of business) of obtaining or perfecting a security interest therein
outweighs the benefit of a security interest to the relevant secured parties
afforded thereby, which determination is evidenced in writing,

 

(j)                                    Commercial Tort Claims with a value (as
reasonably estimated by the Borrowing Agent) of less than $2,500,000,

 

(k)                                 any lease, license or agreement or any asset
subject to a purchase money security interest, capital lease or similar
arrangement that is, in each case, permitted by this Agreement to the extent
that the grant of a security interest therein would violate or invalidate such
lease, license or agreement or purchase money, capital lease or similar
arrangement or trigger a right of termination in favor of any other party
thereto after giving effect to the applicable anti-assignment provisions the UCC
or any other applicable Requirement of Law, and

 

(l)                                     the Equity Interests of (i) any Foreign
Subsidiary and (ii) any CFC Holdco, in each case, in excess of 65% of the issued
and outstanding voting Equity Interests and 100% of the issued and outstanding
non-voting Equity Interests in any such Person.

 

“Excluded Real Property” shall mean all Real Property of Loan Parties, other
than Real Property designated by Agent pursuant to Section 4.13.

 

“Excluded Subsidiary” means

 

(a)                                 any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary,

 

(b)                                 any Restricted Subsidiary:

 

(i)                         that (i) is prohibited by (A) any Requirement of Law
or (B) any Contractual Obligation that, in the case of this clause (B), exists
on the Closing Date or at the time such Restricted Subsidiary becomes a
subsidiary (which contractual Obligation was not entered into in contemplation
of such Restricted Subsidiary becoming a subsidiary) from joining this Agreement
as a Borrower or providing a Guaranty,

 

(ii)                      that would require a governmental consent, approval,
license or authorization (including any regulatory consent, approval, license or
authorization) to

 

31

--------------------------------------------------------------------------------


 

join this Agreement as a Borrower or to provide a Guaranty (including any
regulatory consent, approval, license or authorization) unless such consent,
approval, license or authorization has been obtained,

 

(iii)                   acquired by Holdings or any Restricted Subsidiary that,
at the time of the relevant acquisition, is an obligor in respect of assumed
Indebtedness permitted by Section 7.6 to the extent (A) (and for so long as) the
documentation governing the applicable assumed Indebtedness prohibits such
Restricted Subsidiary from providing a Guaranty and (B) the relevant prohibition
was not incurred or otherwise implemented in contemplation of the applicable
acquisition, or

 

(iv)                  that is formed or acquired after the Closing Date where
such Restricted Subsidiary’s joining this Agreement as a Borrower or the
provision by such Restricted Subsidiary of a Guaranty would result in material
adverse tax consequences as reasonably determined by the Borrowing Agent,
written notice of which determination has been provided by the Borrowing Agent
to the Agent,

 

(c)                                  any not-for-profit subsidiary,

 

(d)                                 any Captive Insurance Subsidiary,

 

(e)                                  any special purpose entity used for any
permitted securitization or permitted receivables facility or financing,

 

(f)                                   any Foreign Subsidiary,

 

(g)                                  (i) any CFC Holdco and/or (ii) any Domestic
Subsidiary that is a direct or indirect subsidiary of (A) a Foreign Subsidiary
that is a CFC or (B) a CFC Holdco,

 

(h)                                 any Unrestricted Subsidiary,

 

(i)                                     any Immaterial Subsidiary, and

 

(j)                                    any other Restricted Subsidiary with
respect to which, in the reasonable judgment of the Agent and the Borrowing
Agent, the burden or cost of joining this Agreement or providing a Guaranty
outweighs the benefits afforded thereby.

 

Notwithstanding the foregoing, no subsidiary shall be an “Excluded Subsidiary”
unless it also constitutes an “Excluded Subsidiary” (or equivalent term) for the
purpose of any Term Facility.

 

“Excluded Taxes” shall mean, with respect to Agent, any Lender, Swing Loan
Lender, Issuer or any other recipient of any payment to be made by or on account
of any Obligations, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, Swing Loan Lender or
Issuer, its applicable lending office located in, the jurisdiction imposing such
Tax (or any

 

32

--------------------------------------------------------------------------------


 

political subdivision thereof) or (ii) that are Other Connection Taxes (b) in
the case of a Lender, any withholding Tax that is imposed on amounts payable to
or for the account of such Lender pursuant to a Law in effect on the date such
Lender becomes a party hereto (other than pursuant to an assignment request by
the Borrowing Agent under Section 3.11) (or designates a new lending office) or
is attributable to such Lender’s failure to comply with Section 3.10(e), except
to the extent that such Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from Loan Parties with respect to such withholding Tax
pursuant to Section 3.10(a), or (c) any Taxes imposed under FATCA.

 

“Existing Credit Agreement” shall have the meaning set forth in
Section 16.22(a).

 

“Existing Letter of Credit” shall mean each letter of credit previously issued
under the Existing Credit Agreement and more specifically described on Schedule
1.2(a) hereto that is outstanding as of the Closing Date and each renewal of
each such letter of credit, each of which shall be deemed, on and after the
Closing Date, to have been issued hereunder.

 

“Expected Cost Savings” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such intergovernmental agreement.

 

“Federal Funds Effective Rate” shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided,  if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

“Federal Funds Open Rate” shall mean for any day the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg

 

33

--------------------------------------------------------------------------------


 

Screen BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by PNC at such time (which determination shall be
conclusive absent manifest error); provided, however, that if such day is not a
Business Day, the Federal Funds Open Rate for such day shall be the “open” rate
on the immediately preceding Business Day.  If and when the Federal Funds Open
Rate changes, the rate of interest with respect to any advance to which the
Federal Funds Open Rate applies will change automatically without notice to Loan
Parties, effective on the date of any such change.

 

“Fee Letter” shall mean, collectively, that certain fee letter dated
December 22, 2016, among Holdings and PNC.

 

“First Lien Leverage Ratio” shall have the meaning assigned to such term in the
Term Loan Agreement as in effect on the Closing Date.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings for financial reporting purposes
hereunder ending on or about December 31 of each calendar year.

 

“Fixed Charge Coverage Ratio” shall mean and include, with respect to the
applicable fiscal period, the ratio of (a) Consolidated EBITDA for such period
minus Unfinanced Capital Expenditures minus Cash Taxes paid during such fiscal
period minus any cash dividends or distributions made during such fiscal period
to (b) the sum of all Funded Debt Payments made during such period, in each case
of Holdings and its Restricted Subsidiaries on a consolidated basis.

 

“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.

 

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by Holdings or any of its Restricted
Subsidiaries under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and that could reasonably be
expected to result in the incurrence of any liability by Holdings or any of its
Restricted Subsidiaries, or the imposition on Holdings or any of its Restricted
Subsidiaries of any fine, excise tax or penalty resulting from any noncompliance
with any applicable law.

 

34

--------------------------------------------------------------------------------


 

“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by any
Loan Party and/or any of their respective Subsidiaries.

 

“Foreign Currency Hedge Liabilities” shall have the meaning assigned to it in
the definition of “Lender-Provided Foreign Currency Hedge.”

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Loan Parties are resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Pension Plan” means any Plan that under applicable law other than the
laws of the United States or any political subdivision thereof, is required to
be funded through a trust or other funding vehicle.

 

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.

 

“FSHCO” means any Subsidiary that owns (directly or through its subsidiaries) no
material assets other than the Equity Interests or indebtedness of one or more
Foreign Subsidiaries that are CFCs.

 

“Fourth Amended and Restated Agreement” shall have the meaning assigned to it in
Section 16.22(a) hereof.

 

“Funded Debt” shall mean, as to any Person at any date of determination, the
aggregate principal amount of all (a) debt for borrowed money, (b) Capitalized
Lease Obligations and (c) Purchase Money Indebtedness of such Person and its
Restricted Subsidiaries on a consolidated basis; provided that “Funded Debt”
shall be calculated (x) net of the Unrestricted Cash Amount and (y) excluding
any obligation, liability or indebtedness of such Person if, upon or prior to
the maturity thereof, such Person has irrevocably deposited with the proper
Person in trust or escrow the necessary funds (or evidences of indebtedness) for
the payment, redemption or satisfaction of such obligation, liability or
indebtedness, and thereafter such funds and evidences of such obligation,
liability or indebtedness or other security so deposited are not included in the
calculation of the Unrestricted Cash Amount; provided further that “Funded Debt”
shall not be reduced pursuant to clause (x) by more than $5,000,000.

 

“Funded Debt Payments” shall mean and include, as to any Person for any period,
all cash actually expended by such Person to make (a) interest payments on any
Advances hereunder, plus (b) regularly scheduled installment principal payments
on the Term Loan (specifically excluding mandatory prepayments of Excess Cash
Flow (as defined in the Term Loan Agreement)), plus (c) payments for all fees,
commissions and charges set forth herein and

 

35

--------------------------------------------------------------------------------


 

with respect to any Advances, plus (d) regularly scheduled payments in respect
of Capitalized Lease Obligations, plus (e) regularly scheduled payments with
respect to any other Indebtedness for borrowed money (specifically excluding
(i) repayment of Revolving Advances, (ii) payment of the Closing Date Payments
on the Closing Date, and (iii) payments constituting a permitted refinancing of
Indebtedness).  Notwithstanding the foregoing, Funded Debt Payments shall not
include any Cure Amount payments.

 

“Funded Debt to Consolidated Adjusted EBITDA Ratio” shall mean with respect to
the applicable fiscal period, the ratio of (a) (i) Funded Debt for such period,
to (b) Consolidated Adjusted EBITDA for such period, in each case of Holdings
and its Restricted Subsidiaries on a consolidated basis.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Authority.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or locality of the U.S. or a foreign government.

 

“Guarantor” shall mean (i) any Subsidiary Guarantor, (ii) Holdings and (iii) any
Person who may hereafter guarantee payment or performance of the whole or any
part of the Obligations,  and “Guarantors” means collectively all such Persons,
in each case until such time as the relevant Person is released from its
obligations under such guarantee in accordance with the terms and provisions
hereof.  On the Closing Date, the only Guarantor is Holdings.

 

“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor, in form and substance satisfactory to Agent.

 

“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent.

 

“Hazardous Discharge” shall mean any event in which any Loan Party obtains,
gives or receives notice of any Release or threat of Release of a reportable
quantity of any Hazardous Materials at the Real Property.

 

“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials or substances, Hazardous

 

36

--------------------------------------------------------------------------------


 

Wastes, hazardous or Toxic Substances or related materials as defined in or
subject to regulation under Environmental Laws.

 

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

 

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between Holdings, the Borrowing Agent or any Restricted Subsidiary and any other
Person.

 

“Hedge Liabilities” shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.

 

“Holdings” shall have the meaning set forth in the preamble to this Agreement.

 

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of
Holdings (i) the assets of which do not exceed 5% of the Consolidated Total
Assets of Holdings and its Restricted Subsidiaries and (ii) revenues of which do
not exceed 5% of the consolidated revenue of Holdings and its Restricted
Subsidiaries, in each case, for the most recently ended test period; provided
that, (i) the Consolidated Total Assets (as so determined) of all Immaterial
Subsidiaries shall not exceed 10% of Consolidated Total Assets of Holdings and
its Restricted Subsidiaries and (ii) the revenue (as so determined) of all
Immaterial Subsidiaries shall not exceed 10% of the consolidated revenue of
Holdings and its Restricted Subsidiaries, in each case, for the relevant test
period; provided further that, at all times prior to the first delivery of
financial statements pursuant to Section 9.7 or 9.8, this definition shall be
applied based on the Pro Forma Financial Statements.

 

“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals, such individual’s estate (or an executor or
administrator acting on its behalf), heirs or legatees or any private foundation
or fund that is controlled by any of the foregoing individuals or any
donor-advised fund of which any such individual is the donor.

 

“Increasing Lender” shall have the meaning set forth in Section 2.24(a) hereof.

 

“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of:  (a) borrowed money;
(b) amounts received under or liabilities in respect of any note purchase or
acceptance credit facility, and all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (c) all Capitalized Lease
Obligations; (d) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (e) net obligations under any Interest Rate Hedge, Foreign Currency
Hedge, or other interest rate management device, foreign currency exchange

 

37

--------------------------------------------------------------------------------


 

agreement, currency swap agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement;
(f) all obligations of such Person to pay the deferred purchase price of
property or services, which purchase price is (A) due more than six months from
the date of incurrence of the obligation in respect thereof or (B) evidenced by
a note or similar written instrument (excluding (i) any earn out obligation or
purchase price adjustment until such obligation (A) becomes a liability on the
statement of financial position or balance sheet (excluding the footnotes
thereto) in accordance with GAAP and (B) has not been paid within 60 days after
becoming due and payable, (ii) accrued expenses and trade accounts payable in
the ordinary course of business (including on an inter-company basis); (g) all
obligations of such Person, whether or not contingent, in respect of
Disqualified Equity Interests, valued at, in the case of redeemable preferred
Equity Interests, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Equity Interest plus accrued and
unpaid dividends; (h) all indebtedness, obligations or liabilities of the type
described in this definition that are secured by a Lien on any asset of such
Person, whether or not such indebtedness, obligations or liabilities are
otherwise an obligation of such Person (in each case solely to the extent such
obligations are required to be reflected on the balance sheet of such Person);
and (i) any guaranty of any indebtedness, obligations or liabilities of a type
described in the foregoing clauses (a) through (i); provided that (i) in no
event shall obligations under any Derivative Transaction be deemed
“Indebtedness” for any calculation of the First Lien Leverage Ratio, Total
Leverage Ratio, the Secured Leverage Ratio or any other financial ratio under
this Agreement and (ii) the amount of Indebtedness of any Person for purposes of
clause (h) shall be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.  Any indebtedness
of such Person resulting from the acquisition by such Person of any assets
subject to any Lien shall be deemed, for the purposes hereof, to be the
equivalent of the creation, assumption and incurring of the indebtedness secured
thereby in accordance with clause (h) of this definition (to the extent set
forth therein), whether or not actually so created, assumed or incurred.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes, imposed on or
with respect to any payment made hereunder or under any Other Document.

 

“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of Applicable Law, or (e) in
the good faith determination of Agent, has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clauses (a) or (b), provided
that an Insolvency Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by a Governmental Authority or
instrumentality thereof if, and

 

38

--------------------------------------------------------------------------------


 

only if, such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“Intellectual Property” shall mean property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark, trade
name, mask work, trade secret, design right, assumed name or license or other
right to use any of the foregoing under Applicable Law.

 

“Intellectual Property Claim” shall mean the assertion, by any means, by any
Person of a claim that any Loan Party’s ownership, use, marketing, sale or
distribution of any Inventory, equipment, Intellectual Property or other
property or asset is violative of any ownership of or right to use any
Intellectual Property of such Person.

 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of the dated as of February 27, 2017, by and among Agent, Term Loan Agent,
Holdings and the Loan Parties from time to time party thereto.

 

“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b).

 

“Interest Rate” shall mean the Revolving Interest Rate.

 

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party and/or their respective
Subsidiaries in order to provide protection to, or minimize the impact upon,
such Loan Party and/or their respective Subsidiaries of increasing floating
rates of interest applicable to Indebtedness.

 

“Interest Rate Hedge Liabilities” shall have the meaning assigned in the
definition of “Lender-Provided Interest Rate Hedge.”

 

“Inventory” shall mean and include as to each Loan Party all of such Borrower’s
inventory (as defined in Article 9 of the Uniform Commercial Code), wherever
located, to be furnished under any consignment arrangement, contract of service
or held for sale or lease, all raw materials, work in process, finished goods
and materials and supplies of any kind, nature or description which are or might
be used or consumed in such Loan Party’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
Documents.

 

“Inventory Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(ii) hereof.

 

“Investment” means (a) any purchase or other acquisition by Holdings or any of
its Restricted Subsidiaries of any of the Securities of any other Person,
(b) the acquisition by purchase or otherwise (other than any purchase or other
acquisition of inventory, materials, supplies and/or equipment in the Ordinary
Course of Business) of all or a substantial portion of

 

39

--------------------------------------------------------------------------------


 

the business, property or fixed assets of any other Person or any division or
line of business or other business unit of any other Person and (c) any loan,
advance or capital contribution by Holdings or any of its Restricted
Subsidiaries to any other Person.  Subject to Section 6.17, the amount of any
Investment shall be the original cost of such Investment, plus the cost of any
addition thereto that would otherwise constitute an Investment, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto, but giving effect to any repayments of
principal in the case of any Investment in the form of a loan and any return of
capital or return on Investment in the case of any equity Investment (whether as
a distribution, dividend, redemption or sale but not in excess of the amount of
the relevant initial Investment).

 

“Issuer” shall mean (i) Agent in its capacity as the issuer of Letters of Credit
under this Agreement and (ii) any other Lender which Agent and Loan Parties
designate, with the consent of such Lender, as the issuer of and cause to issue
any particular Letter of Credit under this Agreement in place of Agent as
issuer.

 

“Junior Indebtedness” means any Indebtedness (other than Indebtedness (i) among
the Loan Parties and/or their respective Restricted Subsidiaries and (ii) under
the Term Facility) that is expressly subordinated in right of payment to the
Obligations with an individual outstanding principal amount in excess of the
Threshold Amount.

 

“Junior Lien Indebtedness” means any Indebtedness that is secured by a security
interest on the Collateral (other than Indebtedness (i) among the Loan Parties
and/or their respective Restricted Subsidiaries and (ii) under the Term
Facility) that is expressly junior or subordinated to the Lien securing the
Obligations with an individual outstanding principal amount in excess of the
Threshold Amount.

 

“Law(s)” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Authority, foreign or domestic.

 

“LCA Election” has the meaning assigned to such term in Section 1.5(c).

 

“LCA Test Date” has the meaning assigned to such term in Section 1.5(c).

 

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.  For the purpose of provisions of
this Agreement, the Intercreditor Agreement, any Acceptable Intercreditor
Agreement or any Other Document which provides for the granting of a security
interest or other Lien to Agent for the benefit of Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation (specifically including any Hedge Liabilities and any Cash Management
Liabilities) is owed.

 

“Lender Joinder” shall have the meaning set forth in Section 2.24(a)(x) hereof.

 

40

--------------------------------------------------------------------------------


 

“Lender-Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by any Lender or Affiliate of a Lender and for which such
Lender confirms to Agent in writing on or within fifteen (15) days to the
execution thereof that it:  (a) is documented in a standard International Swap
and Derivatives Association, Inc. Master Agreement or another reasonable and
customary manner; (b) provides for the method of calculating the reimbursable
amount of the provider’s credit exposure in a reasonable and customary manner;
and (c) to such Lender’s knowledge, is entered into for hedging (rather than
speculative) purposes.  The liabilities owing to the provider of any
Lender-Provided Foreign Currency Hedge (the “Foreign Currency Hedge
Liabilities”) by any Loan Party or any of their respective Subsidiaries that is
party to such Lender-Provided Foreign Currency Hedge shall, for purposes of this
Agreement and all Other Documents be “Obligations” of such Person and of each
other Loan Party, be guaranteed obligations under any Guaranty and secured
obligations under any Guarantor Security Agreement, as applicable, and otherwise
treated as Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person.  The Liens securing the
Foreign Currency Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5 hereof.

 

“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender or Affiliate of a Lender and with respect to which such
Lender confirms to Agent in writing on or within fifteen (15) days to the
execution thereof that it:  (a) is documented in a standard International Swap
and Derivatives Association, Inc. Master Agreement or another reasonable and
customary manner; (b) provides for the method of calculating the reimbursable
amount of the provider’s credit exposure in a reasonable and customary manner;
and (c) to such Lender’s knowledge, is entered into for hedging (rather than
speculative) purposes.  The liabilities owing to the provider of any
Lender-Provided Interest Rate Hedge (the “Interest Rate Hedge Liabilities”) by
any Loan Party, any Guarantor, or any of its respective Subsidiaries that is
party to such Lender-Provided Interest Rate Hedge shall, for purposes of this
Agreement and all Other Documents be “Obligations” of such Person and of each
other Loan Party, be guaranteed obligations under any Guaranty and secured
obligations under any Guarantor Security Agreement, as applicable, and otherwise
treated as Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person.  The Liens securing the
Interest Rate Hedge Liabilities shall be pari passu with the Liens securing all
other Obligations under this Agreement and the Other Documents, subject to the
express provisions of Section 11.5 hereof.

 

“Letter of Credit Application” shall have the meaning set forth in
Section 2.12(a) hereof.

 

“Letter of Credit Borrowing” shall have the meaning set forth in
Section 2.14(d) hereof.

 

“Letter of Credit Fees” shall have the meaning set forth in
Section 3.2(a) hereof

 

“Letter of Credit Sublimit” shall mean $10,000,000.

 

“Letters of Credit” and “Letter of Credit” shall have the respective meanings
set forth in Section 2.11(a) hereof.

 

41

--------------------------------------------------------------------------------


 

“LIBOR Alternate Source” shall have the meaning set forth in the definition of
“LIBOR Rate.”

 

“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Agent as an
authorized information vendor for the purpose of displaying rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market (a “LIBOR Alternate Source”), at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
LIBOR Rate Loan and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Alternate Source, a
comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)), by (b) a number equal
to 1.00 minus the Reserve Percentage; provided, however, that if the LIBOR Rate
determined as provided above would be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date.  Agent shall give reasonably prompt notice to Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

 

“LIBOR Rate Loan” shall mean any Advance that bears interest based on the LIBOR
Rate.

 

“License Agreement” shall mean any agreement between any Loan Party and a
Licensor pursuant to which such Loan Party is authorized to use any Intellectual
Property in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of such Loan Party or otherwise in connection with
such Loan Party’s business operations.

 

“Licensor” shall mean any Person from whom any Loan Party obtains the right to
use (whether on an exclusive or non-exclusive basis) any Intellectual Property
in connection with such Loan Party’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Loan Party’s
business operations.

 

42

--------------------------------------------------------------------------------


 

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and substance satisfactory to Agent, by which Agent is given the
unqualified right, vis-á-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of the applicable Loan Party’s Inventory with the
benefit of any Intellectual Property applicable thereto, irrespective of such
Loan Party’s default under any License Agreement with such Licensor.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge or
encumbrance, or preference, priority or other security agreement or similar
preferential arrangement held in respect of any asset of any kind or nature
whatsoever including any conditional sale or other title retention agreement,
any lease having substantially the same economic effect as any of the foregoing,
in each case in the nature of security, and the filing of, or agreement to give,
any valid financing statement under the Uniform Commercial Code or comparable
law of any jurisdiction evidencing such security; provided that in no event
shall an operating lease in and of itself be deemed to constitute a Lien.

 

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any ABL Facility
Priority Collateral may be located from time to time in form and substance
satisfactory to Agent.

 

“Limited Conditionality Acquisition” means a Permitted Acquisition, which,
pursuant to the terms of the applicable definitive acquisition agreement (the
“Subject Acquisition Agreement”) in respect thereof, is not conditioned on the
availability of financing.

 

“Loan Parties on a Consolidated Basis” shall mean the consolidation in
accordance with GAAP of the accounts of Loan Parties and their respective
Subsidiaries.

 

“Loan Party” shall mean each Borrower and each Guarantor, and “Loan Parties”
shall mean collectively, Borrowers and Guarantors.

 

“Main Street” shall mean, collectively, (i) Main Street Capital Corporation, a
Maryland corporation, (ii) Main Street Capital II, LP, a Delaware limited
partnership, and (iii) Main Street Mezzanine Fund, LP, a Delaware limited
partnership.

 

“Material Adverse Effect” shall mean (a) on the Closing Date, a “Material
Adverse Effect” (as defined in the Closing Date Merger Agreement) and (b) after
the Closing Date, a material adverse effect on (i) the business, assets,
financial condition or results of operations, in each case, of Holdings and its
Restricted Subsidiaries, taken as a whole, (ii) the rights and remedies (taken
as a whole) of Agent under the applicable Other Documents or (iii) the ability
of the Loan Parties (taken as a whole) to perform their payment obligations
under the applicable Other Documents.

 

“Maximum Loan Amount” shall mean $70,000,000, as such amount may be increased
pursuant to Section 2.24 hereof.

 

“Maximum Revolving Advance Amount” shall mean $70,000,000, as such amount may be
increased pursuant to Section 2.24 hereof.

 

43

--------------------------------------------------------------------------------


 

“Maximum Swing Loan Advance Amount” shall mean $10,000,000; provided that, upon
the effective date of each increase in the Maximum Revolving Advance Amount in
accordance with Section 2.24, the Maximum Swing Loan Advance Amount shall
increase by an amount equal to ten percent (10%) of the amount of such increase
in the Maximum Revolving Advance Amount.

 

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

 

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.

 

“Mortgage” shall mean any mortgage or deed of trust on Real Property granted or
delivered to Agent or any Lender pursuant to this Agreement, together with all
extensions, renewals, amendments, supplements, modifications, substitutions and
replacements thereto and thereof.

 

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA, that is subject to the provisions of
Title IV of ERISA, and in respect of which Holdings or any of its Restricted
Subsidiaries, or any of their respective ERISA Affiliates, makes or is obligated
to make contributions, or during the preceding five plan years were obligated to
make contributions, or with respect to which any of them has any obligation or
liability, contingent or otherwise.

 

“Narrative Report” means, with respect to the financial statements in respect of
which it is delivered, a customary narrative report describing the operations of
Holdings, the Borrowing Agent and its Restricted Subsidiaries for the relevant
Fiscal Quarter or Fiscal Year and for the period from the beginning of the
then-current Fiscal Year to the end of the period to which the relevant
financial statements relate.

 

“Net Cash Proceeds” shall have the meaning set forth in Section 2.20(a).

 

“Net Invoice Cost” shall mean, with respect to equipment, the net invoice cost
of such equipment (excluding Taxes, shipping, delivery, handling, installation,
overhead and other so called “soft” costs).

 

“New Lender” shall have the meaning set forth in Section 2.24(a) hereof.

 

“Non-Defaulting Lender” shall mean, at any time, any Lender holding a Revolving
Commitment that is not a Defaulting Lender at such time.

 

“Non-Loan Party Cap” means $10,000,000.

 

“Non-Loan Party Indebtedness” means Indebtedness incurred by Restricted
Subsidiaries that are not Loan Parties pursuant to Sections 7.6(i), 7.6(k), and
the proviso to 7.6(q).

 

44

--------------------------------------------------------------------------------


 

“Non-Loan Party Investment Cap” means $15,000,000.

 

“Non-Qualifying Party” shall mean any Loan Party that on the Eligibility Date
fails for any reason to qualify as an Eligible Contract Participant.

 

“Note” shall mean collectively, the Revolving Credit Note and the Swing Loan
Note.

 

“Obligations” shall mean and include any and all loans (including without
limitation, all Advances and Swing Loans), advances, debts, liabilities,
obligations (including without limitation all reimbursement obligations and cash
collateralization obligations with respect to Letters of Credit issued
hereunder), covenants and duties owing by any Loan Party or any Restricted
Subsidiary of any Loan Party to Issuer, Swing Loan Lender, Lenders or Agent (or
to any other Affiliate of Issuer, Swing Loan Lender, any Lender or Agent) of any
kind or nature, present or future (including any interest or other amounts
accruing thereon, any fees accruing under or in connection therewith, any costs
and expenses of any Person payable by any Borrower and any indemnification
obligations payable by any Borrower arising or payable after maturity, or after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to any Borrower, whether or not a
claim for post-filing or post-petition interest, fees or other amounts is
allowable or allowed in such proceeding), whether or not for the payment of
money, whether arising by reason of an extension of credit, opening or issuance
of a letter of credit, loan, establishment of any commercial card or similar
facility or guarantee, under any interest or currency swap, future, option or
other similar agreement, or in any other manner, whether arising out of
overdrafts or deposit or other accounts or electronic funds transfers (whether
through automated clearing houses or otherwise) or out of Agent’s or any
Lender’s non-receipt of or inability to collect funds or otherwise not being
made whole in connection with depository transfer check or other similar
arrangements, whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, under or in connection with (i) this Agreement, the Other
Documents and any amendments, extensions, renewals or increases thereto,
including all costs and expenses of Agent, Issuer, Swing Loan Lender and any
Lender incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing, including but
not limited to reasonable attorneys’ fees and expenses and all obligations of
any Borrower to Agent, Issuer, Swing Loan Lender or Lenders to perform acts or
refrain from taking any action, (ii) all Hedge Liabilities and (iii) all Cash
Management Liabilities. Notwithstanding anything to the contrary contained in
the foregoing, the Obligations shall not include any Excluded Hedge Liabilities.

 

“Ordinary Course of Business” shall mean the ordinary course of each Loan
Party’s business as conducted on the Closing Date and reasonable expansions
thereof.

 

“Original Credit Agreement” shall have the meaning set forth in
Section 16.22(a) hereof.

 

“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company

 

45

--------------------------------------------------------------------------------


 

agreement, or partnership agreement of such Person and any and all other
applicable documents relating to such Person’s formation, organization or entity
governance matters (including any shareholders’ or equity holders’ agreement or
voting trust agreement) and specifically includes, without limitation, any
certificates of designation for preferred stock or other forms of preferred
equity.

 

“Other Connection Taxes” means, with respect to Agent, any Lender, Participant,
Swing Loan Lender, Issuer or any other recipient, Taxes imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement or any
Other Document, or sold or assigned an interest in this Agreement or any Other
Document).

 

“Other Documents” shall mean any the Notes, the Fee Letter, any Guaranty, any
Guarantor Security Agreement, the Pledge Agreement, the Perfection Certificate,
any Perfection Certificate Supplement, the Intercreditor Agreement, any Letter
of Credit, any Acceptable Intercreditor Agreement, any Mortgage, any other
security instruments or agreements expressly securing the Obligations, and any
and all other agreements and security instruments now or hereafter executed by
any Loan Party and/or delivered to Agent or any Lender in respect of the
transactions contemplated by this Agreement that are designated “Other
Documents” by the Borrowers and the Agent.

 

“Other Taxes” shall mean all present or future stamp or documentary taxes,
charges or similar Taxes arising from any payment made hereunder or under any
Other Document or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any Other Document, except any such Tax
imposed with respect to an assignment.

 

“Out-of-Formula Loans” shall have the meaning set forth in
Section 16.2(e) hereof.

 

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, fifty percent (50%) or more of the Equity Interests issued by
such Person having ordinary voting power to elect the directors of such Person,
or other Persons performing similar functions for any such Person.

 

“Parent Company” means (a) Holdings and (b) any other Person of which Borrowing
Agent is an indirect Wholly-Owned Subsidiary.

 

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

 

“Participant Register” has the meaning assigned to such term in Section 16.3.

 

“Participation Advance” shall have the meaning set forth in
Section 2.14(d) hereof.

 

46

--------------------------------------------------------------------------------


 

“Participation Commitment” shall mean the obligation hereunder of each Lender
holding a Revolving Commitment to buy a participation equal to its Revolving
Commitment Percentage (subject to any reallocation pursuant to
Section 2.22(b)(iii) hereof) in the Swing Loans made by Swing Loan Lender
hereunder as provided for in Section 2.4(c) hereof and in the Letters of Credit
issued hereunder as provided for in Section 2.14(a) hereof.

 

“Parts Inventory” shall mean Inventory of a Borrower that is consumable standard
parts such as tires, fan belts, and related or similar items used to maintain
trucks, tractors, trailers and other vehicles for maintenance and upkeep.

 

“Payment in Full” shall mean, with respect to the Obligations, the occurrence of
all of the following: (i) the termination of this Agreement and of all
commitments to extend credit hereunder or under any of the Other Documents, in
each case in accordance with the terms hereof or thereof, as applicable,
(ii) the expiration or cash collateralization of all outstanding Letters of
Credit in accordance with the terms thereof or hereof, as applicable (or the
implementation of other arrangements satisfactory to Issuer and Agent with
respect thereto), and (iii) the indefeasible payment (in immediately available
funds) in full, in cash of all Obligations (except for Hedge Liabilities, Cash
Management Liabilities and contingent indemnification obligations with respect
to which no claim has been asserted or threatened) in accordance with the terms
hereof.

 

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any employee pension benefit plan, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), which is subject to the
provisions of Title IV of ERISA or Sections 412 or 430 of the Code or Sections
302 or 303 of ERISA and which the Borrower or any of its Restricted
Subsidiaries, or any of their respective ERISA Affiliates, sponsors, maintains
or contributes to or has an obligation to contribute to, or has at any time
within the preceding five plan years sponsored, maintained or had an obligation
to contribute to, or with respect to which any of them has any liability,
contingent or otherwise.

 

“Perfection Certificate” shall mean, the perfection certificate provided by the
Loan Parties on the Closing Date and delivered to Agent, as supplemented by any
Perfection Certificate Supplement.

 

“Perfection Certificate Supplement” means any supplement to the Perfection
Certificate.

 

“Perfection Requirements” means the filing of appropriate financing statements
with the office of the Secretary of State or other appropriate office of the
state of organization of each Loan Party, the filing of appropriate grants,
assignments or notices with the U.S. Patent and Trademark Office and the U.S.
Copyright Office, the proper recording or filing, as applicable, of mortgages,
deed of trust and fixture filings with respect to any Real Property constituting
Collateral, in each case in favor of the Agent for the benefit of the Lenders
and, to the extent

 

47

--------------------------------------------------------------------------------


 

applicable pursuant to the Intercreditor Agreement, the delivery to the Agent of
any stock certificate or promissory note required to be delivered pursuant to
the applicable Other Documents, together with instruments of transfer executed
in blank.

 

“Permitted Acquisition” shall means any acquisition made by any Loan Party or
any of its Restricted Subsidiaries, whether by purchase, merger or otherwise, of
all or substantially all of the assets of, or any business line, unit or
division of, any Person or of all of the outstanding Equity Interests of any
Person who is engaged in a similar business and becomes a Restricted Subsidiary;
provided that the total consideration paid by Persons that are Loan Parties
(a) for the Equity Interests of any Person that does not become a Loan Party or
is not a Loan Party, and (b) in the case of an asset acquisition, assets that
are not acquired by any Loan Party, when taken together with the total
consideration for all such Persons and assets so acquired after the Closing Date
and all Investments made since the Closing Date pursuant to Section 7.3(b)(iii),
shall not exceed the sum of (i) Non-Loan Party Investment Cap and (ii) amounts
otherwise available under Section 7.3 to be invested in non-Loan Parties (it
being understood that amounts utilized under this clause (ii) shall be deemed a
utilization of the applicable basket or exception in Section 7.3); provided that
(A) the limitation described in this proviso shall not apply to any acquisition
to the extent (1) any such consideration is financed with the proceeds of sales
of the Qualified Equity Interests of, or common equity capital contributions to,
any Loan Party or any Restricted Subsidiary (but only to the extent not
otherwise applied as a Cure Amount or to make Restricted Payments or Restricted
Debt Payments hereunder) or (2) the Person so acquired (or the Person owning the
assets so acquired) becomes a Borrower or Subsidiary Guarantor even though such
Person owns Equity Interests in Persons that are not otherwise required to
become Borrowers or Subsidiary Guarantors, if, in the case of this clause (2),
at least 70.0% of the Consolidated Adjusted EBITDA of the Person(s) acquired in
such acquisition (or the Persons owning the assets so acquired) (for this
purpose and for the component definitions used in the definition of
“Consolidated Adjusted EBITDA”, determined on a consolidated basis for such
Person(s) and their respective Restricted Subsidiaries) is generated by
Person(s) that will become Borrowers or Subsidiary Guarantors (i.e.,
disregarding any Consolidated Adjusted EBITDA generated by Restricted
Subsidiaries of such Persons that are not (or will not become) Subsidiary
Guarantors) and (B) in the event that the amount available under the Non-Loan
Party Investment Cap is reduced as a result of any acquisition of any Restricted
Subsidiary that does not become a Loan Party or any assets that are not
transferred to a Loan Party and such Restricted Subsidiary subsequently becomes
a Loan Party or such assets are subsequently transferred to a Loan Party, as the
case may be, the amount available under the Non-Loan Party Investment Cap shall
be proportionately increased as a result thereof based upon the amount of the
Non-Loan Party Investment Cap utilized with respect to the acquisition of such
Person or assets, as the case may be; provided further that (i) the Loan Parties
shall be in compliance with the financial covenant set forth in
Section 6.5(b) calculated on a Pro Forma Basis as of the last day of the most
recently ended test period, and (ii) the Specified Conditions shall be
satisfied, provided that if any such purchase or other acquisition is a Limited
Conditionality Acquisition which is financed with the proceeds of any Term
Loans, Term Loan Incremental Equivalent Debt or Indebtedness incurred under
Section 7.6(q), and the Borrowing Agent makes an LCA Election with respect to
such Limited Conditionality Acquisition, the Specified Condition requiring that
no Event of Default then exists or would result therefrom shall be tested as of
the LCA Test Date, so long as upon the

 

48

--------------------------------------------------------------------------------


 

effectiveness of such Indebtedness, no Event of Default under Section 10.1, 10.6
or 10.7 shall exist.

 

For the avoidance of doubt, no assets acquired in any such transaction(s) shall
be included in the Formula Amount until Agent has received a field examination
and/or Appraisal of such assets (at the Loan Parties’ expense), in form and
substance acceptable to Agent in its Permitted Discretion.  For the purposes of
calculating Undrawn Availability under this definition, any assets being
acquired in the proposed acquisition shall be included in the Formula Amount on
the date of closing so long as Agent has received an audit and/or Appraisal of
such assets.

 

“Permitted Assignee” shall mean:  (a) Agent, any Lender or any of their direct
or indirect Affiliates; (b) a federal or state chartered bank, a United States
branch of a foreign bank, an insurance company, or any finance company generally
engaged in the business of making commercial loans; or (c) any fund that is
administered or managed by Agent or any Lender, an Affiliate of Agent or any
Lender.

 

“Permitted Discretion” means a determination made in good faith in the exercise
(from the perspective of a secured asset based lender) of commercially
reasonable business judgment.

 

“Permitted Liens” shall have the meaning set forth in Section 7.2 hereof.

 

“Permitted Purchase Money Indebtedness” shall mean Purchase Money Indebtedness
of any Loan Party or Restricted Subsidiary which is incurred, assumed or
otherwise acquired (including any such Purchase Money Indebtedness of the target
of a Permitted Acquisition) after the date of this Agreement and which is
secured by no Lien or only by a Purchase Money Lien; provided that (a) such
Indebtedness when incurred, assumed or otherwise acquired shall not exceed the
purchase price of the asset(s) financed, and (b) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing, except to the extent of the price of
any repair or addition to such assets at the time of such refinancing.

 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Authority (whether federal, state, county, city, municipal or
otherwise, including any instrumentality, division, agency, body or department
thereof).

 

“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA
regardless of whether such plan is subject to ERISA that Holdings or any of its
Restricted Subsidiaries sponsors, maintains or contributes to or has an
obligation to contribute to, or otherwise has liability, contingent or
otherwise.

 

“Platform” shall have the meaning set forth in Section 9.19 hereof.

 

“Pledge Agreement” shall mean the Fourth Amended and Restated Pledge Agreement
executed by each pledgor party thereto, Agent, and acknowledged and agreed to by
certain Loan

 

49

--------------------------------------------------------------------------------


 

Parties party thereto, dated as of the Closing Date, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.

 

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

 

“Pre-Closing Date Acquisitions” shall mean the transactions identified on
Schedule 1.2(b).

 

“Pre-Closing Date Subordinated Debt” shall mean the Indebtedness of Borrowers
identified on Schedule 1.2(c).

 

“Pro Forma Balance Sheet” shall have the meaning set forth in
Section 5.5(a) hereof.

 

“Pro Forma Basis” or “pro forma effect” means, with respect to any determination
of the Fixed Charge Coverage Ratio, the Funded Debt to Consolidated Adjusted
EBITDA Ratio, First Lien Leverage Ratio, Secured Leverage Ratio, Consolidated
Adjusted EBITDA or Consolidated EBITDA (including component definitions thereof)
that all Subject Transactions shall be deemed to have occurred as of the first
day of the applicable test period with respect to any test or covenant for which
such calculation is being made and that:

 

(a)           (i) in the case of (A) any Disposition of all or substantially all
Equity Interests of any Restricted Subsidiary of Holdings, the Borrowing Agent
or any division or product line of the Borrowing Agent or any of its Restricted
Subsidiaries, (B) any designation of a Restricted Subsidiary as an Unrestricted
Subsidiary and (C) the implementation of any Cost Saving Initiative, income
statement items (whether positive or negative and including any Expected Cost
Savings) attributable to the property or Person subject to such Subject
Transaction, shall be excluded as of the first day of the applicable test period
with respect to any test or covenant for which the relevant determination is
being made and (ii) in the case of any Permitted Acquisition, Investment and/or
designation of an Unrestricted Subsidiary as a Restricted Subsidiary described
in the definition of the term “Subject Transaction”, income statement items
(whether positive or negative) attributable to the property or Person subject to
such Subject Transaction shall be included as of the first day of the applicable
test period with respect to any test or covenant for which the relevant
determination is being made; provided that the foregoing pro forma adjustments
may be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definitions of “Consolidated Adjusted
EBITDA” and “Consolidated EBITDA,”

 

(b)           any retirement or repayment of Indebtedness shall be deemed to
have occurred as of the first day of the applicable test period with respect to
any test or covenant for which the relevant determination is being made, and

 

(c)           any Indebtedness incurred by Holdings, the Borrowing Agent or any
of their Restricted Subsidiaries in connection therewith shall be deemed to have
occurred as of the first day of the applicable test period with respect to any
test or covenant for which the relevant determination is being made; provided
that, (x) if such Indebtedness has a floating or formula rate, such Indebtedness
shall have an implied rate of interest for the applicable test period for

 

50

--------------------------------------------------------------------------------


 

purposes of this definition determined by utilizing the rate that is or would be
in effect with respect to such Indebtedness at the relevant date of
determination (taking into account any interest hedging arrangements applicable
to such Indebtedness), (y) interest on any Capital Lease Obligations shall be
deemed to accrue at an interest rate reasonably determined by a Responsible
Officer of the Borrowing Agent to be the rate of interest implicit in such
obligation in accordance with GAAP and (z) interest on any Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a Eurodollar interbank offered rate or other rate shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen by the Borrowing Agent.

 

Notwithstanding anything to the contrary set forth in this definition, for the
avoidance of doubt, when calculating the Fixed Charge Coverage Ratio or the
Funded Debt to Consolidated Adjusted EBITDA Ratio for purposes of Section 6.5
(other than for the purpose of determining pro forma compliance with
Section 6.5  as a condition to taking any action under this Agreement), the
events described in the immediately preceding paragraph that occurred subsequent
to the end of the applicable test period shall not be given pro forma effect.

 

“Pro Forma Financial Statements” shall have the meaning set forth in
Section 5.5(b) hereof.

 

“Projections” shall have the meaning set forth in Section 5.5(b) hereof.

 

“Properly Contested” shall mean, in the case of any Indebtedness of any Person
(including any Tax or any Lien asserted in connection with any Indebtedness)
that is not paid as and when due or payable by reason of such Person’s bona fide
dispute concerning its liability to pay the same or concerning the amount
thereof:  (a) such Indebtedness is being properly contested in good faith by
appropriate proceedings promptly instituted and diligently conducted; (b) such
Person has established appropriate reserves as shall be required in conformity
with GAAP; (c) the non-payment of such Indebtedness could not reasonably be
expected to have a Material Adverse Effect and will not result in the forfeiture
of any assets of such Person; (d) no Lien is imposed upon any of such Person’s
assets with respect to such Indebtedness unless such Lien is at all times junior
and subordinate in priority to the Liens in favor of Agent (except only with
respect to property Taxes that have priority as a matter of applicable state
law), and enforcement of such Lien is stayed during the period prior to the
final resolution or disposition of such dispute; and (e) if such Indebtedness
results from, or is determined by the entry, rendition or issuance against a
Person or any of its assets of a judgment, writ, order or decree, enforcement of
such judgment, writ, order or decree is stayed pending a timely appeal or other
judicial review.

 

“Protective Advances” shall have the meaning set forth in
Section 16.2(f) hereof.

 

“Prudential” shall mean Prudential Capital Partners IV, L.P., a Delaware limited
partnership.

 

“Public Company Costs” means Charges of Holdings, the Borrowing Agent or their
Subsidiaries associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith and Charges relating
to compliance with the provisions of the Securities

 

51

--------------------------------------------------------------------------------


 

Act and the Exchange Act (and, in each case, similar Requirements of Law under
other jurisdictions), as applicable to companies with equity or debt securities
held by the public, the rules of national securities exchange companies with
listed equity or debt securities, directors’ or managers’ compensation, fees and
expense reimbursement, disbursements, Charges relating to investor relations,
shareholder meetings and reports to shareholders or debtholders, directors’ and
officers’ insurance and other executive costs, legal and other professional fees
and listing fees.

 

“Public Lender” shall have the meaning set forth in Section 9.19 hereof.

 

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published (which may include electronic methods
of “publication”) in another publication or source selected by Agent).

 

“Purchase Money Indebtedness” shall mean and include (i) Indebtedness (other
than the Obligations) of any Loan Party or any of its Restricted Subsidiaries
for the payment of all or any part of the purchase price of any equipment or
repairs or additions thereto or the refinancing of equipment not subject to
Agent’s Lien, (ii) any Indebtedness (other than the Obligations) of any Loan 
Party or any of its Restricted Subsidiaries incurred at the time of or within
thirty (30) days prior to or one hundred twenty (120) days after the acquisition
of any equipment for the purpose of financing all or any part of the purchase
price thereof (whether by means of a loan agreement, capitalized lease or
otherwise), and (iii) any renewals, extensions or refinancings (but not any
increases in the principal amounts, except to the extent of the price of any
repair or addition thereto) thereof outstanding at the time.

 

“Purchase Money Lien” shall mean a Lien upon equipment which secures Purchase
Money Indebtedness, but only if such Lien shall at all times be confined solely
to the fixed assets acquired through the incurrence of the Purchase Money
Indebtedness secured by such Lien and proceeds thereof and shall not encumber
any other property of Loan Parties, except for other customary related assets
satisfactory to Agent in its Permitted Discretion.

 

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

 

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

 

“Qualified ECP Loan Party” shall mean each Loan Party that on the Eligibility
Date is (a) a corporation, partnership, proprietorship, organization, trust, or
other entity other than a “commodity pool” as defined in Section 1a(10) of the
CEA and CFTC regulations thereunder that has total assets exceeding $10,000,000
or (b) an Eligible Contract Participant that can cause another person to qualify
as an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

 

“Qualified Equity Interest” shall mean any Equity Interest issued by Holdings
(and not by one or more of its Subsidiaries) that is not a Disqualified Equity
Interest.

 

52

--------------------------------------------------------------------------------


 

“Qualifying Offering” means the issuance and sale by any Parent Company of its
common Equity Interests in a primary offering (other than a public offering
pursuant to a registration statement on Form S-8) pursuant to which Net Cash
Proceeds are received by any Parent Company and contributed to the Borrowing
Agent.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

 

“Real Property” shall mean each applicable Loan Party’s right, title and
interest in and to the owned and leased premises and real property identified on
Schedule 4.4 hereto or in and to any other premises or real property (including
fixtures and improvements thereon) that are now or hereafter owned or leased by
any Loan Party.

 

“Receivables” shall mean and include, as to each Loan Party, all of such Loan
Party’s accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s contract rights, instruments (including those
evidencing indebtedness owed to such Loan Party by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, contract rights, instruments, documents and chattel paper, and
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Loan Party arising out of or in connection with the
sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.

 

“Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(i) hereof.

 

“Refinancing” shall have the meaning set forth in Section 8.1(x).

 

“Refinancing Indebtedness” shall have the meaning set forth in
Section 7.6(m) hereof.

 

“Register” shall have the meaning set forth in Section 16.3(e) hereof.

 

“Reimbursement Obligation” shall have the meaning set forth in
Section 2.14(b) hereof.

 

“Releases” shall have the meaning set forth in Section 5.7(c)(i) hereof.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Reportable ERISA Event” shall mean a reportable event described in
Section 4043(c) of ERISA or the regulations promulgated thereunder, other than
an event for which the 30 day notice period is waived.

 

53

--------------------------------------------------------------------------------


 

“Required Lenders” shall mean Lenders (not including Swing Loan Lender (in its
capacity as such Swing Loan Lender) or any Defaulting Lender) holding more than
66 2/3% of either (a) the aggregate of the Revolving Commitment Amounts of all
Lenders (excluding any Defaulting Lender) or (b) after the termination of all
commitments of Lenders hereunder, the sum of (x) the outstanding Revolving
Advances and Swing Loans, plus (y) the Maximum Undrawn Amount of all outstanding
Letters of Credit; provided, however, if there are fewer than three (3) Lenders,
Required Lenders shall mean all Lenders (other than any Defaulting Lender).

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements of any Governmental Authority, in each case that are
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, the president, the chief financial officer, the treasurer, any
assistant treasurer, any executive vice president, any senior vice president,
any vice president or the chief operating officer of such Person and any other
individual or similar official thereof responsible for the administration of the
obligations of such Person in respect of this Agreement, and, as to any document
delivered on the Closing Date, shall include any secretary or assistant
secretary or any other individual or similar official thereof with substantially
equivalent responsibilities of a Loan Party.  Any document delivered hereunder
that is signed by a Responsible Officer of any Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party, and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Debt” has the meaning set forth in Section 7.14.

 

“Restricted Debt Payment” has the meaning set forth in Section 7.14.

 

“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Equity Interests of Holdings or the Borrowing
Agent, except a dividend payable solely in shares of Qualified Equity Interests
to the holders of such class; (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value of any shares of any
class of the Equity Interests of Holdings or the Borrowing Agent and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of the Equity Interests
of Holdings or the Borrowing Agent now or hereafter outstanding.

 

54

--------------------------------------------------------------------------------


 

“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary.  Unless otherwise specified, “Restricted
Subsidiary” shall mean any Restricted Subsidiary of the Borrowing Agent.

 

“Revolving Advances” shall mean Advances made other than Letters of Credit and
the Swing Loans.

 

“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Swing
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the Revolving Commitment Amount (if any) of such Lender.

 

“Revolving Commitment Amount” shall mean, (i) as to any Lender other than a New
Lender, the Revolving Commitment amount (if any) set forth for such Lender on
Exhibit 1.2(b) hereto (or, in the case of any Lender that became party to this
Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the
Revolving Commitment amount (if any) of such Lender as set forth in the
applicable Commitment Transfer Supplement), and (ii) as to any Lender that is a
New Lender, the Revolving Commitment amount provided for in the joinder signed
by such New Lender under Section 2.24(a)(x), in each case as the same may be
adjusted upon any increase by such Lender pursuant to Section 2.24 hereof, or
any assignment by or to such Lender pursuant to Section 16.3(c) or (d) hereof.

 

“Revolving Commitment Percentage” shall mean, (i) as to any Lender other than a
New Lender, the Revolving Commitment Percentage (if any) set forth for such
Lender on Exhibit 1.2(b) hereto (or, in the case of any Lender that became party
to this Agreement after the Closing Date pursuant to Section 16.3(c) or
(d) hereof, the Revolving Commitment Percentage (if any) of such Lender as set
forth in the applicable Commitment Transfer Supplement), and (ii) as to any
Lender that is a New Lender, the Revolving Commitment Percentage provided for in
the joinder signed by such New Lender under Section 2.24(a)(x), in each case as
the same may be adjusted upon any increase in the Maximum Revolving Advance
Amount pursuant to Section 2.24 hereof, or any assignment by or to such Lender
pursuant to Section 16.3(c) or (d) hereof.

 

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.

 

“Revolving Interest Rate” shall mean (a) with respect to Revolving Advances that
are Domestic Rate Loans and Swing Loans, an interest rate per annum equal to the
sum of the Applicable Margin plus the Alternate Base Rate and (b) with respect
to Revolving Advances that are LIBOR Rate Loans, the sum of the Applicable
Margin plus the LIBOR Rate.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or that is the
subject of any limitations or prohibitions

 

55

--------------------------------------------------------------------------------


 

(including but not limited to the blocking of property or rejection of
transactions), under any Anti-Terrorism Law.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Leverage Ratio” shall have the meaning assigned to such term in the
Term Loan Agreement as in effect on the Closing Date.

 

“Second Amended and Restated Credit Agreement” shall have the meaning set forth
in Section 16.22(a) hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Settlement” shall have the meaning set forth in Section 2.6(d) hereof.

 

“Settlement Date” shall have the meaning set forth in Section 2.6(d) hereof.

 

“Specified Conditions” shall mean, at the time of determination with respect to
any transaction, designation or payment, that:

 

(i)    no Event of Default has occurred and is continuing or would result after
giving effect thereto on a Pro Forma Basis; and

 

(ii)   either (x) Undrawn Availability is greater than 25% of the Commitments
before and after giving effect thereto on a Pro Forma Basis, or (y) Undrawn
Availability is greater than 17.5% of the Commitments and the Fixed Charge
Coverage Ratio is not less than 1.00 to 1.00, in each case before and after
giving effect thereto on a Pro Forma Basis; and

 

(iii)  Agent shall receive a certificate of an authorized officer of Borrowing
Agent demonstrating satisfaction of the foregoing conditions concurrently with
any such transaction, designation or payment.

 

“Specified Equity Contribution” shall have the meaning set forth in
Section 11.1(c) hereof.

 

“Specified Merger Agreement Representations” means the representations made by
or on behalf of the Borrowing Agent, its subsidiaries or their respective
businesses in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that the Borrowing Agent or the Borrowing
Agent’s applicable Affiliate shall have the right to terminate the Borrowing
Agent’s (or such Affiliate’s) obligations under the Acquisition Agreement or to
decline to consummate the Acquisition as a result of a breach of such
representations in the Acquisition Agreement.

 

“Specified Representations” mean the representations and warranties set forth in
Section 5.1, Section 5.2,  Section 5.3, Section 5.8(a), Section 5.15,
Section 5.16 and Section 16.18.

 

56

--------------------------------------------------------------------------------


 

“Subject Acquisition Agreement” has the meaning specified in the definition of
“Limited Conditionality Acquisition”.

 

“Subject Transaction” means, with respect to any test period, (a) the
Transactions, (b) any Permitted Acquisition or any other acquisition, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, or
any business line, unit or division of, any Person or of a majority of the
outstanding Equity Interests of any Person in each case that is permitted by
this Agreement, (c) any Disposition of all or substantially all of the assets or
Equity Interests of any subsidiary (or any business unit, line of business or
division of Holdings, the Borrowing Agent or any of their Restricted Subsidiary)
(or any business unit, line of business or division of the Borrowing Agent) not
prohibited by this Agreement, (d) the designation of a Restricted Subsidiary as
an Unrestricted Subsidiary or an Unrestricted Subsidiary as a Restricted
Subsidiary in accordance with Section 6.17 hereof, (e) any incurrence or
repayment of Indebtedness in connection with a transaction that would otherwise
constitute a Subject Transaction, (f) the implementation of any Cost Savings
Initiative and/or (g) any other event that by the terms of the Other Documents
requires pro forma compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a Pro Forma Basis.

 

“Subsidiary” shall mean in respect of any Person a corporation or other entity
of whose Equity Interests having ordinary voting power (other than Equity
Interests having such power only by reason of the happening of a contingency) to
elect a majority of the directors of such corporation, or other Persons
performing similar functions for such entity, are owned, directly or indirectly,
by such Person.

 

“Subsidiary Adjustment Certificate” shall mean a certificate to be signed by the
President, the Chief Financial Officer or Controller or similar Responsible
Officer of Borrowing Agent or Holdings, which shall provide (a) a summary of the
pro forma adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such financial statements and (b) a list identifying
each subsidiary of the Borrower as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of the corresponding Compliance
Certificate or confirming that there is no change in such information since the
later of the Closing Date and the date of the last such list.

 

“Subsidiary Guarantor” shall mean each subsidiary of Holdings that becomes a
Guarantor of the Obligations pursuant to the terms of this Agreement until such
time as the relevant subsidiary is released from its obligations under its
Guaranty in accordance with the terms and provisions hereof.

 

“Subsidiary Stock” shall mean (a) with respect to the Equity Interests issued to
a Loan Party by any Subsidiary (other than a Foreign Subsidiary or FSHCO), 100%
of such issued and outstanding Equity Interests, and (b) with respect to any
Equity Interests issued to a Loan Party by any Foreign Subsidiary or FSHCO
(i) 100% of such issued and outstanding Equity Interests not entitled to vote
(within the meaning of Treas. Reg. Section 1.956(c)(2)) and (ii) 66% (or such
greater percentage that, due to a change in an Applicable Law after the date
hereof, (x) could not reasonably be expected to cause the undistributed earnings
of such  Foreign Subsidiary (or of a Foreign Subsidiary held directly or
indirectly by a FSHCO) as determined for United States

 

57

--------------------------------------------------------------------------------


 

federal income tax purposes to be treated as a deemed dividend to such Loan
Party and (y) could not reasonably be expected to cause any material adverse tax
consequences) of such issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)).

 

“Successor Borrower” shall have the meaning set forth in Section 7.1(a) hereof.

 

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

 

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge, or a Lender-Provided Foreign Currency Hedge.

 

“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.

 

“Swing Loan Note” shall mean the promissory note described in
Section 2.4(a) hereof.

 

“Swing Loans” shall mean the Advances made pursuant to Section 2.4 hereof.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term” shall have the meaning set forth in Section 13.1 hereof.

 

“Term Facility” means the term loan credit facility governed by the Term Loan
Agreement, as the same may be amended, amended and restated, modified, replaced
or refinanced as permitted in accordance with the Intercreditor Agreement.

 

“Term Loan” shall mean the loans made under any Term Facility, including any
incremental loans.

 

“Term Loan Agent” shall mean Credit Suisse AG, Cayman Islands Branch and its
successors and assigns.

 

“Term Loan Agreement” shall mean that certain Term Loan Agreement, dated as of
February 27, 2017, by and among Holdings, Merger Sub, the Borrowing Agent, the
financial institutions that are now or that thereafter become a party thereto
and Term Loan Agent, as administrative agent for lenders thereto, as the same
may be amended, amended and restated, modified, replaced or refinanced as
permitted in accordance with the Intercreditor Agreement.

 

“Term Loan Declined Proceeds” shall have the meaning assigned to the term
“Declined Proceeds” under the Term Loan Agreement, as in effect on the Closing
Date.

 

58

--------------------------------------------------------------------------------


 

“Term Loan Incremental Equivalent Debt” shall have the meaning assigned to the
term “Incremental Equivalent Debt” under the Term Loan Agreement as in effect on
the Closing Date.

 

“Term Loan Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Term Loan Real Property Collateral” shall mean Material Real Estate Assets (as
defined in the Term Loan Agreement) that do not constitute Excluded Real
Property (as defined in the Term Loan Agreement).

 

“Termination Event” shall mean:  (a) a Reportable ERISA Event with respect to
any Pension Plan; (b) the withdrawal of any member of the Controlled Group from
a Pension Plan during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) the
providing of notice of intent to terminate a Pension Plan in a distress
termination described in Section 4041(c) of ERISA; (d) the commencement of
proceedings by the PBGC to terminate a Pension Plan or to appoint a trustee to
administer, any Pension Plan; (e) the termination of a Multiemployer Plan
pursuant to Section 4041A of ERISA; (f) the partial or complete withdrawal,
within the meaning of Section 4203 or 4205 of ERISA, of any member of the
Controlled Group from a Multiemployer Plan; (g) notice that a Multiemployer Plan
is subject to Section 4245 of ERISA; or (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent,
upon any member of the Controlled Group.

 

“Tex Robbins” shall mean Joseph Kevin Jordan, an individual and Texas resident
also known as Tex Robbins.

 

“Third Amended and Restated Agreement” shall have the meaning assigned to it in
Section 16.22(a) hereof.

 

“Threshold Amount” means $10,000,000.

 

“Toxic Substance” shall mean and include any material present on the Real
Property (including the leasehold interests) which has been shown to have
significant adverse effect on human health or which is subject to regulation
under the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq.,
applicable state law, or any other applicable Federal or state laws now in force
or hereafter enacted relating to toxic substances.  “Toxic Substance” includes
but is not limited to asbestos, polychlorinated biphenyls (PCBs) and lead-based
paints.

 

“Transaction Costs” shall mean fees, premiums, expenses and other transaction
costs (including original issue discount or upfront fees) payable or otherwise
borne by Holdings and/or its subsidiaries in connection with the Transactions
and the transactions contemplated thereby.

 

“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.

 

“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.

 

59

--------------------------------------------------------------------------------


 

“Trigger Period” shall mean a period commencing upon the occurrence of a
Default, an Event of Default or Undrawn Availability falling below the greater
of $15,000,000 or 20% of the Maximum Revolving Advance Amount, and ending on the
date on which (i) Undrawn Availability has exceeded the greater of $15,000,000
or 20% of the Maximum Revolving Advance Amount and (ii) no Default or Event of
Default exists, in each case, for sixty (60) consecutive days.

 

“TRT” shall mean Tex Robbins Transportation, LLC, a Texas limited liability
company.

 

“UCC” shall have the meaning set forth in Section 1.3 hereof.

 

“Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount minus the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit and minus reserves in effect pursuant to Section 2.1(a), minus (b) the
sum of (i) the outstanding amount of Advances and (ii) all amounts due and owing
to each Loan Party’s trade creditors which are outstanding more than sixty (60)
days after their due date that are not otherwise on formal extended terms.

 

“Unfinanced Capital Expenditures” means all Capital Expenditures of any Loan
Party other than those made utilizing (a) financing provided by the applicable
seller or third party lenders, (b) insurance proceeds (to the extent thereof)
received in connection with any casualty loss, (c) the amount of any credit or
allowance for any trade-in of any equipment in connection with a purchase of
replacement equipment for that being traded-in and (d) financing through
proceeds of a cash sale.  For the avoidance of doubt, Capital Expenditures made
by a Loan Party utilizing Revolving Advances will be deemed Unfinanced Capital
Expenditures.

 

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

 

“Unrestricted Cash Amount” shall mean, as of any date of determination, the
amount of (a) unrestricted cash and Cash Equivalents of Loan Parties and their
Restricted Subsidiaries whether or not held in a Depository Account pledged to
secure the Obligations and (b) cash and Cash Equivalents of Loan Parties and
their Restricted Subsidiaries restricted in favor of the ABL Facility (which may
also include cash and Cash Equivalents securing other Indebtedness that is
secured by a Lien on the Collateral along with the ABL Facility, including any
Term Facility).

 

“Unrestricted Subsidiary” means any subsidiary of Holdings designated by
Holdings as an Unrestricted Subsidiary after the Closing Date pursuant to
Section 6.17.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.10(e).

 

“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.

 

60

--------------------------------------------------------------------------------


 

“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person, 100%
of the Equity Interests of which (other than directors’ qualifying shares or
shares required by Requirements of Law to be owned by a resident of the relevant
jurisdiction) shall be owned by such Person or by one or more Wholly-Owned
Subsidiaries of such Person.

 

“Withholding Agent” shall mean any Loan Party and Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.3          Uniform Commercial Code Terms.  All terms used herein and defined
in the Uniform Commercial Code as adopted in the State of New York from time to
time (the “Uniform Commercial Code” or “UCC”) shall have the meaning given
therein unless otherwise defined herein.  Without limiting the foregoing, the
terms “accounts”, “chattel paper” (and “electronic chattel paper” and “tangible
chattel paper”), “commercial tort claims”, “deposit accounts”, “documents”,
“equipment”, “financial asset”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“payment intangibles”, “proceeds”, “promissory note” “securities”, “software”
and “supporting obligations” as and when used in the description of Collateral
shall have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code.  To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.

 

1.4          Certain Matters of Construction.  The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement.  Any
pronoun used shall be deemed to cover all genders.  Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa.  All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations.  Unless otherwise
provided, all references to any instruments or agreements, including references
to any of the Other Documents, shall include any and all modifications,
supplements or amendments thereto, any and all restatements or replacements
thereof and any and all extensions or renewals thereof not in contravention of
this Agreement.  Except as otherwise expressly provided for herein, all
references herein to the time of day shall mean the time in New York, New York. 
Unless otherwise provided, all financial calculations shall be performed with
Inventory valued on a first-in, first-out basis.  Whenever the words “including”
or “include” shall be used, such words shall be understood to mean “including,
without limitation” or “include, without limitation”.  A Default or an Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived in writing pursuant to this Agreement or,
to the extent curable pursuant to Section 11.1(c), is so cured or, in the case
of a Default, is cured within any period of cure expressly

 

61

--------------------------------------------------------------------------------


 

provided for in this Agreement; and an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by Required
Lenders or, to the extent curable pursuant to Section 11.1(c), is so cured.  Any
Lien referred to in this Agreement or any of the Other Documents as having been
created in favor of Agent, any agreement entered into by Agent pursuant to this
Agreement or any of the Other Documents, any payment made by or to or funds
received by Agent pursuant to or as contemplated by this Agreement or any of the
Other Documents, or any act taken or omitted to be taken by Agent, shall, unless
otherwise expressly provided, be created, entered into, made or received, or
taken or omitted, for the benefit or account of Agent and Lenders.  Wherever the
phrase “to the best of Loan Parties’ knowledge” or words of similar import
relating to the knowledge or the awareness of any Loan Party are used in this
Agreement or Other Documents, such phrase shall mean and refer to (i) the actual
knowledge of a senior officer of any Loan Party or (ii) the knowledge that a
senior officer would have obtained if he/she had engaged in a good faith and
reasonably diligent performance of his/her duties, including the making of such
reasonably specific inquiries as may be necessary of the employees or agents of
such Loan Party and a good faith attempt to ascertain the existence or accuracy
of the matter to which such phrase relates.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or otherwise within the limitations of, another covenant shall not
avoid the occurrence of a default if such action is taken or condition exists. 
In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.

 

1.5          Certain Calculations and Tests

 

(a)           Notwithstanding anything to the contrary herein, all financial
ratios and tests (including the Fixed Charge Coverage Ratio, the Funded Debt to
Consolidated Adjusted EBITDA Ratio, First Lien Leverage Ratio, Secured Leverage
Ratio, Consolidated Adjusted EBITDA and Consolidated EBITDA) contained in this
Agreement that are calculated with respect to any test period during which any
Subject Transaction occurs shall be calculated with respect to such test period
and such Subject Transaction on a Pro Forma Basis.  Further, if since the
beginning of any such test period and on or prior to the date of any required
calculation of any financial ratio or test (x) any Subject Transaction has
occurred or (y) any Person that subsequently became a Restricted Subsidiary or
was merged, amalgamated or consolidated with or into Holdings or any of its
Restricted Subsidiaries or any joint venture since the beginning of such test
period has consummated any Subject Transaction, then, in each case, any
applicable financial ratio or test shall be calculated on a Pro Forma Basis for
such test period as if such Subject Transaction had occurred at the beginning of
the applicable test period (it being understood, for the avoidance of doubt,
that solely for purposes of calculating quarterly compliance with Section 6.5,
the date of the required calculation shall be the last day of the test period,
and no Subject Transaction occurring thereafter shall be taken into account).

 

(b)           For purposes of determining the permissibility of any action,
change, transaction or event that requires a calculation of any financial ratio
or test (including, without

 

62

--------------------------------------------------------------------------------


 

limitation, Section 6.5, any Fixed Charge Coverage Ratio test, any Funded Debt
to Consolidated Adjusted EBITDA Ratio test, any First Lien Leverage Ratio test,
any Secured Leverage Ratio test, the amount of Consolidated Adjusted EBITDA
and/or the amount of Consolidated EBITDA), such financial ratio or test shall be
calculated at the time such action is taken (subject to clause (a) above), such
change is made, such transaction is consummated or such event occurs, as the
case may be, and no Default or Event of Default shall be deemed to have occurred
solely as a result of a change in such financial ratio or test occurring after
the time such action is taken, such change is made, such transaction is
consummated or such event occurs, as the case may be.

 

(c)           Notwithstanding anything to the contrary herein, in connection
with any action required to be taken in connection with a Limited Conditionality
Acquisition, for purposes of:

 

(i)            calculating the Fixed Charge Coverage Ratio, the Funded Debt to
Consolidated Adjusted EBITDA Ratio and other financial calculations (including,
but not limited to, for purposes of Section 2.24);

 

(ii)           testing  availability  under  covenant  baskets  set  forth  in
 this Agreement (including covenant baskets measured as a percentage of
Consolidated Adjusted EBITDA or Consolidated EBITDA); or

 

(iii)          determining whether any default or event of default (or any type
of default or event of default) has occurred or is continuing,

 

in each case, at the option of the Borrowing Agent (the Borrowing Agent’s
election to exercise such option in connection with any Limited Conditionality
Acquisition, an “LCA Election”), the date of determination shall be deemed to be
the date of the Subject Acquisition Agreement (the “LCA Test Date”), and if,
after giving Pro Forma Effect to the Limited Conditionality Acquisition and the
other transactions required to be entered into in connection therewith
(including any incurrence or repayment of Indebtedness and the use of proceeds
thereof) as of the LCA Test Date, the Borrowing Agent would have been permitted
to take such action on the relevant LCA Test Date in compliance with such ratio,
test or basket, such ratio, test or basket shall be deemed to have been complied
with. For the avoidance of doubt, if the Borrowing Agent has made an LCA
Election and any of the ratios, tests or baskets for which compliance was
determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated Adjusted EBITDA or Consolidated EBITDA of the Borrowing Agent or
the Person subject to such Limited Conditionality Acquisition, at or prior to
the consummation of the relevant transaction or action, such baskets, tests or
ratios will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrowing Agent has made an LCA Election for any Limited
Conditionality Acquisition, then in connection with any calculation of any
ratio, test or basket availability with respect to any transaction following the
relevant LCA Test Date and prior to the earlier of the date on which such
Limited Conditionality Acquisition is consummated or the date that the Subject
Acquisition Agreement is terminated or expires without consummation of such
Limited Conditionality Acquisition, for purposes of determining whether any such
required transaction is permitted under this

 

63

--------------------------------------------------------------------------------


 

Agreement, any such ratio, test or basket shall be calculated on a Pro Forma
Basis assuming such Limited Conditionality Acquisition and such other required
transaction (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated.  For the avoidance of doubt, a minimum Undrawn
Availability test shall not be deemed a financial ratio, test or basket for
purposes of this Section 1.5.

 

II.                                   ADVANCES, PAYMENTS.

 

2.1          Revolving Advances.

 

(a)           Amount of Revolving Advances.  Subject to the terms and conditions
set forth in this Agreement including Section 2.1(b), each Lender, severally and
not jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the outstanding amount
of Swing Loans less the aggregate Maximum Undrawn Amount of all outstanding
Letters of Credit, or (y) an amount equal to the sum of:

 

(i)            up to (A) 85%, subject to the provisions of
Section 2.1(b) hereof, of Eligible Receivables (“Eligible Receivables Advance
Rate”) plus (B) 80%, subject to the provisions of Section 2.1(b) hereof, of
Eligible Unbilled Receivables (“Eligible Unbilled Receivables Advance Rate” —
hereinafter the Eligible Receivables Advance Rate and the Eligible Unbilled
Receivables Advance Rate shall be referred to collectively as the “Receivables
Advance Rate”); provided, however, that no more than $8,500,000 of Unbilled
Eligible Receivables and no more than $500,000 of Eligible Insured Foreign
Receivables shall be deemed eligible hereunder, in each case after application
of the applicable Receivables Advance Rate, plus

 

(ii)           up to the lesser of (A) 50%, subject to the provisions of
Section 2.1(b) hereof, of the book value of the Eligible Parts Inventory
(“Inventory Advance Rate”), or (B) $3,000,000 in the aggregate at any one time,
minus

 

(iii)          a reserve for any brokered accounts payable more than thirty (30)
days past due, minus

 

(iv)          the Maximum Undrawn Amount of all outstanding Letters of Credit;
minus

 

(v)           such reserves as Agent may reasonably deem proper and necessary
from time to time.

 

The amount derived from the sum of (x) Sections 2.1(a)(y)(i) and (ii) minus
(y) Sections 2.1 (a)(y)(iii), (iv) and (v) at any time and from time to time
shall be referred to as the “Formula Amount”.  If so requested by a Lender,
Borrowers shall promptly execute and deliver to such Lender a promissory note
(“Revolving Credit Note”) to evidence such Lender’s Revolving Advance,
substantially in the form attached hereto as Exhibit 2.1(a).  Notwithstanding
anything to the contrary contained in the foregoing or otherwise in this
Agreement, the

 

64

--------------------------------------------------------------------------------


 

outstanding aggregate principal amount of Swing Loans and the Revolving Advances
at any one time outstanding shall not exceed an amount equal to the lesser of
(i) the Maximum Revolving Advance Amount less the Maximum Undrawn Amount of all
outstanding Letters or (ii) the Formula Amount.

 

(b)           Discretionary Rights.  The Advance Rates may be increased or
decreased by Agent at any time and from time to time in its sole judgment
exercised in good faith.  Agent will endeavor to provide Borrowers with notice
prior to making any changes in the Advance Rates but failure to provide such
notice shall not invalidate any Advance Rate changes that may be instituted. 
Borrowers consent to any such increases or decreases and acknowledge that
decreasing the Advance Rates or increasing or imposing reserves may limit or
restrict Advances requested by Borrowing Agent.  The rights of Agent under this
subsection are subject to the provisions of Section 16.2(b).

 

2.2          Procedures for Requesting Revolving Advances; Procedures for
Selection of Applicable Interest Rates for All Advances.

 

(a)           Borrowing Agent on behalf of any Borrower may notify Agent prior
to 1:00 p.m. New York time on a Business Day of a Borrower’s request to incur,
on that day, a Revolving Advance hereunder.  Should any amount required to be
paid as interest hereunder, or as fees or other charges under this Agreement or
any other agreement with Agent or Lenders, or with respect to any other
Obligation under this Agreement, become due, same shall be deemed a request for
a Revolving Advance maintained as a Domestic Rate Loan as of the date such
payment is due, in the amount required to pay in full such interest, fee, charge
or Obligation, and such request shall be irrevocable.

 

(b)           Notwithstanding the provisions of subsection (a) above, in the
event any Borrower desires to obtain a LIBOR Rate Loan for any Advance (other
than a Swing Loan), Borrowing Agent shall give Agent written notice by no later
than 1:00 p.m. New York time on the day which is three (3) Business Days prior
to the date such LIBOR Rate Loan is to be borrowed, specifying (i) the date of
the proposed borrowing (which shall be a Business Day), (ii) the type of
borrowing and the amount of such Advance to be borrowed, which amount shall be
in an aggregate principal amount that is not less than $1,000,000 and at an
integral multiples of $100,000 in excess thereof, and (iii) the duration of the
first Interest Period therefor.  Interest Periods for LIBOR Rate Loans shall be
for one (1), two (2), three (3), or six (6) months; provided that, if an
Interest Period would end on a day that is not a Business Day, it shall end on
the next succeeding Business Day unless such day falls in the next succeeding
calendar month in which case the Interest Period shall end on the next preceding
Business Day.  No LIBOR Rate Loan shall be made available to any Borrower during
the continuance of an Event of Default.  After giving effect to each requested
LIBOR Rate Loan, including those which are converted from a Domestic Rate Loan
under Section 2.2(e), there shall not be outstanding more than four (4) LIBOR
Rate Loans, in the aggregate.

 

(c)           Each Interest Period of a LIBOR Rate Loan shall commence on the
date such LIBOR Rate Loan is made and shall end on such date as Borrowing Agent
may elect as set forth in subsection (b)(iii) above, provided that the exact
length of each Interest Period shall be

 

65

--------------------------------------------------------------------------------


 

determined in accordance with the practice of the interbank market for offshore
Dollar deposits and no Interest Period shall end after the last day of the Term.

 

(d)           Borrowing Agent shall elect the initial Interest Period applicable
to a LIBOR Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to
Section 2.2(e), as the case may be.  Borrowing Agent shall elect the duration of
each succeeding Interest Period by giving irrevocable written notice to Agent of
such duration not later than 1:00 p.m. (New York time) on the day which is three
(3) Business Days prior to the last day of the then current Interest Period
applicable to such LIBOR Rate Loan.  If Agent does not receive timely notice of
the Interest Period elected by Borrowing Agent, Borrowing Agent shall be deemed
to have elected to convert such LIBOR Rate Loan to a Domestic Rate Loan subject
to Section 2.2(e) below.

 

(e)           On the last Business Day of the then current Interest Period
applicable to any outstanding LIBOR Rate Loan, or on any Business Day with
respect to Domestic Rate Loans, Borrowing Agent may, on behalf of Borrowers,
convert any such loan into a loan of another type in the same aggregate
principal amount provided that any conversion of a LIBOR Rate Loan shall be made
only on the last Business Day of the then current Interest Period applicable to
such LIBOR Rate Loan and any conversion to a LIBOR Rate Loan may only be done if
no Event of Default has occurred and is continuing.  If Borrowing Agent desires
to convert a loan, Borrowing Agent shall give Agent written notice by no later
than 1:00 p.m. (New York time) (i) on the day which is three (3) Business Days
prior to the date on which such conversion is to occur with respect to a
conversion from a Domestic Rate Loan to a LIBOR Rate Loan, or (ii) on the day
which is one (1) Business Day prior to the date on which such conversion is to
occur (which date shall be the last Business Day of the Interest Period for the
applicable LIBOR Rate Loan) with respect to a conversion from a LIBOR Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
any other type of loan, the duration of the first Interest Period therefor.

 

(f)            At its option and upon written notice given prior to 1:00
p.m. (New York time) at least three (3) Business Days (or 1 Business Day in the
case of Domestic Rate Loans) prior to the date of such prepayment, any Borrower
may, subject to Section 2.2(g) hereof, prepay Advances in whole at any time or
in part from time to time without premium or penalty (other than fees associated
with the prepayment of LIBOR Rate Loans prior to the end of an Interest Period)
with accrued interest on the principal being prepaid to the date of such
repayment; such Borrower shall specify the date of prepayment of Advances,
identify which Advances are LIBOR Rate Loans and which are Domestic Rate Loans
and the amount of such prepayment.  In the event that any prepayment of a LIBOR
Rate Loan is required or permitted on a date other than the last Business Day of
the then current Interest Period with respect thereto, such Borrower shall
indemnify Agent and Lenders therefor in accordance with Section 2.2(g) hereof.

 

(g)           Each Borrower shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all losses or expenses that Agent and
Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by any Borrower in the payment of the principal of or interest on
any LIBOR Rate Loan or failure by

 

66

--------------------------------------------------------------------------------


 

any Borrower to complete a borrowing of, a prepayment of or conversion of or to
a LIBOR Rate Loan after notice thereof has been given, including, but not
limited to, any interest payable by Agent or Lenders to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder.  A
certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by Agent or any Lender to Borrowing Agent shall be conclusive
absent manifest error.

 

(h)                                 Notwithstanding any other provision hereof,
if any Applicable Law, treaty, regulation or directive, or any change therein or
in the interpretation or application thereof, including without limitation any
Change in Law, shall make it unlawful for Lenders or any Lender (for purposes of
this subsection (h), the term “Lender” shall include any Lender and the office
or branch where any Lender or any Person controlling such Lender makes or
maintains any LIBOR Rate Loans) to make or maintain its LIBOR Rate Loans, the
obligation of Lenders (or such affected Lender) to make LIBOR Rate Loans
hereunder shall forthwith be cancelled and Borrowers shall, if any affected
LIBOR Rate Loans are then outstanding, promptly upon request from Agent, either
pay all such affected LIBOR Rate Loans or convert such affected LIBOR Rate Loans
into loans of another type.  If any such payment or conversion of any LIBOR Rate
Loan is made on a day that is not the last day of the Interest Period applicable
to such LIBOR Rate Loan, Borrowers shall pay Agent, upon Agent’s request, such
amount or amounts set forth in clause (g) above.  A certificate as to any
additional amounts payable pursuant to the foregoing sentence submitted by
Lenders to Borrowing Agent shall be conclusive absent manifest error.

 

2.3                               [Reserved].

 

2.4                               Swing Loans.

 

(a)                                 Subject to the terms and conditions set
forth in this Agreement, and in order to minimize the transfer of funds between
Lenders and Agent for administrative convenience, Agent, Lenders holding
Revolving Commitments and Swing Loan Lender agree that in order to facilitate
the administration of this Agreement, Swing Loan Lender may, at its election and
option made in its sole discretion cancelable at any time for any reason
whatsoever, make swing loan advances (“Swing Loans”) available to Borrowers as
provided for in this Section 2.4 at any time or from time to time after the date
hereof to, but not including, the expiration of the Term, in an aggregate
principal amount up to but not in excess of the Maximum Swing Loan Advance
Amount, provided that the outstanding aggregate principal amount of Swing Loans
and the Revolving Advances at any one time outstanding shall not exceed an
amount equal to the lesser of (i) the Maximum Revolving Advance Amount less the
Maximum Undrawn Amount of all outstanding Letters of Credit, or (ii) the Formula
Amount.  All Swing Loans shall be Domestic Rate Loans only.  Borrowers may
borrow (at the option and election of Swing Loan Lender), repay and reborrow (at
the option and election of Swing Loan Lender) Swing Loans and Swing Loan Lender
may make Swing Loans as provided in this Section 2.4 during the period between
Settlement Dates.  All Swing Loans shall be evidenced by a secured promissory
note (the “Swing Loan Note”) substantially in the form attached hereto as
Exhibit 2.4(a).  Swing Loan Lender’s agreement to make Swing Loans under this
Agreement is cancelable at any time for any reason whatsoever and the making of
Swing Loans by Swing Loan Lender from time to time shall not create any duty or
obligation, or establish any course of

 

67

--------------------------------------------------------------------------------


 

conduct, pursuant to which Swing Loan Lender shall thereafter be obligated to
make Swing Loans in the future

 

(b)                                 Upon either (i) any request by Borrowing
Agent for a Revolving Advance made pursuant to Section 2.2(a) hereof or (ii) the
occurrence of any deemed request by Borrowers for a Revolving Advance pursuant
to the provisions of the last sentence of Section 2.2(a) hereof, Swing Loan
Lender may elect, in its sole discretion, to have such request or deemed request
treated as a request for a Swing Loan, and may advance same day funds to
Borrowers as a Swing Loan; provided that notwithstanding anything to the
contrary provided for herein, Swing Loan Lender may not make Swing Loan Advances
if Swing Loan Lender has been notified by Agent or by Required Lenders that one
or more of the applicable conditions set forth in Section 8.2 of this Agreement
have not been satisfied or the Revolving Commitments have been terminated for
any reason.

 

(c)                                  Upon the making of a Swing Loan (whether
before or after the occurrence of a Default or an Event of Default and
regardless of whether a Settlement has been requested with respect to such Swing
Loan), each Lender holding a Revolving Commitment shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from Swing Loan Lender, without recourse or warranty, an undivided
interest and participation in such Swing Loan in proportion to its Revolving
Commitment Percentage.  Swing Loan Lender or Agent may, at any time, require the
Lenders holding Revolving Commitments to fund such participations by means of a
Settlement as provided for in Section 2.6(d) below.  From and after the date, if
any, on which any Lender holding a Revolving Commitment is required to fund, and
funds, its participation in any Swing Loans purchased hereunder, Agent shall
promptly distribute to such Lender its Revolving Commitment Percentage of all
payments of principal and interest and all proceeds of Collateral received by
Agent in respect of such Swing Loan; provided that no Lender holding a Revolving
Commitment shall be obligated in any event to make Revolving Advances in an
amount in excess of its Revolving Commitment Amount minus its Participation
Commitment (taking into account any reallocations under Section 2.22) of the
Maximum Undrawn Amount of all outstanding Letters of Credit.

 

2.5                               Disbursement of Advance Proceeds.  All
Advances shall be disbursed from whichever office or other place Agent may
designate from time to time and, together with any and all other Obligations of
Borrowers to Agent or Lenders, shall be charged to Borrowers’ Account on Agent’s
books.  The proceeds of each Revolving Advance or Swing Loan requested by
Borrowing Agent on behalf of any Borrower or deemed to have been requested by
any Borrower under Sections 2.2(a), 2.6(b) or 2.14 hereof shall, (i) with
respect to requested Revolving Advances, to the extent Lenders make such
Revolving Advances in accordance with Section 2.2(a), 2.6(b) or 2.14 hereof, and
with respect to Swing Loans made upon any request by Borrowing Agent for a
Revolving Advance to the extent Swing Loan Lender makes such Swing Loan in
accordance with Section 2.4(b) hereof, be made available to the applicable
Borrower on the day so requested by way of credit to such Borrower’s operating
account at PNC, or such other bank as Borrowing Agent may designate following
notification to Agent, in immediately available federal funds or other
immediately available funds or, (ii) with respect to Revolving Advances deemed
to have been requested by any Borrower or Swing Loans made upon any deemed
request for a Revolving Advance by any Borrower, be disbursed to Agent to be
applied

 

68

--------------------------------------------------------------------------------


 

to the outstanding Obligations giving rise to such deemed request.  During the
Term, Borrowers may use the Revolving Advances and Swing Loans by borrowing,
prepaying and reborrowing, all in accordance with the terms and conditions
hereof.

 

2.6                               Making and Settlement of Advances.

 

(a)                                 Each borrowing of Revolving Advances shall
be advanced according to the applicable Revolving Commitment Percentages of
Lenders holding the Revolving Commitments (subject to any contrary terms of
Section 2.22).  Each borrowing of Swing Loans shall be advanced by Swing Loan
Lender alone.

 

(b)                                 Promptly after receipt by Agent of a request
or a deemed request for a Revolving Advance pursuant to Section 2.2(a) and, with
respect to Revolving Advances, to the extent Agent elects not to provide a Swing
Loan or the making of a Swing Loan would result in the aggregate amount of all
outstanding Swing Loans exceeding the maximum amount permitted in
Section 2.4(a), Agent shall notify Lenders holding the Revolving Commitments of
its receipt of such request specifying the information provided by Borrowing
Agent and the apportionment among Lenders of the requested Revolving Advance as
determined by Agent in accordance with the terms hereof.  Each Lender shall
remit the principal amount of each Revolving Advance to Agent such that Agent is
able to, and Agent shall, to the extent the applicable Lenders have made funds
available to it for such purpose and subject to Section 8.2, fund such Revolving
Advance to Borrowers in U.S. Dollars and immediately available funds at the
Payment Office prior to the close of business, on the applicable borrowing date;
provided that if any applicable Lender fails to remit such funds to Agent in a
timely manner, Agent may elect in its sole discretion to fund with its own funds
the Revolving Advance of such Lender on such borrowing date, and such Lender
shall be subject to the repayment obligation in Section 2.6(c) hereof.

 

(c)                                  Unless Agent shall have been notified by
telephone, confirmed in writing, by any Lender holding a Revolving Commitment
that such Lender will not make the amount which would constitute its applicable
Revolving Commitment Percentage of the requested Revolving Advance available to
Agent, Agent may (but shall not be obligated to) assume that such Lender has
made such amount available to Agent on such date in accordance with
Section 2.6(b) and may, in reliance upon such assumption, make available to
Borrowers a corresponding amount.  Agent will endeavor in good faith to promptly
notify Borrowing Agent of its receipt of any such notice from a Lender, but
shall bear no liability for any failure to so provide such notice.  If a Lender
has not in fact made its applicable Revolving Commitment Percentage of the
requested Revolving Advance available to Agent on the applicable borrowing date,
then the applicable Lender and Borrowers severally agree to pay to Agent on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrowers through but
excluding the date of payment to Agent, at (i) in the case of a payment to be
made by such Lender, the greater of (A) (x) the daily average Federal Funds
Effective Rate (computed on the basis of a year of 360 days) during such period
as quoted by Agent, times (y) such amount or (B) a rate determined by Agent in
accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by Borrowers, the Revolving Interest Rate for
Revolving Advances that are Domestic Rate Loans.  If such Lender pays its share
of the applicable Revolving Advance to Agent, then the amount so

 

69

--------------------------------------------------------------------------------


 

paid shall constitute such Lender’s Revolving Advance.  Any payment by Borrowers
shall be without prejudice to any claim Borrowers may have against a Lender
holding a Revolving Commitment that shall have failed to make such payment to
Agent.  A certificate of Agent submitted to any Lender or Borrowers with respect
to any amounts owing under this paragraph (c) shall be conclusive, in the
absence of manifest error.

 

(d)                                 Agent, on behalf of Swing Loan Lender, shall
demand settlement (a “Settlement”) of all or any Swing Loans with Lenders
holding the Revolving Commitments on at least a weekly basis, or on any more
frequent date that Agent elects or that Swing Loan Lender at its option
exercisable for any reason whatsoever may request, by notifying Lenders holding
the Revolving Commitments of such requested Settlement by facsimile, telephonic
or electronic transmission no later than 3:00 p.m. New York time, on the date of
such requested Settlement (the “Settlement Date”).  Subject to any contrary
provisions of Section 2.22, each Lender holding a Revolving Commitment shall
transfer the amount of such Lender’s Revolving Commitment Percentage of the
outstanding principal amount (plus interest accrued thereon to the extent
requested by Agent) of the applicable Swing Loan with respect to which
Settlement is requested by Agent, to such account of Agent as Agent may
designate not later than 5:00 p.m. New York time, on such Settlement Date if
requested by Agent by 3:00 p.m. New York time, otherwise not later than 5:00
p.m. New York time, on the next Business Day.  Settlements may occur at any time
notwithstanding that the conditions precedent to making Revolving Advances set
forth in Section 8.2 have not been satisfied or the Revolving Commitments shall
have otherwise been terminated at such time.  All amounts so transferred to
Agent shall be applied against the amount of outstanding Swing Loans and, when
so applied shall constitute Revolving Advances of such Lenders accruing interest
as Domestic Rate Loans.  If any such amount is not transferred to Agent by any
Lender holding a Revolving Commitment on such Settlement Date, Agent shall be
entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.6(c).

 

(e)                                  If any Lender (a “Benefited Lender”) shall
at any time receive any payment of all or part of its Advances, or interest
thereon, or receive any Collateral in respect thereof (whether voluntarily or
involuntarily or by set-off) in a greater proportion than any such payment to
and Collateral received by any other Lender, if any, in respect of such other
Lender’s Advances, or interest thereon, and such greater proportionate payment
or receipt of Collateral is not expressly permitted hereunder, such Benefited
Lender shall purchase for cash from the other Lenders a participation in such
portion of each such other Lender’s Advances, or shall provide such other Lender
with the benefits of any such Collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that each
Lender so purchasing a portion of another Lender’s Advances may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the

 

70

--------------------------------------------------------------------------------


 

Obligations secured by the Collateral, and the obligations owing to each such
purchasing Lender in respect of such participation and such purchased portion of
any other Lender’s Advances shall be part of the Obligations secured by the
Collateral.

 

2.7                               Maximum Advances.  The aggregate balance of
Revolving Advances plus Swing Loans outstanding at any time shall not exceed the
lesser of (a) the Maximum Revolving Advance Amount less the aggregate Maximum
Undrawn Amount of all issued and outstanding Letters of Credit, or (b) the
Formula Amount.

 

2.8                               Manner and Repayment of Advances.

 

(a)                                 The Revolving Advances and Swing Loans shall
be due and payable in full on the last day of the Term subject to earlier
prepayment as herein provided.  The Revolving Advances may be prepaid at any
time and from time to time without premium or penalty (other than fees
associated with the prepayment of LIBOR Rate Loans prior to the end of an
Interest Period).  Notwithstanding the foregoing, all Advances shall be subject
to earlier repayment upon (x) acceleration upon the occurrence of an Event of
Default under this Agreement or (y) termination of this Agreement.  Each payment
(including each prepayment) by any Borrower on account of the principal of and
interest on the Advances shall be applied, first to the outstanding Swing Loans
and next, pro rata according to the applicable Revolving Commitment Percentages
of Lenders, to the outstanding Revolving Advances (subject to any contrary
provisions of Section 2.22).

 

(b)                                 Borrowers recognize that the amounts
evidenced by checks, notes, drafts or any other items of payment relating to
and/or proceeds of Collateral may not be collectible by Agent on the date
received.  In consideration of Agent’s agreement to conditionally credit
Borrowers’ Account as of the next Business Day following Agent’s receipt of
those items of payment, Borrowers agree that, in computing the charges under
this Agreement, all items of payment shall be deemed applied by Agent on account
of the Obligations one (1) Business Day after (i) the Business Day Agent
receives such payments via wire transfer or electronic depository check or
(ii) in the case of payments received by Agent in any other form, the Business
Day such payment constitutes good funds in Agent’s account.  Agent is not,
however, required to credit Borrowers’ Account for the amount of any item of
payment which is unsatisfactory to Agent and Agent may charge Borrowers’ Account
for the amount of any item of payment which is returned to Agent unpaid.  All
payments of principal, interest and other amounts payable hereunder, or under
any of the Other Documents shall be made to Agent at the Payment Office not
later than 1:00 p.m. New York time, on the due date therefor in Dollars in funds
immediately available to Agent.  Agent shall have the right to effectuate
payment of any and all Obligations due and owing hereunder by charging
Borrowers’ Account or by making Advances as provided in Section 2.2 hereof.

 

(c)                                  Except as expressly provided herein, all
payments (including prepayments) to be made by any Borrower on account of
principal, interest, fees and other amounts payable hereunder shall be made
without any deduction, setoff or counterclaim and shall be made to Agent on
behalf of Lenders to the Payment Office, in each case on or prior to 1:00
p.m. New York time, in Dollars and in immediately available funds.

 

71

--------------------------------------------------------------------------------


 

2.9                               Repayment of Excess Advances.  If at any time
the aggregate balance of outstanding Revolving Advances, Swing Loans, and/or
Advances taken as a whole exceeds the maximum amount of such type of Advances
and/or Advances taken as a whole (as applicable) permitted hereunder, such
excess Advances shall be immediately due and payable without necessity of any
demand at the Payment Office, whether or not a Default or an Event of Default
has occurred.

 

2.10                        Statement of Account.  Agent shall maintain, in
accordance with its customary procedures, a loan account (“Borrowers’ Account”)
in the name of Borrowers in which shall be recorded the date and amount of each
Advance made by Agent or Lenders and the date and amount of each payment in
respect thereof; provided, however, the failure by Agent to record the date and
amount of any Advance shall not adversely affect Agent or any Lender.  Each
month, Agent shall send to Borrowing Agent a statement showing the accounting
for the Advances made, payments made or credited in respect thereof, and other
transactions between Agent, Lenders and Borrowers during such month.  The
monthly statements shall be deemed correct and binding upon Borrowers in the
absence of manifest error and shall constitute an account stated among Lenders
and Borrowers unless Agent receives a written statement of Borrowers’ specific
exceptions thereto within thirty (30) days after such statement is received by
Borrowing Agent.  The records of Agent with respect to Borrowers’ Account shall
be conclusive evidence absent manifest error of the amounts of Advances and
other charges thereto and of payments applicable thereto.

 

2.11                        Letters of Credit.

 

(a)                                 Subject to the terms and conditions
hereof, Issuer shall issue or cause the issuance of standby and/or trade letters
of credit denominated in Dollars (collectively, “Letters of Credit” and each a
“Letter of Credit”) for the account of Borrowers; provided, however, that Issuer
will not be required to issue or cause to be issued any Letters of Credit to the
extent that the issuance thereof would then cause the sum of (i) the outstanding
Revolving Advances plus (ii) the outstanding Swing Loans, plus (iii) the Maximum
Undrawn Amount of all outstanding Letters of Credit to exceed the lesser of
(x) the Maximum Revolving Advance Amount, or (y) the Formula Amount (calculated
without giving effect to the deduction provided for in Section 2.1(a)(y)(iv). 
The Maximum Undrawn Amount of all outstanding Letters of Credit shall not exceed
in the aggregate at any time the Letter of Credit Sublimit.  All disbursements
or payments related to Letters of Credit shall be deemed to be Domestic Rate
Loans consisting of Revolving Advances and shall bear interest at the Revolving
Interest Rate for Domestic Rate Loans.  Letters of Credit that have not been
drawn upon shall not bear interest.  It is agreed that each Existing Letter of
Credit shall be deemed to have been issued under this Agreement and each shall
be a Letter of Credit hereunder, and as of the Closing Date, each Lender holding
a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuer of each Existing Letter of
Credit a participation in such Existing Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Revolving Commitment Percentage
of the Maximum Undrawn Face Amount of such Existing Letter of Credit and the
amount of such drawing, respectively.

 

72

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any provision of this
Agreement, Issuer shall not be under any obligation to issue any Letter of
Credit if (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain  Issuer from issuing
any Letter of Credit, or any Law applicable to Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over Issuer shall prohibit, or request that Issuer
refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon Issuer with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which Issuer is not
otherwise compensated hereunder) not in effect on the date of this Agreement, or
shall impose upon Issuer any unreimbursed loss, cost or expense which was not
applicable on the date of this Agreement, and which Issuer in good faith deems
material to it, or (ii) the issuance of the Letter of Credit would violate one
or more policies of Issuer applicable to letters of credit generally.

 

2.12                        Issuance of Letters of Credit.

 

(a)                                 Borrowing Agent, on behalf of any Borrower,
may request Issuer to issue or cause the issuance of a Letter of Credit by
delivering to Issuer, with a copy to Agent at the Payment Office, prior to 10:00
a.m. New York time, at least five (5) Business Days prior to the proposed date
of issuance, such Issuer’s form of Letter of Credit Application (the “Letter of
Credit Application”) completed to the satisfaction of Agent and Issuer; and,
such other certificates, documents and other papers and information as Agent or
Issuer may reasonably request.  Issuer shall not issue any requested Letter of
Credit if such Issuer has received notice from Agent or any Lender that one or
more of the applicable conditions set forth in Section 8.2 of this Agreement
have not been satisfied or the Revolving Commitments have been terminated. 
Borrowers also have the right to give instructions and make agreements with
respect to any application, any applicable letter of credit and security
agreement, any applicable Letter of Credit reimbursement agreement and/or any
other applicable agreement, any letter of credit and the disposition of
documents, disposition of any unutilized funds, and to agree with Agent upon any
amendment, extension or renewal of any Letter of Credit.

 

(b)                                 Each Letter of Credit shall, among other
things, (i) provide for the payment of sight drafts or other written demands for
payment, and (ii) have an expiry date not later than twelve (12) months after
such Letter of Credit’s date of issuance (as such expiry dates may be
automatically renewed and extended under the terms of any such Letter of Credit)
and in no event later than five (5) Business Days prior to the last day of the
Term.  Each standby Letter of Credit shall be subject either to the Uniform
Customs and Practice for Documentary Credits as most recently published by the
International Chamber of Commerce at the time a Letter of Credit is issued (the
“UCP”) or the International Standby Practices (International Chamber of Commerce
Publication Number 590), or any subsequent revision thereof at the time a
standby Letter of Credit is issued, as determined by Issuer, and each trade
Letter of Credit shall be subject to UCP.

 

(c)                                  Agent shall use its reasonable efforts to
notify Lenders of the request by Borrowing Agent for a Letter of Credit
hereunder.

 

73

--------------------------------------------------------------------------------


 

2.13                        Requirements For Issuance of Letters of Credit. 
Borrowing Agent hereby authorizes and directs any Issuer to name the applicable
Borrower as the “Applicant” or “Account Party” of each Letter of Credit.  If
Agent is not the Issuer of any Letter of Credit, Borrowing Agent hereby
authorizes and directs Issuer to deliver to Agent all instruments, documents,
and other writings and property received by Issuer pursuant to the Letter of
Credit and to accept and rely upon Agent’s instructions and agreements with
respect to all matters arising in connection with the Letter of Credit, the
application therefor.

 

2.14                        Disbursements, Reimbursement.

 

(a)                                 Immediately upon the issuance of each Letter
of Credit, each Lender holding a Revolving Commitment shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from Issuer a
participation in each Letter of Credit and each drawing thereunder in an amount
equal to such Lender’s Revolving Commitment Percentage of the Maximum Undrawn
Amount of such Letter of Credit (as in effect from time to time) and the amount
of such drawing, respectively.

 

(b)                                 In the event of any request for a drawing
under a Letter of Credit by the beneficiary or transferee thereof, Issuer will
promptly notify Agent and Borrowing Agent.  Provided that it shall have received
such notice, Borrowers shall reimburse (such obligation to reimburse Issuer
shall sometimes be referred to as a “Reimbursement Obligation”) Issuer prior to
12:00 p.m. New York time, on each date that an amount is paid by Issuer under
any Letter of Credit (each such date, a “Drawing Date”) in an amount equal to
the amount so paid by Issuer.  In the event Borrowers fail to reimburse Issuer
for the full amount of any drawing under any Letter of Credit by 12:00 p.m. New
York time, on the Drawing Date, Issuer will promptly notify Agent and each
Lender holding a Revolving Commitment thereof, and Borrowers shall be
automatically deemed to have requested that a Revolving Advance maintained as a
Domestic Rate Loan be made by Lenders to be disbursed on the Drawing Date under
such Letter of Credit, and Lenders holding the Revolving Commitments shall be
unconditionally obligated to fund such Revolving Advance (all whether or not the
conditions specified in Section 8.2 are then satisfied or the commitments of
Lenders to make Revolving Advances hereunder have been terminated for any
reason) as provided for in Section 2.14(c) immediately below.  Any notice given
by Issuer pursuant to this Section 2.14(b) may be oral if immediately confirmed
in writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(c)                                  Each Lender holding a Revolving Commitment
shall upon any notice pursuant to Section 2.14(b) make available to Issuer
through Agent at the Payment Office an amount in immediately available funds
equal to its Revolving Commitment Percentage (subject to any contrary provisions
of Section 2.22) of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.14(d)) each be deemed to have made a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in that
amount.  If any Lender holding a Revolving Commitment so notified fails to make
available to Agent, for the benefit of Issuer, the amount of such Lender’s
Revolving Commitment Percentage of such amount by 2:00 p.m. New York time, on
the Drawing Date, then interest shall accrue on such Lender’s obligation to make
such payment, from the Drawing Date to the date on which such

 

74

--------------------------------------------------------------------------------


 

Lender makes such payment (i) at a rate per annum equal to the Federal Funds
Effective Rate during the first three (3) days following the Drawing Date and
(ii) at a rate per annum equal to the rate applicable to Revolving Advances
maintained as a Domestic Rate Loan on and after the fourth day following the
Drawing Date.  Agent and Issuer will promptly give notice of the occurrence of
the Drawing Date, but failure of Agent or Issuer to give any such notice on the
Drawing Date or in sufficient time to enable any Lender holding a Revolving
Commitment to effect such payment on such date shall not relieve such Lender
from its obligations under this Section 2.14(c), provided that such Lender shall
not be obligated to pay interest as provided in Section 2.14(c)(i) and
(ii) until and commencing from the date of receipt of notice from Agent or
Issuer of a drawing.

 

(d)                                 With respect to any unreimbursed drawing
that is not converted into a Revolving Advance maintained as a Domestic Rate
Loan to Borrowers in whole or in part as contemplated by Section 2.14(b),
because of Borrowers’ failure to satisfy the conditions set forth in Section 8.2
hereof (other than any notice requirements) or for any other reason, Borrowers
shall be deemed to have incurred from Agent a borrowing (each a “Letter of
Credit Borrowing”) in the amount of such drawing.  Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to a Revolving Advance maintained
as a Domestic Rate Loan.  Each applicable Lender’s payment to Agent pursuant to
Section 2.14(c) shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing and shall constitute a “Participation
Advance” from such Lender in satisfaction of its Participation Commitment in
respect of the applicable Letter of Credit under this Section 2.14.

 

(e)                                  Each applicable Lender’s Participation
Commitment in respect of the Letters of Credit shall continue until the last to
occur of any of the following events:  (x) Issuer ceases to be obligated to
issue or cause to be issued Letters of Credit hereunder; (y) no Letter of Credit
issued or created hereunder remains outstanding and uncancelled; and (z) all
Persons (other than Borrowers) have been fully reimbursed for all payments made
under or relating to Letters of Credit.

 

2.15                        Repayment of Participation Advances.

 

(a)                                 Upon (and only upon) receipt by Agent for
the account of Issuer of immediately available funds from Borrowers (i) in
reimbursement of any payment made by Issuer or Agent under the Letter of Credit
with respect to which any Lender has made a Participation Advance to Agent, or
(ii) in payment of interest on such a payment made by Issuer or Agent under such
a Letter of Credit, Agent will pay to each Lender holding a Revolving
Commitment, in the same funds as those received by Agent, the amount of such
Lender’s Revolving Commitment Percentage of such funds, except Agent shall
retain the amount of the Revolving Commitment Percentage of such funds of any
Lender holding a Revolving Commitment that did not make a Participation Advance
in respect of such payment by Agent (and, to the extent that any of the other
Lenders holding the Revolving Commitment have funded any portion of such
Defaulting Lender’s Participation Advance in accordance with the provisions of
Section 2.22, Agent will pay over to such Non-Defaulting Lenders a pro rata
portion of the funds so withheld from such Defaulting Lender).

 

75

--------------------------------------------------------------------------------


 

(b)                                 If Issuer or Agent is required at any time
to return to any Borrower, or to a trustee, receiver, liquidator, custodian, or
any official in any insolvency proceeding, any portion of the payments made by
Borrowers to Issuer or Agent pursuant to Section 2.15(a) in reimbursement of a
payment made under the Letter of Credit or interest or fee thereon, each
applicable Lender shall, on demand of Agent, forthwith return to Issuer or Agent
the amount of its Revolving Commitment Percentage of any amounts so returned by
Issuer or Agent plus interest at the Federal Funds Effective Rate.

 

2.16                        Documentation.  Each Borrower agrees to be bound by
the terms of the Letter of Credit Application and by Issuer’s interpretations of
any Letter of Credit issued on behalf of such Borrower and by Issuer’s written
regulations and customary practices relating to letters of credit, though
Issuer’s interpretations may be different from such Borrower’s own.  In the
event of a conflict between the Letter of Credit Application and this Agreement,
this Agreement shall govern.  It is understood and agreed that, except in the
case of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment), Issuer shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following Borrowing Agent’s or any Borrower’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

 

2.17                        Determination to Honor Drawing Request.  In
determining whether to honor any request for drawing under any Letter of Credit
by the beneficiary thereof, Issuer shall be responsible only to determine that
the documents and certificates required to be delivered under such Letter of
Credit have been delivered and that they comply on their face with the
requirements of such Letter of Credit and that any other drawing condition
appearing on the face of such Letter of Credit has been satisfied in the manner
so set forth.

 

2.18                        Nature of Participation and Reimbursement
Obligations.  The obligation of each Lender holding a Revolving Commitment in
accordance with this Agreement to make the Revolving Advances or Participation
Advances as a result of a drawing under a Letter of Credit, and the obligations
of Borrowers to reimburse Issuer upon a draw under a Letter of Credit, shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Section 2.18 under all circumstances,
including the following circumstances:

 

(i)                                     any set-off, counterclaim, recoupment,
defense or other right which such Lender or any Borrower, as the case may be,
may have against Issuer, Agent, any Borrower or Lender, as the case may be, or
any other Person for any reason whatsoever;

 

(ii)                                  the failure of any Borrower or any other
Person to comply, in connection with a Letter of Credit Borrowing, with the
conditions set forth in this Agreement for the making of a Revolving Advance, it
being acknowledged that such conditions are not required for the making of a
Letter of Credit Borrowing and the obligation of Lenders to make Participation
Advances under Section 2.14;

 

(iii)                               any lack of validity or enforceability of
any Letter of Credit;

 

76

--------------------------------------------------------------------------------


 

(iv)                              any claim of breach of warranty that might be
made by any Borrower, Agent, Issuer or any Lender against the beneficiary of a
Letter of Credit, or the existence of any claim, set-off, recoupment,
counterclaim, cross-claim, defense or other right which any Borrower,
Agent, Issuer or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or assignee of
the proceeds thereof (or any Persons for whom any such transferee or assignee
may be acting), Issuer, Agent or any Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Borrower
or any Subsidiaries of such Borrower and the beneficiary for which any Letter of
Credit was procured);

 

(v)                                 the lack of power or authority of any signer
of (or any defect in or forgery of any signature or endorsement on) or the form
of or lack of validity, sufficiency, accuracy, enforceability or genuineness of
any draft, demand, instrument, certificate or other document presented under or
in connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if
Issuer or any of Issuer’s Affiliates has been notified thereof;

 

(vi)                              payment by Issuer under any Letter of Credit
against presentation of a demand, draft or certificate or other document which
is forged or does not fully comply with the terms of such Letter of Credit
(provided that the foregoing shall not excuse Issuer from any obligation under
the terms of any applicable Letter of Credit to require the presentation of
documents that on their face appear to satisfy any applicable requirements for
drawing under such Letter of Credit prior to honoring or paying any such draw);

 

(vii)                           the solvency of, or any acts or omissions by,
any beneficiary of any Letter of Credit, or any other Person having a role in
any transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;

 

(viii)                        any failure by Issuer or any of Issuer’s
Affiliates to issue any Letter of Credit in the form requested by Borrowing
Agent, unless Agent and Issuer have each received written notice from Borrowing
Agent of such failure within three (3) Business Days after Issuer shall have
furnished Agent and Borrowing Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

 

(ix)                              the occurrence of any Material Adverse Effect;

 

(x)                                 any breach of this Agreement or any Other
Document by any party thereto;

 

(xi)                              the occurrence or continuance of an insolvency
proceeding with respect to any Loan Party;

 

(xii)                           the fact that a Default or an Event of Default
shall have occurred and be continuing;

 

77

--------------------------------------------------------------------------------


 

(xiii)                        the fact that the Term shall have expired or this
Agreement or the obligations of Lenders to make Advances have been terminated;
and

 

(xiv)                       any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.

 

2.19                        Liability for Acts and Omissions.

 

(a)                                 As between Borrowers and Issuer, Swing Loan
Lender, Agent and Lenders, each Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, Issuer shall not be responsible for:  (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if Issuer or any of its
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Borrower against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Borrower and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuer, including any Governmental Acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Issuer’s rights or powers hereunder.  Nothing in the preceding sentence shall
relieve Issuer from liability for Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence.  In no event shall Issuer or
Issuer’s Affiliates be liable to any Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

 

(b)                                 Without limiting the generality of the
foregoing, Issuer and each of its Affiliates:  (i) may rely on any oral or other
communication believed in good faith by Issuer or such Affiliate to have been
authorized or given by or on behalf of the applicant for a Letter of Credit;
(ii) may honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise,

 

78

--------------------------------------------------------------------------------


 

and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by
Issuer or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on
Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any document or instrument of like import (each an
“Order”) and honor any drawing in connection with any Letter of Credit that is
the subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

 

(c)                                  In furtherance and extension and not in
limitation of the specific provisions set forth above, any action taken or
omitted by Issuer under or in connection with the Letters of Credit issued by it
or any documents and certificates delivered thereunder, if taken or omitted in
good faith and without gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final non-appealable judgment), shall not
put Issuer under any resulting liability to any Borrower, Agent or any Lender.

 

2.20                        Mandatory Prepayments.

 

(a)                                 Subject to Section 7.1(b) hereof, when a
Trigger Period is in effect and any Borrower sells or otherwise disposes of any
ABL Facility Priority Collateral, Borrowers shall prepay the Advances in an
amount equal to the net cash proceeds of such sale (i.e., gross proceeds less
the reasonable costs of such sales or other dispositions and related taxes and
any debt required to be repaid (“Net Cash Proceeds”)), such repayments to be
made promptly but in no event more than three (3) Business Days following
receipt of such Net Cash Proceeds, and until the date of payment, such Net Cash
Proceeds shall be held in trust for Agent.  The foregoing shall not be deemed to
be implied consent to any such sale otherwise prohibited by the terms and
conditions hereof.  Such repayments shall be applied to the Advances in such
order as Agent may determine, subject to Borrowers’ ability to reborrow
Revolving Advances in accordance with the terms hereof.

 

(b)                                 In the event that there are any Term Loan
Declined Proceeds during the continuation of a Trigger Period, Borrowers shall,
no later than three (3) Business Days after the receipt by Borrowers of notice
that any such Term Loan Declined Proceeds have been declined under any
applicable mandatory prepayment provision of the Term Loan Agreement, repay the
Advances in an amount equal to such Declined Proceeds.  Notwithstanding the
foregoing, the provisions of this Section 2.20(b) shall not apply to the
proceeds of the Equity Contribution.

 

(c)                                  During the continuation of a Trigger
Period, all Net Cash Proceeds received by Borrowers or Agent (i) under any
insurance policy on account of damage or destruction or (ii) as a result of any
taking or condemnation, in each case, of any (A) ABL Facility Priority
Collateral of any Borrowers or (B) Term Loan Priority Collateral (solely to the

 

79

--------------------------------------------------------------------------------


 

extent that there are any Term Loan Declined Proceeds under any applicable
mandatory prepayment provision of the Term Loan Agreement), in each case shall
be applied in accordance with Section 6.6.

 

2.21                        Use of Proceeds.

 

(a)                                 Loan Parties shall apply the proceeds of
Advances to (i) finance a portion of any Permitted Acquisition, (ii) pay fees
and expenses relating to the Transactions, (iii) provide for their working
capital needs and reimburse drawings under Letters of Credit, and (iv) for other
general corporate purposes of Loan Parties.

 

(b)                                 Without limiting the generality of
Section 2.21(a) above, neither Loan Parties nor any other Person which may in
the future become party to this Agreement or the Other Documents as a Loan
Party, intends to use nor shall they use any portion of the proceeds of the
Advances, directly or indirectly, for any purpose in violation of Applicable
Law.

 

2.22                        Defaulting Lender.

 

(a)                                 Notwithstanding anything to the contrary
contained herein, in the event any Lender is a Defaulting Lender, all rights and
obligations hereunder of such Defaulting Lender and of the other parties hereto
shall be modified to the extent of the express provisions of this Section 2.22
so long as such Lender is a Defaulting Lender.

 

(b)                                 (i)                                    
except as otherwise expressly provided for in this Section 2.22, Revolving
Advances shall be made pro rata from Lenders holding Revolving Commitments which
are not Defaulting Lenders based on their respective Revolving Commitment
Percentages, and no Revolving Commitment Percentage of any Lender or any pro
rata share of any Revolving Advances required to be advanced by any Lender shall
be increased as a result of any Lender being a Defaulting Lender.  Amounts
received in respect of principal of any type of Revolving Advances shall be
applied to reduce such type of Revolving Advances of each Lender (other than any
Defaulting Lender) holding a Revolving Commitment in accordance with their
Revolving Commitment Percentages; provided, that, Agent shall not be obligated
to transfer to a Defaulting Lender any payments received by Agent for Defaulting
Lender’s benefit, nor shall a Defaulting Lender be entitled to the sharing of
any payments hereunder (including any principal, interest or fees).  Amounts
payable to a Defaulting Lender shall instead be paid to or retained by Agent. 
Agent may hold and, in its discretion, re-lend to a Borrower the amount of such
payments received or retained by it for the account of such Defaulting Lender.

 

(ii)                                  fees pursuant to Section 3.3 hereof shall
cease to accrue in favor of such Defaulting Lender.

 

(iii)                               if any Swing Loans are outstanding or any
Letters of Credit (or drawings under any Letter of Credit for which Issuer has
not been reimbursed) are outstanding or exist at the time any such Lender
holding a Revolving Commitment becomes a Defaulting Lender, then:

 

80

--------------------------------------------------------------------------------


 

(A)                               Defaulting Lender’s Participation Commitment
in the outstanding Swing Loans and of the Maximum Undrawn Amount of all
outstanding Letters of Credit shall be reallocated among Non-Defaulting Lenders
holding Revolving Commitments in proportion to the respective Revolving
Commitment Percentages of such Non-Defaulting Lenders to the extent (but only to
the extent) that (x) such reallocation does not cause the aggregate sum of
outstanding Revolving Advances made by any such Non-Defaulting Lender holding a
Revolving Commitment plus such Lender’s reallocated Participation Commitment in
the outstanding Swing Loans plus such Lender’s reallocated Participation
Commitment in the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit to exceed the Revolving Commitment Amount of any such Non-Defaulting
Lender, and (y) no Default or Event of Default has occurred and is continuing at
such time;

 

(B)                               if the reallocation described in clause
(A) above cannot, or can only partially, be effected, Loan Parties shall within
one Business Day following notice by Agent (x) first, prepay any outstanding
Swing Loans that cannot be reallocated, and (y) second, cash collateralize for
the benefit of Issuer, Loan Parties’ obligations corresponding to such
Defaulting Lender’s Participation Commitment in the Maximum Undrawn Amount of
all Letters of Credit (after giving effect to any partial reallocation pursuant
to clause (A) above) in accordance with Section 3.2(b) (except that, so long as
no Event of Default is continuing, the amount of cash required to be deposited
by Loan Parties pursuant to this Section 2.22 shall be an amount equal to one
hundred percent (100%) of Loan Parties’ obligations corresponding to such
Defaulting Lender’s Participation Commitment in the Maximum Undrawn Amount of
all Letters of Credit) for so long as such Obligations are outstanding;

 

(C)                               if Loan Parties cash collateralize any portion
of such Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit pursuant to clause (B) above, Loan Parties shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.2(a) with respect to such Defaulting Lender’s Revolving Commitment
Percentage of Maximum Undrawn Amount of all Letters of Credit during the period
such Defaulting Lender’s Participation Commitment in the Maximum Undrawn Amount
of all Letters of Credit are cash collateralized;

 

(D)                               if Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is reallocated
pursuant to clause (A) above, then the fees payable to Lenders holding Revolving
Commitments pursuant to Section 3.2(a) shall be adjusted and reallocated to
Non-Defaulting Lenders holding Revolving Commitments in accordance with such
reallocation; and

 

(E)                                if all or any portion of such Defaulting
Lender’s Participation Commitment in the Maximum Undrawn Amount of all Letters
of Credit is neither reallocated nor cash collateralized pursuant to clauses
(A) or (B) above, then, without prejudice to any rights or remedies of Issuer or
any other Lender hereunder, all Letter of Credit Fees payable under
Section 3.2(a) with respect to such Defaulting Lender’s Revolving Commitment
Percentage of the Maximum Undrawn Amount of all Letters of

 

81

--------------------------------------------------------------------------------


 

Credit shall be payable to the Issuer (and not to such Defaulting Lender) until
(and then only to the extent that) such Participation Commitment in the Maximum
Undrawn Amount of all Letters of Credit is reallocated and/or cash
collateralized; and

 

(iv)                              so long as any Lender holding a Revolving
Commitment is a Defaulting Lender, Swing Loan Lender shall not be required to
fund any Swing Loans and Issuer shall not be required to issue, amend or
increase any Letter of Credit, unless such Swing Loan Lender or such Issuer, as
applicable, is satisfied that the related exposure and Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
or all Swing Loans, as applicable (after giving effect to any such issuance,
amendment, increase or funding) will be fully allocated to Non-Defaulting
Lenders holding Revolving Commitments and/or cash collateral for such Letters of
Credit will be provided by Loan Parties in accordance with clause (A) and
(B) above, and participating interests in any newly made Swing Loan or any newly
issued or increased Letter of Credit shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 2.22(b)(iii)(A) above (and such
Defaulting Lender shall not participate therein).

 

(c)                                  A Defaulting Lender shall not be entitled
to give instructions to Agent or to approve, disapprove, consent to or vote on
any matters relating to this Agreement and the Other Documents, and all
amendments, waivers and other modifications of this Agreement and the Other
Documents may be made without regard to a Defaulting Lender and, for purposes of
the definition of “Required Lenders”, a Defaulting Lender shall not be deemed to
be a Lender, to have any outstanding Advances or a Revolving Commitment
Percentage.  Notwithstanding the foregoing, any Defaulting Lender shall be
entitled to vote on any matter increasing such Defaulting Lender’s Commitment
Percentage or maximum dollar commitment.

 

(d)                                 Other than as expressly set forth in this
Section 2.22, the rights and obligations of a Defaulting Lender (including the
obligation to indemnify Agent) and the other parties hereto shall remain
unchanged.  Nothing in this Section 2.22 shall be deemed to release any
Defaulting Lender from its obligations under this Agreement and the Other
Documents, shall alter such obligations, shall operate as a waiver of any
default by such Defaulting Lender hereunder, or shall prejudice any rights which
any Loan Party, Agent or any Lender may have against any Defaulting Lender as a
result of any default by such Defaulting Lender hereunder.

 

(e)                                  In the event that Agent, Loan Parties,
Swing Loan Lender and Issuer agree in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then Agent will so notify the parties hereto, and, if such cured
Defaulting Lender is a Lender holding a Revolving Commitment, then Participation
Commitments of Lenders holding Revolving Commitments (including such cured
Defaulting Lender) of the Swing Loans and Maximum Undrawn Amount of all
outstanding Letters of Credit shall be reallocated to reflect the inclusion of
such Lender’s Revolving Commitment, and on such date such Lender shall purchase
at par such of the Revolving Advances of the other Lenders as Agent shall
determine may be necessary in order for such Lender to hold such Revolving
Advances in accordance with its Revolving Commitment Percentage.

 

82

--------------------------------------------------------------------------------


 

(f)                                   If Swing Loan Lender or Issuer has a good
faith belief that any Lender holding a Revolving Commitment has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, Swing Loan Lender shall not be required to fund
any Swing Loans and Issuer shall not be required to issue, amend or increase any
Letter of Credit, unless Swing Loan Lender or Issuer, as the case may be, shall
have entered into arrangements with Loan Parties or such Lender, satisfactory to
Swing Loan Lender or Issuer, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 

2.23                        Payment of Obligations.  Agent may charge to
Borrowers’ Account as a Revolving Advance or, at the discretion of Swing Loan
Lender, as a Swing Loan (i) all payments with respect to any of the Obligations
required hereunder (including without limitation principal payments, payments of
interest, payments of Letter of Credit Fees and all other fees provided for
hereunder and payments under Sections 16.5 and 16.9) as and when each such
payment shall become due and payable (whether as regularly scheduled, upon or
after acceleration, upon maturity or otherwise), (ii) without limiting the
generality of the foregoing clause (i), (a) all amounts expended by Agent or any
Lender pursuant to Sections 4.2 or 4.3 hereof and (b) all expenses which Agent
incurs in connection with the forwarding of Advance proceeds and the
establishment and maintenance of any Blocked Accounts or Depository Accounts as
provided for in Section 4.8(h), and (iii) any sums expended by Agent or any
Lender due to any Loan Party’s failure to perform or comply with its obligations
under this Agreement or any Other Document including any Loan Party’s
obligations under Sections 3.3, 3.4, 4.3, 6.4, 6.6 and 6.8 hereof, and all
amounts so charged shall be added to the Obligations and shall be secured by the
Collateral.  To the extent Revolving Advances are not actually funded by the
other Lenders in respect of any such amounts so charged, all such amounts so
charged shall be deemed to be Revolving Advances made by and owing to Agent and
Agent shall be entitled to all rights (including accrual of interest) and
remedies of a Lender under this Agreement and the Other Documents with respect
to such Revolving Advances.

 

2.24                        Increase in Maximum Revolving Advance Amount.

 

(a)                                 Borrowers may, at any time prior to the date
that is one year prior to the last day of the Term, request that the Maximum
Revolving Advance Amount be increased by (i) one or more of the current Lenders
increasing their Revolving Commitment Amount (any current Lender which elects to
increase its Revolving Commitment Amount shall be referred to as an “Increasing
Lender”) or (ii) one or more new lenders (each a “New Lender”) joining this
Agreement and providing a Revolving Commitment Amount hereunder, in each case
subject to the following terms and conditions:

 

(i)                                     No current Lender shall be obligated to
increase its Revolving Commitment Amount and any increase in the Revolving
Commitment Amount by any current Lender shall be in the sole discretion of such
current Lender;

 

(ii)                                  Borrowers may not request the addition of
a New Lender unless (and then only to the extent that) Borrowers do not receive
written confirmations of sufficient participation on behalf of the existing
Lenders in the increased Revolving Commitments being requested by Borrowers
within ten (10) Business Days after such request;

 

83

--------------------------------------------------------------------------------


 

(iii)                               There shall exist no Event of Default or
Default on the effective date of such increase after giving effect to such
increase;

 

(iv)                              After giving effect to such increase, the
Maximum Revolving Advance Amount shall not exceed $100,000,000;

 

(v)                                 Borrowers may not request an increase in the
Maximum Revolving Advance Amount under this Section 2.24 more than three
(3) times during the Term, in minimum increments of $5,000,000.

 

(vi)                              Loan Parties shall deliver to Agent on or
before the effective date of such increase the following documents in form and
substance satisfactory to Agent:  (1) certifications of their corporate
secretaries with attached resolutions certifying that the increase in the
Revolving Commitment Amounts has been approved by such Loan Party,
(2) certificate dated as of the effective date of such increase certifying that
no Default or Event of Default shall have occurred and be continuing and
certifying that the representations and warranties made by each Loan Party
herein and in the Other Documents are true and complete in all material respects
with the same force and effect as if made on and as of such date (except to the
extent any such representation or warranty expressly relates only to any earlier
and/or specified date), (3) such other agreements, instruments and information
(including supplements or modifications to this Agreement and/or the Other
Documents executed by Loan Parties as Agent reasonably deems necessary in order
to document the increase to the Maximum Revolving Advance Amount and to protect,
preserve and continue the perfection and priority of the liens, security
interests, rights and remedies of Agent and Lenders hereunder and under the
Other Documents in light of such increase, and (4) if requested by Agent, an
opinion of counsel in form and substance reasonably satisfactory to Agent which
shall cover such matters related to such increase as Agent may reasonably
require and each Loan Party hereby authorizes and directs such counsel to
deliver such opinions to Agent and Lenders;

 

(vii)                           If requested, Borrowers shall execute and
deliver (1) to each Increasing Lender a replacement Revolving Credit Note
reflecting the new amount of such Increasing Lender’s Revolving Commitment
Amount after giving effect to the increase (and the prior Note issued to such
Increasing Lender shall be deemed to be cancelled and, upon Loan Parties’
request, shall be returned to Loan Parties) and (2) to each New Lender a Note
reflecting the amount of such New Lender’s Revolving Commitment Amount;

 

(viii)                        Any New Lender shall be reasonably acceptable to
the approval of Agent, Issuer and Borrowing Agent;

 

(ix)                              Each Increasing Lender shall confirm its
agreement to increase its Revolving Commitment Amount pursuant to an
acknowledgement in a form acceptable to Agent, signed by it and each Loan Party
and delivered to Agent at least five (5) days before the effective date of such
increase;

 

(x)                                 Each New Lender shall execute a lender
joinder in the form of Exhibit 2.24(a)(x) hereto (a “Lender Joinder”) pursuant
to which such New Lender shall join and

 

84

--------------------------------------------------------------------------------


 

become a party to this Agreement and the Other Documents with a Revolving
Commitment Amount as set forth in such Lender Joinder; and

 

(xi)                              The terms and pricing of all Commitments and
Revolving Advances incurred under this Section 2.24 may be different than the
terms and pricing of the existing Commitments and Revolving Advances prior to
giving effect to such increase but shall be no more favorable to any Increasing
Lender or New Lender, as the case may be, than the terms and pricing of such
existing Commitments and Revolving Advances.

 

(b)                                 On the effective date of such increase, each
Increasing Lender shall be deemed to have purchased an additional/increased
participation in, and each New Lender will be deemed to have purchased a new
participation in, each then outstanding Letter of Credit and each drawing
thereunder and each then outstanding Swing Loan in an amount equal to such
Lender’s Revolving Commitment Percentage (as calculated pursuant to
Section 16.21) of the Maximum Undrawn Amount of each such Letter of Credit (as
in effect from time to time) and the amount of each drawing and of each such
Swing Loan, respectively.  As necessary to effectuate the foregoing, each
existing Lender holding a Revolving Commitment Percentage that is not an
Increasing Lender shall be deemed to have sold to each applicable Increasing
Lender and/or New Lender, as necessary, a portion of such existing Lender’s
participations in such outstanding Letters of Credit and drawings and such
outstanding Swing Loans such that, after giving effect to all such purchases and
sales, each Lender holding a Revolving Commitment (including each Increasing
Lender and/or New Lender) shall hold a participation in all Letters of Credit
(and drawings thereunder) and all Swing Loans in accordance with their
respective Revolving Commitment Percentages (as calculated pursuant to
Section 16.21 above).

 

(c)                                  On the effective date of such increase,
Loan Parties shall pay all reasonable and documented cost and expenses incurred
by Agent in connection with the negotiations regarding, and the preparation,
negotiation, execution and delivery of all agreements and instruments executed
and delivered by any of Agent, Loan Parties and/or Increasing Lenders and New
Lenders in connection with, such increase (including all fees for any
supplemental or additional public filings of any Other Documents necessary to
protect, preserve and continue the perfection and priority of the liens,
security interests, rights and remedies of Agent and Lenders hereunder and under
the Other Documents in light of such increase).

 

(d)                                 Notwithstanding anything to the contrary in
this Section 2.24 or any other provision of any Other Document, if the proceeds
of any Revolving Advances as a result of an increase in the Maximum Revolving
Advance Amount will be used to consummate a Limited Conditionality Acquisition
and the Borrowing Agent has made an LCA Election with respect to such Limited
Conditionality Acquisition, the condition that, at the time of the effectiveness
of any increase in the Maximum Revolving Advance Amount and Revolving Advances
in connection therewith (and after giving effect thereto), no Event of Default
shall exist, may be tested and satisfied as of the LCA Test Date; provided,
that, (x) upon the effectiveness of any Revolving Advances as a result of an
increase in the Maximum Revolving Advance Amount, no Event of Default under
Section 10.1, 10,6 or 10.7 shall exist and (y) the availability of such
Revolving Advances shall nevertheless be subject to customary “specified
acquisition agreement” representations.

 

85

--------------------------------------------------------------------------------


 

III.                              INTEREST AND FEES.

 

3.1                               Interest.  Interest on Advances shall be
payable in arrears on the first day of each month with respect to Domestic Rate
Loans and, with respect to LIBOR Rate Loans, at (a) the end of each Interest
Period, or (b) for LIBOR Rate Loans with an Interest Period in excess of three
months, at the end of each three month period during such Interest Period,
provided further that all accrued and unpaid interest shall be due and payable
at the end of the Term.  Interest charges shall be computed on the actual
principal amount of Advances outstanding during the month at a rate per annum
equal to (i) with respect to Revolving Advances, the applicable Revolving
Interest Rate and (ii) with respect to Swing Loans, the Revolving Interest Rate
for Domestic Rate Loans.  Except as expressly provided otherwise in this
Agreement, any Obligations other than the Advances that are not paid when due
shall accrue interest at the Revolving Interest Rate for Domestic Rate Loans,
subject to the provision of the final sentence of this Section 3.1 regarding the
Default Rate.  Whenever, subsequent to the date of this Agreement, the Alternate
Base Rate is increased or decreased, the Revolving Interest Rate for Domestic
Rate Loans shall be similarly changed without notice or demand of any kind by an
amount equal to the amount of such change in the Alternate Base Rate during the
time such change or changes remain in effect.  The LIBOR Rate shall be adjusted
with respect to LIBOR Rate Loans without notice or demand of any kind on the
effective date of any change in the Reserve Percentage as of such effective
date.  Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders (or, in the case of any Event of Default under Section 10.7 (other than
Section 10.7(vii)), immediately and automatically upon the occurrence of any
such Event of Default without the requirement of any affirmative action by any
party), after notice to Loan Parties, (i) the Obligations other than LIBOR Rate
Loans shall bear interest at the Interest Rate for Domestic Rate Loans plus two
percent (2.00%) per annum and (ii) LIBOR Rate Loans shall bear interest at the
Interest Rate for LIBOR Rate Loans plus two percent (2.00%) per annum, as
applicable (the “Default Rate”).

 

3.2                               Letter of Credit Fees.

 

(a)                                 Loan Parties shall pay (x) to Agent, for the
ratable benefit of Lenders holding Revolving Commitments, fees for each Letter
of Credit for the period from and excluding the date of issuance of same to and
including the date of expiration or termination, equal to the average daily face
amount of each outstanding Letter of Credit multiplied by the Applicable Margin
for Revolving Advances consisting of LIBOR Rate Loans, such fees to be
calculated on the basis of a 360-day year for the actual number of days elapsed
and to be payable quarterly in arrears on the first day of each fiscal quarter
and on the last day of the Term, and (y) to Issuer, a fronting fee of one
quarter of one percent (0.25%) per annum times the average daily face amount of
each outstanding Letter of Credit for the period from and excluding the date of
issuance of same to and including the date of expiration or termination, to be
payable quarterly in arrears on the first day of each calendar quarter and on
the last day of the Term. (all of the foregoing fees, the “Letter of Credit
Fees”).  In addition, Loan Parties shall pay to Agent, for the benefit of
Issuer, any and all administrative, issuance, amendment, payment and negotiation
charges with respect to Letters of Credit and all fees and expenses as agreed
upon by Issuer and Borrowing Agent in connection with any Letter of Credit,
including in connection with the

 

86

--------------------------------------------------------------------------------


 

opening, amendment or renewal of any such Letter of Credit and any acceptances
created thereunder, all such charges, fees (other than the Letter of Credit
Fees) and expenses, if any, to be payable on demand.  All such charges shall be
deemed earned in full on the date when the same are due and payable hereunder
and shall not be subject to rebate or pro-ration upon the termination of this
Agreement for any reason.  Any such charge in effect at the time of a particular
transaction shall be the charge for that transaction, notwithstanding any
subsequent change in Issuer’s prevailing charges for that type of transaction. 
Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders (or, in the case of any Event of Default under Section 10.7, immediately
and automatically upon the occurrence of any such Event of Default without the
requirement of any affirmative action by any party), the Letter of Credit Fees
described in clause (x) of this Section 3.2(a) shall be increased by an
additional two percent (2.0%) per annum.  Any Letters of Credit which Agent
agrees to allow to remain outstanding after the termination of this Agreement
will be cash collateralized in an amount equal to one hundred and five percent
(105%) of the amount thereof in the manner described below.

 

(b)                                 On demand by Agent or Issuer, when an Event
of Default has occurred and is continuing.  Loan Parties will cause cash to be
deposited and maintained in an account with Agent, as cash collateral, in an
amount equal to one hundred and five percent (105%) of the Maximum Undrawn
Amount of all outstanding Letters of Credit, and each Loan Party hereby
irrevocably authorizes Agent, in its discretion, on such Loan Party’s behalf and
in such Loan Party’s name, to open such an account and to make and maintain
deposits therein, or in an account opened by such Loan Party, in the amounts
required to be made by such Loan Party, out of the proceeds of Receivables or
other Collateral or out of any other funds of such Loan Party coming into any
Lender’s possession at any time.  Agent may, in its discretion, invest such cash
collateral (less applicable reserves) in such short-term money-market items as
to which Agent and such Loan Party mutually agree (or, in the absence of such
agreement, as Agent may reasonably select) and the net return on such
investments shall be credited to such account and constitute additional cash
collateral, or Agent may (notwithstanding the foregoing) establish the account
provided for under this Section 3.2(b) as a non-interest bearing account and in
such case Agent shall have no obligation (and Loan Parties hereby waive any
claim) under Article 9 of the Uniform Commercial Code or under any other
Applicable Law to pay interest on such cash collateral being held by Agent.  No
Loan Party may withdraw amounts credited to any such account except upon the
occurrence of all of the following:  (x) payment and performance in full of all
Obligations; (y) the cure of such Event of Default or waiver thereof or
expiration of all Letters of Credit; and (z) the termination of this Agreement. 
Loan Parties hereby assign, pledge and grant to Agent, for its benefit and the
ratable benefit of Issuer, Lenders and each other holder of Obligations, a
continuing security interest in and to and Lien on any such cash collateral and
any right, title and interest of Loan Parties in any deposit account, securities
account or investment account into which such cash collateral may be deposited
from time to time to secure the Obligations, specifically including all
Obligations with respect to any Letters of Credit.  Loan Parties agree that upon
the coming due of any Reimbursement Obligations (or any other Obligations,
including Obligations for Letter of Credit Fees) with respect to the Letters of
Credit, Agent may use such cash collateral to pay and satisfy such Obligations.

 

87

--------------------------------------------------------------------------------


 

3.3                               Facility Fee.  Loan Parties shall pay to Agent
a fee for the ratable benefit of Lenders holding the Revolving Commitments based
on their Revolving Commitment Percentages, in an amount equal to 0.375% per
annum multiplied by the amount by which the Maximum Revolving Advance Amount
exceeds the average daily unpaid balance of the Revolving Advances plus the
aggregate amount of any outstanding Letters of Credit that are available to be
drawn during each month.  Such fee shall be payable to Agent in arrears on the
first day of each month with respect to the previous month.

 

3.4                               Fee Letter.  Loan Parties shall pay the
amounts required to be paid in the Fee Letter in the manner and at the times
required by the Fee Letter.

 

3.5                               Computation of Interest and Fees.  Interest
and fees hereunder shall be computed on the basis of a year of 360 days and for
the actual number of days elapsed.  If any payment to be made hereunder becomes
due and payable on a day other than a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and interest thereon shall be
payable at the Revolving Interest Rate for Domestic Rate Loans during such
extension.

 

3.6                               Maximum Charges.  In no event whatsoever shall
interest and other charges charged hereunder exceed the highest rate permissible
under Applicable Law.  In the event interest and other charges as computed
hereunder would otherwise exceed the highest rate permitted under Applicable
Law:  (i) the interest rates hereunder will be reduced to the maximum rate
permitted under Applicable Law; (ii) to the extent a payment has been made under
such rate, such excess amount shall be first applied to any unpaid principal
balance owed by Loan Parties; and (iii) if the then remaining excess amount is
greater than the previously unpaid principal balance, Lenders shall promptly
refund such excess amount to Loan Parties and the provisions hereof shall be
deemed amended to provide for such permissible rate.  Notwithstanding anything
to the contrary contained in this Agreement or in any Other Document, all
agreements which either now are or which shall become agreements among Loan
Parties, Agent and Lenders are hereby limited so that in no contingency or event
whatsoever shall the total liability for payments in the nature of interest,
additional interest and other charges exceed the applicable limits imposed by
any applicable usury laws.  If any payments in the nature of interest,
additional interest and other charges made under this Agreement or any Other
Document are held to be in excess of the limits imposed by any applicable usury
laws, it is agreed that any such amount held to be in excess shall be considered
payment of principal hereunder or thereunder, and the indebtedness evidenced
hereby or thereby shall be reduced by such amount so that the total liability
for payments in the nature of interest, additional interest and other charges
shall not exceed the applicable limits imposed by any applicable usury laws, in
compliance with the desires of Loan Parties and Agent.  In addition, unless
preempted by federal law, the Revolving Interest Rate or Default Rate, as
applicable, from time to time in effect hereunder may not exceed the “weekly
ceiling” from time to time in effect under Chapter 303 of the Texas Finance
Code, as amended from time to time.  The foregoing provisions shall never be
superseded or waived and shall control every other provision of this Agreement
or any Other Document and all agreements among Loan Parties and Agent and
Lenders, or their respective successors and assigns.  If the applicable state or
federal law is amended in the future to allow a greater rate of interest to be
charged under this Agreement than is presently allowed by applicable state or
federal law, then the limitation of interest hereunder shall be increased to the

 

88

--------------------------------------------------------------------------------


 

maximum rate of interest allowed by applicable state or federal law as amended,
which increase shall be effective hereunder on the effective date of such
amendment, and all interest charges owing to Lender by reason thereof accruing
on and after the date hereof shall be payable in accordance with Section 3.1 of
this Agreement.  If by operation of this provision, Loan Parties would be
entitled to a refund of interest paid pursuant to this Agreement, each Lender
agrees that it shall pay to Loan Parties upon Agent’s request such Lender’s
Revolving Commitment Percentage of such interest to be refunded, as determined
by Agent.

 

3.7                               Increased Costs.  In the event that any
Applicable Law or any Change in Law or compliance by any Lender (for purposes of
this Section 3.7, the term “Lender” shall include Agent, Swing Loan Lender, any
Issuer or Lender and any corporation or bank controlling Agent, Swing Loan
Lender, any Lender or Issuer and the office or branch where Agent, Swing Loan
Lender, any Lender or Issuer (as so defined) makes or maintains any LIBOR Rate
Loans) with any request or directive (whether or not having the force of law)
from any central bank or other financial, monetary or other authority, shall:

 

(a)                                 subject Agent, Swing Loan Lender, any Lender
or Issuer to any tax of any kind whatsoever with respect to this Agreement, any
Letter of Credit, any participation in a Letter of Credit or any LIBOR Rate
Loan, or change the basis of taxation of payments to Agent, Swing Loan Lender,
such Lender or Issuer in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.10 and the imposition of, or any change in the rate
of, any Excluded Tax payable by Agent, Swing Loan Lender, such Lender or the
Issuer);

 

(b)                                 impose, modify or deem applicable any
reserve, special deposit, assessment, special deposit, compulsory loan,
insurance charge or similar requirement against assets held by, or deposits in
or for the account of, advances or loans by, or other credit extended by, any
office of Agent, Swing Loan Lender, Issuer or any Lender, including pursuant to
Regulation D of the Board of Governors of the Federal Reserve System; or

 

(c)                                  impose on Agent, Swing Loan Lender, any
Lender or Issuer or the London interbank LIBOR market any other condition, loss
or expense (other than Taxes) affecting this Agreement or any Other Document or
any Advance made by any Lender, or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing is to increase the cost to Agent, Swing
Loan Lender, any Lender or Issuer of making, converting to, continuing, renewing
or maintaining its Advances hereunder by an amount that Agent, Swing Loan
Lender, such Lender or Issuer deems to be material or to reduce the amount of
any payment (whether of principal, interest or otherwise) in respect of any of
the Advances by an amount that Agent, Swing Loan Lender or such Lender or Issuer
deems to be material, then, in any case Loan Parties shall (without duplication
of any obligation of Loan Parties under Section 3.10 hereof) promptly pay Agent,
Swing Loan Lender, such Lender or Issuer, upon its demand, such additional
amount as will compensate Agent, Swing Loan Lender or such Lender or Issuer for
such additional cost or such reduction, as the case may be, provided that
(i) the foregoing shall not apply to increased costs which are reflected in the
LIBOR Rate, as the case may be and (ii) Loan Parties shall not be required to
compensate Agent or any Lender for any increased costs or reductions incurred
more than one hundred

 

89

--------------------------------------------------------------------------------


 

eighty (180) days prior to the date that Agent or such Lender, as the case may
be (unless the event giving rise to such increased costs or reductions is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to the period of retroactive effect thereof) notified Loan
Parties of the change or compliance giving rise to such increased costs or
reductions and of Agent’s or such Lender’s intention to claim compensation
therefor.  Agent, Swing Loan Lender, such Lender or Issuer shall certify the
amount of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error.  For the avoidance of
doubt, Loan Parties shall have no obligation to pay to any Lender amounts such
Lender may incur or owe as a result of Excluded Taxes.

 

3.8                               Basis For Determining Interest Rate Inadequate
or Unfair.  In the event that Agent or any Lender shall have determined that:

 

(a)                                 reasonable means do not exist for
ascertaining the LIBOR Rate applicable pursuant to Section 2.2 hereof for any
Interest Period; or

 

(b)                                 Dollar deposits in the relevant amount and
for the relevant maturity are not available in the London interbank LIBOR
market, with respect to an outstanding LIBOR Rate Loan, a proposed LIBOR Rate
Loan, or a proposed conversion of a Domestic Rate Loan into a LIBOR Rate Loan;
or

 

(c)                                  the making, maintenance or funding of any
LIBOR Rate Loan has been made impracticable or unlawful by compliance by Agent
or such Lender in good faith with any Applicable Law or any interpretation or
application thereof by any Governmental Authority or with any request or
directive of any such Governmental Authority (whether or not having the force of
law); or

 

(d)                                 the LIBOR Rate will not adequately and
fairly reflect the cost to such Lender of the establishment or maintenance of
any LIBOR Rate Loan,

 

then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination.  If such notice is given, (i) any such requested LIBOR Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 1:00 p.m. New York time, two (2) Business Days prior to the
date of such proposed borrowing, that its request for such borrowing shall be
cancelled or made as an unaffected type of LIBOR Rate Loan, (ii) any Domestic
Rate Loan or LIBOR Rate Loan which was to have been converted to an affected
type of LIBOR Rate Loan shall be continued as or converted into a Domestic Rate
Loan, or, if Borrowing Agent shall notify Agent, no later than 1:00 p.m. New
York time, two (2) Business Days prior to the proposed conversion, shall be
maintained as an unaffected type of LIBOR Rate Loan, and (iii) any outstanding
affected LIBOR Rate Loans shall be converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 1:00 p.m. New York time, two
(2) Business Days prior to the last Business Day of the then current Interest
Period applicable to such affected LIBOR Rate Loan, shall be converted into an
unaffected type of LIBOR Rate Loan, on the last Business Day of the then current
Interest Period for such affected LIBOR Rate Loans (or sooner, if any Lender
cannot continue to lawfully maintain such affected LIBOR Rate Loan).  Until such
notice has been withdrawn, Lenders shall have no obligation to

 

90

--------------------------------------------------------------------------------


 

make an affected type of LIBOR Rate Loan or maintain outstanding affected LIBOR
Rate Loans and no Loan Party shall have the right to convert a Domestic Rate
Loan or an unaffected type of LIBOR Rate Loan into an affected type of LIBOR
Rate Loan.

 

3.9                               Capital Adequacy.

 

(a)                                 In the event that Agent, Swing Loan Lender
or any Lender shall have determined that any Applicable Law or guideline
regarding capital adequacy, or any Change in Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by Agent, Swing Loan Lender, Issuer or any Lender (for
purposes of this Section 3.9, the term “Lender” shall include Agent, Swing Loan
Lender, Issuer or any Lender and any corporation or bank controlling Agent,
Swing Loan Lender or any Lender and the office or branch where Agent, Swing Loan
Lender or any Lender (as so defined) makes or maintains any LIBOR Rate Loans)
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on Agent, Swing Loan
Lender or any Lender’s capital as a consequence of its obligations hereunder
(including the making of any Swing Loans) to a level below that which Agent,
Swing Loan Lender or such Lender could have achieved but for such adoption,
change or compliance (taking into consideration Agent’s, Swing Loan Lender’s and
each Lender’s policies with respect to capital adequacy) by an amount deemed by
Agent, Swing Loan Lender or any Lender to be material, then, from time to time,
Loan Parties shall pay upon demand to Agent, Swing Loan Lender or such Lender
such additional amount or amounts as will compensate Agent, Swing Loan Lender or
such Lender for such reduction.  In determining such amount or amounts, Agent,
Swing Loan Lender or such Lender may use any reasonable averaging or attribution
methods.  The protection of this Section 3.9 shall be available to Agent, Swing
Loan Lender and each Lender regardless of any possible contention of invalidity
or inapplicability with respect to the Applicable Law, rule, regulation,
guideline or condition.

 

(b)                                 A certificate of Agent, Swing Loan Lender or
such Lender setting forth such amount or amounts as shall be necessary to
compensate Agent, Swing Loan Lender or such Lender with respect to
Section 3.9(a) hereof when delivered to Borrowing Agent shall be conclusive
absent manifest error.

 

3.10                        Taxes.

 

(a)                                 Any and all payments by or on account of any
Obligations hereunder or under any Other Documents shall be made free and clear
of and without deduction or withholding for any Taxes, except as required under
Applicable Law.  If a Withholding Agent shall be required by Applicable Law to
deduct any Taxes from such payments, then (i) if such Tax is an Indemnified Tax
or Other Tax, the sum payable shall be increased as necessary so that after
making all required deductions (including deductions of Indemnified Taxes or
Other Taxes applicable to additional sums payable under this Section) Agent,
Swing Loan Lender, Lender or Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made and
(ii) the Withholding Agent shall make such deductions and shall

 

91

--------------------------------------------------------------------------------


 

timely pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.

 

(b)                                 Without limiting the provisions of
Section 3.10(a) above, Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

 

(c)                                  Each Loan Party shall jointly and severally
indemnify Agent, Swing Loan Lender, each Lender, and Issuer, within twenty (20)
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by Agent, Swing Loan
Lender, such Lender or Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, any Loan
Party shall not be required to indemnify any Agent, Swing Loan Lender, Lender or
Issuer pursuant to this Section 3.10(c) for any Indemnified Taxes or Other Taxes
unless such Agent, Swing Loan Lender, Lender or Issuer makes written demand on
the applicable Loan Party for indemnification no later than 180 days after the
earlier of (i) the date on which the relevant Governmental Authority makes
written demand upon such Agent, Swing Loan Lender, Lender or Issuer, and
(ii) the date on which such Agent, Swing Loan Lender, Lender or Issuer has made
payment of such Indemnified Taxes or Other Taxes.  A certificate as to the
amount of such payment or liability delivered to Loan Parties by any Lender,
Swing Loan Lender or Issuer (with a copy to Agent), or by Agent on its own
behalf or on behalf of Swing Loan Lender, a Lender or Issuer, shall be
conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
Loan Parties shall deliver to Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.

 

(e)                                  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Loan Party is resident for tax purposes, or under any treaty to
which such jurisdiction is a party, with respect to payments hereunder or under
any Other Document shall deliver to Loan Parties (with a copy to Agent), at the
time or times prescribed by Applicable Law or reasonably requested by Loan
Parties or Agent, such properly completed and executed documentation prescribed
by Applicable Law as will permit such payments to be made without withholding or
at a reduced rate of withholding.  In addition, any Lender, if requested by Loan
Parties or Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Loan Parties or Agent as will enable
Loan Parties or Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements, and as will enable the
Borrower or the Agent to comply with their own withholding or information
reporting requirements (including pursuant to FATCA or any analogous provisions
of non-U.S. law).  Without limiting the generality of the foregoing, in the
event that any Loan Party is resident for tax purposes in the

 

92

--------------------------------------------------------------------------------


 

United States of America, each Lender shall deliver to Loan Parties and Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Lender becomes a Lender under this Agreement:

 

(i)                                     to the extent that any Lender is not a
Foreign Lender, such Lender shall submit to Agent two (2) copies of an IRS
Form W-9 or any other form prescribed by Applicable Law demonstrating that such
Lender is exempt from U.S. federal backup withholding tax.

 

(ii)                                  any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to Borrowing Agent and Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrowing Agent or
Agent), whichever of the following is applicable:

 

(A)                               two (2) duly completed valid copies of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,

 

(B)                               two (2) duly completed valid copies of IRS
Form W-8ECI,

 

(C)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit 3.10(e)-1 to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Loan Parties
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) two duly completed valid copies of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable,

 

(D)                               to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a certificate
substantially in the form of Exhibit 3.10(e)-2 or Exhibit 3.10(e)-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 3.10(e)-4 on behalf of each
such direct and indirect partner, or

 

(E)                                any other form prescribed by Applicable Law
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by Applicable Law to permit Loan Parties to determine the
withholding or deduction required to be made.

 

93

--------------------------------------------------------------------------------


 

(f)            If a payment made to a Lender, Swing Loan Lender, Issuer, or
Agent under this Agreement or any Other Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Person fails to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender, Swing Loan
Lender, Issuer, or Agent shall deliver to Agent (in the case of Swing Loan
Lender, a Lender or Issuer) and Loan Parties at the time or times prescribed by
law and at such time or times reasonably requested by Loan Parties or Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and other documentation reasonably
requested by Agent or any Loan Party sufficient for Agent and Loan Parties to
comply with their obligations under FATCA and to determine that Swing Loan
Lender, such Lender, Issuer, or Agent has complied with such applicable
reporting requirements under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender, Swing Loan Lender, Issuer, or Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Loan Parties and Agent in writing of its legal inability to do so.

 

(g)           If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.10 (including by the payment of
additional amounts pursuant to this Section 3.10), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts with respect to such Tax had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)           To the extent not provided pursuant to Section 3.10(e), (i) if
Agent is a “United States person” within the meaning of Section 7701(a)(30) of
the Code, then it shall, on or prior to the date of this Agreement (or, in the
case of a successor Agent, on or before the date on which it becomes Agent
hereunder), provide Loan Parties with a properly completed and duly executed
copy of IRS Form W-9 confirming that Agent is exempt from U.S. federal back-up
withholding and (ii)if Agent is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code, then it shall, on or prior to the date of
this Agreement (or, in the case of

 

94

--------------------------------------------------------------------------------


 

a successor Agent, on or before the date on which it becomes Agent hereunder),
provide Loan Parties with, (i) with respect to payments made to Agent for its
own account, a properly completed and duly executed IRS Form W-8ECI (or other
applicable IRS Form W-8), and (ii) with respect to payments made to Agent on
behalf of the Lenders, a properly completed and duly executed IRS Form W-8IMY
confirming that Agent agrees to be treated as a “United States person” for U.S.
federal withholding Tax purposes.

 

(i)            For purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of this Agreement, Loan Parties and
Agent shall treat (and the Lenders, Swing Loan Lender and Issuer hereby
authorize Agent to treat) this Agreement as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

3.11        Replacement of Lenders.  If any Lender (an “Affected Lender”)
(a) makes demand upon Loan Parties for (or if Loan Parties are otherwise
required to pay) amounts pursuant to Section 3.7, 3.9 or 3.10 hereof, (b) is
unable to make or maintain LIBOR Rate Loans as a result of a condition described
in Section 2.2(h) hereof, (c) is a Defaulting Lender, or (d) denies any consent
requested by Agent pursuant to Section 16.2(b) hereof, Borrowing Agent may,
within ninety (90) days of receipt of such demand, notice (or the occurrence of
such other event causing Loan Parties to be required to pay such compensation or
causing Section 2.2(h) hereof to be applicable), or such Lender becoming a
Defaulting Lender or such approval, as the case may be, by notice in writing to
Agent and such Affected Lender (i) request the Affected Lender to cooperate with
Loan Parties in obtaining a replacement Lender satisfactory to Agent and Loan
Parties (the “Replacement Lender”); (ii) request the non-Affected Lenders to
acquire and assume all of the Affected Lender’s Advances and its Revolving
Commitment Percentage as provided herein, but none of such Lenders shall be
under any obligation to do so; or (iii) propose a Replacement Lender subject to
approval by Agent in its good faith business judgment.  If any satisfactory
Replacement Lender shall be obtained, and/or if any one or more of the
non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender’s Advances and its Revolving Commitment Percentage, then such Affected
Lender shall assign, in accordance with Section 16.3 hereof, all of its Advances
and its Revolving Commitment Percentage and other rights and obligations under
this Agreement and the Other Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations then due and payable to the Affected
Lender.

 

IV.                               COLLATERAL:  GENERAL TERMS

 

4.1          Security Interest in the Collateral.  To secure the prompt payment
and performance to Agent, Issuer and each Lender (and each other holder of any
Obligations) of the Obligations, each Loan Party hereby assigns, pledges and
grants to Agent for its benefit and for the ratable benefit of each
Lender, Issuer and each other holder of any Obligations, a continuing security
interest in and to and Lien on all of its Collateral, whether now owned or
existing or hereafter created, acquired or arising and wherever located.  Each
Loan Party shall mark its books and records as may be necessary or appropriate
to evidence, protect and perfect Agent’s security interest and shall cause its
financial statements to reflect such security interest.  Each

 

95

--------------------------------------------------------------------------------


 

Loan Party shall provide Agent with written notice of any individual commercial
tort claim with a reasonably estimated value of more than $2,500,000 promptly
after the occurrence of any events giving rise to any such claim(s) (regardless
of whether legal proceedings have yet been commenced), such notice to contain a
brief description of the claim(s), and the case title together with the
applicable court and docket number.  Upon delivery of each such notice, such
Loan Party shall be deemed to thereby grant to Agent a security interest and
lien in and to such commercial tort claims described therein and all proceeds
thereof.  Each Loan Party shall provide Agent with written notice promptly upon
becoming the beneficiary under any letter of credit or otherwise obtaining any
right, title or interest in any letter of credit rights, in either case with
respect to any letter of credit with a face amount in excess of $2,500,000, and
at Agent’s request shall take such actions as Agent may reasonably request for
the perfection of Agent’s security interest therein.

 

4.2          Perfection of Security Interest.  Subject to the Intercreditor
Agreement, each Loan Party shall take all action that may be necessary or
desirable, or that Agent may request, so as at all times to maintain the
validity, perfection, enforceability and priority of Agent’s security interest
in and Lien on the Collateral or to enable Agent to protect, exercise or enforce
its rights hereunder and in the Collateral, including, but not limited to,
(i) promptly discharging all Liens other than Permitted Liens upon demand by
Agent or promptly after obtaining knowledge of such Liens, (ii) obtaining Lien
Waiver Agreements required under this Agreement, (iii) delivering to Agent,
endorsed or accompanied by such instruments of assignment as Agent may specify,
and stamping or marking, in such manner as Agent may specify, any and all
chattel paper, instruments, letters of credits and advices thereof and documents
evidencing or forming a part of the Collateral, (iv) entering into warehousing,
lockbox and other custodial arrangements satisfactory to Agent and (v) executing
and delivering financing statements, control agreements, instruments of pledge,
mortgages, notices and assignments, in each case in form and substance
satisfactory to Agent, relating to the creation, validity, perfection,
maintenance or continuation of Agent’s security interest and Lien in any
Collateral under the Uniform Commercial Code or other Applicable Law; provided
that Loan Parties shall not be required to cause Agent’s Lien to be noted on
certificates of title for any motor vehicles, trailers or other assets subject
to a certificate of title statute unless and until the Term Loan Agent’s Lien is
notated on any such certificate of title, in which case the Agent’s second
priority Lien shall also be notated on such certificate of title.  By its
signature hereto, each Loan Party hereby authorizes Agent to file against such
Loan Party, one or more financing, continuation or amendment statements pursuant
to the Uniform Commercial Code in form and substance satisfactory to Agent
(which statements may have a description of collateral which is broader than
that set forth herein, including without limitation a description of Collateral
as “all assets” and/or “all personal property” of any Loan Party).  All charges,
expenses and fees Agent may incur in doing any of the foregoing, and any local
taxes relating thereto, shall be charged to Borrowers’ Account as a Revolving
Advance of a Domestic Rate Loan and added to the Obligations, or, at Agent’s
option, shall be paid by Loan Parties to Agent for its benefit and for the
ratable benefit of Lenders immediately upon demand.

 

4.3          Preservation of Collateral.  Following the occurrence and during
the continuance of an Event of Default, in addition to the rights and remedies
set forth in Section 11.1 hereof, Agent:  (a) may at any time take such steps as
Agent deems necessary to protect Agent’s interest in and to preserve the
Collateral, including the hiring of security guards or the

 

96

--------------------------------------------------------------------------------


 

placing of other security protection measures as Agent may deem appropriate;
(b) may employ and maintain at any of any Loan Parties’ premises a custodian who
shall have full authority to do all acts necessary to protect Agent’s interests
in the Collateral; (c) may lease warehouse facilities to which Agent may move
all or part of the Collateral; (d) may use any Loan Parties’ owned or leased
lifts, hoists, trucks and other facilities or equipment for handling or removing
the Collateral; and (e) shall have, and is hereby granted, a right of ingress
and egress to the places where the Collateral is located, and may proceed over
and through any Loan Parties’ owned or leased property.  Each Loan Party shall
cooperate fully with all of Agent’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as Agent may direct.  All of
Agent’s expenses of preserving the Collateral, including any expenses relating
to the bonding of a custodian, shall be charged to Borrowers’ Account as a
Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations.

 

4.4          Ownership and Location of Collateral.

 

(a)           With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest:  (i) each Loan Party shall be the sole
owner of and fully authorized and able to sell, transfer, pledge and/or grant a
security interest in each and every item of its respective Collateral to Agent
(in the case of ABL Facility Priority Collateral, such security interest shall
be a first priority security interest); and, except for Permitted Liens the
Collateral shall be free and clear of all Liens whatsoever; and (ii) each Loan
Party’s Eligible Parts Inventory, and any other Inventory having a value in
excess of $2,500,000, shall be located as set forth on Schedule 4.4 (or at any
location added to such schedule from time to time in accordance with
Section 9.18) and shall not be removed from such location(s) without the prior
written consent of Agent except with respect to the sale of Inventory in the
Ordinary Course of Business and the sale of equipment and other assets to the
extent permitted in Section 7.1 hereof and except for equipment and Inventory
that is removed from such location(s) for repair or in transit or located at a
customer site in the Ordinary Course of Business.

 

(b)           (i) There is no location at which any Loan Party has any Inventory
or other Collateral (except for Inventory and equipment in transit, located at a
customer site or out for repair in the Ordinary Course of Business) other than
those locations listed on Schedule 4.4; (ii) Schedule 4.4 hereto contains a
correct and complete list, as of the Closing Date, of the legal names and
addresses of each warehouse at which any Eligible Parts Inventory, or any other
Inventory of any Loan Party having a value in excess of $2,500,000, is stored
and each warehousemen, bailee or other third party in possession of any Loan
Party’s Inventory or equipment; (iii) Schedule 4.4 hereto sets forth a correct
and complete list as of the Closing Date of (A) each place of business of each
Loan Party and (B) the chief executive office of each Loan Party; and
(iv) Schedule 4.4 hereto sets forth a correct and complete list as of the
Closing Date of the location, by state and street address, of all Real Property
owned or leased by each Loan Party, identifying which properties are owned and
which are leased, together with the names and addresses of any landlords.

 

4.5          Defense of Agent’s and Lenders’ Interests.  Until Payment in Full
of the Obligations, Agent’s interests in the Collateral shall continue in full
force and effect (unless otherwise released in accordance with this Agreement). 
During such period no Loan Party shall,

 

97

--------------------------------------------------------------------------------


 

without Agent’s prior written consent, pledge, sell (except for sales or other
dispositions otherwise permitted in Section 7.1(b) hereof), assign, transfer,
create or suffer to exist a Lien upon or encumber or allow or suffer to be
encumbered in any way except for Permitted Liens, any part of the Collateral. 
Each Loan Party shall defend Agent’s interests in the Collateral against any and
all Persons whatsoever.  At any time following demand by Agent for payment of
all Obligations during the continuance of any Event of Default, Agent shall have
the right to take possession of the indicia of the Collateral and the Collateral
in whatever physical form contained, including:  labels, stationery, documents,
instruments and advertising materials.  If Agent exercises this right to take
possession of the Collateral, Loan Parties shall, upon demand, assemble it in
the best manner possible and make it available to Agent at a place reasonably
convenient to Agent.  In addition, with respect to all Collateral, Agent and
Lenders shall be entitled to all of the rights and remedies set forth herein and
further provided by the Uniform Commercial Code or other Applicable Law.  When
an Event of Default has occurred and is continuing and Agent has exercised its
right to take possession of the Collateral, Loan Parties shall, and Agent may,
at its option, instruct all suppliers, carriers, forwarders, warehousers or
others receiving or holding cash, checks, Inventory, documents or instruments in
which Agent holds a security interest to deliver same to Agent and/or subject to
Agent’s order and if they shall come into any Loan Party’s possession, they, and
each of them, shall be held by such Loan Party in trust as Agent’s trustee, and
such Loan Party will immediately deliver them to Agent in their original form
together with any necessary endorsement.

 

4.6          Inspection of Premises.  At all reasonable times, Agent and each
Lender shall have full access to and the right to audit, check, inspect and make
abstracts and copies from each Loan Party’s books, records, audits,
correspondence and all other papers relating to the ABL Facility Priority
Collateral and the operation of each Loan Party’s business.  Agent and its
agents may enter upon any premises of any Loan Party at any time during business
hours after providing reasonable advance notice and at any other reasonable time
after providing reasonable advance notice, and from time to time, for the
purpose of inspecting the Collateral and any and all records pertaining thereto
and the operation of such Loan Party’s business.  Subject to the following
sentence, Agent will conduct no more than four field examinations per year in
the absence of an Event of Default (no more than three of which will be at the
expense of the Loan Parties), but reserves the right, in its reasonable credit
judgment exercised in good faith, to conduct additional field examinations at
Loan Parties’ expense upon reasonable notice to Borrowing Agent.  Field
examinations conducted in connection with a request that assets acquired
pursuant to a Permitted Acquisition be included in the Formula Amount, or a
request that assets of a Restricted Subsidiary joining this Agreement as a
Borrower after the Closing Date be included in the Formula Amount, shall be at
the expense of the Loan Parties and shall not be subject to the limitations set
forth in the preceding sentence.

 

4.7          Appraisals.  Agent may, in its reasonable credit judgment exercised
in good faith, at any time after the Closing Date and from time to time, upon
reasonable notice to Borrowing Agent engage the services of an independent
appraisal firm or firms of reputable standing, satisfactory to Agent, for the
purpose of appraising the then current values of Loan Parties’ assets consisting
of ABL Facility Priority Collateral.  Absent the occurrence and continuance of
an Event of Default at such time, Agent shall consult with Loan Parties as to
the identity of any such firm.

 

98

--------------------------------------------------------------------------------


 

4.8          Receivables; Deposit Accounts and Securities Accounts.

 

(a)           Each of the Receivables shall, except as noted therein, be a bona
fide and valid account representing a bona fide indebtedness incurred by the
Customer therein named, for a fixed sum (subject to customary discounts or
reductions permitted in the Ordinary Course of Business and in accordance with
past practices) as set forth in the invoice relating thereto (provided
immaterial or unintentional invoice errors shall not be deemed to be a breach
hereof) with respect to an absolute sale or lease and delivery of goods upon
stated terms of a Loan Party, or work, labor or services theretofore rendered by
a Loan Party as of the date each Receivable is created.  Same shall be due and
owing in accordance with the applicable Loan Party’s standard terms of sale
without dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by Loan Parties to Agent.

 

(b)           Each Customer, to the best of each Loan Party’s knowledge, as of
the date each Receivable is created, is and will be solvent and able to pay all
Receivables on which the Customer is obligated in full when due.  With respect
to such Customers of any Loan Party who are not solvent, such Loan Party has set
up on its books and in its financial records bad debt reserves adequate to cover
such Receivables.

 

(c)           Each Loan Party’s chief executive office is located as set forth
on Schedule 4.4.  Until written notice is given to Agent by Borrowing Agent of
any other office at which any Loan Party keeps its records pertaining to
Receivables, all such records shall be kept at such executive office or the
executive office of Holdings.

 

(d)           Until Loan Parties’ authority to do so is terminated by Agent
(which notice Agent may give at any time following the occurrence and during the
continuance of an Event of Default or during any Trigger Period if Agent in its
sole credit judgment exercised in good faith deems it to be in Lenders’ best
interest to do so), Loan Parties will, at Loan Parties’ sole cost and expense,
but on Agent’s behalf and for Agent’s account, collect as Agent’s property and
in trust for Agent all amounts received on Receivables, and shall not commingle
such collections with any Loan Parties’ funds or use the same except to pay
Obligations.  Loan Parties shall deposit in the Blocked Account or, upon request
by Agent, deliver to Agent, in original form and on the date of receipt thereof,
all checks, drafts, notes, money orders, acceptances, cash and other evidences
of Indebtedness.

 

(e)           At any time following the occurrence and during the continuance of
an Event of Default or a Default, Agent shall have the right to send notice of
the assignment of, and Agent’s security interest in and Lien on, the Receivables
to any and all Customers or any third party holding or otherwise concerned with
any of the Collateral.  Thereafter, Agent shall have the sole right to collect
the Receivables, take possession of the Collateral, or both.  Agent’s actual
collection expenses, including, but not limited to, stationery and postage,
telephone, facsimile, telegraph, secretarial and clerical expenses and the
salaries of any collection personnel used for collection, may be charged to
Borrowers’ Account and added to the Obligations.

 

(f)            During the continuance of any Event of Default (except to the
extent otherwise agreed in any treasury management agreement entered into
between Agent and any

 

99

--------------------------------------------------------------------------------


 

Loan Party), Agent shall have the right to receive, endorse, assign and/or
deliver in the name of Agent or any Loan Party any and all checks, drafts and
other instruments for the payment of money relating to the Receivables, and each
Loan Party hereby waives notice of presentment, protest and non-payment of any
instrument so endorsed.  Each Loan Party hereby constitutes Agent or Agent’s
designee as such Loan Party’s attorney with power:  (i) (A) to endorse such Loan
Party’s name upon any notes, acceptances, checks, drafts, money orders or other
evidences of payment or Collateral during the continuance of any Event of
Default; (B) to sign such Loan Party’s name on any invoice or bill of lading
relating to any of the Receivables, drafts against Customers, assignments and
verifications of Receivables during the continuance of any Event of Default;
(C) to send verifications of Receivables to any Customer (provided that, so long
as no Event of Default has occurred and is continuing, Agent shall only conduct
verifications of Receivables over the phone with participation from Borrowers or
with Borrowers being present); (D) to sign such Loan Party’s name on all
documents or instruments reasonably deemed necessary or appropriate by Agent to
preserve, protect, or perfect Agent’s interest in the Collateral and to file
same; and (E) to receive, open and dispose of all mail addressed to any Loan
Party at any post office box/lockbox maintained by Agent for Loan Parties or at
any other business premises of Agent during the continuance of any Event of
Default; and (ii) at any time following the occurrence and during the
continuance of a Default or an Event of Default:  (A) to demand payment of the
Receivables; (B) to enforce payment of the Receivables by legal proceedings or
otherwise; (C) to exercise all of such Loan Party’s rights and remedies with
respect to the collection of the Receivables and any other Collateral; (D) to
sue upon or otherwise collect, extend the time of payment of, settle, adjust,
compromise, extend or renew the Receivables; (E) to settle, adjust or compromise
any legal proceedings brought to collect Receivables; (F) to prepare, file and
sign such Loan Party’s name on a proof of claim in bankruptcy or similar
document against any Customer; (G) to prepare, file and sign such Loan Party’s
name on any notice of Lien, assignment or satisfaction of Lien or similar
document in connection with the Receivables; (H) to accept the return of goods
represented by any of the Receivables; (I) to change the address for delivery of
mail addressed to any Loan Party to such address as Agent may designate; and
(J) to do all other acts and things necessary to carry out this Agreement.  All
acts of said attorney or designee are hereby ratified and approved, and said
attorney or designee shall not be liable for any acts of omission or commission
nor for any error of judgment or mistake of fact or of law, unless done
maliciously or with gross (not mere) negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final non-appealable
judgment); this power being coupled with an interest is irrevocable while any of
the Obligations remain unpaid.

 

(g)           Neither Agent nor any Lender shall, under any circumstances or in
any event whatsoever, have any liability for any error or omission or delay of
any kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom.

 

(h)           All proceeds (other than identifiable cash proceeds of Term Loan
Priority  Collateral) of Collateral shall be deposited by Loan Parties into
either (i) a lockbox account, dominion account or such other “blocked account”
(“Blocked Accounts”) established at a bank or banks (each such bank, a “Blocked
Account Bank”) pursuant to an arrangement with such Blocked Account Bank as may
be selected by Loan Parties be acceptable to Agent or (ii)

 

100

--------------------------------------------------------------------------------


 

depository accounts (“Depository Accounts”) established at Agent for the deposit
of such proceeds after the Closing Date to achieve compliance with the
foregoing.  Loan Parties, Agent and each Blocked Account Bank shall enter into a
deposit account control agreement in form and substance satisfactory to Agent
that is sufficient to give Agent “control” (for purposes of Articles 8 and 9 of
the Uniform Commercial Code) over such account and which directs such Blocked
Account Bank to transfer such funds so deposited on a daily basis or at other
times acceptable to Agent to Agent, either to any account maintained by Agent at
said Blocked Account Bank or by wire transfer to appropriate
account(s) established at Agent.  All funds deposited in such Blocked Accounts
or Depository Accounts shall immediately become subject to the security interest
of Agent for its own benefit and the ratable benefit of Issuer, Lenders and all
other holders of the Obligations, and Borrowing Agent shall obtain the agreement
by such Blocked Account Bank to waive any offset rights against the funds so
deposited.  Neither Agent nor any Lender assumes any responsibility for such
blocked account arrangement, including any claim of accord and satisfaction or
release with respect to deposits accepted by any Blocked Account Bank
thereunder.  From the Closing Date until the Borrowing Agent requests otherwise
when no Trigger Period is in effect, and thereafter, during any Trigger Period,
Agent shall apply all funds received by it from the Blocked Accounts and/or
Depository Accounts to the satisfaction of the Obligations (including the cash
collateralization of the Letters of Credit, if an event of Default has occurred
and is continuing or such cash collateralization is otherwise required
hereunder) in such order as Agent shall determine in its sole discretion,
provided that, in the absence of any Event of Default (during the continuance of
which Section 11.5 hereof shall apply), Agent shall apply all such funds
representing collection of Receivables first to the prepayment of the principal
amount of the Swing Loans, if any, and then to the Revolving Advances.  At all
times other than during a Trigger Period, Agent shall remit all funds received
by it from the Blocked Accounts and/or Depository Accounts to Borrower’s
operating account at PNC.

 

(i)            No Loan Party will, without Agent’s consent, compromise or adjust
any material amount of the Receivables (or extend the time for payment thereof)
or accept any material returns of merchandise or grant any additional discounts,
allowances or credits thereon except for those compromises, adjustments,
returns, discounts, credits and allowances as have been heretofore customary in
the Ordinary Course of Business of such Loan Party.

 

(j)            All deposit accounts (including all Blocked Accounts and
Depository Accounts), securities accounts and investment accounts of each Loan
Party and its Subsidiaries as of the Closing Date are set forth on Schedule
4.8(j).  No Loan Party shall open any new deposit account, securities account or
investment account except in accordance with the terms and conditions of
Section 7.20 hereof.

 

4.9          Inventory.  To the extent Inventory held for sale or lease has been
produced by any Loan Party, it has been and will be produced by such Loan Party
in all material respects in accordance with the Federal Fair Labor Standards Act
of 1938, as amended, and all rules, regulations and orders thereunder.

 

4.10        Maintenance of Equipment.  The equipment necessary to any Borrower’s
business shall be maintained in good operating condition and repair (reasonable
wear and tear and casualty and condemnation excepted) and all necessary
replacements of and repairs thereto

 

101

--------------------------------------------------------------------------------


 

shall be made so that the value and operating efficiency of the equipment shall
be maintained and preserved consistent with industry standards; provided that
the same shall not be required if not necessary for the continued operation of
such Borrower’s business.

 

4.11        Exculpation of Liability.  Nothing herein contained shall be
construed to constitute Agent or any Lender as any Loan Party’s agent for any
purpose whatsoever, nor shall Agent or any Lender be responsible or liable for
any shortage, discrepancy, damage, loss or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause thereof
unless and until Agent or any Lender takes possession and/or control of the
Collateral and except for the gross negligence or willful misconduct of the
Agent as determined by a final and non-appealable judgment of a court of
competent jurisdiction.  Neither Agent nor any Lender, whether by anything
herein or in any assignment or otherwise, assume any of any Loan Party’s
obligations under any contract or agreement assigned to Agent or such Lender,
and neither Agent nor any Lender shall be responsible in any way for the
performance by any Loan Party of any of the terms and conditions thereof.

 

4.12        Financing Statements.  Except in respect of the financing statements
filed by Agent, “precautionary” financing statements, and financing statements
filed in connection with Permitted Liens, no Loan Party is aware of any
financing statement covering any of the Collateral or any proceeds thereof being
on file in any public office as of the Closing Date.

 

4.13        Designation of Term Loan Real Property Collateral as Collateral. 
Subject to the Intercreditor Agreement, Agent, at its option by written notice
to Borrowing Agent, may designate all or any portion of the Term Loan Real
Property Collateral to constitute “Collateral.”  The applicable Loan Party shall
deliver to Agent with respect to such Term Loan Real Property Collateral within
ninety (90) days of receipt of such notice (or such later date as Agent may
agree), a Mortgage and any necessary UCC fixture filing in respect thereof, in
each case together with, solely to the extent customary and appropriate for a
second priority Lien (as reasonably determined by Agent and Borrowing Agent) and
also provided to the Term Loan Agent:

 

(i)            evidence that (A) counterparts of such Mortgage have been duly
executed, acknowledged and delivered and such Mortgage and any corresponding UCC
or equivalent fixture filing are in form suitable for filing or recording in all
relevant filing or recording offices in order to create a valid and subsisting
Lien on such Term Loan Real Property Collateral in favor of Agent for the
benefit of the Lenders, (B) such Mortgage and any corresponding UCC or
equivalent fixture filings have been duly recorded or filed, as applicable, and
(C) all filing and recording taxes and fees have been paid;

 

(ii)           customary legal opinions of local counsel for the relevant Loan
Party in the jurisdiction in which such Term Loan Real Property Collateral is
located;

 

(iii)          environmental assessments (with Agent’s reliance thereon
authorized, unless Borrowing Agent is unable to obtain such authorization
through commercially reasonable efforts); and

 

(iv)          surveys, appraisals (if required under the Financial Institutions
Reform Recovery and Enforcement Act of 1989, as amended, as determined by the

 

102

--------------------------------------------------------------------------------


 

Administrative Agent in its reasonable discretion) and “Life-of-Loan” flood
certifications and any required borrower notices under applicable Flood Laws;
provided that the Agent shall accept any such existing certificate, appraisal or
survey so long as such existing certificate or appraisal satisfies any
applicable Flood Laws.

 

V.                                    REPRESENTATIONS AND WARRANTIES.

 

Each Loan Party represents and warrants as follows:

 

5.1          Authority.  Each Loan Party has full power, authority and legal
right to enter into this Agreement and the Other Documents to which it is a
party and to perform all its respective Obligations hereunder and thereunder. 
This Agreement and the Other Documents to which it is a party have been duly
executed and delivered by each Loan Party, and this Agreement and the Other
Documents to which it is a party constitute the legal, valid and binding
obligation of such Loan Party enforceable in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.  The
execution, delivery and performance of this Agreement and of the Other Documents
to which it is a party (a) are within such Loan Party’s corporate or company
powers, as applicable, have been duly authorized by all necessary corporate or
company action, as applicable, are not in contravention of law, except to the
extent such contravention of law would not reasonably be expected to result in a
Material Adverse Effect, or the terms of such Loan Party’s Organizational
Documents or to the conduct of such Loan Party’s business, (b) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except (i) such as have been obtained or made and
are in full force and effect, (ii) in connection with the Perfection
Requirements and (iii) such consents, approvals, registrations, filings, or
other actions the failure to obtain or make which could not be reasonably
expected to have a Material Adverse Effect, (b) will not violate any (i) of such
Loan Party’s Organizational Documents or (ii) requirements of law applicable to
such Loan Party which violation, in the case of this clause (b)(ii), could
reasonably be expected to have a Material Adverse Effect and (c) will not
violate or result in a default under any contract or agreement to which such
Loan Party is a party which violation, in the case of this clause (c), could
reasonably be expected to result in a Material Adverse Effect.

 

5.2          Formation and Qualification.

 

(a)           Each Loan Party is duly incorporated or formed, as applicable, and
in good standing under the laws of the states indicated on Schedule 5.2(a) and
is qualified to do business and is in good standing in the states indicated on
Schedule 5.2(a) which constitute all states in which qualification and good
standing are necessary for such Loan Party to conduct its business and own its
property and where the failure to so qualify would reasonably be expected to
have a Material Adverse Effect.

 

(b)           As of the Closing Date, the only Subsidiaries of each Loan Party
are listed on Schedule 5.2(b).

 

103

--------------------------------------------------------------------------------


 

5.3          Security Interest in Collateral.  Subject to the terms of the last
paragraph of Section 8.1, applicable bankruptcy, insolvency, moratorium or
similar laws affecting creditors’ rights generally, general principles of
equity, principles of good faith and fair dealing, the Perfection Requirements,
the Intercreditor Agreement and the provisions of this Agreement and the other
relevant Loan Documents, this Agreement and the Other Documents create legal,
valid and enforceable Liens on all of the Collateral in favor of Agent, for the
benefit of itself and the Lenders, such Liens constitute perfected Liens (with
the priority that such Liens are expressed to have under this Agreement or the
relevant Other Documents) on the Collateral (to the extent such Liens are
required to be perfected under the terms of this Agreement or the Other
Documents) securing the Obligations, in each case as and to the extent set forth
therein.

 

5.4          Tax Returns.  Each Loan Party has filed all material federal, state
and local income Tax returns and all other material Tax returns and other
reports each is required by law to file and has paid all Taxes, assessments,
fees and other governmental charges that are due and payable unless they are
being Properly Contested and except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.  The
provision for Taxes on the books of each Loan Party is adequate for all years
not closed by applicable statutes, and for its current fiscal year (except to
the extent a deficiency in such provision of such Taxes could not reasonably be
expected to have a Material Adverse Effect), and no Loan Party has any knowledge
of any deficiency or additional assessment in connection therewith not provided
for on its books that could reasonably be expected to result in a Material
Adverse Effect.

 

5.5          Financial Statements.

 

(a)           The pro forma balance sheet of Loan Parties on a Consolidated
Basis (the “Pro Forma Balance Sheet”) furnished to Agent on the Closing Date
reflects the consummation of the Equity Contribution, the making of the Closing
Date Payments, the payment of the Transaction Costs, the effectuation of the
Refinancing, the transactions contemplated to occur on the Closing Date under
the Closing Date Merger Agreement, the transactions contemplated to occur on the
Closing Date under the Term Loan Agreement and the transactions contemplated to
occur on the Closing Date under this Agreement (collectively, the
“Transactions”) and is accurate, complete and correct and fairly reflects the
financial condition of Loan Parties on a Consolidated Basis as of the Closing
Date after giving effect to the Transactions.  The Pro Forma Balance Sheet has
been certified as accurate, complete and correct in all material respects by the
President and Chief Financial Officer of Borrowing Agent.

 

(b)           The twelve-month cash flow projections and projected balance
sheets as of the Closing Date of Loan Parties on a Consolidated Basis (and
income statements), copies of which we previously provided to Agent by Loan
Parties (the “Projections”) were prepared by the Chief Financial Officer of
Borrowing Agent, are based on underlying assumptions which provide a reasonable
basis for the projections contained therein and reflect Loan Parties’ judgment
based on present circumstances of the most likely set of conditions and course
of action for the projected period.  The cash flow Projections together with the
Pro Forma Balance Sheet are referred to as the “Pro Forma Financial Statements”.

 

104

--------------------------------------------------------------------------------


 

5.6          Entity Names.  No Loan Party has been known by any other company or
corporate name, as applicable, in the past twelve (12) months and does not sell
Inventory under any other name except as set forth on Schedule 5.6 or as
disclosed in writing to Agent prior to the commencement of any such sales.

 

5.7          O.S.H.A. Environmental Compliance; Flood Insurance.

 

(a)           Except for any matters that would not be reasonably expected to
have a Material Adverse Effect, each Loan Party is in compliance with, and its
facilities, business, assets, property, leaseholds, Real Property and equipment
are in compliance with, the provisions of the Federal Occupational Safety and
Health Act, and Environmental Laws and there are no outstanding citations,
notices or orders of non-compliance issued to any Loan Party or relating to its
business, assets, property, leaseholds or equipment under any such laws,
rules or regulations that would reasonably be expected to have a Material
Adverse Effect.

 

(b)           Except for any matters that would not be reasonably expected to
have a Material Adverse Effect, each Loan Party, to its knowledge after due
inquiry, has been issued all required federal, state and local licenses,
certificates or permits (collectively, “Approvals”) relating to all applicable
Environmental Laws and all such Approvals are current and in full force and
effect.

 

(c)           Except for any matters that would not be reasonably expected to
have a Material Adverse Effect, after due inquiry:  (i) there have been no
releases, spills, discharges, leaks or disposal (collectively referred to as
“Releases”) of Hazardous Materials at, upon, under or migrating from or onto any
Real Property owned, leased or occupied by any Loan Party, except for those
Releases which are in compliance in all material respects with Environmental
Laws; (ii) there are no underground storage tanks or polychlorinated biphenyls
on any Real Property, except for such underground storage tanks or
polychlorinated biphenyls that are present in compliance with Environmental
Laws; (iii) the Real Property has never been used by any Loan Party to dispose
of Hazardous Materials, except as authorized by Environmental Laws; and (iv) no
Hazardous Materials are managed by any Loan Party on any Real Property including
any premises owned, leased or occupied by any Loan Party, excepting such
quantities as are managed in all material respects in accordance with all
applicable manufacturer’s instructions and compliance with Environmental Laws
and as are necessary for the operation of the commercial business of any Loan
Party or of its tenants.

 

(d)           All Real Property owned by a Loan Party and subject to a Mortgage,
if any, is insured pursuant to policies and other bonds which are valid and in
full force and effect and which provide adequate coverage from reputable and
financially sound insurers in amounts sufficient to insure the assets and risks
of each such Loan Party in accordance with prudent business practice in the
industry of such Loan Party.  Each Loan Party has taken all actions required
under the Flood Laws and/or requested by Agent to assist in ensuring that each
Lender is in compliance with the Flood Laws applicable to Real Estate, if any,
constituting Collateral, including, but not limited to, providing Agent with the
address and/or GPS coordinates of each structure located upon any Real Property
subject to a Mortgage in favor of Agent, for the benefit

 

105

--------------------------------------------------------------------------------


 

of Lenders, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral.

 

5.8          Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.

 

(a)           (i) After giving effect to the Transactions (and taking into
account the intercompany contribution obligations described in Section 16.19
hereof), each Borrower (other than Merger Sub, which will no longer exist) will
be solvent, able to pay its debts as they mature, and have capital sufficient to
carry on its business, (ii) as of the Closing Date, the fair present saleable
value of each such Borrower’s assets, calculated on a going concern basis, is in
excess of the amount of its liabilities, and (iii) subsequent to the Closing
Date, the fair saleable value of each such Borrower’s assets (calculated on a
going concern basis) will be in excess of the amount of its liabilities.

 

(b)           No Loan Party has any pending or, to the knowledge of the Loan
Parties, threatened litigation, arbitration, actions or proceedings which would
reasonably be expected to have a Material Adverse Effect.  No Loan Party has any
outstanding Indebtedness other than the Obligations and Indebtedness otherwise
permitted under Section 7.6 hereof.

 

(c)           No Loan Party is in violation of any applicable statute, law,
rule, regulation or ordinance in any respect which would reasonably be expected
to have a Material Adverse Effect, nor is any Loan Party in violation in any
material respect of any order of any court, Governmental Authority or
arbitration board or tribunal.

 

(d)           Each Plan is in compliance in form and operation with its terms
and with ERISA and the Code and all other applicable requirements of law, except
where any failure to comply would not reasonably be expected to result in a
Material Adverse Effect.  There are no pending, or to the knowledge of the
Borrower or any of its Subsidiaries, threatened material claims (other than
claims for benefits in the ordinary course), sanctions, actions, suits, or
proceedings asserted or instituted by any Person against any Plan or any Person
as fiduciary or sponsor of any Plan, except as would not result in a Material
Adverse Effect.  As of the date of this Agreement, and except as would not
result in a Material Adverse Effect, the current value of the assets of each
Pension Plan exceeds the present value of the accrued benefits and other
liabilities of such Pension Plan on a termination basis and no member of the
Controlled Group knows of any facts or circumstances which would materially
change the value of such assets or accrued benefits and other liabilities.

 

(e)           No ERISA Event has occurred and is continuing or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
would reasonably be expected to result in a Material Adverse Effect.

 

5.9          Patents, Trademarks, Copyrights and Licenses.  The Loan Parties
solely and exclusively own or otherwise have a valid license or right to use all
rights in any and all intellectual property or other similar proprietary rights
throughout the world, including any and all patents, trademarks, copyrights,
domain names, design rights, technology, software, trade secrets, know-how,
database rights and all related documentation, registrations, additions,

 

106

--------------------------------------------------------------------------------


 

improvements or accessions, and all goodwill associated with the foregoing
(collectively, “IP Rights”) that are used in, held for use in or otherwise
necessary for their respective businesses as presently conducted without any
infringement, dilution, misappropriation or other violation of the IP Rights of
third parties, except to the extent the failure to own or have a license or have
rights to use would not, or where such infringement, dilution, misappropriation
or other violation would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.  No claim or litigation regarding any
IP Rights is pending or, to the knowledge of Borrower, threatened against any
Loan Party, that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

5.10        Licenses and Permits.  Each Loan Party (a) is in compliance with and
(b) has procured and is now in possession of, all material licenses or permits
required by any applicable federal, state or local law, rule or regulation for
the operation of its business in each jurisdiction wherein it is now conducting
or proposes to conduct business, in each case where the failure to be in
compliance with or procure such licenses or permits would reasonably be expected
to have a Material Adverse Effect.

 

5.11        [Reserved].

 

5.12        No Default.  No Default or Event of Default has occurred.

 

5.13        [Reserved].

 

5.14        No Labor Disputes.  As of the Closing Date, except as would not
reasonably be expected to result in a Material Adverse Effect, no Loan Party is
involved in any labor dispute; there are no strikes or walkouts or union
organization of any Loan Party’s employees threatened or in existence.

 

5.15        Margin Regulations.  None of Holdings, the Borrowers nor any of
their respective Restricted Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.  No part of the proceeds of any Advance has
been or will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that results in a violation of the
provisions of Regulation T, U or X.

 

5.16        Investment Company Act.  No Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.

 

5.17        [Reserved].

 

5.18        [Reserved].

 

5.19        [Reserved].

 

5.20        [Reserved].

 

107

--------------------------------------------------------------------------------


 

5.21        Business and Property of Loan Parties.  Upon and after the Closing
Date, Loan Parties do not propose to engage in any business other than that
engaged in by them immediately prior to and on the Closing Date and related
lines of business and activities necessary to conduct or reasonably incidental
and related to the foregoing.  On the Closing Date, each Loan Party will own or
have rights to use all property reasonably necessary for the conduct of the
business of such Loan Party, except as could not reasonably be expected to have
a Material Adverse Effect.

 

5.22        [Reserved].

 

5.23        EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

 

5.24        Equity Interests.  As of the Closing Date, all of the Equity
Interests of each Loan Party have been duly and validly authorized and issued
and are fully paid and non-assessable and have been sold and delivered to the
holders hereof in material compliance with, or under valid exemption from, all
federal and state laws and the rules and regulations of each Governmental
Authority governing the sale and delivery of securities.

 

5.25        Commercial Tort Claims.  Except as set forth on Schedule 5.25, no
Loan Party has any known commercial tort claims as of the Closing Date.

 

5.26        Partnership and Limited Liability Company Interests.  Except as
previously disclosed in writing to Agent, none of the Subsidiary Stock
consisting of partnership or limited liability company interests (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a security governed by Article 8 of the Uniform
Commercial Code, (iii) is an investment company security, (iv) is held in a
securities account or (v) constitutes a “security” or a “financial asset” as
such terms are defined in Article 8 of the Uniform Commercial Code.

 

5.27        Letter of Credit Rights.  As of the Closing Date, no Loan Party has
any letter of credit rights with respect to any letter of credit with a face
amount in excess of $2,500,000, except as set forth on Schedule 5.27.

 

VI.                               AFFIRMATIVE COVENANTS.

 

Each Loan Party shall, until Payment in Full of the Obligations:

 

6.1          Compliance with Laws.  Comply with all Applicable Laws with respect
to the Collateral or any part thereof or to the operation of such Loan Party’s
business, in each case the non-compliance with which would reasonably be
expected to have a Material Adverse Effect (except to the extent any separate
provision of this Agreement shall expressly require compliance with any
particular Applicable Law(s) pursuant to another standard).

 

6.2          Conduct of Business and Maintenance of Existence and Assets. 
(a) Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties useful or necessary in its
business in all material respects in good working order and condition
(reasonable wear and tear and casualty and condemnation excepted and except as
may be disposed of in accordance with the terms of this Agreement), including
all

 

108

--------------------------------------------------------------------------------


 

Intellectual Property material to its business and take all actions necessary to
enforce and protect the validity of any material intellectual property right or
other material right included in the Collateral; (b) keep in full force and
effect its existence (other than that of dormant entities approved by Agent (in
writing) for dissolution on terms and conditions acceptable to it in its
Permitted Discretion or entities merged, disposed of, dissolved, consolidated or
reorganized in accordance with Section 7.1); and (c) make all such reports and
pay all such franchise and other taxes and license fees and do all such other
acts and things as may be lawfully required to maintain its rights, licenses,
leases, powers and franchises under the laws of the United States or any
political subdivision thereof, subject to Loan Parties’ right to Properly
Contest Taxes and except as would not reasonably be expected to result in a
Material Adverse Effect.

 

6.3          Books and Records.  Keep proper books of record and account in
which full, true and correct entries will be made of all dealings or
transactions of or in relation to its business and affairs (including without
limitation accruals for Taxes, assessments, Charges, levies and claims,
allowances against doubtful Receivables and accruals for depreciation,
obsolescence or amortization of assets), all in accordance with, and to the
extent required by, GAAP consistently applied in the opinion of such independent
public accountant as shall then be regularly engaged by Loan Parties.

 

6.4          Payment of Taxes.  Except to the extent any failure to do so could
not reasonably be expected to result in a Material Adverse Effect, pay, when
due, all Taxes, assessments and other Charges lawfully levied or assessed upon
such Loan Party or any of the Collateral, including real and personal property
Taxes, assessments and charges and all franchise, income, employment, social
security benefits, withholding, and sales Taxes unless such amounts are Properly
Contested.  If any Tax by any Governmental Authority is imposed or assessed
that, in Agent’s opinion, may create a valid Lien on any of the ABL Priority
Collateral, Agent may with prior written notice to the Borrower’s Agent pay such
Taxes if such Taxes have not been timely paid, and each Loan Party hereby
indemnifies and holds Agent and each Lender harmless in respect thereof;
provided, that Agent will not pay any such Taxes to the extent that any
applicable Loan Party has Properly Contested those Taxes, assessments or
charges.  The amount of any payment by Agent under this Section 6.4 shall be
charged to Borrowers’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations.

 

6.5          Financial Covenants.

 

(a)           Fixed Charge Coverage Ratio.  During a Trigger Period, cause to be
maintained a Fixed Charge Coverage Ratio of not less than 1.00 to 1.00 as of the
last day of each fiscal quarter, for the four quarter period then ending.

 

(b)           Funded Debt to Consolidated Adjusted EBITDA Ratio.  Cause to be
maintained a Funded Debt to Consolidated Adjusted EBITDA Ratio of not more than
the ratio set forth below for the four quarter period ending as of each date set
forth below:

 

109

--------------------------------------------------------------------------------


 

Fiscal Quarter
ending on or about:

 

Funded Debt to
Consolidated
Adjusted EBITDA
Ratio:

June 30, 2017

 

4.25:1.00

September 30, 2017

 

4.25:1.00

December 31, 2017

 

4.25:1.00

March 31, 2018

 

4.25:1.00

June 30, 2018

 

4.25:1.00

September 30, 2018

 

4.25:1.00

December 31, 2018

 

4.25:1.00

March 31, 2019

 

4.00:1.00

June 30, 2019

 

4.00:1.00

September 30, 2019

 

4.00:1.00

December 31, 2019

 

4.00:1.00

March 31, 2020

 

4.00:1.00

June 30, 2020

 

4.00:1.00

September 30, 2020

 

4.00:1.00

December 31, 2020

 

4.00:1.00

March 31, 2021 and the last day of each fiscal quarter thereafter:

 

3.75:1.00

 

6.6          Insurance.

 

(a)           (i) Keep all its insurable properties and properties in which such
Loan Party has an interest adequately insured for such amounts and with such
coverage, as is customary in the case of companies engaged in businesses similar
to such Loan Party’s; (ii) maintain a bond in such amounts as is customary in
the case of companies engaged in businesses similar to such Loan Party insuring
against larceny, embezzlement or other criminal misappropriation of insured’s
officers and employees who may either singly or jointly with others at any time
have access to the assets or funds of such Loan Party either directly or through
authority to draw upon such funds or to direct generally the disposition of such
assets; (iii) maintain public and product liability insurance against claims for
personal injury, death or property damage suffered by others; (iv) maintain all
such worker’s compensation or similar insurance as may be required under the
laws of any state or jurisdiction in which such Loan Party is engaged in
business; (v) endeavor to furnish Agent promptly and, in any event, upon
request, with (A) copies of all policies and evidence of the maintenance of such
policies by the renewal thereof before any expiration date, and (B) appropriate
loss payable endorsements in form and substance satisfactory to Agent, naming
Agent as an additional insured and mortgagee (if

 

110

--------------------------------------------------------------------------------


 

applicable), and lender loss payee (as applicable and subject to the
Intercreditor Agreement) as its interests may appear with respect to all
insurance coverage referred to in clauses (i), and (iii) above, and providing
(I) that all proceeds thereunder shall be payable to Agent, (II) no such
insurance shall be affected by any act or neglect of the insured or owner of the
property described in such policy, and (III) that such policy and loss payable
clauses may not be cancelled, amended or terminated unless at least thirty (30)
days prior written notice is given to Agent (or in the case of non-payment, at
least ten (10) days prior written notice).  In the event of any loss thereunder,
the carriers named therein hereby are directed by Agent and the applicable Loan
Party to make payment for such loss to Agent and not to such Loan Party and
Agent jointly.  If any insurance losses are paid by check, draft or other
instrument payable to any Loan Party and Agent jointly, Agent may endorse such
Loan Party’s name thereon and do such other things as Agent may deem advisable
to reduce the same to cash.  If any such payment for such loss is made to a Loan
Party and not Agent, such Loan Party shall turnover payment to Agent.

 

(b)           Each Loan Party shall take all actions required under the Flood
Laws and/or requested by Agent to assist in ensuring that each Lender is in
compliance with the Flood Laws applicable to the Collateral, including, but not
limited to, providing Agent with the address and/or GPS coordinates of each
structure on any real property that will be subject to a mortgage in favor of
Agent, for the benefit of Lenders, and, to the extent required, obtaining flood
insurance for such property, structures and contents prior to such property,
structures and contents becoming Collateral, and thereafter maintaining such
flood insurance in full force and effect for so long as required by the Flood
Laws.

 

(c)           While no Event of Default exists, the Loan Parties may adjust and
compromise claims under insurance coverage referred to in this Section 6.6
relating to ABL Facility Priority Collateral and any recoveries in respect of
ABL Facility Priority Collateral during any Trigger Period shall be paid to
Agent.  At any time while an Event of Default exists, Agent is hereby authorized
to adjust and compromise claims under such insurance coverage.  All loss
recoveries received by Agent under any such insurance may be applied to the
Obligations, in such order as Agent in its sole discretion shall determine.  Any
surplus shall be paid by Agent to Loan Parties or applied as may be otherwise
required by law.  Any deficiency thereon shall be paid by Loan Parties to Agent,
on demand.  If any Loan Party fails to obtain insurance as hereinabove provided,
or to keep the same in force, Agent, if Agent so elects, may obtain such
insurance and pay the premium therefor on behalf of such Loan Party, which
payments shall be charged to Borrowers’ Account and constitute part of the
Obligations.

 

6.7          [Reserved].

 

6.8          Environmental Matters.

 

(a)           Use commercially reasonably efforts to ensure that the Real
Property are in compliance and remain in compliance with all Environmental Laws
(unless such failure to comply could reasonably be expected to have a Material
Adverse Effect) and it shall manage any and all Hazardous Materials on any Real
Property in compliance with Environmental Laws (unless such failure to comply
could reasonably be expected to have a Material Adverse Effect and except as
permitted by appropriate Governmental Authority).

 

111

--------------------------------------------------------------------------------


 

(b)           [Reserved].

 

(c)           Respond promptly to any Hazardous Discharge or Environmental
Complaint that would reasonably be expected to have a Material Adverse Effect
and take all necessary action in order to safeguard the health of any Person
with respect to any such Hazardous Discharge or Environmental Complaint to the
extent required under applicable Environmental Law and to avoid subjecting the
Collateral to any Lien as a result thereof.  If any Loan Party shall fail to
respond promptly to any Hazardous Discharge or Environmental Complaint or any
Loan Party shall fail to comply with any of the requirements of any
Environmental Laws, Agent on behalf of Lenders may, but without the obligation
to do so, for the sole purpose of protecting Agent’s interest in the
Collateral:  (i) give such notices or (ii) enter onto the Real Property (or
authorize third parties to enter onto the Real Property) and take such actions
as Agent (or such third parties as directed by Agent) deem reasonably necessary
or advisable, to remediate, remove, mitigate or otherwise manage any such
Hazardous Discharge or Environmental Complaint.  All reasonable costs and
expenses incurred by Agent and Lenders (or such third parties) in the exercise
of any such rights, including any sums paid in connection with any judicial or
administrative investigation or proceedings, fines and penalties, together with
interest thereon from the date expended at the Default Rate for Domestic Rate
Loans constituting Revolving Advances shall be paid upon demand by Loan Parties,
and until paid shall be added to and become a part of the Obligations secured by
the Liens created by the terms of this Agreement or any other agreement between
Agent, any Lender and any Loan Party.

 

(d)           Following the grant of any Lien in any Real Property by a Loan
Party in favor of Agent as security for the Obligations, promptly upon the
written request of Agent from time to time, provided Agent has a reasonable
basis to believe that a Hazardous Discharge has occurred on the Real Property or
Agent is required by its internal policies to make such requests, Loan Parties
shall provide Agent, at Loan Parties’ expense, with an environmental site
assessment or environmental compliance audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess with a
reasonable degree of certainty the existence of a Hazardous Discharge and the
potential costs in connection with abatement, remediation and removal of any
Hazardous Materials found on, under, at or within the Real Property.  Any report
or investigation of such Hazardous Discharge proposed and acceptable to the
responsible Governmental Authority shall be acceptable to Agent.  If such
estimates, individually or in the aggregate, exceed $2,500,000, Agent shall have
the right to require Loan Parties to post a bond, letter of credit or other
security reasonably satisfactory to Agent to secure payment of these costs and
expenses.

 

6.9          [Reserved].

 

6.10        [Reserved].

 

6.11        Execution of Supplemental Instruments.  Execute and deliver to Agent
from time to time, within five (5) Business Days of demand, such supplemental
agreements, statements, assignments and transfers, or instructions or documents
relating to the Collateral, as Agent may reasonably request, in order that the
full intent of this Agreement may be carried into effect.

 

112

--------------------------------------------------------------------------------


 

6.12        [Reserved].

 

6.13        Government Receivables.  Take all steps necessary to protect Agent’s
interest in the Collateral that Loan Parties desire to be Eligible Receivables
under the Federal Assignment of Claims Act, the Uniform Commercial Code and all
other applicable state or local statutes or ordinances and deliver to Agent
appropriately endorsed, any instrument or chattel paper connected with any
Receivable arising out of any contract between any Loan Party and the United
States, any state or any department, agency or instrumentality of any of them
that is connected with any Receivable that Loan Parties desire to be Eligible
Receivables.

 

6.14        Additional Loan Parties and Collateral.

 

(a)           Upon (i) the formation or acquisition after the Closing Date of
any Restricted Subsidiary that is a Domestic Subsidiary, (ii) the designation of
any Unrestricted Subsidiary that is a Domestic Subsidiary as a Restricted
Subsidiary, (iii) any Restricted Subsidiary that is a Domestic Subsidiary
ceasing to be an Immaterial Subsidiary or (iv) any Restricted Subsidiary that
was an Excluded Subsidiary ceasing to be an Excluded Subsidiary, (x) if the
event giving rise to the obligation under this Section 6.14(a) occurs during the
first three Fiscal Quarters of any Fiscal Year, on or before the date on which
financial statements are required to be delivered pursuant to Section 9.8 for
the Fiscal Quarter in which the relevant formation, acquisition, designation or
cessation occurred or (y) if the event giving rise to the obligation under this
Section 6.14(a) occurs during the fourth Fiscal Quarter of any Fiscal Year, on
or before the date that is 45 days after the end of such Fiscal Quarter (or, in
the cases of clauses (x) and (y), such longer period as the Agent may reasonably
agree), Holdings shall (A) cause such Restricted Subsidiary (other than any
Excluded Subsidiary) to join this agreement as a joint and several Borrower or
as a Subsidiary Guarantor by executing a joinder in the form attached as
Exhibit 6.14(a) hereto (and, if a Subsidiary Guarantor, to join the Loan
Guaranty by executing a joinder in the form attached as an exhibit thereto),
(B) cause such Restricted Subsidiary to deliver a completed Perfection
Certificate Supplement and execute a joinder to the Pledge Agreement, (C) cause
such Restricted Subsidiary to authorize or deliver Uniform Commercial Code
financing statements in appropriate form for filing in such jurisdictions as the
Agent may reasonably request, (D) cause such Restricted Subsidiary to execute a
joinder to the Intercreditor Agreement in substantially the form attached as an
exhibit thereto, (E) cause such Restricted Subsidiary to deliver each item of
Collateral that such Restricted Subsidiary is required to deliver pursuant to
this Agreement, and (F) upon the reasonable request of the Agent, cause the
relevant Restricted Subsidiary to deliver to the Agent a signed copy of a
customary opinion of counsel for such Restricted Subsidiary, addressed to the
Agent and the Lenders.  For the avoidance of doubt, no assets of any Restricted
Subsidiary that joins this Agreement as a Borrower after the Closing Date shall
be included in the Formula Amount until Agent has received a field examination
and/or Appraisal of such assets, at the Loan Parties’ expense, in form and
substance acceptable to Agent in its Permitted Discretion.

 

(b)           Notwithstanding anything to the contrary herein or in any other
Other Document, it is understood that:

 

113

--------------------------------------------------------------------------------

 


 

(i)            the Agent (A) may grant extensions of time for the creation and
perfection of security interests in, or obtaining of legal opinions or other
deliverables with respect to, particular assets or the provision of any Loan
Guaranty by any Restricted Subsidiary (in connection with assets acquired, or
Restricted Subsidiaries formed or acquired, after the Closing Date), and
(B) with respect to any such extension relating solely to Term Loan Priority
Collateral, shall grant any such extension that have been granted by the Term
Loan Agent, and each Lender hereby consents to any such extension of time,

 

(ii)           any Lien required to be granted from time to time pursuant to
clause (a) above shall be subject to the exceptions and limitations set forth in
this Agreement and the Other Documents,

 

(iii)          no Loan Party will be required to (A) take any action outside of
the U.S. in order to grant or perfect any security interest in any asset located
outside of the U.S., (B) execute any foreign law security agreement, pledge
agreement, mortgage, deed or charge or (C) make any foreign intellectual
property filing, conduct any foreign intellectual property search or prepare any
foreign intellectual property schedule;

 

(iv)          in no event will the Collateral include any Excluded Property,

 

(v)           no action shall be required to perfect any Lien with respect to
(1) any vehicle or other asset subject to a certificate of title, (2) the Equity
Interests of any Immaterial Subsidiary and/or (3) the Equity Interests of any
Person that is not a subsidiary, which Person, if a subsidiary, would constitute
an Immaterial Subsidiary, in each case except to the extent that a security
interest therein can be perfected by filing a Form UCC-1 (or similar) financing
statement under the UCC,

 

(vi)          no action shall be required to perfect a Lien in any asset in
respect of which the perfection of a security interest therein would (1) be
prohibited by enforceable anti-assignment provisions set forth in any contract
that is permitted or otherwise not prohibited by the terms of this Agreement,
(2) violate the terms of any contract relating to such asset that is permitted
or otherwise not prohibited by the terms of this Agreement or (3) trigger
termination of any contract relating to such asset that is permitted or
otherwise not prohibited by the terms of this Agreement pursuant to any “change
of control” or similar provision,

 

(vii)         no Loan Party shall be required to perfect a security interest in
any asset to the extent the perfection of a security interest in such asset
would (A) be prohibited under any applicable Requirement of Law and/or
(B) result in material adverse tax consequences to any Loan Party as reasonably
determined by Holdings and specified in a written notice to the Agent,

 

(viii)        any joinder or supplement to this Agreement or any Other Document
executed by any Restricted Subsidiary that is required to become a Loan Party
pursuant to Section 6.14(a) above may, with the consent of the Agent (not to be
unreasonably withheld or delayed), include such schedules (or updates to
schedules) as may be necessary to qualify any representation or warranty set
forth in this Agreement or any Other Document to the

 

114

--------------------------------------------------------------------------------


 

extent necessary to ensure that such representation or warranty is true and
correct to the extent required thereby or by the terms of this Agreement or any
Other Document, and

 

(ix)          the Agent shall not require the taking of a Lien on, or require
the perfection of any Lien granted in, those assets as to which the cost of
obtaining or perfecting such Lien (including any mortgage, stamp, intangibles or
other tax or expenses relating to such Lien) is excessive in relation to the
benefit to the Lenders of the security afforded thereby as reasonably determined
by Holdings and the Agent with respect to any ABL Facility Priority Collateral
or as reasonably redetermined by Holdings and the Term Loan Agent with respect
to any Term Loan Priority Collateral.

 

6.15        Keepwell.  If it is a Qualified ECP Loan Party, then jointly and
severally, together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.15 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.15, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Loan Party under this Section 6.15 shall
remain in full force and effect until Payment in Full of the Obligations.  Each
Qualified ECP Loan Party intends that this Section 6.15 constitute, and this
Section 6.15 shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the CEA.

 

6.16        [Reserved].

 

6.17        Designation of Subsidiaries.  Loan Parties may at any time after the
Closing Date designate (or redesignate) any subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Event of Default
shall have occurred and be continuing (including after giving effect to the
reclassification of Investments in, Indebtedness of and Liens on the assets of,
the applicable Restricted Subsidiary or Unrestricted Subsidiary), (ii) Loan
Parties shall be in compliance with Section 6.5 calculated on a Pro Forma Basis
as of the last day of the most recently ended test period immediately prior to
giving effect to the relevant designation, (iii) no subsidiary may be designated
as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for purposes of
the Term Loan Agreement and (iv) as of the date of designation thereof, no
Unrestricted Subsidiary shall own any Equity Interests in any Restricted
Subsidiary of any Loan Party.  The designation of any subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the applicable Loan
Party therein at the date of designation in an amount equal to the portion of
the fair market value of the net assets of such Restricted Subsidiary
attributable to the Loan Party’s equity interest therein (whether direct or
indirect) as reasonably estimated by

 

115

--------------------------------------------------------------------------------


 

the Loan Parties (and such designation shall only be permitted to the extent
such Investment is permitted under Section 7.3).  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the making,
incurrence or granting as applicable, at the time of designation of any
then-existing Investment, Indebtedness or Lien of such Restricted Subsidiary, as
applicable; provided that upon any re-designation of any Unrestricted Subsidiary
as a Restricted Subsidiary, the applicable Loan Party shall be deemed to
continue to have an Investment in the resulting Restricted Subsidiary in an
amount (if positive) equal to (a) such Loan Party’s “Investment” in such
subsidiary as calculated at the time re-designated as a Restricted Subsidiary,
less (b) the portion of the fair market value of the net assets of such
Restricted Subsidiary attributable to such Loan Party’s equity therein (whether
direct or indirect) as reasonably estimated by Loan Parties at the time of such
re-designation; provided, further that no designations shall be permitted under
this Section unless the Specified Conditions are satisfied.

 

6.18        Amendments to Organizational Documents.  Each Loan Party shall give
prompt (and, in any event, within 15 days of the relevant change) written notice
of any of the following: (i) any change in its legal name, (ii) any change in
its form of legal entity (e.g., converting from a corporation to a limited
liability company or vice versa), and (iii) any change in its jurisdiction of
organization or its becoming (or attempting or purporting to become) organized
in more than one jurisdiction, in each case to the extent such information is
necessary to enable the Agent to perfect or maintain the perfection and priority
of its security interest in the Collateral of the relevant Loan Party.

 

VII.                          NEGATIVE COVENANTS.

 

7.1          Merger, Consolidation, Acquisition and Sale of Assets.  No Loan
Party shall, nor shall any Loan Party permit any of its Restricted Subsidiaries
to, enter into any transaction of merger, consolidation or amalgamation or
liquidate, wind up or dissolve themselves (or suffer any liquidation or
dissolution), or make any Disposition of any assets having a fair market value
in excess of $2,500,000, in a single transaction or in a series of related
transactions, except:

 

(a)           any Restricted Subsidiary may be merged, consolidated or
amalgamated with or into the Borrowing Agent or another Restricted Subsidiary;
provided that (i) in the case of any such merger, consolidation or amalgamation
with or into the Borrowing Agent, (A) the Borrowing Agent shall be the
continuing or surviving Person or (B) if the Person formed by or surviving any
such merger, consolidation or amalgamation is not the Borrowing Agent (any such
Person, the “Successor Borrower”), (w) the Successor Borrower shall provide the
documentation and other information reasonably requested in writing by the
Lenders that they reasonably determine is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act, in each case at least three (3) Business
Days prior to the effectiveness of such merger, consolidation or amalgamation
(or such shorter period as the Agent shall otherwise agree), (x) the Successor
Borrower shall be an entity organized or existing under the laws of the U.S.,
any state thereof or the District of Columbia, (y) the Successor Borrower shall
expressly assume the Obligations of the Borrowing Agent in a manner reasonably
satisfactory to the Agent and (z) except as the Agent may otherwise agree, each
Guarantor, unless it is the other party to such merger, consolidation or

 

116

--------------------------------------------------------------------------------


 

amalgamation, shall have executed and delivered a reaffirmation agreement with
respect to its obligations under any applicable Guaranty and the Other
Documents; it being understood that if the foregoing conditions under clauses
(w) through (z) are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrowing Agent under this Agreement and the Other
Documents, and (ii) in the case of any such merger, consolidation or
amalgamation with or into any other Borrower or any Subsidiary Guarantor or sale
of assets by any Subsidiary Guarantor, either (x) such Borrower or Subsidiary
Guarantor shall be the continuing or surviving Person or the continuing or
surviving Person shall expressly assume the obligations of such Borrower or
Subsidiary Guarantor in a manner reasonably satisfactory to the Agent or (y) the
relevant transaction shall be treated as an Investment and shall comply with
Section 7.3;

 

(b)           Dispositions (including of Equity Interests) among any Loan Party
and/or any Restricted Subsidiary (upon voluntary liquidation or otherwise);
provided that any such Disposition made by any Loan Party to a Person that is
not a Loan Party shall be (i) for fair market value (as reasonably determined by
such Person) with at least 75% of the consideration for such Disposition
consisting of cash or Cash Equivalents at the time of such Disposition or
(ii) treated as an Investment and otherwise made in compliance with Section 7.3
(other than in reliance on clause (j) thereof);

 

(c)           (i) the liquidation or dissolution of any Restricted Subsidiary if
the Borrowing Agent reasonably determines in good faith that such liquidation,
dissolution is in the best interests of the Borrowing Agent, is not materially
disadvantageous to the Lenders and a Loan Party or any Restricted Subsidiary
receives any assets of the relevant dissolved or liquidated Restricted
Subsidiary; provided that in the case of any liquidation or dissolution of any
Loan Party that results in a distribution of assets to any Restricted Subsidiary
that is not a Loan Party, such distribution shall be treated as an Investment
and shall comply with Section 7.3 (other than in reliance on clause
(j) thereof); (ii) any merger, amalgamation, dissolution, liquidation or
consolidation, the purpose of which is to effect (A) any Disposition otherwise
permitted under this Section 7.1 (other than clause (a), clause (b) or this
clause (c)) or (B) any Investment permitted under Section 7.3 (other than in
reliance on clause (ii) thereof); and (iii) the conversion of a Loan Party or
any Restricted Subsidiary into another form of entity so long as such conversion
does not adversely affect the value of any applicable Guaranty or Collateral, if
any;

 

(d)           the leasing or subleasing of real property in the Ordinary Course
of Business;

 

(e)           Dispositions in the Ordinary Course of Business of surplus,
obsolete, used or worn out property or other property that, in the reasonable
judgment of the Borrowing Agent, is (i) no longer useful in its business (or in
the business of any Restricted Subsidiary) or (ii) otherwise economically
impracticable to maintain;

 

(f)            Dispositions of Cash and/or Cash Equivalents and/or other assets
that were Cash Equivalents when the relevant original Investment was made;

 

117

--------------------------------------------------------------------------------


 

(g)           Dispositions, mergers, amalgamations, consolidations or
conveyances that constitute Investments permitted pursuant to Section 7.3 (other
than Section 7.3(i)), Permitted Liens and Restricted Payments permitted by
Section 7.5 (other than Section 7.5(g));

 

(h)           Dispositions for fair market value; provided that with respect to
any such Disposition with a purchase price in excess of $10,000,000, at least
75% of the consideration for such Disposition shall consist of cash or Cash
Equivalents (provided that for purposes of the 75% cash consideration
requirement, (x) the amount of any Indebtedness or other liabilities (other than
Indebtedness or other liabilities that are subordinated to the Obligations or
that are owed to any Loan Party or any Restricted Subsidiary) of any Loan Party
and any Restricted Subsidiary (as shown on such Person’s most recent balance
sheet or statement of financial position (or in the notes thereto)) that are
assumed by the transferee of any such assets and for which Holdings and/or its
applicable Restricted Subsidiary have been validly released by all relevant
creditors in writing, (y) any Securities received by any Loan Party or any
Restricted Subsidiary from such transferee that are converted by such Person
into cash or Cash Equivalents (to the extent of the Cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition
and (z) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (z) that is
at that time outstanding, not in excess of $20,000,000 shall be deemed to be
Cash); provided, further, that (x) immediately prior to and after giving effect
to such Disposition, as determined on the date on which the agreement governing
such Disposition is executed, no Event of Default exists and (y) the Net Cash
Proceeds of such Disposition shall be applied and/or reinvested as (and to the
extent) required by Section 2.08(b)(ii) of the Term Loan Agreement and, if
applicable, Section 2.20;

 

(i)            to the extent that (i) the relevant property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of the relevant Disposition are promptly applied to the purchase price
of such replacement property;

 

(j)            Dispositions of Investments in joint ventures or any subsidiary
that is not a Wholly-Owned Subsidiary to the extent required by, or made
pursuant to, buy/sell arrangements between joint venture or similar parties set
forth in the relevant joint venture arrangements and/or similar binding
arrangements;

 

(k)           Dispositions of accounts receivable not included in the Formula
Amount in the Ordinary Course of Business (including any discounting or
forgiveness thereof) in connection with the collection or compromise thereof;
provided that any Disposition of accounts receivable to a third party that
causes the aggregate amount of receivables transferred to such third party to
exceed $1,500,000 shall require the prior consent of Agent;

 

(l)            Dispositions and/or terminations of leases, subleases, licenses
or sublicenses (including the provision of software under any open source
license), which do not materially interfere with the business of any Loan Party
and its Restricted Subsidiaries;

 

(m)          (i) any termination of any lease in the Ordinary Course of
Business, (ii) any expiration of any option agreement in respect of real or
personal property and (iii) any

 

118

--------------------------------------------------------------------------------


 

surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or litigation claims (including in tort) in the
Ordinary Course of Business;

 

(n)           Dispositions of property subject to foreclosure, casualty, eminent
domain or condemnation proceedings (including in lieu thereof or any similar
proceeding);

 

(o)           Dispositions of non-core assets acquired in connection with any
acquisition permitted hereunder and sales of Real Estate Assets acquired in any
acquisition permitted hereunder which, within 90 days of the date of such
acquisition, are designated in writing to the Agent as being held for sale and
not for the continued operation of any Loan Party or any Restricted Subsidiary
thereof or any of their respective businesses; provided that (i) the Net Cash
Proceeds received in connection with any such Disposition shall be applied
and/or reinvested as (and to the extent required) by Section 2.08(b)(ii) of the
Term Loan Agreement and, if applicable, Section 2.20, (ii) no Event of Default
exists on the date on which the definitive agreement governing the relevant
Disposition is executed and (iii) the amount of all Dispositions made in
reliance of this Section 7.1(o) shall not exceed $15,000,000;

 

(p)           exchanges or swaps, including transactions covered by Section 1031
of the Code (or any comparable provision of any foreign jurisdiction), of assets
so long as any such exchange or swap is made for fair value (as reasonably
determined by Loan Parties) for like assets; provided that upon the consummation
of any such exchange or swap by any Loan Party, to the extent the assets
received do not constitute an Excluded Property, the Agent has a perfected Lien
with the same priority as the Lien held on the Real Estate Assets so exchanged
or swapped;

 

(q)           other Dispositions of assets not included in the Formula Amount
for fair market value in an aggregate amount since the Closing Date of not more
than $70,000,000;

 

(r)            (i) non-exclusive licensing arrangements involving any IP Rights
of Holdings or any Restricted Subsidiary in the Ordinary Course of Business
consistent with past practice and (ii) Dispositions, abandonments, cancellations
or lapses of IP Rights, or issuances or registrations, or applications for
issuances or registrations, of IP Rights, in the Ordinary Course of Business
consistent with past practice, which, in the reasonable good faith determination
of Holdings or the Borrowing Agent, are not material to the conduct of the
business of Holdings or any Restricted Subsidiary, or are no longer economical
to maintain in light of its use;

 

(s)            terminations or unwinds of Derivative Transactions;

 

(t)            Dispositions of Equity Interests of, or sales of Indebtedness or
other Securities of, Unrestricted Subsidiaries;

 

(u)           any merger, consolidation, Disposition or conveyance the sole
purpose of which is to reincorporate or reorganize (i) any Domestic Subsidiary
in another jurisdiction in the U.S. and/or (ii) any Foreign Subsidiary in the
U.S. or any other jurisdiction;

 

(v)           Dispositions contemplated on the Closing Date and described on
Schedule 7.1(v);

 

119

--------------------------------------------------------------------------------


 

(w)          Dispositions of letters of credit and/or bank guarantees (and/or
the rights thereunder) to banks or other financial institutions in the Ordinary
Course of Business in exchange for cash and/or Cash Equivalents; and

 

(x)           sale and lease-back transactions, so long as the aggregate fair
market value of the assets sold subject to all sale and lease-back transactions
under this clause (x) shall not exceed $15,000,000.

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.1 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Other
Documents, and the Agent shall be authorized to take, and shall take, any
actions deemed appropriate in order to effect the foregoing.

 

7.2          Creation of Liens.  No Loan Party shall, nor shall any of its
Restricted Subsidiaries, create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter created or
acquired, except for (“Permitted Liens”):

 

(a)           Liens securing the Obligations created pursuant to the Other
Documents;

 

(b)           Liens for Taxes which are (i) not then due, (ii) if due, not at
such time required to be paid pursuant to Section 7.5 or (iii) being Properly
Contested;

 

(c)           statutory Liens (and rights of set-off) of landlords, banks,
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by applicable Requirements of Law, in each case incurred in the
Ordinary Course of Business (i) for amounts not yet overdue by more than 30
days, (ii) for amounts that are overdue by more than 30 days and that are being
Properly Contested or (iii) with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;

 

(d)           Liens incurred (i) in the Ordinary Course of Business in
connection with workers’ compensation, unemployment insurance and other types of
social security laws and regulations, (ii) in the Ordinary Course of Business to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), (iii) pursuant to pledges and
deposits of Cash or Cash Equivalents in the Ordinary Course of Business securing
(x) any liability for reimbursement or indemnification obligations of insurance
carriers providing property, casualty, liability or other insurance to Holdings
and its subsidiaries or (y) leases or licenses of property otherwise permitted
by this Agreement and (iv) to secure obligations in respect of letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
posted with respect to the items described in clauses (i) through (iii) above;

 

(e)           Liens consisting of easements, rights-of-way, restrictions,
encroachments, and other minor defects or irregularities in title, in each case
which do not, in the aggregate, materially interfere with the ordinary conduct
of the business of Holdings and its Restricted Subsidiaries, taken as a whole,
or the use of the affected property for its intended purpose;

 

120

--------------------------------------------------------------------------------


 

(f)            Liens consisting of any (i) interest or title of a lessor or
sub-lessor under any lease of real estate permitted hereunder, (ii) landlord
lien permitted by the terms of any lease, (iii) restriction or encumbrance to
which the interest or title of such lessor or sub-lessor may be subject or
(iv) subordination of the interest of the lessee or sub-lessee under such lease
to any restriction or encumbrance referred to in the preceding clause (iii);

 

(g)           Liens solely on any Cash earnest money deposits made by Holdings
and/or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement with respect to any Investment permitted hereunder;

 

(h)           purported Liens evidenced by the filing of UCC financing
statements relating solely to operating leases entered into in the Ordinary
Course of Business;

 

(i)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(j)            Liens in connection with any zoning, building or similar
Requirement of Law or right reserved to or vested in any Governmental Authority
to control or regulate the use of any or dimensions of real property or the
structure thereon, including Liens in connection with any condemnation or
eminent domain proceeding or compulsory purchase order;

 

(k)           Liens securing Indebtedness permitted pursuant to
Section 7.6(m) (solely with respect to the permitted refinancing of
(x) Indebtedness permitted pursuant to Sections 7.6(a), (j), (k), (n), (s) and
(w) and (y) Indebtedness that is secured in reliance on Section 7.2(s) (without
duplication of any amount outstanding thereunder, and which shall continue to
constitute utilization of the basket set forth therein)); provided that (i) no
such Lien extends to any asset not covered by the Lien securing the Indebtedness
that is being refinanced and (ii) if the Lien securing the Indebtedness being
refinanced was subject to intercreditor arrangements, then (A) the Lien securing
any refinancing Indebtedness in respect thereof shall be subject to
intercreditor arrangements that are not materially less favorable to the
relevant secured parties, taken as a whole, than the intercreditor arrangements
governing the Lien securing the Indebtedness that is refinanced or (B) the
intercreditor arrangements governing the Lien securing the relevant refinancing
Indebtedness shall be set forth in an Acceptable Intercreditor Agreement;

 

(l)            Liens described on Schedule 7.2 and any modification,
replacement, refinancing, renewal or extension thereof; provided that (i) no
such Lien extends to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof, accessions thereto and improvements
thereon (it being understood that individual financings of the type permitted
under Section 7.6(j) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates) and (ii) such
modification, replacement, refinancing, renewal or extension of the obligations
secured or benefited by such Liens, if constituting Indebtedness, is permitted
by Section 7.6;

 

(m)          Liens securing Indebtedness permitted pursuant to Section 7.6(j);
provided that any such Lien shall encumber only the asset acquired with the
proceeds of such

 

121

--------------------------------------------------------------------------------


 

Indebtedness and proceeds and products thereof, accessions thereto and
improvements thereon (it being understood that individual financings of the type
permitted under Section 7.6(j) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates);

 

(n)           Liens securing Indebtedness permitted pursuant to
Section 7.6(k) on the relevant acquired assets or on the Equity Interests and
assets of the relevant newly acquired Restricted Subsidiary; provided that no
such Lien (x) extends to or covers any other assets (other than the proceeds or
products thereof, accessions or additions thereto and improvements thereon) or
(y) was created in contemplation of the applicable acquisition of assets or
Equity Interests;

 

(o)           (i) Liens that are contractual rights of setoff or netting
relating to (A) the establishment of depositary relations with banks not granted
in connection with the issuance of Indebtedness, (B) pooled deposit or sweep
accounts of Holdings and/or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the Ordinary Course of Business of
Holdings and/or any Restricted Subsidiary, (C) purchase orders and other
agreements entered into with customers of Holdings and/or any Restricted
Subsidiary in the Ordinary Course of Business and (D) commodity trading or other
brokerage accounts incurred in the Ordinary Course of Business, (ii) Liens
encumbering reasonable customary initial deposits and margin deposits,
(iii) bankers Liens and rights and remedies as to Deposit Accounts and
(iv) Liens on the proceeds of any Indebtedness incurred in connection with any
transaction permitted hereunder, which proceeds have been deposited into an
escrow account on customary terms to secure such Indebtedness pending the
application of such proceeds to finance such transaction;

 

(p)           Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the Ordinary Course of Business of Holdings and/or
its Restricted Subsidiaries;

 

(q)           [reserved];

 

(r)            Liens securing Indebtedness incurred pursuant to
Section 7.6(r) and (s) subject to an Acceptable Intercreditor Agreement;

 

(s)            other Liens on assets securing Indebtedness or other obligations
in an aggregate principal amount at any time outstanding not to exceed
$10,000,000; provided, that any Lien that is granted in reliance on this clause
(s) on any ABL Facility Priority Collateral is junior to the Lien securing the
Obligations and is subject to an Acceptable Intercreditor Agreement;

 

(t)            Liens on assets securing judgments, awards, attachments and/or
decrees and notices of lis pendens and associated rights relating to litigation
being contested in good faith not constituting an Event of Default under
Section 10.6;

 

(u)           leases, licenses, subleases or sublicenses granted to others in
the Ordinary Course of Business which do not secure any Indebtedness;

 

122

--------------------------------------------------------------------------------


 

(v)           Liens on Securities that are the subject of repurchase agreements
constituting Investments permitted under Section 7.3 arising out of such
repurchase transaction;

 

(w)          Liens securing obligations in respect letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments permitted
under Sections 7.6(d), (f), and (t);

 

(x)           Liens arising (i) out of conditional sale, title retention,
consignment or similar arrangements for the sale of any asset in the Ordinary
Course of Business and permitted by this Agreement or (ii) by operation of law
under Article 2 of the UCC (or similar Requirements of Law of any jurisdiction);

 

(y)           Liens (i) in favor of any Loan Party and/or (ii) granted by any
non-Loan Party in favor of any Restricted Subsidiary that is not a Loan Party,
in the case of each of clauses (i) and (ii), securing intercompany Indebtedness
permitted under Section 7.6;

 

(z)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(aa)         Liens on specific items of inventory or other goods and the
proceeds thereof securing the relevant Person’s obligations in respect of
documentary letters of credit or banker’s acceptances issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or goods;

 

(bb)         Liens that secure Indebtedness permitted under Section 7.6(w);

 

(cc)         (i) Liens on Equity Interests of joint ventures or Unrestricted
Subsidiaries securing capital contributions to, or obligations of, such Persons
and (ii) customary rights of first refusal and tag, drag and similar rights in
joint venture agreements and agreements with respect to non-Wholly-Owned
Subsidiaries;

 

(dd)         Liens on cash, Cash Equivalents or other property arising in
connection with the defeasance, discharge or redemption of Indebtedness;

 

(ee)         Liens securing Indebtedness incurred in reliance on, and subject to
the provisions set forth in, Section 7.6(q); provided, that (i) any such Lien on
any ABL Facility Priority Collateral shall be junior to the Lien securing the
Obligations, and (ii) any such Lien that is granted in reliance on this clause
(ee) on the Collateral and is pari passu or junior to the Lien securing the
Obligations shall be subject to an Acceptable Intercreditor Agreement;

 

(ff)          Liens on Excluded Real Property securing Indebtedness permitted
under Section 7.6(n); and

 

(gg)         Liens securing Permitted Purchase Money Indebtedness so long as
such Lien is confined soley to the fixed assets acquired through the incurrence
of the Permitted Purchase Money Indebtedness secured by such lien and the
proceeds and other assets related solely to such fixed assets.

 

123

--------------------------------------------------------------------------------


 

7.3          Investments.  No Loan Party shall, nor shall any of its Restricted
Subsidiaries, make or own any Investment in any other Person except for:

 

(a)           cash or Investments that were Cash Equivalents at the time made;

 

(b)           (i) Investments existing on the Closing Date in any Loan Party or
in any subsidiary, (ii) Investments made after the Closing Date among any Loan
Party and/or one or more Restricted Subsidiaries that are Loan Parties,
(iii) Investments made after the Closing Date by any Loan Party in Holdings
and/or any Restricted Subsidiary that is not a Loan Party, together with
Permitted Acquisitions to the extent permitted by clause (b)(i) of the
definition thereof, in an aggregate outstanding amount not to exceed the
Non-Loan Party Investment Cap, (iv) Investments made by any Restricted
Subsidiary that is not a Loan Party in any Loan Party and/or any other
Restricted Subsidiary that is not a Loan Party and (v) Investments made by any
Loan Party and/or any Restricted Subsidiary that is not a Loan Party in the form
of any contribution or Disposition of the Equity Interests of any Person that is
not a Loan Party;

 

(c)           Investments (i) constituting deposits, prepayments and/or other
credits to suppliers, (ii) made in connection with obtaining, maintaining or
renewing client and customer contracts and/or (iii) in the form of advances made
to distributors, suppliers, licensors and licensees, in each case, in the
Ordinary Course of Business or to the extent necessary to maintain the ordinary
course of supplies to Loan Parties or any of their Restricted Subsidiary;

 

(d)           (i) Permitted Acquisitions and (ii) any Investment in any
Restricted Subsidiary that is not a Loan Party in an amount required to permit
such Restricted Subsidiary to consummate a Permitted Acquisition (in compliance,
if applicable, with any cap on Investments in non-Loan Parties that is set forth
in the relevant carve-out from this Section 7.3), which amount is actually
applied by such Restricted Subsidiary to consummate such Permitted Acquisition;

 

(e)           Investments (i) existing on, or contractually committed to as of,
the Closing Date and described on Schedule 7.3 and (ii) any modification,
replacement, renewal or extension of any Investment described in clause
(i) above so long as no such modification, renewal or extension thereof
increases the amount of such Investment except by the terms thereof or as
otherwise permitted by this Section 7.3;

 

(f)            Investments received in lieu of cash in connection with any
Disposition permitted by Section 7.1;

 

(g)           loans or advances to present or former employees, directors,
members of management, officers, managers or consultants or independent
contractors (or their respective Immediate Family Members) of any Parent
Company, the Borrowing Agent, any of their Subsidiaries and/or any joint venture
to the extent permitted by Requirements of Law, in connection with such Person’s
purchase of Equity Interests of any Parent Company, either (i) in an aggregate
principal amount not to exceed $5,000,000 at any one time outstanding or (ii) so
long as the proceeds of such loan or advance are substantially contemporaneously
contributed to the Borrowing Agent for the purchase of Equity Interests;

 

124

--------------------------------------------------------------------------------


 

(h)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the Ordinary Course of Business;

 

(i)            Investments consisting of (or resulting from) Indebtedness
permitted under Section 7.6 (other than Indebtedness permitted under Sections
7.6(b) and (g)), Permitted Liens, Restricted Payments permitted under
Section 7.5 (other than Section 7.5(g)), Restricted Debt Payments permitted by
Section 7.14 and mergers, consolidations, amalgamations, liquidations, windings
up, dissolutions or Dispositions permitted by Section 7.1 (other than
Section 7.1(a) (if made in reliance on subclause (ii)(y) of the proviso
thereto), Section 7.1(b) (if made in reliance on clause (ii) therein),
Section 7.1(c)(ii) (if made in reliance on clause (B) therein) and
Section 7.1(g));

 

(j)            Investments in the Ordinary Course of Business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers;

 

(k)           Investments (including debt obligations and Equity Interests)
received (i) in connection with the bankruptcy, restructuring or reorganization
of any Person, (ii) in settlement of delinquent obligations of, or other
disputes with, customers, suppliers and other account debtors arising in the
Ordinary Course of Business, (iii) upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment
and/or (iv) as a result of the settlement, compromise, resolution of litigation,
arbitration or other disputes;

 

(l)            loans and advances of (x) payroll payments or other compensation
and (y) moving, entertainment and travel expenses, drawing accounts and similar
expenditures, in each case under this clause (l) to present or former employees,
directors, members of management, officers, managers or consultants of any
Parent Company (to the extent such payments or other compensation relate to
services provided to such Parent Company (but excluding, for the avoidance of
doubt, the portion of any such amount, if any, attributable to the ownership or
operations of any subsidiary of any Parent Company other than Holdings and/or
its subsidiaries)), the Borrowing Agent and/or any of their Restricted
Subsidiaries in the Ordinary Course of Business;

 

(m)          Investments to the extent that payment therefor is made solely with
Equity Interests of any Parent Company or Qualified Equity Interests of the
Borrowing Agent or any of their Restricted Subsidiaries, in each case, to the
extent not resulting in a Change of Control;

 

(n)           (i) Investments of any Restricted Subsidiary acquired after the
Closing Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with, any Loan Party or any Restricted Subsidiary thereof after the
Closing Date, in each case as part of an Investment otherwise permitted by this
Section 7.3 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of the relevant acquisition, merger,
amalgamation or consolidation and (ii) any modification, replacement, renewal or
extension of any Investment permitted under clause (i) of this Section 7.3(n) so
long as no such modification,

 

125

--------------------------------------------------------------------------------


 

replacement, renewal or extension thereof increases the amount of such
Investment except as otherwise permitted by this Section 7.3;

 

(o)           Investments made in connection with the Transactions;

 

(p)           Investments made after the Closing Date by Holdings and/or any of
its Restricted Subsidiaries in an aggregate amount at any time outstanding not
to exceed $10,000,000;

 

(q)           [reserved];

 

(r)            to the extent not constituting Indebtedness, (i) Guarantees of
leases (other than capital leases) or of other obligations and (ii) Guarantees
of the lease obligations of suppliers, customers, franchisees and licensees of
Loan Parties and/or any of their Restricted Subsidiaries, in each case, in the
Ordinary Course of Business;

 

(s)            Investments in any Parent Company in amounts and for purposes for
which Restricted Payments to such Parent Company are permitted under
Section 7.5(a); provided that any Investment made as provided above in lieu of
any such Restricted Payment shall reduce availability under the applicable
Restricted Payment basket under Section 7.5(a);

 

(t)            Investments under any Derivative Transaction of the type
permitted under Section 7.6(a);

 

(u)           Investments (i) in joint ventures and Unrestricted Subsidiaries,
or (ii) in any Restricted Subsidiary to enable such Restricted Subsidiary to
make Investments in joint ventures and Unrestricted Subsidiaries, provided that
the aggregate outstanding amount of Investments described in the foregoing
clauses (i) and (ii), collectively (and without duplication), shall not exceed
$15,000,000;

 

(v)           Investments made in joint ventures or non-Wholly-Owned
Subsidiaries as required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
agreements and similar binding arrangements entered into in the Ordinary Course
of Business;

 

(w)          unfunded pension fund and other employee benefit plan obligations
and liabilities to the extent that the same are permitted to remain unfunded
under applicable Requirements of Law;

 

(x)           Investments in Holdings, the Borrowing Agent, any subsidiary
and/or any joint venture in connection with intercompany cash management
arrangements and related activities in the Ordinary Course of Business; and

 

(y)           Investments in Foreign Subsidiaries in an aggregate outstanding
amount not to exceed $15,000,000; and

 

126

--------------------------------------------------------------------------------


 

(z)           additional Investments in an unlimited amount to the extent that
the Specified Conditions are satisfied before and after giving effect thereto;

 

provided that no Loan Party shall be permitted to take any action under clauses
(g), (p), (u), (v), or (y) this Section 7.3 unless the Specified Conditions have
been satisfied.

 

7.4          [Reserved].

 

7.5          Restricted Payments.  The Loan Parties shall not pay or make,
directly or indirectly, any Restricted Payment, except that:

 

(a)           the Loan Parties may make Restricted Payments to the extent
necessary to permit any Parent Company:

 

(i)            to (A) pay general administrative and operating costs and
expenses (including corporate overhead, legal or similar expenses and customary
salary, bonus and other benefits payable to directors, officers, employees,
members of management, managers, employees and/or consultants of any Parent
Company (and/or any Immediate Family Member of any of the foregoing, to the
extent otherwise entitled to such payment)) and franchise fees, franchise Taxes
and similar fees, Taxes and expenses required to maintain the organizational
existence of such Parent Company, in each case, which are reasonable and
customary and incurred in the Ordinary Course of Business, plus any reasonable
and customary indemnification claims made by directors, officers, members of
management, managers, employees or consultants of any Parent Company, in each
case, to the extent attributable to the ownership or operations of Holdings (but
excluding, for the avoidance of doubt, the portion of any such amount, if any,
that is attributable to the ownership or operations of any subsidiary of
Holdings other than the Borrowing Agent and/or its subsidiaries), the Borrowing
Agent and their Restricted Subsidiaries; provided, that Restricted Payments made
pursuant to this Section 7.5(a)(i)(A) shall not exceed $5,000,000 in any Fiscal
Year and (B) pay costs and expenses associated with the compliance by Holdings
of the requirements and/or regulations applicable to public companies,
including, without limitation, the “Sarbanes-Oxley” legislation and related
regulatory rules and regulations promulgated thereunder;

 

(ii)           to pay Taxes due and payable by such Parent Company to any taxing
authority and that are attributable to the income or operation of Loan Parties
and/or their Restricted Subsidiaries, including any consolidated, combined or
similar income tax liabilities attributable to taxable income of Loan Parties
and/or their Restricted Subsidiaries;

 

(iii)          to pay audit and other accounting and reporting expenses of such
Parent Company to the extent attributable to Holdings (but excluding, for the
avoidance of doubt, the portion of any such expenses, if any, attributable to
the ownership or operations of any subsidiary of such Parent Company other than
Holdings and/or its subsidiaries), the Borrowing Agent and their Restricted
Subsidiaries;

 

(iv)          for the payment of insurance premiums to the extent attributable
to Holdings (but excluding, for the avoidance of doubt, the portion of any such
premiums, if any,

 

127

--------------------------------------------------------------------------------


 

attributable to the ownership or operations of any subsidiary of any Parent
Company other than Holdings and/or its subsidiaries), the Borrowing Agent and
their Restricted Subsidiaries; and

 

(v)           to finance any Investment permitted under Section 7.3 (provided
that (x) any Restricted Payment under this Section 7.5(a)(v) shall be made
substantially concurrently with the closing of such Investment and (y) the
relevant Parent Company shall, promptly following the closing thereof, cause
(I) all property acquired to be contributed to any Loan Party or one or more of
any Restricted Subsidiary thereof, or (II) the merger, consolidation or
amalgamation of the Person formed or acquired into any Loan Party or one or more
of its Restricted Subsidiaries, in order to consummate such Investment in
compliance with the applicable requirements of Section 7.3 as if undertaken as a
direct Investment by such Loan Party or the relevant Restricted Subsidiary).

 

(b)           any Loan Party may (or may make Restricted Payments to allow any
Parent Company to) repurchase, redeem or otherwise acquire or retire for value
the Equity Interests of any Parent Company or any subsidiary held by any future,
present or former employee, director, member of management, officer or
consultant (or any Affiliate or Immediate Family Member thereof) of any Parent
Company, the Borrowing Agent or any of their Restricted Subsidiaries:

 

(i)            with cash and Cash Equivalents (and including, to the extent
constituting a Restricted Payment, amounts paid in respect of promissory notes
issued to evidence any obligation to repurchase, redeem, retire or otherwise
acquire or retire for value the Equity Interests of any Parent Company or any
Restricted Subsidiary held by any future, present or former employee, director,
member of management, officer or consultant (or any Affiliate or Immediate
Family Member thereof) of any Parent Company, the Borrowing Agent or any of
their subsidiaries) in an amount not to exceed the Threshold Amount in any
Fiscal Year, which, if not used in such Fiscal Year, may be carried forward to
the next succeeding Fiscal Year;

 

(ii)           with the proceeds of any sale or issuance of the Equity Interests
of any Loan Party or any Parent Company (to the extent such proceeds are
contributed in respect of Qualified Equity Interests to any other Loan Party or
any Restricted Subsidiary thereof), to make Restricted Payments or Restricted
Debt Payments hereunder, or as all or a portion of any Cure Amount; or

 

(iii)          with the net proceeds of any key-man life insurance policies;

 

(c)           [reserved];

 

(d)           The Borrowing Agent may make Restricted Payments (i) to any Parent
Company to enable such Parent Company to make cash payments in lieu of the
issuance of fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Equity
Interests of such Parent Company and (ii) consisting of (A) payments made or
expected to be made in respect of withholding or similar Taxes payable by any
future, present or former officers, directors, employees, members of management,
managers or consultants of Loan Parties, any Restricted Subsidiary thereof or
any Parent

 

128

--------------------------------------------------------------------------------


 

Company or any of their respective Immediate Family Members and/or
(B) repurchases of Equity Interests in consideration of the payments described
in sub-clause (A) above;

 

(e)           the Borrowing Agent may make Restricted Payments to repurchase (or
make Restricted Payments to any Parent Company to enable it to repurchase)
Equity Interests upon the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests if such Equity Interests
represents all or a portion of the exercise price of such warrants, options or
other securities convertible into or exchangeable for Equity Interests as part
of a “cashless” exercise;

 

(f)            the Borrowing Agent may make Restricted Payments, the proceeds of
which are applied on the Closing Date, solely to effect the consummation of the
Transactions;

 

(g)           to the extent constituting a Restricted Payment, the Borrowing
Agent may consummate any transaction permitted by Section 7.3 (other than
Sections 7.3(i) and (s)), Section 7.1 (other than Section 7.1(g)); and

 

(h)           additional Restricted Payments in an unlimited amount to the
extent that the Specified Conditions are satisfied before and after giving
effect thereto, as determined at the time that any such Restricted Payment is
declared;

 

provided that no Loan Party shall be permitted to take any action under this
Section 7.5 with respect to any Restricted Payment made in cash (other than
those set forth in Section 7.5(a)(i)-(iv) and Section 7.5(f)) unless the
Specified Conditions have been satisfied.

 

7.6          Indebtedness.  No Loan Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
otherwise become or remain liable with respect to any Indebtedness, except:

 

(a)           the Obligations, so long as, with respect to Derivative
Transactions, that such Obligations are not entered into for speculative
purposes;

 

(b)           Indebtedness of any Loan Party owed to any other Loan Party or
Restricted Subsidiary; provided that in the case of any Indebtedness of any
Restricted Subsidiary that is not a Loan Party owing to any Loan Party, such
Indebtedness shall be permitted as an Investment under Section 7.3; provided,
further, that any Indebtedness of any Loan Party to any Restricted Subsidiary
that is not a Loan Party must be expressly subordinated to the Obligations of
such Loan Party on terms that are reasonably acceptable to the Agent;

 

(c)           unsecured Indebtedness arising from any agreement providing for
indemnification, adjustment of purchase price or similar obligations (including
seller notes and contingent earn-out obligations) incurred in connection with
any Disposition permitted hereunder or any Permitted Acquisition; provided that
the aggregate principal amount of such Indebtedness shall not to exceed
$30,000,000 outstanding at any time;

 

(d)           Indebtedness of any Loan Party and/or any Restricted Subsidiary
thereof (i) pursuant to tenders, statutory obligations, bids, leases,
governmental contracts, trade

 

129

--------------------------------------------------------------------------------


 

contracts, surety, stay, customs, appeal, performance and/or return of money
bonds or other similar obligations incurred in the Ordinary Course of Business
and (ii) in respect of any letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments to support any of the foregoing items;

 

(e)           Indebtedness of any Loan Party and/or any Restricted Subsidiary
thereof in respect of commercial credit cards, stored value cards, purchasing
cards, treasury management services, netting services, overdraft protections,
check drawing services, automated payment services (including depository,
overdraft, controlled disbursement, ACH transactions, return items and
interstate depository network services), employee credit card programs, cash
pooling services and any arrangements or services similar to any of the
foregoing and/or otherwise in connection with Cash Management Products and
Services and Deposit Accounts, including banking services obligations and
incentive, supplier finance or similar programs;

 

(f)            (i) Guarantees by any Loan Party or any Restricted Subsidiary
thereof of the obligations of suppliers, customers and licensees in the Ordinary
Course of Business, (ii) Indebtedness incurred in the Ordinary Course of
Business in respect of obligations of any Loan Party and/or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services, provided that to the extent
any such Guarantee by a Loan Party of the obligations of a non-Loan Party
constitutes an Investment, such Investment is permitted by Section 7.3, and
(iii) Indebtedness in respect of letters of credit, bankers’ acceptances, bank
guaranties or similar instruments supporting trade payables, warehouse receipts
or similar facilities entered into in the Ordinary Course of Business;

 

(g)           Guarantees by any Loan Party and/or any Restricted Subsidiary of
Indebtedness or other obligations of any other Loan Party and/or any Restricted
Subsidiary thereof with respect to Indebtedness otherwise permitted to be
incurred pursuant to this Section 7.6 or other obligations not prohibited by
this Agreement; provided that in the case of any Guarantee by any Loan Party of
the obligations of any non-Loan Party, the related Investment is permitted under
Section 7.3;

 

(h)           Indebtedness of any Loan Party and/or any Restricted Subsidiary
thereof existing, or pursuant to commitments existing, on the Closing Date and
described on Schedule 7.6 and intercompany Indebtedness outstanding on the
Closing Date;

 

(i)            Indebtedness of Restricted Subsidiaries that are not Loan
Parties; provided that the aggregate principal amount at any time outstanding of
such Non-Loan Party Indebtedness shall not exceed the Non-Loan Party Cap;

 

(j)            Indebtedness of any Loan Party and/or any Restricted Subsidiary
thereof with respect to capital leases and Purchase Money Indebtedness incurred
prior to or within 270 days of the acquisition, lease, completion of
construction, repair of, replacement, improvement to or installation of the
assets acquired, leased, constructed, repaired, replaced, improved or installed
in connection with the incurrence of such Indebtedness in an aggregate
outstanding

 

130

--------------------------------------------------------------------------------


 

principal amount not to exceed fifty percent (50%) of the Consolidated Adjusted
EBITDA for the four Fiscal Quarter period ended immediately prior to the
incurrence of such Indebtedness;

 

(k)           Indebtedness of any Person that becomes a Restricted Subsidiary or
Indebtedness assumed in connection with an acquisition permitted hereunder after
the Closing Date; provided that (i) such Indebtedness (A) existed at the time
such Person became a Restricted Subsidiary or the assets subject to such
Indebtedness were acquired and (B) was not created or incurred in anticipation
thereof, (ii)  no Event of Default exists or would result from such acquisition,
(iii) the Loan Parties are in compliance with Section 6.5(b), calculated on a
Pro Forma Basis as of the last day of the most recently ended test period and
(iv) after giving effect to the assumption thereof, the outstanding principal
amount of Non-Loan Party Indebtedness does not exceed the Non-Loan Party Cap;

 

(l)            Indebtedness consisting of promissory notes issued by any Loan
Party or any Restricted Subsidiary thereof to any stockholder of any Parent
Company or any current or former director, officer, employee, member of
management, manager or consultant of any Parent Company, any Loan Party or any
subsidiary (or their respective Immediate Family Members) to finance the
purchase or redemption of Equity Interests of any Parent Company permitted by
Section 7.5;

 

(m)          any Loan Party and any Restricted Subsidiary thereof may become and
remain liable for any Indebtedness refinancing, refunding or replacing any
Indebtedness permitted under this clause (m) and clauses (a), (h), (i), (j),
(k), (n), (o), (q), (s) and (w) of this Section 7.6 (in any case, including any
refinancing Indebtedness incurred in respect thereof, “Refinancing
Indebtedness”) and any subsequent Refinancing Indebtedness in respect thereof;
provided that any refinancing, refunding or replacement of Indebtedness
permitted under Section 7.6(i), (j), (n), (o), (s) or (w) shall continue to
constitute utilization of the applicable basket; provided further that:

 

(i)            the principal amount of such Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced, refunded or replaced,
except by (A) an amount equal to unpaid accrued interest and premiums (including
tender premiums) thereon plus underwriting discounts, other reasonable and
customary fees, commissions and expenses (including upfront fees, original issue
discount or initial yield payments) incurred in connection with the relevant
refinancing, refunding or replacement and (B) additional amounts permitted to be
incurred pursuant to this Section 7.6 (so long as such Indebtedness is permitted
to be incurred pursuant to a subsection of this Section 7.6, other than this
Section 7.6(m), and, to the extent secured by Liens, such Liens are permitted to
secure such Indebtedness pursuant to a subsection of Section 7.2, other than
Section 7.2(k) and is deemed to constitute a utilization of the relevant basket
or exception pursuant to which such additional amount is permitted),

 

(ii)           other than in the case of Refinancing Indebtedness with respect
to clauses (h), (j), (k), and/or (o) of this Section 7.6 such Indebtedness has a
final maturity equal to or later than (and, in the case of revolving
Indebtedness, does not require mandatory commitment reductions, if any, prior
to) the final maturity of the Indebtedness being refinanced, refunded or
replaced,

 

131

--------------------------------------------------------------------------------


 

(iii)          the terms of any Refinancing Indebtedness (excluding pricing,
fees, premiums, rate floors, optional prepayment or redemption terms (and, if
applicable, subordination terms) and, with respect to Refinancing Indebtedness
incurred in respect of Indebtedness permitted under clause (a) above, security),
are not, taken as a whole (as reasonably determined by Borrowing Agent), more
favorable to the lenders providing such Indebtedness than those applicable to
the Indebtedness being refinanced, refunded or replaced (other than any
covenants or any other provisions applicable only to periods after the Latest
Maturity Date as of such date or any covenants or provisions which are
then-current market terms for the applicable type of Indebtedness),

 

(iv)          except in the case of Refinancing Indebtedness incurred in respect
of Indebtedness permitted under clause (a) of this Section 7.6, (A) such
Indebtedness, if secured, is secured only by Permitted Liens at the time of such
refinancing, refunding or replacement (it being understood that such secured
Indebtedness may go from being secured to being unsecured), and, in the case of
Refinancing Indebtedness incurred in respect of Indebtedness permitted under
clause (n) of this Section 7.6, shall be secured solely by Excluded Real
Property (B) such Indebtedness is incurred by the obligor or obligors in respect
of the Indebtedness being refinanced, refunded or replaced, except to the extent
otherwise permitted pursuant to Sections 7.2, 7.3 and 7.6 and (C) if the
Indebtedness being refinanced, refunded or replaced was originally contractually
subordinated to the Obligations in right of payment (or the Liens securing such
Indebtedness were originally contractually subordinated to the Liens on the
Collateral securing the Obligations), such Indebtedness is contractually
subordinated to the Obligations in right of payment (or the Liens securing such
Indebtedness are subordinated to the Liens on the Collateral securing the
Obligations) on terms not materially less favorable (as reasonably determined by
the Borrowing Agent), taken as a whole, to the Lenders than those applicable to
the Indebtedness (or Liens, as applicable) being refinanced, refunded or
replaced, taken as a whole,

 

(v)           in the case of Refinancing Indebtedness incurred in respect of
Indebtedness permitted under clause (a) of this Section 7.6, (A) such
Indebtedness is pari passu or junior in right of payment and secured by the
Collateral on a pari passu or junior basis with respect to the remaining
Obligations hereunder, or is unsecured; provided that any such Indebtedness that
is pari passu or junior with respect to the Collateral shall be subject to an
Acceptable Intercreditor Agreement, (B) if the Indebtedness being refinanced,
refunded or replaced is secured, it is not secured by any assets other than the
Collateral, (C) if the Indebtedness being refinanced, refunded or replaced is
Guaranteed, it shall not be Guaranteed by any Person other than one or more Loan
Parties and (D) such Indebtedness is incurred under (and pursuant to)
documentation other than this Agreement; and

 

(vi)          intercompany Indebtedness under Section 7.6(h) may only be
refinanced, refunded or replaced with other intercompany Indebtedness;

 

(n)           Indebtedness secured solely by a lien on any Excluded Real
Property;

 

(o)           Indebtedness of any Loan Party and/or any Restricted Subsidiary
thereof in an aggregate outstanding principal amount not to exceed $25,000,000;

 

132

--------------------------------------------------------------------------------


 

(p)           to the extent constituting Indebtedness, obligations arising under
the Closing Date Merger Agreement;

 

(q)           additional Indebtedness of any Loan Party and/or any Restricted
Subsidiary so long as, after giving effect thereto, including the application of
the proceeds thereof (but without “netting” cash proceeds of the applicable
Indebtedness), (i) (A) if such Indebtedness is secured by a Lien on the
Collateral that is pari passu with the Lien on the Collateral securing the Term
Facility, the First Lien Leverage Ratio does not exceed 3.30:1.00, (2) if such
Indebtedness is secured by a Lien on the Collateral that is junior to the Lien
on the Collateral securing the Term Facility, the Secured Leverage Ratio does
not exceed 3.30:1.00 and (3) the Total Leverage Ratio does not exceed 3.30:1.00,
(ii) any such Indebtedness that is subordinated to the Obligations in right of
payment or collateral shall be subject to an Acceptable Intercreditor Agreement,
and (iii) any such Indebtedness that is secured by any ABL Priority Collateral
shall be junior in right of security with respect to the ABL Priority Collateral
and shall be subject to an Acceptable Intercreditor Agreement; provided,
however, that the aggregate outstanding principal amount of Non-Loan Party
Indebtedness shall not, at any time, exceed the Non-Loan Party Cap;

 

(r)            Indebtedness of any Loan Party and/or any Restricted Subsidiary
thereof incurred in respect of any Term Facility in an aggregate outstanding
principal or committed amount that does not exceed the aggregate amount of Term
Loans permitted to be incurred under the Term Loan Agreement as in effect on the
Closing Date;

 

(s)            Term Loan Incremental Equivalent Debt;

 

(t)            Indebtedness (including obligations in respect of letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
with respect to such Indebtedness) incurred by any Loan Party and/or any
Restricted Subsidiary thereof in respect of workers compensation claims,
unemployment insurance (including premiums related thereto), other types of
social security, pension obligations, vacation pay, health, disability or other
employee benefits;

 

(u)           Indebtedness of any Loan Party and/or any Restricted Subsidiary
thereof representing (i) deferred compensation to current or former directors,
officers, employees, members of management, managers, and consultants of
Holdings, the Borrowing Agent and/or any Restricted Subsidiary in the Ordinary
Course of Business and (ii) deferred compensation or other similar arrangements
in connection with the Transactions, any Permitted Acquisition or any other
Investment permitted hereby;

 

(v)           Indebtedness of Holdings and/or any Restricted Subsidiary to the
extent supported by any Letter of Credit;

 

(w)          Indebtedness incurred by any Foreign Subsidiary that is either
unsecured or is secured solely by the assets directly owned by such Foreign
Subsidiary, in an aggregate outstanding principal amount not to exceed
$15,000,000 for all Foreign Subsidiaries;

 

133

--------------------------------------------------------------------------------


 

(x)           without duplication of any other Indebtedness, all premiums (if
any), interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of any Loan Party and/or any Restricted Subsidiary
thereof permitted under this Section 7.6; and

 

(y)           Permitted Purchase Money Indebtedness.

 

7.7          Nature of Business.  Engage in any material line of business other
than (a) the businesses engaged in by Holdings or any of its Restricted
Subsidiaries on the Closing Date and similar, complementary, ancillary or
related businesses and (b) such other lines of business as may be consented to
by the Required Lenders.

 

7.8          Transactions with Affiliates.  Enter into any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) involving payment in excess of $2,500,000 with any of
their respective Affiliates on terms that are less favorable to Holdings or such
Restricted Subsidiary, as the case may be (as reasonably determined by the
Borrower), than those that might be obtained at the time in a comparable
arm’s-length transaction from a Person who is not an Affiliate; provided that
the foregoing restriction shall not apply to:

 

(a)           any transaction between or among any Loan Party and/or one or more
Restricted Subsidiaries (or any entity that becomes a Restricted Subsidiary as a
result of such transaction) to the extent permitted or not restricted by this
Agreement;

 

(b)           any issuance, sale or grant of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Parent Company or any
Restricted Subsidiary;

 

(c)           (i) any collective bargaining agreement, employment agreement,
severance agreement or compensatory (including profit sharing) arrangement
entered into by any Loan Party or any of its Restricted Subsidiaries with their
respective current or former officers, directors, members of management,
managers, employees, consultants or independent contractors or those of any
Parent Company, (ii) any subscription agreement or similar agreement pertaining
to the repurchase of Equity Interests pursuant to put/call rights or similar
rights with current or former officers, directors, members of management,
managers, employees, consultants or independent contractors and
(iii) transactions pursuant to any employee compensation, benefit plan, stock
option plan or arrangement, any health, disability or similar insurance plan
which covers current or former officers, directors, members of management,
managers, employees, consultants or independent contractors or any employment
contract or arrangement;

 

(d)           (i) transactions permitted by Sections 7.6(c), (l) and (u), 7.5
and 7.3(g), (l), (n), (p), (s), (u), (v), (w) and (x) and (ii) issuances of
Equity Interests and issuances or incurrences of Indebtedness not restricted by
this Agreement;

 

134

--------------------------------------------------------------------------------


 

(e)           transactions in existence on the Closing Date and described on
Schedule 7.8 and any amendment, modification or extension thereof to the extent
such amendment, modification or extension, taken as a whole, is not adverse to
the Lenders in any material respect;

 

(f)            the payment of all indemnification obligations and expenses owed
to any Management Investor and any of their respective directors, officers,
members of management, managers, employees and consultants whether currently due
or paid in respect of accruals from prior periods;

 

(g)           the Transactions and the Closing Date Payments, including the
payment of Transaction Costs and other payments required under the Closing Date
Merger Agreement;

 

(h)           Guarantees permitted by Section 7.6 or Section 7.3;

 

(i)            the payment of customary fees and reasonable out-of-pocket costs
to, and indemnities provided on behalf of, members of the board of directors (or
similar governing body), officers, employees, members of management, managers,
consultants and independent contractors of Holdings and/or any of its Restricted
Subsidiaries in the ordinary course of business and, in the case of payments to
such Person in such capacity on behalf of any Parent Company, to the extent
attributable to the operations of any Borrower or its subsidiaries;

 

(j)            transactions with customers, clients, suppliers, joint ventures,
purchasers or sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are (i) fair to
Holdings and/or its applicable Restricted Subsidiaries in the good faith
determination of the board of directors (or similar governing body) of Holdings
or the senior management thereof or (ii) on terms at least as favorable to
Holdings and/or its applicable Restricted Subsidiary as might reasonably be
obtained from a Person other than an Affiliate;

 

(k)           the payment of reasonable out-of-pocket costs and expenses related
to registration rights and customary indemnities provided to shareholders under
any shareholder agreement;

 

(l)            any purchase by Holdings of the Equity Interests of (or
contribution to the equity capital of) the Borrowing Agent;

 

(m)          any transaction in respect of which Holdings delivers to the Agent
a letter addressed to the board of directors (or equivalent governing body) of
Holdings from an accounting, appraisal or investment banking firm of nationally
recognized standing stating that such transaction is on terms that are no less
favorable to Holdings or the applicable Restricted Subsidiary than might be
obtained at the time in a comparable arm’s length transaction from a Person who
is not an Affiliate; and

 

(n)           any issuance, sale or grant of Qualified Equity Interests or other
payments, awards or grants in Cash, Qualified Equity Interests or otherwise
pursuant to, or the funding of employment arrangements, stock options and stock
ownership plans approved by a majority of the members of the board of directors
(or similar governing body) or a majority of the

 

135

--------------------------------------------------------------------------------


 

disinterested members of the board of directors (or similar governing body) of
Holdings or the applicable Restricted Subsidiary in good faith.

 

7.9          [Reserved].

 

7.10        Fiscal Year and Accounting Changes.  Change its Fiscal Year from
ending on December 31 or make any material change (i) in accounting treatment
and reporting practices except as required or permitted by GAAP and not in
violation of any other provision of this Agreement or (ii) in tax reporting
treatment except as required or permitted by law and not in violation of any
other provision of this Agreement.

 

7.11        Pledge of Credit.  Now or hereafter pledge Agent’s or any Lender’s
credit on any purchases, commitments or contracts or for any purpose whatsoever
or use any portion of any Advance in or for any business other than such Loan
Party’s business as described in Section 5.21 of this Agreement and except for
the issuance of any Letter of Credit.

 

7.12        [Reserved].

 

7.13        Compliance with ERISA.  In each case, except to the extent not
reasonably expected to result in a Material Adverse Effect, Holdings and each of
its Restricted Subsidiaries shall not (i) (x) maintain, or permit any member of
the Controlled Group to maintain, or (y) become obligated to contribute, or
permit any member of the Controlled Group to become obligated to contribute, to
any Pension Plan or Multiemployer Plan not maintained as of the Closing Date
(ii) engage, or permit any member of the Controlled Group to engage, in any
non-exempt “prohibited transaction”, as that term is defined in Section 406 of
ERISA or Section 4975 of the Code, (iii) terminate, or permit any member of the
Controlled Group to terminate, any Pension Plan where such event could result in
any liability of any member of the Controlled Group or the imposition of a lien
on the property of any member of the Controlled Group pursuant to Section 4068
of ERISA, (iv) incur, or permit any member of the Controlled Group to incur, any
withdrawal liability to any Multiemployer Plan; (v) fail promptly to notify
Agent of the occurrence of any Termination Event, (vi) fail to comply, or permit
a member of the Controlled Group to fail to comply, with the requirements of
ERISA or the Code or other Applicable Laws in respect of any Plan, (vii) fail to
meet, permit any member of the Controlled Group to fail to meet, or permit any
Pension Plan to fail to meet all minimum funding requirements under ERISA and
the Code, without regard to any waivers or variances, or postpone or delay or
allow any member of the Controlled Group to postpone or delay any funding
requirement with respect of any Pension Plan, or (viii) cause, or permit any
member of the Controlled Group to cause, a representation or warranty in
Section 5.8(d) to cease to be true and correct.

 

7.14        Prepayment of Indebtedness.  Make any payment in cash on or in
respect of principal of or interest on any (x) Junior Lien Indebtedness,
(y) Junior Indebtedness and (z) unsecured Indebtedness (the Indebtedness
described in clauses (x), (y) and (z), the “Restricted Debt”), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Restricted Debt
prior to the scheduled maturity (collectively, “Restricted Debt Payments”),
except:

 

136

--------------------------------------------------------------------------------


 

(a)           any purchase, defeasance, redemption, repurchase, repayment or
other acquisition or retirement thereof made by exchange for, or out of the
proceeds of, Refinancing Indebtedness permitted to be incurred pursuant to
Section 7.6(m);

 

(b)           payments of regularly scheduled interest and payments of fees,
expenses and indemnification obligations as and when due (other than payments
with respect to Junior Indebtedness that are prohibited by the subordination
provisions thereof);

 

(c)           Restricted Debt Payments in exchange for, or, if the Specified
Conditions have been satisfied, with proceeds of any issuance of, Qualified
Equity Interests of the Borrowing Agent and/or any capital contribution in
respect of Qualified Equity Interests of the Borrowing Agent, but only to the
extent such proceeds have not otherwise been applied to make Restricted Payments
or Restricted Debt Payments hereunder, or as all or a portion of any Cure
Amount, (B) Restricted Debt Payments as a result of the conversion of all or any
portion of any Restricted Debt into Qualified Equity Interests of the Borrowing
Agent or any Parent Company and (C) to the extent constituting a Restricted Debt
Payment, payment-in-kind interest with respect to any Restricted Debt that is
permitted under Section 7.6; and

 

(d)           other Restricted Debt Payments in an unlimited amount, provided
that the Specified Conditions have been satisfied.

 

7.15        [Reserved].

 

7.16        Amendments of or Waivers with Respect to Restricted Debt.  Amend or
otherwise modify the terms of any Restricted Debt (or the documentation
governing any Restricted Debt) (a) if the effect of such amendment or
modification, together with all other amendments or modifications made, is
materially adverse to the interests of the Lenders (in their capacities as such)
or (b) in violation of any intercreditor agreement related to such debt entered
into with the Agent or the subordination terms set forth in the definitive
documentation governing any Restricted Debt.

 

7.17        Additional Negative Pledges.  Enter into any agreement prohibiting
the creation or assumption of any Lien upon its properties, whether now owned or
hereafter acquired, for the benefit of the Agent and the Lenders with respect to
the Obligations, except with respect to:

 

(a)           specific property to be sold pursuant to any Disposition permitted
by Section 7.1;

 

(b)           restrictions contained in any agreement with respect to
Indebtedness permitted by Section 7.6 that is secured by a Permitted Lien, but
only if such restrictions apply only to the Person or Persons obligated under
such Indebtedness and its or their Restricted Subsidiaries or the property or
assets securing such Indebtedness;

 

(c)           restrictions contained in the documentation governing Indebtedness
permitted by clauses (j), (n), (o), (q), (r), (s) and/or (w) of Section 7.6 (and
clause (m) of Section 7.6 to the extent relating to any refinancing, refunding
or replacement of Indebtedness incurred in reliance on clauses (a), (j), (n),
(o), (q), (r), (s) and/or (w)) of Section 7.6);

 

137

--------------------------------------------------------------------------------


 

(d)           restrictions by reason of customary provisions restricting
assignments, subletting or other transfers (including the granting of any Lien)
contained in leases, subleases, licenses, sublicenses and other agreements
entered into in the ordinary course of business (provided that such restrictions
are limited to the relevant leases, subleases, licenses, sublicenses or other
agreements and/or the property or assets secured by such Liens or the property
or assets subject to such leases, subleases, licenses, sublicenses or other
agreements, as the case may be);

 

(e)           Permitted Liens and restrictions in the agreements relating
thereto that limit the right of Holdings and/or any Restricted Subsidiary to
Dispose of, or encumber the assets subject to such Liens;

 

(f)            provisions limiting the Disposition or distribution of assets or
property in joint venture agreements, sale-leaseback agreements, stock sale
agreements and other similar agreements, which limitation is applicable only to
the assets that are the subject of such agreements (or the Persons the Equity
Interests of which is the subject of such agreement);

 

(g)           any encumbrance or restriction assumed in connection with an
acquisition of the property or Equity Interests of any Person, so long as such
encumbrance or restriction relates solely to the property so acquired (or to the
Person or Persons (and its or their subsidiaries) bound thereby) and was not
created in connection with or in anticipation of such acquisition;

 

(h)           restrictions imposed by customary provisions in partnership
agreements, limited liability company organizational governance documents, joint
venture agreements and other similar agreements that restrict the transfer of
the assets of, or ownership interests in, the relevant partnership, limited
liability company, joint venture or any similar Person;

 

(i)            restrictions on Cash or other deposits imposed by Persons under
contracts entered into in the ordinary course of business or for whose benefit
such Cash or other deposits exist;

 

(j)            restrictions set forth in documents which exist on the Closing
Date;

 

(k)           restrictions contained in documents governing Indebtedness
permitted hereunder of any Restricted Subsidiary that is not a Loan Party;

 

(l)            restrictions set forth in any Loan Document, any Hedge Agreement
and/or any agreement relating to any banking service obligation; and

 

(m)          other restrictions or encumbrances imposed by any amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing of the contracts, instruments or obligations referred to in
clauses (a) through (l) above; provided that no such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing is, in the good faith judgment of Holdings, may be more restrictive
with respect to such encumbrances and other restrictions, taken as a whole, than
those in effect prior to the relevant amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

138

--------------------------------------------------------------------------------


 

7.18        [Reserved].

 

7.19        [Reserved].

 

7.20        Bank Accounts.  Open, maintain or otherwise have any deposit
accounts or securities accounts, other than (a) accounts that are subject to a
blocked account arrangement or control agreement with the relevant depository
institution, (b) deposit accounts established after the Closing Date that are
subject to a blocked account arrangement or control agreement with the relevant
depository institution in form and substance satisfactory to Agent in its
Permitted Discretion, (c) deposit accounts established solely as payroll or
payroll tax accounts, zero balance accounts, tax accounts, healthcare
reimbursement or other employee benefit accounts, (d) accounts of Foreign
Subsidiaries maintained outside of the United States, and (e) other deposit
accounts so long as at any time the balance in any such account under this
clause (e) does not exceed $100,000 and the aggregate balance in all such
accounts does not exceed $2,000,000.

 

VIII.                     CONDITIONS PRECEDENT.

 

8.1          Conditions to Initial Advances.  The agreement of Lenders to make
the initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances of the following conditions precedent:

 

(a)           Loan Documents.  Agent shall have received this Agreement, the
Notes, the Pledge Agreement and (to the extent not satisfied by deliveries made
under or in connection with the Existing Credit Agreement and not otherwise
specified in this Section 8.1) each Other Document duly executed and delivered
by an authorized officer of Loan Parties, as applicable;

 

(b)           Filings, Registrations and Recordings.  Subject to the last
paragraph of this Section 8.1 and the terms of this Agreement and each
applicable Other Document, each document (including any UCC (or similar)
financing statement) required by this Agreement or any applicable Other
Documents or under applicable law to be filed, registered or recorded in order
to create in favor of the Agent, for the benefit of the Lenders, a perfected
Lien on the Collateral required to be delivered pursuant to this Agreement or
any such Other Documents, prior and superior in right to any other Person (other
than with respect to Permitted Liens and subject to the Intercreditor
Agreement), shall be in proper form for filing, registration or recordation.

 

(c)           Corporate and Company Proceedings of Borrowers.  Agent shall have
received a copy of the resolutions in form and substance reasonably satisfactory
to Agent, of the Board of Directors, Board of Managers or other similar managing
body of each Loan Party authorizing (i) the execution, delivery and performance
of this Agreement, and each of the Other Documents and (ii) the granting by each
Loan Party of the security interests in and liens upon the Collateral in each
case certified by the Secretary, an Assistant Secretary or another Responsible
Officer of such Loan Party as of the Closing Date; and, such certificate shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded as of the date of such certificate;

 

139

--------------------------------------------------------------------------------


 

(d)           Incumbency Certificates of Loan Parties.  Agent shall have
received a certificate of the Secretary, Assistant Secretary or other
Responsible Officer of each Loan Party, dated the Closing Date, as to the
incumbency and signature of the officers of such Loan Party executing this
Agreement, the Other Documents, any certificate or other documents to be
delivered by it pursuant hereto;

 

(e)           Formation Documents.  Agent shall have received a copy of the
Articles or Certificate of Incorporation or Formation, as applicable, of each
Loan Party, and all amendments thereto, certified by the Secretary of State or
other appropriate official of its jurisdiction of incorporation or Formation
together with copies of the By-Laws or Operating Agreement, as applicable, of
each Loan Party certified as accurate and complete by the Secretary, Assitant
Secretary or other Responsible Officer of each Loan Party;

 

(f)            Good Standing Certificates.  Agent shall have received good
standing certificates for and each Loan Party dated not more than thirty (30)
days prior to the Closing Date, issued by the Secretary of State or other
appropriate official of each Loan Party’s jurisdiction of organization;

 

(g)           Legal Opinions.  Agent shall have received the executed legal
opinions of counsel to Loan Parties in form and substance satisfactory to Agent
which shall cover such customary matters as are incident to the transactions
contemplated by this Agreement and the Other Documents, and Loan Parties hereby
authorize and direct such counsel to deliver such opinions to Agent and Lenders;

 

(h)           [Reserved];

 

(i)            Solvency Certificate.  Agent shall have received a Solvency
Certificate executed by Borrowing Agent in the form of Exhibit 8.1(i);

 

(j)            [Reserved];

 

(k)           Fees.  Prior to or substantially concurrently with the
effectiveness of this Agreement, Agent shall have received all fees payable to
Agent and Lenders on or prior to the Closing Date hereunder, including pursuant
to Article III hereof and the Fee Letter;

 

(l)            Financial Statements.  Agent shall have received (i) an audited
consolidated balance sheet and audited consolidated statements of income,
stockholders’ equity and cash flows of Borrowing Agent as of and for the Fiscal
Years ended on or about December 31, 2014 and December 31, 2015, (ii) unaudited
consolidated balance sheets and related statements of income and cash flows of
Borrowing Agent for the Fiscal Quarter ended on or about September 30, 2016 and
(iii) a pro forma consolidated balance sheet and related pro forma statement of
income of Borrowing Agent as of the last day of and for the four Fiscal Quarters
ended on or about September 30, 2016, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of the
statement of income); provided, that each such pro forma financial statement
shall be prepared in good faith by Borrowing Agent.

 

140

--------------------------------------------------------------------------------


 

(m)          Closing Date Merger.  Substantially concurrently with the
effectiveness of this Agreement, the Merger shall be consummated in accordance
with the terms of the Closing Date Merger Agreement;

 

(n)           Insurance.  Agent shall have received, in form and substance
satisfactory to Agent, certificates of Loan Parties’ casualty insurance
policies, naming Agent as lender loss payee (as applicable and subject to the
Intercreditor Agreement), and certificates of Loan Parties’ liability insurance
policies, naming Agent as a co-insured;

 

(o)           Disbursement Agreement; Payment Instructions.  Agent shall have
received written instructions from Borrowers directing the application of
proceeds of the initial Advances made pursuant to this Agreement;

 

(p)           [Reserved].

 

(q)           No Adverse Material Change.  Except as otherwise contemplated by
the Closing Date Merger Agreement, since December 22, 2016, no Material Adverse
Effect shall have occurred.

 

(r)            [Reserved].

 

(s)            Perfection Certificate.  Agent shall have received a Perfection
Certificate with respect to Loan Parties, in form and substance satisfactory to
Agent;

 

(t)            [Reserved].

 

(u)           Closing Certificate.  Agent shall have received a certificate
signed by a Responsible Officer of the Borrowing Agent attesting to the matters
set forth in Sections 8.1(q) and (bb).

 

(v)           Borrowing Base.  Agent shall have received evidence from Loan
Parties that the aggregate amount of Eligible Receivables, Eligible Unbilled
Receivables and Eligible Inventory is sufficient in value and amount to support
Advances in the amount requested by Loan Parties on the Closing Date;

 

(w)          [Reserved].

 

(x)           Refinancing.  Prior to or substantially concurrently with the
effectiveness of this Agreement,  all existing third party debt for borrowed
money of Borrowing Agent and its subsidiaries, other than (A) Indebtedness
outstanding under any Term Facility, (B) ordinary course capital leases,
purchase money indebtedness, equipment financings, real estate financings,
letters of credit and surety bonds; provided , that, the amounts permitted to
survive under this clause (B) shall not exceed an aggregate amount of up to
$45,000,000 and (C) other Indebtedness described on Schedule 7.6 hereto, will be
repaid, redeemed, defeased, discharged, refinanced or terminated (or irrevocable
notice for the repayment or redemption thereof will be given to the extent
accompanied by any prepayments or deposits required to defease, terminate and
satisfy in full the obligations under any related indentures or notes) and all
commitments

 

141

--------------------------------------------------------------------------------


 

thereunder shall have been terminated (the actions described in this
Section 8.1(x), the “Refinancing”).

 

(y)           Closing Date Payments.  Agent shall have received evidence
satisfactory to it that the Closing Date Payments have been paid in full;

 

(z)           Know Your Customer; PATRIOT Act.  Agent shall have received, at
least three (3) Business Days prior to the Closing Date, all documentation and
other information required by regulatory authorities with respect to the Loan
Parties under applicable “know your customers” and anti-money-laundering
rules and regulations, including, without limitation, the PATRIOT Act, that has
been reasonably requested by any Lender at least ten (10) Business Days in
advance of the Closing Date;

 

(aa)         Term Loan Agreement.  The “Loan Documents” (as defined in the Term
Loan Agreement) required by the terms of the Term Loan Agreement to be executed
on the Closing Date shall have been, or substantially concurrently with the
making of the Revolving Commitments hereunder on the Closing Date shall be, duly
executed and delivered by each Loan Party that is party thereto, and Agent shall
have received final, executed copies thereof;

 

(bb)         Representations and Warranties. The (i) Specified Merger Agreement
Representations shall be true and correct to the extent required by the terms of
the definition thereof and (ii) the Specified Representations shall be true and
correct in all material respects on and as of the Closing Date; provided that
(A) in the case of any Specified Representation which expressly relates to a
given date or period, such representation and warranty shall be true and correct
in all material respects as of the respective date or for the respective period,
as the case may be and (B) if any Specified Representation is  qualified by or
subject to a “material adverse effect”, “material adverse change” or similar
term or qualification, (1) the definition thereof shall be the definition of
“Material Adverse Effect” for purposes of the making or deemed making of such
Specified Representation on, or as of, the Closing Date (or any date prior
thereto) and (2) such Specified Representation shall be true and correct in all
respects; and

 

(cc)         Undrawn Availability.  After giving effect to the Transactions and
any Advance to be made on the Closing Date, Undrawn Availability shall be
$15,000,000.

 

For purposes of determining whether the conditions specified in this Section 8.1
have been satisfied on the Closing Date, by funding any Advances hereunder, the
Agent and each Lender shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to the
Agent or such Lender, as the case may be.

 

Notwithstanding the foregoing, to the extent that the Lien on any Collateral is
not or cannot be created or perfected on the Closing Date (other than
(a) execution and delivery of this Agreement by the Loan Parties, (b) a Lien on
Collateral that is of the type that may be perfected solely by the filing of a
financing statement under the UCC and (c) a Lien on the Equity Interests of the
Borrowing Agent and each Subsidiary Guarantor (other than any subsidiary of the
Borrowing Agent the certificate evidencing the Equity Interests of which has not
been delivered to the Borrowing Agent at least two Business Days prior to the
Closing Date, to the extent the

 

142

--------------------------------------------------------------------------------


 

Borrowing Agent has used commercially reasonable efforts to procure delivery
thereof) that may be perfected on the Closing Date by the delivery of a stock or
equivalent certificate (together with a stock power or similar instrument
endorsed in blank for the relevant certificate)), in each case after the
Borrowing Agent’s use of commercially reasonable efforts to do so without undue
burden or expense, then the creation and/or perfection of such Lien shall not
constitute a condition precedent to the availability or initial funding of the
Commitments on the Closing Date.

 

8.2          Conditions to Each Advance.  The agreement of Lenders to make any
Advance requested to be made on any date after the initial Advances made on the
Closing Date (which shall be  subject solely to the conditions set forth in
Section 8.1), is subject to the satisfaction of the following conditions
precedent as of the date such Advance is made:

 

(a)           Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to this Agreement, the Other
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date (except to the extent any such
representation or warranty expressly relates only to any earlier and/or
specified date);

 

(b)           No Default.  No Event of Default or Default shall have occurred
and be continuing on such date, or would exist after giving effect to the
Advances requested to be made, on such date; provided, however that Agent, in
its sole discretion, acting as a reasonable asset based lender, may, unless
Required Lenders otherwise instruct Agent (but without limiting Sections
16.2(e) and (f)) and subject to the terms and provisions of Sections 16.2(e) and
(f), continue to make Advances notwithstanding the existence of an Event of
Default or Default and that any Advances so made shall not be deemed a waiver of
any such Event of Default or Default; and

 

(c)           Maximum Advances.  In the case of any type of Advance requested to
be made, after giving effect thereto, the aggregate amount of such type of
Advance shall not exceed the maximum amount of such type of Advance permitted
under this Agreement.

 

Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Loan Party as of the date of such Advance
that the conditions contained in this Section shall have been satisfied.

 

IX.                              INFORMATION AS TO BORROWERS.

 

Each Loan Party shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until Payment in Full, in cash of the
Obligations:

 

9.1          Disclosure of Material Matters.  Promptly upon learning thereof,
report to Agent all matters materially adversely affecting the value,
enforceability or collectability of any material portion of the Collateral,
including any Loan Parties’ reclamation or repossession of, or

 

143

--------------------------------------------------------------------------------


 

the return to any Loan Party of, a material amount of goods or claims or
disputes asserted by any Customer or other obligor.

 

9.2                               Schedules.  Deliver to Agent on or before the
twentieth (20th) day of each month as and for the prior month (a) accounts
receivable agings inclusive of reconciliations to the general ledger,
(b) accounts payable schedules inclusive of reconciliations to the general
ledger, (c) Inventory reports and (d) a Borrowing Base Certificate in form and
substance satisfactory to Agent (which shall be calculated as of the last day of
the prior month and which shall not be binding upon Agent or restrictive of
Agent’s rights under this Agreement).  In addition, Loan Parties will deliver to
Agent (i) a weekly Borrowing Base Certificate in form and substance satisfactory
to Agent at any time Undrawn Availability falls below the greater of (A) fifteen
percent (15%) of the Formula Amount or (B) $7,500,000 as measured at month end;
provided, however, if Undrawn Availability for thirty (30) consecutive days is
at least the greater of (A) fifteen percent (15%) of the Formula Amount or
(B) $7,500,000 then only a monthly Borrowing Base Certificate will be required
and (ii) at such intervals as Agent may reasonably require:  (a) confirmatory
assignment schedules; (b) copies of Customer’s invoices; (c) evidence of
shipment or delivery, and (d) such further schedules, documents and/or
information regarding the ABL Facility Priority Collateral as Agent may
reasonably require including trial balances and test verifications.  Agent shall
have the right to confirm and verify all Receivables by any manner and through
any medium it considers advisable and do whatever it may deem reasonably
necessary to protect its interests hereunder.  The items to be provided under
this Section are to be in form satisfactory to Agent and executed by each Loan
Party and delivered to Agent from time to time solely for Agent’s convenience in
maintaining records of the ABL Facility Priority Collateral, and any Loan
Parties’ failure to deliver any of such items to Agent shall not affect,
terminate, modify or otherwise limit Agent’s Lien with respect to the ABL
Facility Priority Collateral.  Unless otherwise agreed to by Agent, the items to
be provided under this Section 9.2 shall be delivered to Agent by the specific
method of Approved Electronic Communication designated by Agent.

 

9.3                               [Reserved].

 

9.4                               Litigation.  Promptly notify Agent in writing
of any claim, litigation, suit or administrative proceeding affecting any Loan
Party, whether or not the claim is covered by insurance, and of any litigation,
suit or administrative proceeding, which in any such case adversely affects any
material portion of the ABL Facility Priority Collateral or which would
reasonably be expected to have a Material Adverse Effect.

 

9.5                               Material Occurrences.  Promptly notify Agent
in writing upon the occurrence of:  (a) any Event of Default or Default; (b) any
event, development or circumstance whereby any financial statements or other
reports furnished to Agent fail in any material respect to present fairly, in
accordance with GAAP consistently applied, the financial condition or operating
results of any Loan Party as of the date of such statements; (c) any accumulated
retirement plan funding deficiency which, if such deficiency continued for two
plan years and was not corrected as provided in Section 4971 of the Code, could
subject any Loan Party to a tax imposed by Section 4971 of the Code; (d) each
and every default by any Loan Party which could reasonably be expected to result
in the acceleration of the maturity of any Indebtedness with a then-outstanding

 

144

--------------------------------------------------------------------------------


 

principal balance of $10,000,000 or more, including the names and addresses of
the holders of such Indebtedness with respect to which there is a default
existing or with respect to which the maturity has been or could be accelerated,
and the amount of such Indebtedness; and (e) any other development in the
business or affairs of any Loan Party, which would reasonably be expected to
have a Material Adverse Effect; in each case describing the nature thereof and
the action Borrowers propose to take with respect thereto.

 

9.6                               Government Receivables.  Notify Agent
immediately if any of its Receivables that is desires to be Eligible Receivables
arise out of contracts between any Loan Party and the United States, any state,
or any department, agency or instrumentality of any of them.

 

9.7                               Annual Financial Statements.  Furnish Agent
within ninety (90) days after the end of each fiscal year of Holdings, audited
financial statements of Holdings on a Consolidated Basis including, but not
limited to, statements of income and stockholders’ equity and cash flow from the
beginning of the current fiscal year to the end of such fiscal year and the
balance sheet as at the end of such fiscal year, all prepared in accordance with
GAAP applied on a basis consistent with prior practices, and in reasonable
detail and accompanied by a report and opinion (which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going concern” or like assumption, qualification or
exception as to the scope of the audit other than any statement related to the
maturity of the Term Facility or the Obligations in the fiscal year of the
stated maturity date hereunder) of Grant Thornton LLP or another independent
certified public accounting firm selected by Loan Parties and reasonably
satisfactory to Agent (it being understood that any independent certified public
accounting firm of nationally recognized standing will be deemed reasonably
satisfactory to Agent).  The financial statements delivered pursuant to this
Section 9.7 shall be accompanied by a Compliance Certificate, a Subsidiary
Adjustment Certificate and a Perfection Certificate Supplement.

 

9.8                               Quarterly Financial Statements.  Furnish Agent
within forty-five (45) days after the end of the first three fiscal quarters of
each Fiscal Year, an unaudited consolidated balance sheet of Holdings and
statements of income and stockholders’ equity and cash flow of Holdings on a
consolidated basis reflecting results of operations from the beginning of the
fiscal year to the end of such quarter and for such quarter, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year-end adjustments in accordance
with GAAP and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year;
provided, that any comparison to a prior period will be a comparison between the
entity or entities, as applicable, that issued the financial statements at the
applicable time.  The financial statements delivered pursuant to this
Section 9.8 shall be accompanied by a Compliance Certificate and a Subsidiary
Adjustment Certificate.

 

9.9                               Monthly Financial Statements.  Furnish Agent
within thirty (30) days after the end of each month (other than each March,
June, September or December) an unaudited consolidated balance sheet, statements
of income on a consolidated basis reflecting results of operations from the
beginning of the fiscal year to the end of such month and for such month,
subject to normal and recurring quarter-end and year-end adjustments.

 

145

--------------------------------------------------------------------------------


 

9.10                        Narrative Report.  Simultaneously with the delivery
of each set of consolidated financial statements referred to in Sections 9.7 and
9.8 above, a Narrative Report.

 

9.11                        Other Reports.  Furnish Agent as soon as available,
but in any event within ten (10) days after the issuance thereof, with
(i) copies of each annual report, proxy or financial statement or other report
or communication sent to the stockholders of Holdings, and copies of all annual,
regular, periodic and special reports and registration statements which Holdings
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to Agent pursuant hereto to
the extent the same are not publicly accessible online, (ii) copies of all
material notices (including, for the avoidance of doubt, any notice of default)
delivered with respect to any Term Facility, and (iii) without duplication of
any obligations with respect to any such information that is otherwise required
to be delivered under the provisions of any Other Document, copies of all
regular and periodic reports and all registration statements (other than on
Form S-8 or a similar form) and prospectus, if any, filed by any Loan Party with
any securities exchange or with the SEC or any analogous governmental or private
regulatory authority with jurisdiction over matters relating to securities.

 

9.12                        Additional Information.  Furnish Agent with such
additional information as Agent shall reasonably request in order to enable
Agent to determine whether the terms, covenants, provisions and conditions of
this Agreement and the Notes have been complied with by Loan Parties including,
without the necessity of any request by Agent, (a) to the extent not otherwise
required to be delivered hereunder, copies of all non-privileged environmental
audits and reviews containing material findings, (b) at least ten (10) days
prior thereto, notice of any Loan Parties’ opening of any new chief executive
office or the establishment of any new location of (i) books and records
relating to any ABL Facility Priority Collateral, (ii) Eligible Parts Inventory,
or (iii) other Inventory having an aggregate value at such location in excess of
$2,500,000, and (c) promptly upon any Loan Parties’ learning thereof, notice of
any labor dispute to which such Loan Party may become a party, any strikes or
walkouts relating to any of its plants or other facilities, and the expiration
of any labor contract to which such Loan Party is a party or by which such Loan
Party is bound.

 

9.13                        Projected Operating Budget.  Furnish Agent, as soon
as available and in no event later than sixty (60) days after the beginning of
Loan Parties’ Fiscal Years commencing with Fiscal Year 2017, a month by month
projected operating budget and cash flow of Loan Parties for such fiscal year
(including an income statement for each month and a balance sheet as at the end
of the last month in each fiscal quarter), such projections to be accompanied by
a certificate signed by the President or Chief Financial Officer of Holdings or
the Borrowing Agent to the effect that such projections have been prepared on
the basis of sound financial planning practice consistent with past budgets and
financial statements and that such officer has no reason to question the
reasonableness of any material assumptions on which such projections were
prepared.

 

9.14                        Variances From Operating Budget.  At Agent’s
request, furnish Agent, concurrently with the delivery of the financial
statements referred to in Sections 9.7 and 9.8, a written report summarizing all
material variances in excess of budgeted variances set forth in any

 

146

--------------------------------------------------------------------------------


 

budget submitted by Loan Parties pursuant to Section 9.13 and a discussion and
analysis by management with respect to such variances.

 

9.15                        Notice of Suits, Adverse Events.  Furnish Agent with
prompt written notice of (i) any lapse or other termination of any Consent
issued to any Loan Party by any Governmental Authority or any other Person that
is material to the operation of any Loan Party’s business, (ii) any refusal by
any Governmental Authority or any other Person to renew or extend any such
Consent; and (iii) copies of any periodic or special reports filed by any Loan
Party with any Governmental Authority or Person, if such reports indicate any
material change in the business, operations, affairs or condition of any
Borrower or any Guarantor, or if copies thereof are requested by Lender, and
(iv) copies of any material notices and other communications from any
Governmental Authority or Person which specifically relate to any Loan Party.

 

9.16                        ERISA Notices and Requests.  Furnish Agent, promptly
upon any Responsible Officer of Holdings becoming aware that any ERISA Event or
Termination Event has occurred or is reasonably expected to occur that, alone or
together with any other ERISA Event or Termination Event that has occurred or is
reasonably expected to occur, could reasonably be expected to have a Material
Adverse Effect, a written notice specifying the nature thereof.

 

9.17                        Additional Documents.  Execute and deliver to Agent,
upon request, such documents and agreements as Agent may, from time to time,
reasonably request to carry out the purposes, terms or conditions of this
Agreement.

 

9.18                        Updates to Certain Schedules.  Deliver to Agent
promptly as shall be required to maintain the related representations and
warranties as true and correct in all material respects, updates to Schedules
4.4 (Locations of Equipment and Inventory), 5.2(b) (Subsidiaries), 5.9
(Intellectual Property), and 5.24 (Equity Interests); provided, that absent the
occurrence and continuance of any Event of Default, Loan Parties shall only be
required to provide such updates on an annual basis in connection with delivery
of a Compliance Certificate with respect to the applicable Fiscal Year without
any request therefor by Agent.  Any such updated Schedules delivered by Loan
Parties to Agent in accordance with this Section 9.18 shall automatically and
immediately be deemed to amend and restate the prior version of such Schedule
previously delivered to Agent and attached to and made part of this Agreement.

 

9.19                        Delivery.  Documents required to be delivered
pursuant to this Article 9 may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrowing
Agent (or a representative thereof) provides a link to such documents on EDGAR
at www.sec.gov (or other successor government website that is freely and readily
available to the Agent) or at the website address listed on Schedule 9; provided
that, other than with respect to items required to be delivered pursuant to
Section 9.11 above, the Borrowing Agent shall promptly notify (which notice may
be by facsimile or electronic mail) Agent of the posting of any such documents
at the foregoing website addresses and provide to Agent by electronic mail
electronic versions (i.e., soft copies) of such documents; (ii) on which such
documents are delivered by the Borrowing Agent to Agent for posting on behalf of
the Borrowing Agent on IntraLinks/SyndTrak or another relevant website, if any,
to which each Lender and Agent have access (whether a commercial, third-party
website or whether sponsored

 

147

--------------------------------------------------------------------------------


 

by Agent); or (iii) on which such documents are faxed to Agent (or
electronically mailed to an address provided by Agent).

 

The Loan Parties hereby acknowledge that (a) Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Loan
Parties hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive MNPI with respect to the Loan Parties, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to any such Persons’ securities. 
The Loan Parties hereby agree that it will use commercially reasonable efforts
to identify that portion of the Borrower Materials that may be distributed to
the Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
Agent, the L/C Issuers and the Lenders to treat such Borrower Materials as not
containing any MNPI (although it may be sensitive and proprietary) (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 16.15); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) Agent shall treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.” 
Notwithstanding the foregoing, the Loan Parties shall not be under any
obligation to mark any Borrower Materials “PUBLIC.”  The Loan Parties agree that
(i) any Other Documents, (ii) any financial statements delivered pursuant to
Sections 9.7, 9.8 and 9.9 and (iii) any Compliance Certificates (excluding any
annual budget required to be delivered pursuant to Section 9.13 to the extent
attached to any Compliance Certificate) delivered pursuant to Sections 9.7 and
9.8 will, in each case, be deemed to be “public-side” Borrower Materials and may
be made available to Public Lenders; provided, however, that to the extent the
Borrower believes in good faith that any Compliance Certificate (excluding any
annual budget) contains MNPI, and the Loan Parties so advise Agent in writing at
the time of delivery of such Compliance Certificate, such Compliance Certificate
shall not be deemed to be “public-side” Borrower Materials, but the Loan Parties
shall promptly provide Agent with a version of such Compliance Certificate that
redacts any portions thereof that contain MNPI so that such redacted version may
be “public-side” Borrower Material.

 

X.                                   EVENTS OF DEFAULT.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

10.1                        Nonpayment.  Failure by any Loan Party to pay when
due (a) any principal of the Advances (including without limitation pursuant to
Section 2.9), or (b) any interest on the Advances or any other fee, charge,
amount or liability provided for herein or in any Other Document, in each case
whether at maturity, by reason of acceleration pursuant to the terms of this
Agreement, by notice of intention to prepay or by required prepayment.

 

148

--------------------------------------------------------------------------------


 

10.2                        Breach of Representation.  Any representation,
warranty or certification made or deemed made by any Loan Party in this
Agreement or any Other Document or in any material certificate required to be
delivered in connection herewith or therewith (including, for the avoidance of
doubt, any Perfection Certificate and any Perfection Certificate Supplement)
being untrue in any material respect as of the date made or deemed made;

 

10.3                        Financial Information.  Failure by any Loan Party to
(i) furnish financial information when due or reasonably promptly after
requested, or (ii) permit the inspection of its books or records or access to
its premises for audits and Appraisals in accordance with the terms hereof;

 

10.4                        [Reserved].

 

10.5                        Noncompliance.  Except as otherwise provided for in
Sections 10.1 or 10.3;

 

(a)                                 failure or neglect of any Loan Party or any
Person to perform, keep or observe any term, provision, condition, or covenant,
contained in Sections 4.6, 4.8(h), 6.2(b), 6.5 or 6.11 or in Article 7 or 9
hereof, or

 

(a)                                 other than as set forth in (a) above,
failure or neglect of any Loan Party to perform, keep or observe any term,
provision, condition or covenant contained herein or any Other Document that, if
such term, provision, condition or covenant is capable of cure, is not cured
within thirty (30) days from the earlier to occur of (A) receipt by a Loan Party
of written notice thereof from Agent or any Lender and (B) the date upon which
any Loan Party obtains knowledge thereof.

 

10.6                        Judgments and Attachments.  The entry or filing of
one or more final money judgments, writs or warrants of attachment or similar
process against Holdings, the Borrowing Agent or any of their Restricted
Subsidiaries or any of their respective assets involving in the aggregate at any
time an amount in excess of the Threshold Amount (in either case to the extent
not adequately covered by self-insurance (if applicable) or by insurance as to
which the relevant third party insurance company has been notified and not
denied coverage), which judgment, writ, warrant or similar process remains
unpaid, undischarged, unvacated, unbonded or unstayed pending appeal for a
period of 60 days.

 

10.7                        Bankruptcy; Insolvency.

 

(a)                                 (i) The entry by a court of competent
jurisdiction of a decree or order for relief in respect of any Loan Party or any
of its Restricted Subsidiaries (other than any Immaterial Subsidiary) in an
involuntary case under any Debtor Relief Law now or hereafter in effect, which
decree or order is not stayed; or any other similar relief shall be granted
under any applicable federal, state or local Requirements of Law; or (ii) the
commencement of an involuntary case against any Loan Party or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) under any Debtor
Relief Law; or the entry by a court having jurisdiction in the premises of a
decree or order for the appointment of a receiver, receiver and manager,
administrator, examiner, (preliminary) insolvency receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over any
Loan Party or any of its Restricted

 

149

--------------------------------------------------------------------------------


 

Subsidiaries (other than any Immaterial Subsidiary), or over all or a
substantial part of its or their property; or the involuntary appointment of an
interim receiver, trustee or other custodian of any Loan Party or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) for all or a
substantial part of its property, which remains undismissed, unvacated, unbonded
or unstayed pending appeal for 60 consecutive days;

 

(b)                                 (i) The entry against any Loan Party or any
of its Restricted Subsidiaries (other than any Immaterial Subsidiary) of an
order for relief, the commencement by any Loan Party or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) of a voluntary case under
any Debtor Relief Law, or the consent by any Loan Party or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) to the entry of an order for
relief in an involuntary case or to the conversion of an involuntary case to a
voluntary case, under any Debtor Relief Law, or the consent by any Loan Party or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) to the
appointment of or taking possession by a receiver, receiver and manager, trustee
or other custodian for all or a substantial part of its property; (ii) the
making by any Loan Party or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) of a general assignment for the benefit of creditors; or
(iii) the admission by any Loan Party or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) in writing of its inability to pay its
respective debts as such debts become due;

 

10.8                        Material Adverse Effect.  The occurrence of a
Material Adverse Effect.

 

10.9                        Lien Priority.  At any time after the execution and
delivery thereof, (i) any Guaranty for any reason shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate in writing its obligations
thereunder (other than as a result of the discharge of such Guarantor in
accordance with the terms thereof or hereof), (ii) this Agreement or any Other
Document ceases to be in full force and effect or shall be declared null and
void (other than by reason of (x)  a release of a Guarantor or any Collateral in
accordance with the terms hereof or thereof or (y) the occurrence of the Term or
any other termination of such Other Document in accordance with the terms
thereof) or (iii) any Loan Party shall contest in writing the validity or
enforceability of this Agreement or any Other Document or any material provision
of any Other Document or deny in writing that it has any further liability
(other than by reason of the occurrence of the Termination Date), including with
respect to future advances by the Lenders, under this Agreement or any Other
Document to which it is a party; it being understood and agreed that the failure
of the Agent or the Term Loan Agent to maintain possession of any Collateral
actually delivered to it or file any UCC (or equivalent) continuation statement
shall not result in an Event of Default under this Section 10.9 or any other
provision of this Agreement of any Other Document;

 

10.10                 Subordination.  The Obligations ceasing or the assertion
in writing by any Loan Party that the Obligations cease to constitute senior
indebtedness under the subordination provisions of any document or instrument
evidencing any Junior Indebtedness or Junior Lien Indebtedness in excess of the
Threshold Amount or any such subordination provision being invalidated or
otherwise ceasing, for any reason, to be valid, binding and enforceable
obligations of the parties thereto;

 

150

--------------------------------------------------------------------------------


 

10.11                 Cross Default.  (i) Failure by any Loan Party or any of
its Restricted Subsidiaries to pay when due any principal of or interest on or
any other amount payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in clause (a) above) with an aggregate outstanding
principal amount exceeding the Threshold Amount; or (ii) breach or default by
any Loan Party or any of its Restricted Subsidiaries with respect to any other
term of such Indebtedness described under the foregoing clause (i) pursuant to
any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness (other than, for the avoidance of doubt, with respect to
Indebtedness consisting of obligations under any Hedge Agreement, termination
events or equivalent events pursuant to the terms of the relevant Hedge
Agreement which are not the result of any default thereunder by any Loan Party
or any Restricted Subsidiary), in each case under the foregoing clauses (i) and
(ii), beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, such Indebtedness to become or to be declared due and payable (or
redeemable) or require that an offer to repurchase, prepay, defease or redeem
such Indebtedness be made prior to its stated maturity or the stated maturity of
any underlying obligation, as the case may be; provided that clause (ii) of this
paragraph (b) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property securing such
Indebtedness if such sale or transfer is permitted hereunder; provided, further,
that any failure under clauses (i) or (ii) above is unremedied and is not waived
by the holders of such Indebtedness prior to any termination of the Commitments
or acceleration of the Loans pursuant to Article X.

 

10.12                 [Reserved.].

 

10.13                 Change of Control.  Any Change of Control shall occur;

 

10.14                 [Reserved.].

 

10.15                 [Reserved].

 

10.16                 Pension Plans.  The occurrence of one or more ERISA
Events, which individually or in the aggregate result in liability of the
Borrowers, Holdings or any of its Restricted Subsidiaries, or any of their
respective ERISA Affiliates, in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect.

 

10.17                 [Reserved].

 

XI.                              LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

 

11.1                        Rights and Remedies.

 

(a)                                 Upon the occurrence and during the
continuance (unless Agent has accelerated the debt hereunder) of (i) an Event of
Default pursuant to Section 10.7 (other than Section 10.7(vii)), all Obligations
shall be immediately due and payable and this Agreement and the obligation of
Lenders to make Advances shall be deemed terminated, (ii) any of the other

 

151

--------------------------------------------------------------------------------


 

Events of Default and at any time thereafter (such default not having previously
been waived or, to the extent curable pursuant to 11.1(c), so cured), at the
option of Agent or at the direction of Required Lenders all Obligations shall be
immediately due and payable and Agent or Required Lenders shall have the right
to terminate this Agreement and to terminate the obligation of Lenders to make
Advances; and (iii) without limiting Section 8.2 hereof, any Default under
Section 10.7(vii) hereof, the obligation of Lenders to make Advances hereunder
shall be suspended until such time as such involuntary petition shall be
dismissed.  Upon the occurrence and during the continuance of any Event of
Default, Agent shall have the right to exercise any and all rights and remedies
provided for herein, under the Other Documents, under the Uniform Commercial
Code and at law or equity generally, including the right to foreclose the
security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process.  Agent may enter any of any
Loan Party’s premises or other premises without legal process and without
incurring liability to any Loan Party therefor, and Agent may thereupon, or at
any time thereafter, in its discretion without notice or demand, take the
Collateral and remove the same to such place as Agent may deem advisable and
Agent may require Loan Parties to make the Collateral available to Agent at a
convenient place.  With or without having the Collateral at the time or place of
sale, Agent may sell the Collateral, or any part thereof, at public or private
sale, at any time or place, in one or more sales, at such price or prices, and
upon such terms, either for cash, credit or future delivery, as Agent may
elect.  Except as to that part of the Collateral which is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Agent shall give Loan Parties reasonable notification of such
sale or sales, it being agreed that in all events written notice mailed to
Borrowing Agent at least ten (10) days prior to such sale or sales is reasonable
notification.  At any public sale Agent or any Lender may bid (including credit
bid) for and become the purchaser, and Agent, any Lender or any other purchaser
at any such sale thereafter shall hold the Collateral sold absolutely free from
any claim or right of whatsoever kind, including any equity of redemption and
all such claims, rights and equities are hereby expressly waived and released by
each Loan Party.  In connection with the exercise of the foregoing remedies,
including the sale of Inventory, Agent is granted a perpetual non-revocable,
royalty free, nonexclusive license and Agent is granted permission to use all of
each Loan Party’s (a) Intellectual Property which is used or useful in
connection with Inventory for the purpose of marketing, advertising for sale and
selling or otherwise disposing of such Inventory and (b) equipment for the
purpose of completing the manufacture of unfinished goods.  The cash proceeds
realized from the sale of any Collateral shall be applied to the Obligations in
the order set forth in Section 11.5 hereof.  Noncash proceeds will only be
applied to the Obligations as they are converted into cash.  If any deficiency
shall arise, Loan Parties shall remain liable to Agent and Lenders therefor.

 

(b)                                 To the extent that Applicable Law imposes
duties on Agent to exercise remedies in a commercially reasonable manner, each
Loan Party acknowledges and agrees that it is not commercially unreasonable for
Agent:  (i) to fail to incur expenses reasonably deemed significant by Agent to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition;
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of; (iii) to fail to exercise collection
remedies

 

152

--------------------------------------------------------------------------------


 

against Customers or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral; (iv) to exercise collection remedies
against Customers and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists; (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature; (vi) to
contact other Persons, whether or not in the same business as any Loan Party,
for expressions of interest in acquiring all or any portion of such Collateral;
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature;
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets;
(ix) to dispose of assets in wholesale rather than retail markets; (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of Collateral or to provide to Agent a
guaranteed return from the collection or disposition of Collateral; or (xii) to
the extent deemed appropriate by Agent, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Agent in the
collection or disposition of any of the Collateral.  Each Loan Party
acknowledges that the purpose of this Section 11.1(b) is to provide
non-exhaustive indications of what actions or omissions by Agent would not be
commercially unreasonable in Agent’s exercise of remedies against the Collateral
and that other actions or omissions by Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 11.1(b). 
Without limitation upon the foregoing, nothing contained in this
Section 11.1(b) shall be construed to grant any rights to any Loan Party or to
impose any duties on Agent that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section 11.1(b).

 

(c)                                  Notwithstanding anything to the contrary
contained in Section 6.5 or Section 10.5, in the event that Loan Parties fail to
comply with any of the financial covenants set forth in Section 6.5 (the
“Financial Covenants”), then until the date on which the Compliance Certificate
in respect of the applicable fiscal quarter is required to be delivered pursuant
to Section 9.8, any existing owner or owners of the Equity Interests of any Loan
Party or any other Person in connection with any public offering of Equity
Interests, may (i) purchase or irrevocably commit to purchase Equity Interests
of Holdings for cash and (ii) make payment for such Equity Interests within
thirty (30) Business Days of such commitment; provided, that Holdings shall, if
it elects to exercise its rights under this clause (c), promptly upon receipt of
such payment contribute 100% of such payment to the capital of Loan Parties
(collectively, the “Cure Right”), and upon the receipt by Loan Parties of such
cash (the “Specified Equity Contribution” and the amount of such Specified
Equity Contribution, the “Cure Amount”) pursuant to the exercise of such Cure
Right, the applicable Financial Covenant(s) shall be recalculated giving effect
to the Specified Equity Contribution (for example, any expenditure in violation
of a covenant shall be deemed to have been made with the Specified Equity
Contribution and therefore permitted).  If, after giving effect to the foregoing
recalculations, Loan Parties shall then be in compliance with the requirements
of all Financial Covenants, Loan Parties shall be deemed to have complied with
the Financial Covenants as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Covenants that had occurred
shall

 

153

--------------------------------------------------------------------------------


 

be deemed cured for the purposes of this Agreement.  No more than five
(5) Specified Equity Contributions shall be allowed during the term of this
Agreement and there must be at least two fiscal quarters in each four fiscal
quarter period in which there is no Specified Equity Contribution.

 

For purposes of recalculating the Financial Covenants with respect to a Cure
Amount (i) Consolidated Adjusted EBITDA shall be increased by an amount equal to
the Cure Amount with respect to the applicable fiscal quarter and any
calculation period that contains such fiscal quarter for the purpose of
calculating the Fixed Charge Coverage Ratio; (ii) Consolidated Adjusted EBITDA
shall be increased by an amount equal to the Cure Amount with respect to the
applicable fiscal quarter (and only such applicable fiscal quarter) for the
purpose of calculating the Funded Debt to Consolidated Adjusted EBITDA Ratio;
and (iii) Indebtedness shall be decreased for purposes of determining compliance
solely to the extent proceeds of the Cure Amount are actually applied to prepay
any Indebtedness and in no event shall any reduction be given effect during the
fiscal quarter with regard to which the Cure Right is exercised.  For the
avoidance of doubt, amounts applied as a “Cure Amount” under and as defined in
the Term Loan Agreement shall also be permitted to be applied as a Cure Amount
hereunder.

 

11.2                        Agent’s Discretion.  Subject to the rights of the
Lenders under this Agreement and the Other Documents, Agent shall have the right
in its sole discretion to determine which rights, Liens, security interests or
remedies Agent may at any time pursue, relinquish, subordinate, or modify, which
procedures, timing and methodologies to employ, and what any other action to
take with respect to any or all of the Collateral and in what order, thereto and
such determination will not in any way modify or affect any of Agent’s or
Lenders’ rights hereunder as against Loan Parties or each other.

 

11.3                        Setoff.  Subject to Section 14.13, in addition to
any other rights which Agent or any Lender may have under Applicable Law, upon
the occurrence and during the continuance of an Event of Default hereunder,
Agent and such Lender shall have a right, immediately and without notice of any
kind, to apply any Loan Party’s property held by Agent and such Lender or any of
their Affiliates to reduce the Obligations and to exercise any and all rights of
setoff which may be available to Agent and such Lender with respect to any
deposits held by Agent or such Lender.

 

11.4                        Rights and Remedies not Exclusive.  The enumeration
of the foregoing rights and remedies is not intended to be exhaustive and the
exercise of any rights or remedy shall not preclude the exercise of any other
right or remedies provided for herein or otherwise provided by law, all of which
shall be cumulative and not alternative.

 

11.5                        Allocation of Payments After Event of Default. 
Notwithstanding any other provisions of this Agreement to the contrary, after
the occurrence and during the continuance of an Event of Default, all amounts
collected or received by Agent on account of the Obligations (including without
limitation any amounts on account of any of Cash Management Liabilities or Hedge
Liabilities), or in respect of the Collateral may, at Agent’s discretion, be
paid over or delivered as follows:

 

154

--------------------------------------------------------------------------------


 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of Lenders under this Agreement and the Other Documents,
and any Out-of-Formula Loans and Protective Advances funded by Agent with
respect to the Collateral under or pursuant to the terms of this Agreement;

 

SECOND, to payment of any fees owed to Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

 

FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;

 

FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;

 

SIXTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest (other than interest in
respect of Swing Loans paid pursuant to clause FOURTH above);

 

SEVENTH, to the payment of the outstanding principal amount of the Obligations
(other than principal in respect of Swing Loans paid pursuant to clause FIFTH
above) arising under this Agreement (including Cash Management Liabilities and
Hedge Liabilities and the payment or cash collateralization of any outstanding
Letters of Credit in accordance with Section 3.2(b) hereof);

 

EIGHTH, to all other Obligations arising under this Agreement (other than Cash
Management Liabilities and Hedge Liabilities) which shall have become due and
payable (hereunder, under the Other Documents or otherwise) and not repaid
pursuant to clauses “FIRST” through “SEVENTH” above;

 

NINTH, to all other Obligations which shall have become due and payable and not
repaid pursuant to clauses “FIRST through “EIGHTH”; and

 

TENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders or its Affiliates, as applicable,
shall receive (so long as it is not a Defaulting Lender) an amount equal to its
pro rata share (based on the proportion that the then outstanding Advances, Cash
Management Liabilities and Hedge Liabilities held by such Lender bears to the
aggregate then outstanding Advances, Cash Management Liabilities and Hedge
Liabilities) of amounts available to be applied pursuant to clauses “SIXTH”,
“SEVENTH”, “EIGHTH” and “NINTH” above; and (iii) notwithstanding anything to the
contrary in this Section 11.5, no Swap

 

155

--------------------------------------------------------------------------------


 

Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty (including sums received as a
result of the exercise of remedies with respect to such Guaranty) or from the
proceeds of such Non-Qualifying Party’s Collateral if such Swap Obligations
would constitute Excluded Hedge Liabilities, provided, however, that to the
extent possible appropriate adjustments shall be made with respect to payments
and/or the proceeds of Collateral from other Loan Parties that are Eligible
Contract Participants with respect to such Swap Obligations to preserve the
allocation to Obligations otherwise set forth above in this Section 11.5; and
(iv) to the extent that any amounts available for distribution pursuant to
clause “SEVENTH” above are attributable to the issued but undrawn amount of
outstanding Letters of Credit, such amounts shall be held by Agent as cash
collateral for the Letters of Credit pursuant to Section 3.2(b) hereof and
applied (A) first, to reimburse Issuer from time to time for any drawings under
such Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “SEVENTH,”
“EIGHTH” and “NINTH” above in the manner provided in this Section 11.5

 

XII.                         WAIVERS AND JUDICIAL PROCEEDINGS.

 

12.1                        Waiver of Notice.  Each Loan Party hereby waives
notice of non-payment of any of the Receivables, demand, presentment, protest
and notice thereof with respect to any and all instruments, notice of acceptance
hereof, notice of loans or advances made, credit extended, Collateral received
or delivered, or any other action taken in reliance hereon, and all other
demands and notices of any description, except such as are expressly provided
for herein.

 

12.2                        Delay.  No delay or omission on Agent’s or any
Lender’s part in exercising any right, remedy or option shall operate as a
waiver of such or any other right, remedy or option or of any Default or Event
of Default.

 

12.3                        Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

156

--------------------------------------------------------------------------------


 

XIII.                    EFFECTIVE DATE AND TERMINATION.

 

13.1                        Term.  This Agreement, which shall inure to the
benefit of and shall be binding upon the respective successors and permitted
assigns of each Loan Party, Agent and each Lender, shall become effective on the
date hereof and shall continue in full force and effect until the earliest of
(a) February 27, 2022, or (b) such earlier date on which the Commitments shall
have been terminated (the “Term”).  Loan Parties may terminate this Agreement at
any time upon fifteen (15) days’ prior written notice (the effectiveness of
which may be contingent upon the consummation of a pending refinancing of the
Obligations or the sale of the equity in Loan Parties upon Payment in Full of
the Obligations).

 

13.2                        Termination.  The termination of the Agreement shall
not affect any Loan Party’s, Agent’s or any Lender’s rights, or any of the
Obligations having their inception prior to the effective date of such
termination or any Obligations which pursuant to the terms hereof continue to
accrue after such date, and the provisions hereof shall continue to be fully
operative until all transactions entered into, rights or interests created or
Obligations (other than Hedge Liabilities, Cash Management Liabilities and
contingent indemnification obligations with respect to which no claim has been
asserted or threatened) have been fully and indefeasibly paid, disposed of,
concluded or liquidated.  The security interests, Liens and rights granted to
Agent and Lenders hereunder and the financing statements filed hereunder shall
continue in full force and effect, notwithstanding the termination of this
Agreement or the fact that Borrowers’ Account may from time to time be
temporarily in a zero or credit position, until Payment in Full all of the
Obligations or each Loan Party has furnished Agent and Lenders with an
indemnification satisfactory to Agent and Lenders with respect thereto. 
Accordingly, each Loan Party waives any rights which it may have under the
Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Agent shall not be required to send such
termination statements to each Loan Party, or to file them with any filing
office, unless and until Payment in Full of the  Obligations.  All
representations, warranties, covenants, waivers and agreements contained herein
shall survive termination hereof until Payment in Full of the Obligations.

 

13.3                        Collateral and Guaranty Matters.  Each of the
Lenders Each of the Lenders (including in their capacities as holders of any
Cash Management Liabilities and Hedge Liabilities) and the Issuer authorize
Agent, at its option and in its discretion:

 

(a)                                 to release any Lien on any property granted
to or held by Agent under this Agreement or any Other Document (i) Payment in
Full of the Obligations, provided that Agent and Lenders shall have received
reasonably satisfactory releases and indemnifications and assurances regarding
surviving Obligations, (ii) that is sold or to be sold as part of or in
connection with any sale permitted under this Agreement or any Other Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 16.2; and

 

(b)                                 to release any Loan Party from its
obligations under this Agreement or any Other Document if such Person ceases to
be a Subsidiary as a result of a transaction permitted hereunder.

 

157

--------------------------------------------------------------------------------


 

Upon request by Agent at any time, the Required Lenders will confirm in writing
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Loan Party from its obligations pursuant to
this Section 13.3.  In each case as specified in this Section 13.3, Agent will,
at Loan Partiess expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
this Agreement or any Other Document or to subordinate its interest in such
item, or to release such Loan Party from its obligations, in each case in
accordance with the terms of this Agreement, the Other Documents and this
Section 13.3.

 

Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of Agent’s Lien, or any
certificate prepared by any Loan Party in connection therewith, nor shall Agent
be responsible or liable to the Lenders for any failure to monitor or maintain
any portion of the Collateral.

 

XIV.                     REGARDING AGENT.

 

14.1                        Appointment.  Each Lender hereby designates PNC to
act as Agent for such Lender under this Agreement and the Other Documents.  Each
Lender hereby irrevocably authorizes Agent to take such action on its behalf
under the provisions of this Agreement and the Other Documents and to exercise
such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of Agent by the terms hereof and thereof
and such other powers as are reasonably incidental thereto and Agent shall hold
all Collateral, payments of principal and interest, fees (except the fees set
forth in the Fee Letter), charges and collections received pursuant to this
Agreement, for the ratable benefit of Lenders.  Agent may perform any of its
duties hereunder by or through its agents or employees.  As to any matters not
expressly provided for by this Agreement (including collection of the Note)
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of Required
Lenders (or such other number of Lenders required under this Agreement), and
such instructions shall be binding; provided, however, that Agent shall not be
required to take any action which, in Agent’s discretion, exposes Agent to
liability or which is contrary to this Agreement or the Other Documents or
Applicable Law unless Agent is furnished with an indemnification reasonably
satisfactory to Agent with respect thereto.  In furtherance and not in
limitation of the foregoing, each of the Lenders hereby acknowledges that it has
received and reviewed copies of the Intercreditor Agreement and hereby confirms
Agent’s authority to on its behalf thereunder.

 

14.2                        Nature of Duties.  Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
Other Documents.  Neither Agent nor any of its officers, directors, employees or
agents shall be (i) liable for any action taken or omitted by them as such
hereunder or in connection herewith, unless caused by their gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), or (ii) responsible in any
manner for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this

 

158

--------------------------------------------------------------------------------


 

Agreement, or in any of the Other Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any of the Other Documents or for
the value, validity, effectiveness, genuineness, due execution, enforceability
or sufficiency of this Agreement, or any of the Other Documents or for any
failure of any Loan Party to perform its obligations hereunder or under any
Other Document.  Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any of the Other
Documents, or to inspect the properties, books or records of any Loan Party. 
The duties of Agent as respects the Advances to Borrowers shall be mechanical
and administrative in nature; Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement or the transactions described
herein except as expressly set forth herein.

 

14.3                        Lack of Reliance on Agent.  Independently and
without reliance upon Agent or any other Lender, each Lender has made and shall
continue to make (i) its own independent investigation of the financial
condition and affairs of each Loan Party in connection with the making and the
continuance of the Advances hereunder and the taking or not taking of any action
in connection herewith, and (ii) its own appraisal of the creditworthiness of
each Loan Party.  Agent shall have no duty or responsibility, either initially
or on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before
making of the Advances or at any time or times thereafter except as shall be
provided by any Loan Party pursuant to the terms hereof.  Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of this
Agreement or any Other Document, or of the financial condition of any Loan
Party, or be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement, the
Note, the Other Documents or the financial condition or prospects of any Loan
Party, or the existence of any Event of Default or any Default.

 

14.4                        Resignation of Agent; Successor Agent.  Agent may
resign on sixty (60) days written notice to each Lender and Borrowing Agent and
upon such resignation, Required Lenders will promptly designate a successor
Agent reasonably satisfactory to Loan Parties (provided that no such approval by
Loan Parties shall be required (i) in any case where the successor Agent is one
of the Lenders or (ii) after the occurrence and during the continuance of any
Event of Default).  Any such successor Agent shall succeed to the rights, powers
and duties of Agent, and shall in particular succeed to all of Agent’s right,
title and interest in and to all of the Liens in the Collateral securing the
Obligations created hereunder or any Other Document (including the Pledge
Agreement, all account control agreements and any Mortgages), and the term
“Agent” shall mean such successor agent effective upon its appointment, and the
former Agent’s rights, powers and duties as Agent shall be terminated, without
any other or further act or deed on the part of such former Agent.  However,
notwithstanding the foregoing, if at the time of the effectiveness of the new
Agent’s appointment, any further actions need to be taken in order to provide
for the legally binding and valid transfer of any Liens in the Collateral from

 

159

--------------------------------------------------------------------------------


 

former Agent to new Agent and/or for the perfection of any Liens in the
Collateral as held by new Agent or it is otherwise not then possible for new
Agent to become the holder of a fully valid, enforceable and perfected Lien as
to any of the Collateral, former Agent shall continue to hold such Liens solely
as agent for perfection of such Liens on behalf of new Agent until such time as
new Agent can obtain a fully valid, enforceable and perfected Lien on all
Collateral, provided that Agent shall not be required to or have any liability
or responsibility to take any further actions after such date as such agent for
perfection to continue the perfection of any such Liens (other than to forego
from taking any affirmative action to release any such Liens).  After any
Agent’s resignation as Agent, the provisions of this Article XIV, and any
indemnification rights under this Agreement, including without limitation,
rights arising under Section 16.5 hereof, shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement (and in the event resigning Agent continues to hold any Liens pursuant
to the provisions of the immediately preceding sentence, the provisions of this
Article XIV and any indemnification rights under this Agreement, including
without limitation, rights arising under Section 16.5 hereof, shall inure to its
benefit as to any actions taken or omitted to be taken by it in connection with
such Liens).

 

14.5                        Certain Rights of Agent.  If Agent shall request
instructions from Lenders with respect to any act or action (including failure
to act) in connection with this Agreement or any Other Document, Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Required Lenders; and Agent shall not
incur liability to any Person by reason of so refraining.  Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of Required Lenders (or such other number of Lenders required
under this Agreement).

 

14.6                        Reliance.  Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, email, facsimile, telex, teletype or telecopier message,
cablegram, order or other document or telephone message reasonably believed by
it to be genuine and correct and to have been signed, sent or made by the proper
person or entity, and, with respect to all legal matters pertaining to this
Agreement and the Other Documents and its duties hereunder, upon advice of
counsel selected by it.  Agent may employ agents and attorneys-in-fact and shall
not be liable for the default or misconduct of any such agents or
attorneys-in-fact selected by Agent with reasonable care.

 

14.7                        Notice of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder or under the Other Documents, unless Agent has received notice from a
Lender or Borrowing Agent referring to this Agreement or the Other Documents,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  In the event that Agent receives such a notice, Agent
shall give notice thereof to Lenders.  Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.

 

160

--------------------------------------------------------------------------------


 

14.8                        Indemnification.  To the extent Agent is not
reimbursed and indemnified by Loan Parties, each Lender will reimburse and
indemnify Agent in proportion to its respective portion of the outstanding
Advances and its respective Participation Commitments in the outstanding Letters
of Credit and outstanding Swing Loans (or, if no Advances are outstanding, pro
rata according to the percentage that its Revolving Commitment Amount
constitutes of the total aggregate Revolving Commitment Amounts), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against Agent
in performing its duties hereunder, or in any way relating to or arising out of
this Agreement or any Other Document; provided that, Lenders shall not be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
Agent’s gross (not mere) negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final non-appealable judgment).

 

14.9                        Agent in its Individual Capacity.  With respect to
the obligation of Agent to lend under this Agreement, the Advances made by it
shall have the same rights and powers hereunder as any other Lender and as if it
were not performing the duties as Agent specified herein; and the term “Lender”
or any similar term shall, unless the context clearly otherwise indicates,
include Agent in its individual capacity as a Lender.  Agent may engage in
business with any Loan Party as if it were not performing the duties specified
herein, and may accept fees and other consideration from any Loan Party for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.

 

14.10                 Delivery of Documents.  To the extent Agent receives
financial statements or other written information required under Sections 9.7,
9.8, 9.9, 9.12 and 9.13 or Borrowing Base Certificates from any Loan Party
pursuant to the terms of this Agreement which any Loan Party is not obligated to
deliver to each Lender, Agent will promptly furnish such documents and
information to Lenders.

 

14.11                 Loan Parties’ Undertaking to Agent.  Without prejudice to
their respective obligations to Lenders under the other provisions of this
Agreement, each Loan Party hereby undertakes with Agent to pay to Agent from
time to time on demand all amounts from time to time due and payable by it for
the account of Agent or Lenders or any of them pursuant to this Agreement to the
extent not already paid.  Any payment made pursuant to any such demand shall pro
tanto satisfy the relevant Loan Party’s obligations to make payments for the
account of Lenders or the relevant one or more of them pursuant to this
Agreement.

 

14.12                 No Reliance on Agent’s Customer Identification Program. 
To the extent the Advances or this Agreement is, or becomes, syndicated in
cooperation with other Lenders, each Lender acknowledges and agrees that neither
such Lender, nor any of its Affiliates, participants or assignees, may rely on
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating

 

161

--------------------------------------------------------------------------------


 

to or in connection with any of Loan Parties, their Affiliates or their agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby:  (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such Anti-Terrorism
Laws.

 

14.13                 Other Agreements.  Each of the Lenders agrees that it
shall not, without the express consent of Agent, and that it shall, to the
extent it is lawfully entitled to do so, upon the request of Agent, set off
against the Obligations, any amounts owing by such Lender to any Loan Party or
any deposit accounts of any Loan Party now or hereafter maintained with such
Lender.  Anything in this Agreement to the contrary notwithstanding, each of the
Lenders further agrees that it shall not, unless specifically requested to do so
by Agent, take any action to protect or enforce its rights arising out of this
Agreement or the Other Documents, it being the intent of Lenders that any such
action to protect or enforce rights under this Agreement and the Other Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

 

XV.                          BORROWING AGENCY.

 

15.1                        Borrowing Agency Provisions.

 

(a)                                 Each Loan Party hereby irrevocably
designates Borrowing Agent to be its attorney and agent and in such capacity to
(i) borrow, (ii) request advances, (iii) request the issuance of Letters of
Credit, (iv) sign and endorse notes, (v) execute and deliver all instruments,
documents, applications, security agreements, reimbursement agreements and
letter of credit agreements for Letters of Credit and all other certificates,
notice, writings and further assurances now or hereafter required hereunder,
(vi) make elections regarding interest rates, (vii) give instructions regarding
Letters of Credit and agree with Issuer upon any amendment, extension or renewal
of any Letter of Credit, (viii) receive notices hereunder and (ix) otherwise
take action under and in connection with this Agreement and the Other Documents,
all on behalf of and in the name such Loan Party or Loan Parties, and hereby
authorizes Agent to pay over or credit all loan proceeds hereunder in accordance
with the request of Borrowing Agent.

 

(b)                                 The handling of this credit facility as a
co-borrowing facility with a borrowing agent in the manner set forth in this
Agreement is solely as an accommodation to Loan Parties and at their request. 
Neither Agent nor any Lender shall incur liability to Loan Parties as a result
thereof.  To induce Agent and Lenders to do so and in consideration thereof,
each Loan Party hereby indemnifies Agent and each Lender and holds Agent and
each Lender harmless from and against any and all liabilities, expenses, losses,
damages and claims of damage or injury asserted against Agent or any Lender by
any Person arising from or incurred by reason of the handling of the financing
arrangements of Loan Parties as provided herein, reliance by Agent or any Lender
on any request or instruction from Borrowing Agent or any other action taken by
Agent or any Lender with respect to this Section 15.1 except due to willful
misconduct or gross (not mere) negligence by the indemnified party (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).

 

162

--------------------------------------------------------------------------------


 

(c)                                  All Obligations shall be joint and several,
and each Loan Party shall make payment upon the maturity of the Obligations by
acceleration or otherwise, and such obligation and liability on the part of each
Loan Party shall in no way be affected by any extensions, renewals and
forbearance granted by Agent or any Lender to any Loan Party, failure of Agent
or any Lender to give any Loan Party notice of borrowing or any other notice,
any failure of Agent or any Lender to pursue or preserve its rights against any
Loan Party, the release by Agent or any Lender of any Collateral now or
thereafter acquired from any Loan Party, and such agreement by each Loan Party
to pay upon any notice issued pursuant thereto is unconditional and unaffected
by prior recourse by Agent or any Lender to the other Loan Parties or any
Collateral for such Loan Party’s Obligations or the lack thereof.  Each Loan
Party waives all suretyship defenses.

 

15.2                        Waiver of Subrogation.  Each Loan Party expressly
waives any and all rights of subrogation, reimbursement, indemnity, exoneration,
contribution of any other claim which such Loan Party may now or hereafter have
against the other Loan Parties or any other Person directly or contingently
liable for the Obligations hereunder, or against or with respect to any other
Loan Party’s property (including, without limitation, any property which is
Collateral for the Obligations), arising from the existence or performance of
this Agreement, until Payment in Full of the Obligations.

 

15.3                        Common Enterprise.  The successful operation and
condition of each Loan Party is dependent on the continued successful
performance of the functions of the group of Loan Parties as a whole and the
successful operation of each Loan Party is dependent on the successful
performance and operation of each other Loan Party.  Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from successful operations of Holdings and each of the other Loan
Parties.  Each Loan Party expects to derive benefit (and the boards of directors
or other governing body of each such Loan Party have determined that it may
reasonably be expected to derive benefit), directly and indirectly, from the
credit extended by the Lenders to Loan Parties hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
Other Documents to be executed by such Loan Party is within its corporate
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.

 

XVI.                     MISCELLANEOUS.

 

16.1                        Governing Law.  This Agreement and each Other
Document (unless and except to the extent expressly provided otherwise in any
such Other Document), and all matters relating hereto or thereto or arising
herefrom or therefrom (whether arising under contract law, tort law or
otherwise) shall, in accordance with Section 5-1401 of the General Obligations
Law of the State of New York, be governed by and construed in accordance with
the laws of the State of New York applied to contracts to be performed wholly
within the State of New York.  Any judicial proceeding brought by or against any
Loan Party with respect to any of the Obligations, this Agreement, the Other
Documents or any related agreement may be brought in any court of competent
jurisdiction in the State of Texas, United States of America, and, by execution
and delivery of this Agreement, each Loan Party accepts for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts,

 

163

--------------------------------------------------------------------------------


 

and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement.  Each Loan Party hereby waives personal service
of any and all process upon it and consents that all such service of process may
be made by certified or registered mail (return receipt requested) directed to
Borrowing Agent at its address set forth in Section 16.6 and service so made
shall be deemed completed five (5) days after the same shall have been so
deposited in the mails of the United States of America, or, at Agent’s option,
by service upon Borrowing Agent which each Loan Party irrevocably appoints as
such Loan Party’s Agent for the purpose of accepting service within the State of
Texas.  Nothing herein shall affect the right to serve process in any manner
permitted by law or shall limit the right of Agent or any Lender to bring
proceedings against any Loan Party in the courts of any other jurisdiction. 
Each Loan Party waives any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  Each Loan Party
waives the right to remove any judicial proceeding brought against such Loan
Party in any state court to any federal court.  Any judicial proceeding by any
Loan Party against Agent or any Lender involving, directly or indirectly, any
matter or claim in any way arising out of, related to or connected with this
Agreement or any related agreement, shall be brought only in a federal or state
court located in the County of Dallas, State of Texas.

 

16.2                        Entire Understanding.

 

(a)                                 THIS AGREEMENT AND THE DOCUMENTS EXECUTED
CONCURRENTLY HEREWITH CONTAIN THE ENTIRE UNDERSTANDING BETWEEN EACH LOAN PARTY,
AGENT AND EACH LENDER AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, IF
ANY, RELATING TO THE SUBJECT MATTER HEREOF.  ANY PROMISES, REPRESENTATIONS,
WARRANTIES OR GUARANTEES NOT HEREIN CONTAINED AND HEREINAFTER MADE SHALL HAVE NO
FORCE AND EFFECT UNLESS IN WRITING, SIGNED BY EACH LOAN PARTY’S, AGENT’S AND
EACH LENDER’S RESPECTIVE OFFICERS.  Neither this Agreement nor any portion or
provisions hereof may be changed, modified, amended, waived, supplemented,
discharged, cancelled or terminated orally or by any course of dealing, or in
any manner other than by an agreement in writing, signed by the party to be
charged.  Notwithstanding the foregoing, Agent and Borrowing Agent may jointly
agree to modify this Agreement or any of the Other Documents for the purposes of
completing missing content or correcting erroneous content of an administrative
nature, with Borrowing Agent’s written consent and without the need for a
written amendment, provided that Agent shall send a copy of any such
modification to Loan Parties and each Lender (which copy may be provided by
electronic mail).  Each Loan Party acknowledges that it has been advised by
counsel in connection with the execution of this Agreement and Other Documents
and is not relying upon oral representations or statements inconsistent with the
terms and provisions of this Agreement.

 

(b)                                 The Required Lenders, Agent and Loan Parties
may, subject to the provisions of this Section 16.2(b), from time to time enter
into written supplemental agreements to this Agreement or the Other Documents
(other than the Fee Letter which can only be modified by Agent) executed by Loan
Parties, for the purpose of adding or deleting any provisions or otherwise
changing, varying or waiving in any manner the rights of Lenders, Agent or Loan
Parties thereunder or the conditions, provisions or terms thereof or waiving any
Event of Default

 

164

--------------------------------------------------------------------------------


 

thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall:

 

(i)                                     increase the Revolving Commitment
Percentage or the maximum dollar amount of the Revolving Commitment Amount of
any Lender without the consent of such Lender directly affected thereby;

 

(ii)                                  extend the maturity of any Note or the due
date for any amount payable hereunder (excluding any mandatory prepayment), or
decrease the Applicable Margin or reduce any fee payable by Loan Parties to
Lenders pursuant to this Agreement without the consent of each Lender directly
affected thereby (except that Required Lenders may elect to waive or rescind any
imposition of the Default Rate under Section 3.1 or of default rates of Letter
of Credit fees under Section 3.2 (unless imposed by Agent));

 

(iii)                               alter the definition of “Required Lenders”
or alter, amend or modify this Section 16.2(b) without the consent of all
Lenders;

 

(iv)                              release or subordinate any ABL Facility
Priority Collateral during any calendar year (other than in accordance with the
provisions of this Agreement) having an aggregate value in excess of $10,000,000
without the consent of all Lenders;

 

(v)                                 change the rights and duties of Agent
without the consent of all Lenders;

 

(vi)                              subject to clause (e) below, permit any
Revolving Advance to be made if after giving effect thereto the total of
Revolving Advances outstanding hereunder (including Protective Advances) would
exceed the Formula Amount for more than thirty (30) consecutive Business Days or
exceed one hundred ten percent (110%) of the Formula Amount without the consent
of each Lender directly affected thereby;

 

(vii)                           increase the Advance Rates above the Advance
Rates in effect on the Closing Date without the consent of each Lender directly
affected thereby;

 

(viii)                        release any Loan Party (other than in accordance
with the provisions of this Agreement) without the consent of all Lenders; or

 

(ix)                              alter, amend or modify the provisions of
Section 11.5 without the consent of all Lenders.

 

Notwithstanding anything to the contrary in this Agreement and without limiting
Section 13.3, if as a result of any transaction not prohibited by this Agreement
any Loan Party becomes an Excluded Subsidiary, an Immaterial Subsidiary or is
otherwise no longer required to be a Loan Party pursuant to any provision of
this Agreement or any Other Document, then such Loan Party’s obligations
hereunder and under the Other Documents shall be automatically released. If as a
result of any transaction not prohibited by this Agreement the property of
(including Equity Interests held by) any Person is no longer required to be
pledged pursuant to any provision of this Agreement or any Other Document, then
the security interest of the Agent and the other

 

165

--------------------------------------------------------------------------------


 

Secured Parties therein shall be automatically released.  In connection with any
termination or release pursuant to this Section 16.2(b), the Agent and any
applicable Lender shall promptly execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Credit Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 16.2(b) shall be without recourse to or
warranty by the Agent or any Lender.

 

(c)                                  Any such supplemental agreement shall apply
equally to each Lender and shall be binding upon Loan Parties, Lenders and Agent
and all future holders of the Obligations.  In the case of any waiver, Loan
Parties, Agent and Lenders shall be restored to their former positions and
rights, and any Event of Default waived shall be deemed to be cured and not
continuing, but no waiver of a specific Event of Default shall extend to any
subsequent Event of Default (whether or not the subsequent Event of Default is
the same as the Event of Default which was waived), or impair any right
consequent thereon.

 

(d)                                 In the event that Agent requests the consent
of a Lender pursuant to this Section 16.2 and such consent is denied, then PNC
may, at its option, require such Lender to assign its interest in the Advances
to PNC or to another Lender or to any other Person designated by Agent and
reasonably acceptable to Loan Parties (the “Designated Lender”), for a price
equal to the then outstanding principal amount thereof plus accrued and unpaid
interest and fees due such Lender, which interest and fees shall be paid when
collected from Loan Parties.  In the event PNC elects to require any Lender to
assign its interest to PNC or to the Designated Lender, PNC will so notify such
Lender in writing within forty five (45) days following such Lender’s denial,
and such Lender will assign its interest to PNC or the Designated Lender no
later than five (5) days following receipt of such notice pursuant to a
Commitment Transfer Supplement executed by such Lender, PNC or the Designated
Lender, as appropriate, and Agent.

 

(e)                                  Notwithstanding (i) the existence of a
Default or an Event of Default, (ii) that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied or the
commitments of Lenders to make Revolving Advances hereunder have been terminated
for any reason, or (iii) any other contrary provision of this Agreement, Agent
may at its discretion and without the consent of the Required Lenders,
voluntarily permit the outstanding Revolving Advances at any time to exceed the
Formula Amount by up to ten percent (10%) of the Formula Amount for up to thirty
(30) consecutive calendar days (the “Out-of-Formula Loans”), but in no event
shall the Out-of-Formula Loans exceed the Maximum Loan Amount.  If Agent is
willing in its sole and absolute discretion to permit such Out-of-Formula Loans,
Lenders holding the Revolving Commitments shall be obligated to fund such
Out-of-Formula Loans in accordance with their respective Revolving Commitment
Percentages, and such Out-of-Formula Loans shall be payable on demand and shall
bear interest at the Default Rate for Revolving Advances consisting of Domestic
Rate Loans; provided that, if Agent does permit Out-of-Formula Loans, neither
Agent nor Lenders shall be deemed thereby to have changed the limits of
Section 2.1(a) nor shall any Lender be obligated to fund Revolving Advances in
excess of its Revolving Commitment Amount.  For purposes of this paragraph, the
discretion granted to Agent hereunder shall not preclude involuntary
overadvances that may result from time to time due to the fact that the Formula
Amount was unintentionally exceeded for any reason, including, but not limited
to, Collateral previously deemed to be either “Eligible Unbilled Receivables”

 

166

--------------------------------------------------------------------------------


 

“Eligible Receivables” or “Eligible Parts Inventory”, as applicable, becomes
ineligible, collections of Receivables applied to reduce outstanding Revolving
Advances are thereafter returned for insufficient funds or overadvances are made
to protect or preserve the Collateral.  In the event Agent involuntarily permits
the outstanding Revolving Advances to exceed the Formula Amount by more than ten
percent (10%), Agent shall use its efforts to have Loan Parties decrease such
excess in as expeditious a manner as is practicable under the circumstances and
not inconsistent with the reason for such excess.  Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence.  To the extent any Out-of-Formula Loans are not actually
funded by the other Lenders as provided for in this Section 16.2(e), Agent may
elect in its discretion to fund such Out-of-Formula Loans and any such
Out-of-Formula Loans so funded by Agent shall be deemed to be Revolving Advances
made by and owing to Agent, and Agent shall be entitled to all rights (including
accrual of interest) and remedies of a Lender holding a Revolving Commitment
under this Agreement and the Other Documents with respect to such Revolving
Advances.

 

(f)                                   In addition to (and not in substitution
of) the discretionary Revolving Advances permitted above in this Section 16.2,
Agent is hereby authorized by Loan Parties and Lenders, at any time in Agent’s
sole discretion, regardless of (i) the existence of a Default or an Event of
Default, (ii) whether any of the other applicable conditions precedent set forth
in Section 8.2 hereof have not been satisfied or the commitments of Lenders to
make Revolving Advances hereunder have been terminated for any reason, or
(iii) any other contrary provision of this Agreement, to make Revolving Advances
to Borrowers on behalf of Lenders which Agent, in its reasonable business
judgment, deems necessary or desirable (a) to preserve or protect the
Collateral, or any portion thereof, (b) to enhance the likelihood of, or
maximize the amount of, repayment of the Advances and other Obligations, or
(c) to pay any other amount chargeable to Loan Parties pursuant to the terms of
this Agreement (the “Protective Advances”); provided, that at any time after
giving effect to any such Revolving Advances the outstanding Revolving Advances
do not exceed one hundred and ten percent (110%) of the Formula Amount and
provided such Revolving Advances in excess of the Formula Amount but not in
excess of one hundred and ten percent (110%) of the Formula Amount do not remain
outstanding for more than thirty (30) consecutive calendar days, provided
further that at any time after giving effect to any such Protective Advances,
the outstanding Revolving Advances, Swing Loans Maximum Undrawn Amount of all
outstanding Letters of Credit do not exceed the Maximum Revolving Advance
Amount.  Lenders holding the Revolving Commitments shall be obligated to fund
such Protective Advances and effect a settlement with Agent therefor upon demand
of Agent in accordance with their respective Revolving Commitment Percentages. 
To the extent any Protective Advances are not actually funded by the other
Lenders as provided for in this Section 16.2(f), any such Protective Advances
funded by Agent shall be deemed to be Revolving Advances made by and owing to
Agent, and Agent shall be entitled to all rights (including accrual of interest)
and remedies of a Lender holding a Revolving Commitment under this Agreement and
the Other Documents with respect to such Revolving Advances.

 

(g)                                  For the avoidance of doubt, nothing set
forth in this Section 16.2 (i) shall affect the ability of holders of Hedge
Liabilities or Cash Management Liabilities to amend or otherwise modify all
documents and agreements relating to such Hedge Liabilities or Cash

 

167

--------------------------------------------------------------------------------


 

Management Liabilities, as applicable, in accordance with their terms, or
(ii) shall provide the holders of Hedge Liabilities or Cash Management
Liabilities, in their capacities as such, any consent or voting rights with
respect to the matters referred to in this Section 16.2.

 

16.3                        Successors and Assigns; Participations; New Lenders.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of Loan Parties, Agent, each Lender, all future holders of
the Obligations and their respective successors and assigns, except that no Loan
Party may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of Agent and each Lender.

 

(b)                                 Each Loan Party acknowledges that in the
regular course of commercial banking business one or more Lenders may at any
time and from time to time sell participating interests in the Advances to other
Persons without the consent of Agent, Loan Parties or any other Lender to other
financial institutions (each such transferee or purchaser of a participating
interest, a “Participant”); provided, that any such sale of participating
interests must be for a constant and non-varying interest in all Advances.  Each
Participant may exercise all rights of payment (including rights of set-off)
with respect to the portion of such Advances held by it or other Obligations
payable hereunder and shall be entitled to the benefits of Section 3.7 and
Section 3.10 (subject to the requirements and limitations therein, including the
requirements under Section 3.10(e) (it being understood that the documentation
required under Section 3.10(e) shall be delivered to the participating Lender))
provided that (i) the Participant agrees to be subject to the provisions of
Section 3.11 as if it were an assignee, (ii) a Participant shall not be entitled
to receive any greater payment under Section 3.7 or Section 3.10, with respect
to any participation, than its participating Lender would have been entitled to
receive had such Lender retained such interest in the Advances hereunder or
other Obligations payable hereunder and (iii) in no event shall Loan Parties be
required to pay any such amount arising from the same circumstances and with
respect to the same Advances or other Obligations payable hereunder with respect
to both such Lender and such Participant.  Each Loan Party hereby grants to any
Participant a continuing security interest in any deposits, moneys or other
property actually or constructively held by such Participant as security for the
Participant’s interest in the Advances.  No Lenders shall transfer, grant,
assign or sell any participation under which the participant shall have rights
to approve any amendment or waiver of this Agreement except to the extent such
amendment or waiver would require the approval of all Lenders pursuant to
Section 16.2(b).  Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of Loan Parties, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Advances or
other Obligations (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any loan document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the

 

168

--------------------------------------------------------------------------------


 

contrary.  For the avoidance of doubt, Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register.

 

(c)                                  Any Lender, with the consent of Agent,
which shall not be unreasonably withheld or delayed, may sell, assign or
transfer all or any part of its rights and obligations under or relating to
Revolving Advances under this Agreement and the Other Documents to one or more
additional Persons and one or more additional Persons may commit to make
Advances hereunder (each a “Purchasing Lender”), in minimum amounts of not less
than $5,000,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording provided,  that any such assignment of a portion must be for a
constant and non-varying portion of such Lender’s rights under this Agreement,
the Other Documents, the Advances and Commitment Percentage.  Upon such
execution, delivery, acceptance and recording, from and after the transfer
effective date determined pursuant to such Commitment Transfer Supplement,
(i) Purchasing Lender thereunder shall be a party hereto and, to the extent
provided in such Commitment Transfer Supplement, have the rights and obligations
of a Lender thereunder with a Revolving Commitment Percentage as set forth
therein, and (ii) the transferor Lender thereunder shall, to the extent provided
in such Commitment Transfer Supplement, be released from its obligations under
this Agreement, the Commitment Transfer Supplement creating a novation for that
purpose.  Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentage arising from the purchase by such Purchasing Lender of all
or a portion of the rights and obligations of such transferor Lender under this
Agreement and the Other Documents.  Each Loan Party hereby consents to the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.  Loan Parties shall execute and deliver
such further documents and do such further acts and things in order to
effectuate the foregoing provided, however, that the consent of Loan Parties
(such consent not to be unreasonably withheld or delayed) shall be required
unless (x) an Event of Default has occurred and is continuing at the time of
such assignment or (y) such assignment is to a Permitted Assignee; provided that
Loan Parties shall be deemed to have consented to any such assignment unless
they shall object thereto by written notice to Agent within five (5) Business
Days after having received prior notice thereof.

 

(d)                                 Any Lender, with the consent of Agent which
shall not be unreasonably withheld or delayed, may directly or indirectly sell,
assign or transfer all or any portion of its rights and obligations under or
relating to Revolving Advances under this Agreement and the Other Documents to
an entity, whether a corporation, partnership, trust, limited liability company
or other entity that (i) is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and (ii) is administered, serviced or managed by the assigning
Lender or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned (“Modified Commitment
Transfer Supplement”), executed by any intermediate purchaser, the Purchasing

 

169

--------------------------------------------------------------------------------


 

CLO, the transferor Lender, and Agent as appropriate and delivered to Agent for
recording.  Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Commitment Transfer
Supplement, (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Commitment Transfer Supplement, have the rights
and obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose.  Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO.  Each Loan Party hereby consents to the addition of such
Purchasing CLO.  Loan Parties shall execute and deliver such further documents
and do such further acts and things in order to effectuate the foregoing.

 

(e)                                  Agent shall maintain at its address a copy
of each Commitment Transfer Supplement and Modified Commitment Transfer
Supplement delivered to it and a register (the “Register”) for the recordation
of the names and addresses of each Lender and the outstanding principal, accrued
and unpaid interest and other fees due hereunder.  The entries in the Register
shall be conclusive, in the absence of manifest error, and each Loan Party,
Agent and Lenders may treat each Person whose name is recorded in the Register
as the owner of the Advance recorded therein for the purposes of this
Agreement.  The Register shall be available for inspection by Borrowing Agent or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.  Agent shall receive a fee in the amount of $3,500 payable by the
applicable Purchasing Lender and/or Purchasing CLO upon the effective date of
each transfer or assignment (other than to an intermediate purchaser) to such
Purchasing Lender and/or Purchasing CLO.

 

(f)                                   Each Loan Party authorizes each Lender to
disclose to any Transferee and any prospective Transferee any and all financial
information in such Lender’s possession concerning such Loan Party which has
been delivered to such Lender by or on behalf of such Loan Party pursuant to
this Agreement or in connection with such Lender’s credit evaluation of such
Loan Party.  Loan Parties, subject to receipt from such Person of an agreement
to be bound by the confidentiality provisions of this Agreement.

 

(g)                                  Notwithstanding anything to the contrary
contained in this Agreement, any Lender may at any time and from time to time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

16.4                        Application of Payments.  Agent shall have the
continuing and exclusive right to apply or reverse and re-apply any payment and
any and all proceeds of Collateral to any portion of the Obligations.  To the
extent that any Loan Party makes a payment or Agent or any Lender receives any
payment or proceeds of the Collateral for any Loan Party’s benefit, which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver, custodian
or any other party under any

 

170

--------------------------------------------------------------------------------


 

bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.

 

16.5                        Indemnity.  Each Loan Party shall defend, protect,
indemnify, pay and save harmless Agent, Issuer, each Lender and each of their
respective officers, directors, Affiliates, attorneys, employees and agents
(each an “Indemnified Party”) for and from and against any and all claims,
demands, liabilities, obligations, losses, damages, penalties, fines, actions,
judgments, suits, costs, charges, expenses and disbursements of any kind or
nature whatsoever (including reasonable and documented  fees and disbursements
of counsel) (collectively, “Claims”) which may be imposed on, incurred by, or
asserted against any Indemnified Party in arising out of or in any way relating
to or as a consequence, direct or indirect, of:  (i) this Agreement, the Other
Documents, the Advances and other Obligations and/or the transactions
contemplated hereby including the Transactions, (ii) any action or failure to
act or action taken only after delay or the satisfaction of any conditions by
any Indemnified Party in connection with and/or relating to the negotiation,
execution, delivery or administration of the Agreement and the Other Documents,
the credit facilities established hereunder and thereunder and/or the
transactions contemplated hereby including the Transactions, (iii) any Loan
Party’s failure to observe, perform or discharge any of its covenants,
obligations, agreements or duties under or breach of any of the representations
or warranties made in this Agreement and the Other Documents, (iv) the
enforcement of any of the rights and remedies of Agent, Issuer or any Lender
under the Agreement and the Other Documents, (v) any threatened or actual
imposition of fines or penalties, or disgorgement of benefits, for violation of
any Anti-Terrorism Law by any Loan Party, any Affiliate or Subsidiary of any
Loan Party, and (vi) any claim, litigation, proceeding or investigation
instituted or conducted by any Governmental Authority or instrumentality or any
other Person with respect to any aspect of, or any transaction contemplated by,
or referred to in, or any matter related to, this Agreement or the Other
Documents, whether or not Agent or any Lender is a party thereto, in each case
except to the extent that any of the foregoing arises out of (A) the gross
negligence or willful misconduct of the Indemnified Party, (B) the material
breach of such Indemnified Party’s obligations under this Agreement or any Other
Document or (C) disputes arising solely among Indemnified Parties not arising
from any act or omission by any Loan Party (in each case as determined by a
court of competent jurisdiction in a final and non-appealable judgment). 
Without limiting the generality of any of the foregoing, each Loan Party shall
defend, protect, indemnify, pay and save harmless each Indemnified Party from
(x) any Claims which may be imposed on, incurred by, or asserted against any
Indemnified Party arising out of or in any way relating to or as a consequence,
direct or indirect, of the issuance of any Letter of Credit hereunder and
(y) any Claims which may be imposed on, incurred by, or asserted against any
Indemnified Party under any Environmental Laws with respect to or in connection
with the Real Property, any Hazardous Discharge, the presence of any Hazardous
Materials affecting the Real Property (whether or not the same originates or
emerges from the Real Property or any contiguous real estate), including any
Claims consisting of or relating to the imposition or assertion of any Lien on
any of the Real Property under any Environmental Laws and any loss of value of
the Real Property as a result of the foregoing except to the extent such loss,
liability, damage and expense is attributable to any Hazardous Discharge
resulting from actions on the part of Agent or any Lender.  Loan Parties’
obligations under this Section 16.5 shall arise upon the discovery of the
presence of any Hazardous Materials at the Real Property,

 

171

--------------------------------------------------------------------------------


 

whether or not any federal, state, or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Materials, in each such case except to the extent that any of the foregoing
arises out of (A) the gross negligence or willful misconduct of the Indemnified
Party, (B) the material breach of such Indemnified Party’s obligations under
this Agreement or any Other Document or (C) disputes arising solely among
Indemnified Parties not arising from any act or omission by any Loan Party (in
each case as determined by a court of competent jurisdiction in a final and
non-appealable judgment).

 

16.6                        Notice.  Any notice or request hereunder may be
given to Borrowing Agent or any Loan Party or to Agent or any Lender at their
respective addresses set forth below or at such other address as may hereafter
be specified in a notice designated as a notice of change of address under this
Section.  Any notice, request, demand, direction or other communication (for
purposes of this Section 16.6 only, a “Notice”) to be given to or made upon any
party hereto under any provision of this Agreement shall be given or made by
telephone or in writing (which includes by means of electronic transmission
(i.e., “e-mail”) or facsimile transmission or by setting forth such Notice on a
website to which Borrowers are directed (an “Internet Posting”) if Notice of
such Internet Posting (including the information necessary to access such site)
has previously been delivered to the applicable parties hereto by another means
set forth in this Section 16.6) in accordance with this Section 16.6.  Any such
Notice must be delivered to the applicable parties hereto at the addresses and
numbers set forth under their respective names on Section 16.6 hereof or in
accordance with any subsequent unrevoked Notice from any such party that is
given in accordance with this Section 16.6.  Any Notice shall be effective:

 

(a)                                 In the case of hand-delivery, when
delivered;

 

(b)                                 If given by mail, four (4) days after such
Notice is deposited with the United States Postal Service, with first-class
postage prepaid, return receipt requested;

 

(c)                                  In the case of a telephonic Notice, when a
party is contacted by telephone, if delivery of such telephonic Notice is
confirmed no later than the next Business Day by hand delivery, a facsimile or
electronic transmission, an Internet Posting or an overnight courier delivery of
a confirmatory Notice (received at or before noon on such next Business Day);

 

(d)                                 In the case of a facsimile transmission,
when sent to the applicable party’s facsimile machine’s telephone number, if the
party sending such Notice receives confirmation of the delivery thereof from its
own facsimile machine;

 

(e)                                  In the case of electronic transmission,
when actually received;

 

(f)                                   In the case of an Internet Posting, upon
delivery of a Notice of such posting (including the information necessary to
access such site) by another means set forth in this Section 16.6; and

 

(g)                                  If given by any other means (including by
overnight courier), when actually received.

 

172

--------------------------------------------------------------------------------


 

Any Lender giving a Notice to Borrowing Agent or any Loan Party shall
concurrently send a copy thereof to Agent, and Agent shall promptly notify the
other Lenders of its receipt of such Notice.

 

(A)

If to Agent or PNC at:

 

 

 

 

 

PNC Bank, National Association

 

 

2100 Ross Avenue, Suite 1850

 

 

Dallas, Texas 75201

 

 

Attention: Jeff Marchetti

 

 

Telephone: (214) 871-1276

 

 

Facsimile: (214) 871-2015

 

 

 

 

 

with a copy to:

 

 

 

 

 

PNC Bank, National Association

 

 

PNC Agency Services

 

 

PNC Firstside Center

 

 

500 First Avenue, 4th Floor

 

 

Pittsburgh, Pennsylvania 15219

 

 

Attention: Lisa Pierce

 

 

Telephone: (412) 762-6442

 

 

Facsimile: (412) 762-8672

 

 

 

 

 

with an additional copy to:

 

 

 

 

 

Holland & Knight

 

 

200 Crescent Court, Suite 1600

 

 

Dallas, Texas 75220

 

 

Attention: Michelle W. Suarez

 

 

Telephone: (214) 964-9474

 

 

Facsimile: (214) 964-9501

 

 

 

 

(B)

If to a Lender other than Agent, as specified on the signature pages hereof

 

 

 

 

(C)

If to Loan Parties or:

 Daseke, Inc.

 

 

 

 

 

Borrowing Agent:

15455 Dallas Parkway, Suite 440

 

 

 

Addison, Texas 75001

 

 

 

Attention: Don R. Daseke

 

 

 

Telephone: (972) 248-1322

 

 

 

Facsimile: (972) 248-0942

 

 

 

 

 

 

with a copy to:

Daseke Companies, Inc.

 

 

 

15455 Dallas Parkway, Suite 440

 

 

 

Addison, Texas 75001

 

 

 

Attention: Scott Wheeler

 

 

173

--------------------------------------------------------------------------------


 

 

 

Telephone: (214) 751-8989

 

 

 

Facsimile: (972) 248-0942

 

 

 

 

 

 

with an additional

Vinson & Elkins, LLP

 

 

copy to:

2001 Ross Avenue, Suite 3700

 

 

 

Dallas, Texas 75201

 

 

 

Attention: Christopher M. Dawe

 

 

 

Telephone: (214) 220-7837

 

 

 

Telecopier: (214) 999-7837

 

 

16.7                        Survival.  The obligations of Borrowers under
Sections 2.2(f), 2.2(g), 2.2(h), 3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 and the
obligations of Lenders under Sections 2.2, 2.15(b), 2.16, 2.18, 2.19, 14.8 and
16.5, shall survive termination of this Agreement and the Other Documents and
payment in full of the Obligations.

 

16.8                        Severability.  If any part of this Agreement is
contrary to, prohibited by, or deemed invalid under Applicable Laws, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.

 

16.9                        Expenses.  Borrowers shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for Agent), and shall pay all fees and time charges and disbursements
for attorneys who may be employees of Agent, in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the Other Documents
or any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by Issuer in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iii) all documented
out-of-pocket expenses incurred by Agent, any Lender or Issuer (including the
documented fees, charges and disbursements of any counsel for Agent, any Lender
or Issuer), and shall pay all fees and time charges for attorneys who may be
employees of Agent, any Lender or Issuer, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the Other
Documents, including its rights under this Section, or (B) in connection with
the Advances made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of Agent’s regular employees and agents
engaged periodically to perform audits of the any Borrower’s or any Borrower’s
Affiliate’s or Subsidiary’s books, records and business properties.

 

16.10                 Injunctive Relief.  Each Borrower recognizes that, in the
event any Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefor, Agent, if Agent so requests, shall be

 

174

--------------------------------------------------------------------------------


 

entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

 

16.11                 Consequential Damages.  Neither Agent nor any Lender, nor
any agent or attorney for any of them, shall be liable to any Borrower, or any
Guarantor (or any Affiliate of any such Person) for indirect, punitive,
exemplary or consequential damages arising from any breach of contract, tort or
other wrong relating to the establishment, administration or collection of the
Obligations or as a result of any transaction contemplated under this Agreement
or any Other Document.

 

16.12                 Captions.  The captions at various places in this
Agreement are intended for convenience only and do not constitute and shall not
be interpreted as part of this Agreement.

 

16.13                 Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile or electronic transmission
(including email transmission of a PDF image) shall be deemed to be an original
signature hereto.

 

16.14                 Construction.  The parties acknowledge that each party and
its counsel have reviewed this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments, schedules or exhibits thereto.

 

16.15                 Confidentiality; Sharing Information.  Agent, each Lender
and each Transferee shall hold all non-public information obtained by Agent,
such Lender or such Transferee pursuant to the requirements of this Agreement in
accordance with Agent’s, such Lender’s and such Transferee’s customary
procedures for handling confidential information of this nature; provided,
however, Agent, each Lender and each Transferee may disclose such confidential
information (a) to its examiners, Affiliates, outside auditors, counsel and
other professional advisors, (b) to Agent, any Lender or to any prospective
Transferees, and (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process; provided,  further that
(i) unless specifically prohibited by Applicable Law, Agent, each Lender and
each Transferee shall use its reasonable best efforts prior to disclosure
thereof, to notify the applicable Borrower of the applicable request for
disclosure of such non-public information (A) by a Governmental Authority or
representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Authority or any such other request from a Governmental Authority
with regulatory authority over a Lender or Transferee) or (B) pursuant to legal
process and (ii) in no event shall Agent, any Lender or any Transferee be
obligated to return any materials furnished by any Borrower other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral upon Payment in Full of the Obligations. 
Each Borrower acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to such Borrower or one or
more of its Affiliates (in connection with this Agreement or otherwise) by any
Lender or by one or more Subsidiaries or Affiliates of such Lender and each
Borrower hereby authorizes each Lender to share any

 

175

--------------------------------------------------------------------------------


 

information delivered to such Lender by such Borrower and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such Subsidiary or Affiliate of such Lender,
it being understood that any such Subsidiary or Affiliate of any Lender
receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder.  Such authorization shall
survive the repayment of the other Obligations and the termination of this
Agreement.  Notwithstanding any non-disclosure agreement or similar document
executed by Agent in favor of any Borrower or any of any Borrower’s Affiliates,
the provisions of this Agreement shall supersede such agreements.

 

16.16                 Publicity.  Each Borrower and each Lender hereby
authorizes Agent and each Lender to make appropriate announcements of the
financial arrangement entered into among Borrowers, Agent and Lenders, including
announcements which are commonly known as tombstones, in such publications and
to such selected parties as Agent shall in its sole and absolute discretion deem
appropriate or any such Lender shall in its reasonable discretion after
consultation with Borrowing Agent deem appropriate (as applicable), in each case
subject to the confidentiality provisions of Section 16.15.

 

16.17                 Certifications From Banks and Participants; USA PATRIOT
Act.

 

(a)                                 Each Lender or assignee or participant of a
Lender that is not incorporated under the Laws of the United States of America
or a state thereof (and is not excepted from the certification requirement
contained in Section 313 of the USA PATRIOT Act and the applicable regulations
because it is both (i) an affiliate of a depository institution or foreign bank
that maintains a physical presence in the United States or foreign country, and
(ii) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA PATRIOT Act and the applicable regulations:  (1) within ten (10) days
after the Closing Date, and (2) as such other times as are required under the
USA PATRIOT Act.

 

(b)                                 The USA PATRIOT Act requires all financial
institutions to obtain, verify and record certain information that identifies
individuals or business entities which open an “account” with such financial
institution.  Consequently, each Lender may from time to time request, and each
Borrower shall provide to the Lenders, such Borrower’s name, address, tax
identification number and/or such other identifying information as shall be
necessary for the Lenders to comply with the USA PATRIOT Act and any other
Anti-Terrorism Law.

 

16.18                 Anti-Terrorism Laws.

 

(a)                                 Each Borrower represents and warrants that
(i) no Covered Entity is a Sanctioned Person and (ii) no Covered Entity, either
in its own right or through any third party, (A) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (C) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

 

176

--------------------------------------------------------------------------------


 

(b)                                 Each Borrower covenants and agrees that
(i) no Covered Entity will become a Sanctioned Person, (ii) no Covered Entity,
either in its own right or through any third party, will (A) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (B) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Advances to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (iii) the funds used to repay the
Obligations will not be derived from any unlawful activity, (iv) each Covered
Entity shall comply with all Anti-Terrorism Laws and (v) Borrowers shall
promptly notify Agent in writing upon the occurrence of a Reportable Compliance
Event.

 

16.19                 Concerning Joint and Several Liability of Borrowers.

 

(a)                                 Each Borrower is accepting joint and several
liability hereunder in consideration of the financial accommodations to be
provided by Lenders under this Agreement, for the mutual benefit, directly and
indirectly, of each Borrower and in consideration of the undertakings of each
Borrower to accept joint and several liability for the obligations of each of
them, and without regard to whether any Borrower is a direct party thereto or
has actual knowledge thereof.

 

(b)                                 Each Borrower jointly and severally hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers with respect to
the payment and performance of all of the Obligations, it being the intention of
the parties hereto that all the Obligations shall be the joint and several
obligations of each Borrower without preferences or distinction among them.

 

(c)                                  If and to the extent that any Borrower
shall fail to make any payment with respect to any of the Obligations as and
when due or to perform any of the Obligations in accordance with the terms
thereof, then in each such event, the other Borrowers will make such payment
with respect to, or perform, such Obligation.

 

(d)                                 The obligations of each Borrower under the
provisions of this Section 16.19 constitute full recourse obligations of such
Borrower, enforceable against it to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

 

(e)                                  Except as otherwise expressly provided
herein, each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of any Advance made under this Agreement, notice of
occurrence of any Event of Default, or of any demand for any payment under this
Agreement (except as otherwise provided herein), notice of any action at any
time taken or omitted by any Lender under or in respect of any of the
Obligations, any requirement of diligence and, generally, all demands, notices
and other formalities of every kind in connection with this Agreement.  Each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of any
partial

 

177

--------------------------------------------------------------------------------


 

payment thereon, any waiver, consent or other action or acquiescence by any
Lender at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by any Lender in
respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any Borrower.  Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Lender, including, without limitation, any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with the applicable
laws or regulations thereunder which might, but for the provisions of this
Section 16.19, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this
Section 16.19, it being the intention of each Borrower that, so long as any of
the Obligations remain unsatisfied, the obligations of such Borrower under this
Section 16.19 shall not be discharged except by performance and then only to the
extent of such performance or except as otherwise agreed in writing in
accordance with Section 16.2.  The Obligations of each Borrower under this
Section 16.19 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or any Lender.  The joint and several
liability of Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower or any Lender.

 

(f)                                   The provisions of this Section 16.19 are
made for the benefit of the Lenders and their respective successors and assigns,
and may be enforced by any such Person from time to time against any Borrower as
often as occasion therefor may arise and without requirement on the part of any
Lender first to marshal any of its claims or to exercise any of its rights
against any of the other Borrowers or to exhaust any remedies available to it
against any of the other Borrowers or to resort to any other source or means of
obtaining payment of any of the Obligations or to elect any other remedy.  The
provisions of this Section 16.19 shall remain in effect until the Payment in
Full of the Obligations.  If at any time, any payment, or any part thereof, made
in respect of any of the Obligations, is rescinded or must otherwise be restored
or returned by any Lender upon the insolvency, bankruptcy or reorganization of
any Borrower, or otherwise, the provisions of this Section 16.19 will forthwith
be reinstated in effect, as though such payment had not been made.

 

(g)                                  Notwithstanding any provision to the
contrary contained herein or in any other of the Other Documents, to the extent
the joint obligations of a Borrower shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or transfers)
then the obligations of each Borrower hereunder shall be limited to the maximum
amount that is permissible under Applicable Law (whether federal or state and
including, without limitation, any federal or state bankruptcy laws).

 

(h)                                 Borrowers hereby agree, as among themselves,
that if any Borrower shall become an Excess Funding Borrower (as defined below),
each other Borrower shall, on demand

 

178

--------------------------------------------------------------------------------


 

of such Excess Funding Borrower (but subject to the next sentence hereof and to
subsection (B) below), pay to such Excess Funding Borrower an amount equal to
such Borrower’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, assets, liabilities and debts of
such Excess Funding Borrower) of such Excess Payment (as defined below).  The
payment obligation of any Borrower to any Excess Funding Borrower under this
Section 16.19(h) shall be subordinate and subject in right of payment to the
prior payment in full of the Obligations (except for Hedge Liabilities, Cash
Management Liabilities and contingent indemnification obligations with respect
to which no claim has been asserted or threatened) of such Borrower under the
other provisions of this Agreement, and such Excess Funding Borrower shall not
exercise any right or remedy with respect to such excess until Payment in Full
of the Obligations.  For purposes hereof, (i) “Excess Funding Borrower” shall
mean, in respect of any Obligations arising under the other provisions of this
Agreement (hereafter, the “Joint Obligations”), a Borrower that has paid an
amount in excess of its Pro Rata Share of the Joint Obligations; (ii) “Excess
Payment” shall mean, in respect of any Joint Obligations, the amount paid by an
Excess Funding Borrower in excess of its Pro Rata Share of such Joint
Obligations; and (iii) “Pro Rata Share”, for the purposes of this
Section 16.19(h), shall mean, for any Borrower, the ratio (expressed as a
percentage) of (A) the amount by which the aggregate present fair salable value
of all of its assets and properties exceeds the amount of all debts and
liabilities of such Borrower (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of such Borrower
hereunder) to (B) the amount by which the aggregate present fair salable value
of all assets and other properties of such Borrower and all of the other
Borrowers exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Borrower and the other Borrowers hereunder) of such
Borrower and all of the other Borrowers, all as of the Closing Date (if any
Borrower becomes a party hereto subsequent to the Closing Date, then for the
purposes of this Section 16.19(h) such subsequent Borrower shall be deemed to
have been a Borrower as of the Closing Date and the information pertaining to,
and only pertaining to, such Borrower as of the date such Borrower became a
Borrower shall be deemed true as of the Closing Date) notwithstanding the
payment obligations imposed on Borrowers in this Section, the failure of a
Borrower to make any payment to an Excess Funding Borrower as required under
this Section shall not constitute an Event of Default.

 

16.20                 Delegation of Authority.  Each Loan Party (other than
Holdings) hereby authorizes and appoints Borrowing Agent and each of the
President and Chief Financial Officer of Borrowing Agent, to be its attorneys
(“its Attorneys”) and in its name and on its behalf and as its act and deed or
otherwise to execute and deliver all documents and carry out all such acts as
are necessary or appropriate in connection with drawing Advances and the making
of other extensions of credit hereunder, the granting and perfection of security
interests under this Agreement and the Other Documents, and complying with the
terms and provisions hereof and the Other Documents.  This delegation of
authority and appointment shall be valid for the duration of the term of this
Agreement; provided, however, that such delegation of authority and appointment
shall terminate automatically without any further act with respect to any such
officer of Borrowing Agent if such officer is no longer an employee of Borrowing
Agent.  Each Loan Party (other than Borrowing Agent) hereby undertakes to ratify
everything which any of its Attorneys shall do in furtherance of this delegation
of authority and appointment.

 

179

--------------------------------------------------------------------------------


 

16.21                 Reallocation of the Advances and the Commitment Amounts. 
On the Closing Date and on each date when a new Lender becomes a party to the
Credit Agreement pursuant to Section 2.24 hereof or an existing Lender increases
its Commitment Percentage pursuant to Section 2.24 hereof (in each case, a
“Commitment Change Date”), (i) each Lender, if any, whose relative proportion of
its Commitment Percentage increases over the proportion of the Commitment
Percentage held by it prior to the Closing Date (or held by it prior to such
Commitment Change Date) and/or (ii) each new Lender that increased its
Commitment Percentage after the Closing Date, shall, by assignments among them
(which assignments shall be deemed to occur hereunder automatically, and without
any requirement for additional documentation, on the Closing Date or any
Commitment Change Date, as applicable) acquire a portion of the Advances held by
them from and among each other, and shall, through Agent, make such other
adjustments among themselves as may be necessary so that after giving effect to
such assignments and adjustments, such existing Lenders and such new Lenders, as
applicable, shall hold all Advances outstanding under this Agreement ratably in
accordance with their respective Commitment Percentages as reflected on
Exhibit 1.2(b) hereto, as are amended (or deemed amended) from time to time to
include the new Commitment Percentages each time a Commitment Increase
Certificate or Additional Lender Certificate is accepted by Agent.  On the
Closing Date or the Commitment Change Date, as applicable, all Interest Periods
in respect of any LIBOR Rate Loans that were required to be assigned as set
forth above shall automatically be terminated solely with respect to any such
Lender that has assigned any such LIBOR Rate Loans (but not with respect to any
Lender that is an assignee of any such Lender).  Borrower shall on the Closing
Date or the Commitment Change Date, as applicable, make payments to the Lenders
that held such LIBOR Rate Loans that were required to be assigned as set forth
above to compensate for such termination as if such termination were a payment
or prepayment referred to in Article II.

 

16.22                 Amendment and Restatement.

 

(a)                                 Certain Borrowers, Agent and certain Lenders
were parties to that certain Revolving Credit, Term Loan and Security Agreement,
dated December 30, 2008 (as amended, modified or supplemented prior to the date
of the Amended and Restated Credit Agreement described below, the “Original
Credit Agreement”).  On May 31, 2013, certain Borrowers, Agent and certain
Lenders amended and restated the Original Credit Agreement pursuant to that
certain Amended and Restated Revolving Credit, Term Loan and Security Agreement
(as amended, modified or supplemented prior to the date of the Second Amended
and Restated Credit Agreement described below, the “Amended and Restated Credit
Agreement”).  On November 12, 2013, certain Borrowers, Agent and certain Lenders
amended and restated the Amended and Restated Credit Agreement pursuant to that
certain Second Amended and Restated Revolving Credit, Term Loan and Security
Agreement (as amended, modified or supplemented prior to the date of the Third
Amended and Restated Credit Agreement described below, the “Second Amended and
Restated Credit Agreement”).  On October 2, 2014, certain Borrowers, Agent and
certain Lenders amended and restated the Second Amended and Restated Credit
Agreement pursuant to that certain Third Amended and Restated Revolving Credit,
Term Loan and Security Agreement (as amended, modified or supplemented prior to
the date hereof, the “Third Amended and Restated Credit Agreement”).  On
August 9, 2016, certain Borrowers, Agent and certain Lenders amended and
restated the Third Amended and Restated Credit Agreement pursuant to

 

180

--------------------------------------------------------------------------------


 

that certain Fourth Amended and Restated Revolving Credit, Term Loan and
Security Agreement (as amended, modified or supplemented prior to the date
hereof, the “Fourth Amended and Restated Credit Agreement”, and together with
the Original Credit Agreement, the Amended and Restated Credit Agreement, the
Second Amended and Restated Credit Agreement, the Third Amended and Restated
Credit Agreement, the “Existing Credit Agreement”).  Borrowers have requested
that the Lenders amend and restate the Existing Credit Agreement as set forth
herein.  It is the intention the parties hereto that the Revolving Advances
outstanding under the Existing Credit Agreement prior to the Closing Date shall
continue and remain outstanding and shall not be repaid on the Closing Date but
shall constitute outstanding Revolving Advances hereunder and accordingly, the
Revolving Advances made hereunder are not an extinguishment or novation of the
Revolving Advances made pursuant to the Existing Credit Agreement (as herein
amended and restated by this Agreement).

 

(b)                                 The parties hereto acknowledge and agree
that (i) this Agreement and the Other Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation or repayment
and reborrowing of the Advances and the other Obligations under the Existing
Credit Agreement the Other Documents (as defined therein) as in effect prior to
the Closing Date and which remain outstanding as of the Closing Date, (ii) the
Obligations under the Existing Credit Agreement and such Other Documents in all
respects continuing (as amended, restated, rearranged and converted hereby and
which are in all respects hereinafter subject to the terms herein) and (iii) the
Liens and security interests as granted under the Existing Credit Agreement and
such applicable Other Documents securing payment of such Obligations (as defined
in the Existing Credit Agreement) are in all respects continuing and in full
force and effect and are reaffirmed hereby, securing the Obligations (as defined
herein).

 

(c)                                  The parties hereto acknowledge and agree
that on and after the Closing Date, (i) all references to the Existing Credit
Agreement or the Other Documents shall be deemed to refer to this Agreement and
the Other Documents (as defined herein), (ii) all references to any section (or
subsection) of the Existing Credit Agreement or the Other Documents (as defined
in the Existing Credit Agreement) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Closing Date, all references to
this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be references to the Existing Credit
Agreement, as amended and restated hereby.

 

(d)                                 The parties hereto acknowledge and agree
that this amendment and restatement is limited as written and is not a consent
to any other amendment, restatement or waiver or other modification, whether or
not similar and, except as expressly provided herein or in any Other Document,
all terms and conditions of this Agreement and the Other Documents remain in
full force and effect unless otherwise specifically amended hereby or by any
Other Documents.

 

16.23                 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement or any
Other Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under this Agreement or

 

181

--------------------------------------------------------------------------------


 

any Other Document, to the extent such liability is unsecured, may be subject to
the Write-Down and Conversion powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability, (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any Other Document or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

182

--------------------------------------------------------------------------------


 

Each of the parties has signed this Agreement as of the day and year first above
written.

 

 

HOLDINGS:

 

 

 

HENNESSY ACQUISITION CORP. II

 

(which on the Closing Date shall be renamed as DASEKE, INC.)

 

 

 

 

 

By:

/s/ Kevin Charlton

 

Name:

Kevin Charlton

 

Title:

President and Chief Operating Officer

 

 

 

BORROWERS:

 

 

 

HCAC MERGER SUB, INC.

 

(which on the Closing Date shall be merged with the existing DASEKE, INC., with
DASEKE, INC. as the surviving company, which shall then be renamed as DASEKE
COMPANIES, INC.)

 

 

 

 

 

By:

/s/ Kevin Charlton

 

Name:

Kevin M. Charlton

 

Title:

Vice President and Secretary

 

 

 

DASEKE, INC.

 

(which on the Closing Date shall be merged with HCAC MERGER SUB, INC., with
DASEKE, INC. as the surviving company, which shall then be renamed as DASEKE
COMPANIES, INC.)

 

 

 

 

 

By:

/s/ Scott Wheeler

 

Name:

Scott Wheeler

 

Title:

Executive Vice President and Corporate Chief Financial Officer

 

[Signature Page to Fifth Amended and Restated Revolving Credit and Security
Agreement]

 

--------------------------------------------------------------------------------


 

 

B. C. HORNADY AND ASSOCIATES, INC.

 

BOYD BROS. TRANSPORTATION INC.

 

BOYD LOGISTICS, L.L.C.

 

BOYD LOGISTICS PROPERTIES, LLC

 

BOYD INTERMODAL, LLC

 

BROS. LLC

 

BULLDOG HIWAY EXPRESS

 

CENTRAL OREGON TRUCK COMPANY, INC.

 

DASEKE LOGISTICS, LLC

 

DASEKE LONE STAR, INC.

 

E. W. WYLIE CORPORATION

 

HORNADY LOGISTICS, LLC

 

HORNADY TRANSPORTATION, L. L. C.

 

HORNADY TRUCK LINE, INC.

 

J. GRADY RANDOLPH, INC.

 

JGR LOGISTICS, LLC

 

LONE STAR HEAVY HAUL, INC.

 

LONE STAR PROJECT SPECIALISTS, INC.

 

LONE STAR TRANSPORTATION, LLC

 

LST HOLDINGS, INC.

 

LST EQUIPMENT, INC.

 

MASHBURN TRUCKING, INC.

 

MID SEVEN TRANSPORTATION COMPANY

 

NATIONAL RIGGING, INC.

 

RANDOLPH BROTHERS, LLC

 

SMOKEY POINT DISTRIBUTING, INC.

 

SPD TRUCKING, LLC

 

TEXR ASSETS, L.L.C.

 

TEXR ASSETS 2, L.L.C.

 

TEXR EQUIPMENT, LLC

 

WTI TRANSPORT, INC.

 

 

 

 

 

By:

Scott Wheeler

 

Name:

Scott Wheeler

 

Title:

Vice President

 

[Signature Page to Fifth Amended and Restated Revolving Credit and Security
Agreement]

 

--------------------------------------------------------------------------------


 

 

AGENT:

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender and as Agent

 

 

 

 

By:

/s/ Jeffrey Marchetti

 

Name:

Jeffrey Marchetti

 

Title:

Vice President

 

[Signature Page to Fifth Amended and Restated Revolving Credit and Security
Agreement]

 

--------------------------------------------------------------------------------


 

PNCBANK Borrowing Base Certificate DASEKE, INC. To induce PNC Bank, National
Association ("PNC Bank") to grant advances or other financial accomodations to
us pursuant to the terms of our Credit and Security Agreement dated as of with
PNC Bank, as the same may be extended, amended, and/or restated from time to
time ("Credit Agreement"), we hereby certify, represent and warrant the
following to PNC Bank, all as of the date hereof: (1) the foregoing statements
of our accounts receivable and/or inventory collateral described above are true
and complete; (2) the total eligible collateral described in line 6 above
represents only Qualified Accounts and Qualified Inventory, as those terms are
defined in the Credit Agreement; (3) we are in compliance with all of the terms
and provisions of the Credit Agreement; and (4) there exists no Default or Event
of Default under the Credit Agreement. For PNC Bank Use Checked By Date .
Approved By Date . DATE BORROWER Daseke, Inc. BY Collateral Status A/R Total
Unbilled AR Total Inventory Total Total 1. Beginning Collateral (Line 4 prior
report) 2. Additions to Collateral (current month) - based on invoice date 2b.
Additions to Collateral (Sales for prior month) - based on accounting date 2c.
Credit memos - For Current Month 2d. Credit memos - For Prior month by
accounting date, if any 3. Collections / Deductions to Collateral - 3a. Non AR
Deposits 3b. Prior month Collections/Deductions 3b. Non AR Deposits - Prior
Month 3c. Adjustments 3d. Write offs 4. Total Collateral 5. Less Ineligible
Collateral 6. Total Eligible Collateral Loan Status A/R Total Unbilled AR Total
Inventory Total Total 7. Advance Percentage or Credit Limit 85% 80% 50% 8.
Collateral Value (Elg. Coll. X Adv %) 8a. SubLimit available 8a. Availability
after sublimit 8a. AP Over 30 days PD 8b. Rent Reserve 8c. BBC Term Loan Reserve
8d. Net Collateral Value (Elg. Coll. X Adv %) 8.e Adjustment for lower of
Formula or loan balance 9. Previous Loan Balance (Prior Line 13) 10. Less: A)
Net Collections B) Adjustments paydown of revolver C) Reserves 11. Subtotal for
Loan Balance 12. Additional A) Request for Funds Loan B) Return Items Increases
C) Other 13. New Loan Balance 14. Letters of Credit Outstanding ($5,000,000
limit) 15. Collateral Available for Loan Report No.

[g74891kq44i001.gif]

 


 

EXHIBIT 1.2(a)

 

COMPLIANCE CERTIFICATE

 

For the [Quarterly] [Annual] Period
from               , 20  
to               , 20

 

To:                             PNC Bank, National Association, as Agent,
pursuant to that certain Fifth Amended and Restated Revolving Credit and
Security Agreement, dated February 27, 2017 (as amended, supplemented, modified,
extended and/or restated from time to time, the “Credit Agreement”), by and
among DASEKE, INC., a Delaware corporation (formerly known as HENNESSY CAPITAL
ACQUISITION CORP. II) (“Holdings”), DASEKE COMPANIES, INC., a Delaware
corporation (the “Borrowing Agent”), each of its subsidiaries party thereto as
borrowers (collectively with the Borrowing Agent, the “Borrowers”), the
financial institutions party thereto as lenders (“Lenders”), and PNC BANK,
NATIONAL ASSOCIATION, as agent for Lenders (together with its successors and
assigns, in such capacity, the “Agent”)

 

Ladies and Gentlemen:

 

This Compliance Certificate (this “Certificate”) is delivered to you pursuant to
Article IX of the Credit Agreement.  Unless otherwise stated in this
Certificate, capitalized terms used in this Certificate are defined in the
Credit Agreement.

 

The undersigned hereby certifies to Agent as follows:

 

1.                                      The undersigned is, and at all times
mentioned herein has been, a duly elected, qualified and acting authorized
President, the Chief Financial Officer or Controller or similar Responsible
Officer of Borrowing Agent or Holdings.

 

2.                                      The undersigned has reviewed the
provisions of the Credit Agreement and the Other Documents (collectively, the
“Documents”), and a review of the records of the activities of each Loan Party
during the period from [           ,     , to               ,     ] (the
“Subject Period”) has been made under the supervision of the undersigned with a
view towards determining whether, during the Subject Period, each Loan Party has
complied with their respective obligations under the Documents.

 

3.                                      The financial statements of Holdings on
a Consolidated Basis delivered to you concurrently herewith have been prepared
in accordance with GAAP, and fairly and accurately in all material respects
present the financial condition of the Loan Parties and results of operations of
the Loan Parties at the date and for the period indicated therein, subject, in
the case of quarterly financial statements, to normal and recurring year-end
adjustments in accordance with GAAP setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year; provided, that any comparison to a prior period will be a

 

--------------------------------------------------------------------------------


 

comparison between the entities or entities, as applicable, that issued the
financial statements at the applicable time.

 

4.                                      No Default or Event of Default has
occurred, except for such defaults, if any, described on Schedule A attached
hereto.  (If any are described, state the nature, when it occurred, whether it
is continuing and the steps being taken by the Loan Parties with respect to such
default.)

 

5.                                      The representations and warranties
contained in Article V of the Credit Agreement are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the date hereof with the same force and effect as though
made or as of the date hereof except (i) for those representations and
warranties that relate specifically to an earlier date, which shall remain true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date, (ii) for changes
previously disclosed in writing to Agent and (iii) as disclosed on the attached
Schedule B.

 

6.                                      Attached hereto as Schedule C is a true
and accurate calculation setting forth, among other information, information
that demonstrates compliance (or noncompliance) with each of the applicable
covenants set forth in Sections 6.5 of the Credit Agreement.

 

[7.                                  Attached as Schedule D hereto is a list of
the subsidiaries of the Borrower that identifies each subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary as of the date hereof.](1)  [There is
no change in the list of Restricted Subsidiaries and Unrestricted Subsidiaries
since the later of the Closing Date and the date of the last Compliance
Certificate.]

 

8.                                      [Attached as Schedule E hereto is a
summary of the pro forma adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries from the attached financial statements.](2)

 

8.                                      The undersigned executes this
Certificate on behalf of the Loan Parties solely in his capacity as the
President, the Chief Financial Officer or Controller or similar Responsible
Officer of Borrowing Agent or Holdings, not individually, and the undersigned
shall have no personal liability to Lenders in connection with the Certificate
or the Other Documents.

 

This Certificate is subject to and shall be construed in accordance with the
terms of the Credit Agreement.

 

[Signature follows.]

 

--------------------------------------------------------------------------------

(1)  Only required if a Subsidiary has been designated as an Unrestricted
Subsidiary since delivery of the last Compliance Certificate.

 

(2)  Only required if a Subsidiary has been designated as an Unrestricted
Subsidiary.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of this      day of         , 20    .

 

 

By:

 

 

Name:

 

 

Title:

 

 

Schedules:

 

A — Defaults
B — Representations and Warranties
C — Calculations

[D — Restricted and Unrestricted Subsidiaries]
[E - Subsidiary Adjustments]

 

--------------------------------------------------------------------------------


 

Schedule A
to
Compliance Certificate

 

Defaults

 

--------------------------------------------------------------------------------


 

Schedule B
to
Compliance Certificate

 

Representations and Warranties

 

--------------------------------------------------------------------------------


 

Schedule C
to
Compliance Certificate

 

Calculations

 

--------------------------------------------------------------------------------


 

Schedule D
to
Compliance Certificate

 

List of Restricted Subsidiaries and Unrestricted Subsidiaries

 

--------------------------------------------------------------------------------


 

Schedule E
to
Compliance Certificate

 

Subsidiary Adjustments

 

--------------------------------------------------------------------------------


 

Exhibit 1.2(b)

 

COMMITMENTS

 

Lender

 

Revolving
Commitment
Percentage

 

Revolving
Commitment
Amount

 

PNC Bank, National Association

 

100.000000000

%

$

70,000,000.00

 

Total

 

100.000000000

%

$

70,000,000.00

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.1(a)

 

REVOLVING CREDIT NOTE

 

$[                         ]

[              ], 20[     ]

 

This Revolving Credit Note (the “Revolving Credit Note”) is executed and
delivered under and pursuant to the terms of that certain Fifth Amended and
Restated Revolving Credit and Security Agreement dated as of February 27, 2017
(as amended, restated, supplemented or modified from time to time, the “Credit
Agreement”) by and among DASEKE, INC., a Delaware corporation, with which HCAC
MERGER SUB, INC., a Delaware corporation (the “Merger Sub”), as borrower
thereunder, will be merged upon the effectiveness of the Closing Date Merger
(with the existing DASEKE, INC. as the surviving entity thereof), and which upon
the effectiveness of the Closing Date Merger will be renamed as DASEKE
COMPANIES, INC., a Delaware corporation (the “Borrowing Agent”), those certain
subsidiaries of Borrowing Agent party thereto as a “Borrower” thereunder
(collectively with the Borrowing Agent, the “Borrowers”), HENNESSY CAPITAL
ACQUISITION CORP. II, a Delaware corporation, which upon the effectiveness of
the Closing Date Merger will be renamed as the new DASEKE, INC., a Delaware
corporation (“Holdings”), the various financial institutions named therein or
which hereafter become a party thereto as lenders (each individually a “Lender”
and collectively, “Lenders”) and PNC BANK, NATIONAL ASSOCIATION (in its
individual capacity, “PNC”), as agent for Lenders (together with its successors
and assigns, in such capacity, “Agent”).  Capitalized terms not otherwise
defined herein shall have the meanings provided in the Credit Agreement.

 

FOR VALUE RECEIVED, each Borrower hereby promises to pay, on a joint and several
basis, to                         or its registered assigns (“Payee”), at the
office of Agent located at PNC Bank Center, Two Tower Center, 8th Floor, East
Brunswick, New Jersey 08816 or at such other place as Agent may from time to
time designate to the Borrowing Agent in writing:

 

(i)                                     the principal sum of
[                                      ] ($[         ]) or, if different from
such amount, the unpaid principal balance of Payee’s Commitment Percentage of
the Revolving Advances as may be due and owing under the Credit Agreement,
payable in accordance with the provisions of the Credit Agreement, subject to
acceleration upon the occurrence of an Event of Default under the Credit
Agreement or earlier termination of the Credit Agreement pursuant to the terms
thereof; and

 

(ii)                                  interest on the principal amount of the
Revolving Advances under this Revolving Credit Note from time to time
outstanding until such principal amount is paid in full at the applicable
Interest Rate in accordance with the provisions of the Credit Agreement.  In no
event, however, shall interest exceed the amount collectible at the maximum
interest rate permitted by law.  Upon and after the occurrence of an Event of
Default, and during the continuation thereof, subject to the terms of the Credit
Agreement, interest shall be payable at the Default Rate.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement and is secured by the Liens granted pursuant to the Credit
Agreement and the Other

 

--------------------------------------------------------------------------------


 

Documents, is entitled to the benefits of the Credit Agreement and the Other
Documents and is subject to all of the agreements, terms and conditions therein
contained.

 

This Revolving Credit Note is subject to mandatory prepayment and may be
voluntarily prepaid, in whole or in part, on the terms and conditions set forth
in the Credit Agreement.

 

If an Event of Default under Section 10.7 of the Credit Agreement shall occur,
then this Revolving Credit Note shall immediately become due and payable,
without notice, together with reasonable attorneys’ fees if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof.  If any other Event of Default shall occur and be continuing under the
Credit Agreement or any of the Other Documents, and the same is not cured within
any applicable grace or cure period, then this Revolving Credit Note may, or
upon the election of Required Lenders, shall, as provided in the Credit
Agreement, be declared to be immediately due and payable, without notice,
together with reasonable attorneys’ fees, if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof.

 

This Revolving Credit Note shall be governed by and construed in accordance with
the laws of the State of New York applied to contracts to be performed wholly
within the State of New York.

 

Each Borrower expressly waives any presentment, demand, protest, notice of
protest, notice of intent to accelerate, notice of acceleration or notice of any
kind except as expressly provided in the Credit Agreement.

 

[Signatures on Following Pages]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused the Revolving Credit Note
to be duly executed as of the date first above written.

 

 

HCAC MERGER SUB, INC.

 

(which on the Closing Date shall be merged with the existing DASEKE, INC., with
DASEKE, INC. as the surviving company, which then shall be renamed as DASEKE
COMPANIES, INC.)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DASEKE, INC.

 

(which on the Closing Date shall be merged with HCAC MERGER SUB, INC., with
DASEKE, INC. as the surviving company, which shall then be renamed as DASEKE
COMPANIES, INC.)

 

 

 

 

 

By:

 

 

Name:

Scott Wheeler

 

Title:

Executive Vice President and Corporate Chief Financial Officer

 

[Signatures continue on the next page]

 

--------------------------------------------------------------------------------


 

 

B. C. HORNADY AND ASSOCIATES, INC.

 

BOYD BROS. TRANSPORTATION INC.

 

BOYD LOGISTICS, L.L.C.

 

BOYD LOGISTICS PROPERTIES, LLC

 

BOYD INTERMODAL, LLC

 

BROS. LLC

 

BULLDOG HIWAY EXPRESS

 

CENTRAL OREGON TRUCK COMPANY, INC.

 

DASEKE LOGISTICS, LLC

 

DASEKE LONE STAR, INC.

 

E. W. WYLIE CORPORATION

 

HORNADY LOGISTICS, LLC

 

HORNADY TRANSPORTATION, L. L. C.

 

HORNADY TRUCK LINE, INC.

 

J. GRADY RANDOLPH, INC.

 

JGR LOGISTICS, LLC

 

LONE STAR HEAVY HAUL, INC.

 

LONE STAR PROJECT SPECIALISTS, INC.

 

LONE STAR TRANSPORTATION, LLC

 

LST HOLDINGS, INC.

 

LST EQUIPMENT, INC.

 

MASHBURN TRUCKING, INC.

 

MID SEVEN TRANSPORTATION COMPANY

 

NATIONAL RIGGING, INC.

 

RANDOLPH BROTHERS, LLC

 

SMOKEY POINT DISTRIBUTING, INC.

 

SPD TRUCKING, LLC

 

TEXR ASSETS, L.L.C.

 

TEXR ASSETS 2, L.L.C.

 

TEXR EQUIPMENT, LLC

 

WTI TRANSPORT, INC.

 

 

 

 

 

By:

 

 

Name:

Scott Wheeler

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Exhibit 2.4(a)

 

SWING LOAN NOTE

 

$[                  ]

[             ], 20[     ]

 

This Swing Loan Note (this “Swing Note”) is executed and delivered under and
pursuant to the terms of that certain Fifth Amended and Restated Revolving
Credit and Security Agreement dated as of February 27, 2017 (as amended,
restated, supplemented or modified from time to time, the “Credit Agreement”) by
and among DASEKE, INC., a Delaware corporation, with which HCAC MERGER
SUB, INC., a Delaware corporation (the “Merger Sub”) , as borrower thereunder,
will be merged upon the effectiveness of the Closing Date Merger (with the
existing DASEKE, INC. as the surviving entity thereof), and which upon the
effectiveness of the Closing Date Merger will be renamed as DASEKE
COMPANIES, INC., a Delaware corporation (the “Borrowing Agent”), those certain
subsidiaries of Borrowing Agent party thereto as a “Borrower” thereunder
(collectively with the Borrowing Agent, the “Borrowers”), HENNESSY CAPITAL
ACQUISITION CORP. II, a Delaware corporation, which upon the effectiveness of
the Closing Date Merger will be renamed as the new DASEKE, INC., a Delaware
corporation (“Holdings”), the various financial institutions named therein or
which hereafter become a party thereto as lenders (each individually a “Lender”
and collectively, “Lenders”) and PNC BANK, NATIONAL ASSOCIATION (in its
individual capacity, “PNC”), as agent for Lenders (together with its successors
and assigns, in such capacity, “Agent”).  Capitalized terms not otherwise
defined herein shall have the meanings provided in the Credit Agreement.

 

FOR VALUE RECEIVED, each Borrower hereby promises to pay, on a joint and several
basis, to                            or its registered assigns (“Payee”), at the
office of Agent located at PNC Bank Center, Two Tower Center, 8th Floor, East
Brunswick, New Jersey 08816 or at such other place as Agent may from time to
time designate to the Borrowing Agent in writing:

 

(i)                                     the principal sum of
[                                      ] ($[           ]) or, if different from
such amount, the unpaid principal balance of the Swing Loans as may be due and
owing under the Credit Agreement, payable in accordance with the provisions of
the Credit Agreement, subject to acceleration upon the occurrence of an Event of
Default under the Credit Agreement or earlier termination of the Credit
Agreement pursuant to the terms thereof; and

 

(ii)                                  interest on the principal amount of this
Swing Note from time to time outstanding until such principal amount is paid in
full at the applicable Revolving Interest Rate in accordance with the provisions
of the Credit Agreement.  In no event, however, shall interest exceed the
maximum interest rate permitted by law.  Upon and after the occurrence of an
Event of Default, and during the continuation thereof, subject to the terms of
the Credit Agreement, interest shall be payable at the Default Rate.

 

This Swing Note is a Swing Loan Note referred to in the Credit Agreement and is
secured, inter alia, by the Liens granted pursuant to the Credit Agreement and
the Other Documents, is entitled to the benefits of the Credit Agreement and the
Other Documents and is subject to all of the agreements, terms and conditions
therein contained.

 

--------------------------------------------------------------------------------


 

This Swing Note is subject to mandatory prepayment and may be voluntarily
prepaid, in whole or in part, on the terms and conditions set forth in the
Credit Agreement.

 

If an Event of Default under Section 10.7 of the Credit Agreement shall occur,
or upon the election of Required Lenders, as applicable, then this Swing Note
shall immediately, in accordance with the Credit Agreement, become due and
payable, without notice, together with reasonable and actual attorneys’ fees if
the collection hereof is placed in the hands of an attorney to obtain or enforce
payment hereof.  If any other Event of Default shall occur and be continuing
under the Credit Agreement or any of the Other Documents, which is not cured
within any applicable grace period, then this Swing Note may, or upon the
election of the Required Lenders, shall, as provided in the Credit Agreement, be
declared to be immediately due and payable, without notice, together with
reasonable attorneys’ fees, if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof.

 

This Swing Note shall be governed by and construed in accordance with the laws
of the State of New York applied to contracts to be performed wholly within the
State of New York.

 

Each Borrower expressly waives any presentment, demand, protest, notice of
protest, notice of intent to accelerate, notice of acceleration or notice of any
kind except as expressly provided in the Credit Agreement.

 

[Signatures on Following Pages]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused the Swing Note to be duly
executed as of the date first above written.

 

 

HCAC MERGER SUB, INC.

 

(which on the Closing Date shall be merged with the existing DASEKE, INC., with
DASEKE, INC. as the surviving company, which then shall be renamed as DASEKE
COMPANIES, INC.)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DASEKE, INC.

 

(which on the Closing Date shall be merged with HCAC MERGER SUB, INC., with
DASEKE, INC. as the surviving company, which shall then be renamed as DASEKE
COMPANIES, INC.)

 

 

 

 

 

By:

 

 

Name:

Scott Wheeler

 

Title:

Executive Vice President and Corporate Chief Financial Officer

 

[Signatures continue on the next page]

 

--------------------------------------------------------------------------------


 

 

B. C. HORNADY AND ASSOCIATES, INC.

 

BOYD BROS. TRANSPORTATION INC.

 

BOYD LOGISTICS, L.L.C.

 

BOYD LOGISTICS PROPERTIES, LLC

 

BOYD INTERMODAL, LLC

 

BROS. LLC

 

BULLDOG HIWAY EXPRESS

 

CENTRAL OREGON TRUCK COMPANY, INC.

 

DASEKE LOGISTICS, LLC

 

DASEKE LONE STAR, INC.

 

E. W. WYLIE CORPORATION

 

HORNADY LOGISTICS, LLC

 

HORNADY TRANSPORTATION, L. L. C.

 

HORNADY TRUCK LINE, INC.

 

J. GRADY RANDOLPH, INC.

 

JGR LOGISTICS, LLC

 

LONE STAR HEAVY HAUL, INC.

 

LONE STAR PROJECT SPECIALISTS, INC.

 

LONE STAR TRANSPORTATION, LLC

 

LST HOLDINGS, INC.

 

LST EQUIPMENT, INC.

 

MASHBURN TRUCKING, INC.

 

MID SEVEN TRANSPORTATION COMPANY

 

NATIONAL RIGGING, INC.

 

RANDOLPH BROTHERS, LLC

 

SMOKEY POINT DISTRIBUTING, INC.

 

SPD TRUCKING, LLC

 

TEXR ASSETS, L.L.C.

 

TEXR ASSETS 2, L.L.C.

 

TEXR EQUIPMENT, LLC

 

WTI TRANSPORT, INC.

 

 

 

 

 

By:

 

 

Name:

Scott Wheeler

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Exhibit 2.24(a)(x)

 

LENDER JOINDER

 

THIS LENDER JOINDER AGREEMENT (this “Lender Joinder Agreement”) is made this
     day of                     , 20    , by
                                        , a
                                         (the “New Lender”). Reference is made
to the Fifth Amended and Restated Revolving Credit and Security Agreement, dated
as of February 27, 2017, among DASEKE, INC., a Delaware corporation (formerly
known as HENNESSY CAPITAL ACQUISITION CORP. II) (“Holdings”), DASEKE
COMPANIES, INC., a Delaware corporation (the “Borrowing Agent”), each of its
subsidiaries party thereto as borrowers (together with Borrower Agent,
collectively, the “Borrowers”), the financial institutions party thereto as
lenders (the “Lenders”), and PNC BANK, NATIONAL ASSOCIATION, as agent for the
Lenders (together with its successors and assigns, in such capacity, the
“Agent”) (as amended or otherwise modified from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement are, unless otherwise defined
herein or the context otherwise requires, used herein as defined therein.

 

The New Lender hereby agrees as follows:

 

1.                                      Lender Joinder Agreement. Subject to the
terms and conditions hereof and of the Credit Agreement, the New Lender hereby
agrees to become a Lender under the Credit Agreement with a Commitment of
                                         Dollars ($            ).  After giving
effect to this Lender Joinder Agreement and the adjustments required under
Section 2.24 of the Credit Agreement, the New Lender’s Commitment and the
aggregate outstanding principal amounts of the Loans owing to the New Lender and
outstanding Letters of Credit assigned to the New Lender will be as set forth in
Item 4 of Annex I attached hereto.

 

2.                                      New Lender Representations. The New
Lender (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements of the Borrower delivered to
the Administrative Agent pursuant to the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Lender Joinder Agreement, (ii) agrees
that it will, independently and without reliance upon the Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, (iii) appoints and authorizes the Agent to
take such action as Agent on its behalf under the Credit Agreement and the Other
Documents, and to exercise such powers and to perform such duties, as are
specifically delegated to or required of the Agent by the terms thereof,
together with such other powers as are reasonably incidental thereto,
(iv) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender, and (vi) specifies as its address for payments and
notices the office set forth beneath its name on its signature page hereto.

 

3.                                      Effective Date.  Following the execution
of this Lender Joinder Agreement by the New Lender, an executed original hereof,
together with all attachments hereto, shall be delivered to the Agent. The
effective date of this Lender Joinder Agreement (the “Effective Date”) shall be
the date of execution hereof by the Borrowing Agent, the Agent and the New
Lender.  As of the Effective Date, the Lender shall be a party to the Credit
Agreement and, to the extent provided in

 

--------------------------------------------------------------------------------


 

this Lender Joinder Agreement, shall have the rights and obligations of a Lender
thereunder and under the other Credit Documents.

 

4.                                      Governing Law. This Lender Joinder
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York (including Sections 5-1401 and 5-1402 of the New York General
Obligations Law, but excluding all other choice of law and conflicts of law
rules).

 

5.                                      Entire Agreement. This Lender Joinder
Agreement, together with the Credit Agreement and the Other Documents, embody
the entire agreement and understanding between the parties hereto and supersede
all prior agreements and understandings of the parties, verbal or written,
relating to the subject matter hereof.

 

6.                                      Successors and Assigns. This Lender
Joinder Agreement shall be binding upon, and shall inure to the benefit of, the
parties hereto and their successors and assigns.

 

7.                                      Counterparts. This Lender Joinder
Agreement may be executed in any number of counterparts and by different parties
hereto on separate counterparts, including via counterpart signature
pages executed or delivered by electronic transmission, each of which, when so
executed and delivered, shall be an original, but all of which shall together
constitute one and the same instrument.

 

[Signatures on Following Pages]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lender Joinder Agreement
to be duly executed as of the day and year first above written.

 

 

NEW LENDER:

 

 

 

[insert name of new lender]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

AGENT:

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Consented and Agreed to:

 

 

 

BORROWING AGENT:

 

 

 

DASEKE COMPANIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Annex I

 

1.             Borrowers: Daseke Companies, Inc. and each of its subsidiaries
party to the Credit Agreement.

 

2.             Name and Date of Credit Agreement:

 

Fifth Amended and Restated Revolving Credit and Security Agreement, dated as of
February 27, 2017 among Holdings, the Borrowers, Lenders, and PNC Bank, National
Association, as Agent.

 

3.             Date of Lender Joinder Agreement:                     ,

 

4.             Amount:

 

Revolving Loan 
Commitment

 

Revolving Loan
Commitment
Percentage(1)

 

$

 

 

 

%

 

5.             Addresses for Payments and Notices:

 

New Lender:

For Funding/Notices:

 

Telecopy: (        )

 

Reference

 

 

 

For Payments:

 

Telecopy: (        )

 

Reference:

 

 

6.             Effective Date:                     ,          (in accordance
with Section 3).

 

--------------------------------------------------------------------------------

(1) Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans/Letter of Credit exposure of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.10(e)-1

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Fifth Amended and Restated Revolving Credit and
Security Agreement dated as of February 27, 2017 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
DASEKE, INC., a Delaware corporation (formerly known as HENNESSY CAPITAL
ACQUISITION CORP. II) (“Holdings”), DASEKE COMPANIES, INC., a Delaware
corporation (the “Borrowing Agent”), each of its subsidiaries party thereto as
borrowers (together with Borrower Agent, collectively, the “Borrowers”), the
financial institutions party thereto as lenders (the “Lenders”), and PNC BANK,
NATIONAL ASSOCIATION, as agent for the Lenders (together with its successors and
assigns, in such capacity, the “Agent”). Terms defined in the Credit Agreement
are, unless otherwise defined herein or the context otherwise requires, used
herein as defined therein.

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the loan(s) (as well as any Note(s) evidencing such loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Loan Party within the meaning of Section 871(h)(3)(B) and
Section 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Loan Party as described in Section 881(c)(3)(C) of
the Code.

 

The undersigned has furnished Agent and the Loan Parties with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or successor
form).  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Loan Parties and Agent, and (2) the undersigned shall have at all
times furnished the Loan Parties and Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.10(e)-2

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Fifth Amended and Restated Revolving Credit and
Security Agreement dated as of February 27, 2017 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
DASEKE, INC., a Delaware corporation (formerly known as HENNESSY CAPITAL
ACQUISITION CORP. II) (“Holdings”), DASEKE COMPANIES, INC., a Delaware
corporation (the “Borrowing Agent”), each of its subsidiaries party thereto as
borrowers (together with Borrower Agent, collectively, the “Borrowers”), the
financial institutions party thereto as lenders (the “Lenders”), and PNC BANK,
NATIONAL ASSOCIATION, as agent for the Lenders (together with its successors and
assigns, in such capacity, the “Agent”). Terms defined in the Credit Agreement
are, unless otherwise defined herein or the context otherwise requires, used
herein as defined therein.

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Loan Party within the meaning
of Section 871(h)(3)(B) and Section 881(c)(3)(B) of the Code and (iv) it is not
a controlled foreign corporation related to any Loan Party as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or successor
form).  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.10(e)-3

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Fifth Amended and Restated Revolving Credit and
Security Agreement dated as of February 27, 2017 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
DASEKE, INC., a Delaware corporation (formerly known as HENNESSY CAPITAL
ACQUISITION CORP. II) (“Holdings”), DASEKE COMPANIES, INC., a Delaware
corporation (the “Borrowing Agent”), each of its subsidiaries party thereto as
borrowers (together with Borrower Agent, collectively, the “Borrowers”), the
financial institutions party thereto as lenders (the “Lenders”), and PNC BANK,
NATIONAL ASSOCIATION, as agent for the Lenders (together with its successors and
assigns, in such capacity, the “Agent”). Terms defined in the Credit Agreement
are, unless otherwise defined herein or the context otherwise requires, used
herein as defined therein.

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any Loan
Party within the meaning of Section 871(h)(3)(B) and Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Loan Party as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E (or successor form) or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.10(e)-4

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Fifth Amended and Restated Revolving Credit and
Security Agreement dated as of February 27, 2017 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
DASEKE, INC., a Delaware corporation (formerly known as HENNESSY CAPITAL
ACQUISITION CORP. II) (“Holdings”), DASEKE COMPANIES, INC., a Delaware
corporation (the “Borrowing Agent”), each of its subsidiaries party thereto as
borrowers (together with Borrower Agent, collectively, the “Borrowers”), the
financial institutions party thereto as lenders (the “Lenders”), and PNC BANK,
NATIONAL ASSOCIATION, as agent for the Lenders (together with its successors and
assigns, in such capacity, the “Agent”). Terms defined in the Credit Agreement
are, unless otherwise defined herein or the context otherwise requires, used
herein as defined therein.

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
loan(s) (as well as any Note(s) evidencing such loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such loan(s) (as well as any Note(s) evidencing
such loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any Other Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Loan Party
within the meaning of Section 871(h)(3)(B) and Section 881(c)(3)(B) of the Code
and (v) none of its direct or indirect partners/members is a controlled foreign
corporation related to any Loan Party as described in Section 881(c)(3)(C) of
the Code.

 

The undersigned has furnished Agent and the Loan Parties with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E (or successor form)  or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Loan Parties and the Agent, and (2) the undersigned shall
have at all times furnished the Loan Parties and Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

--------------------------------------------------------------------------------


 

Exhibit 6.14(a)

 

FORM OF JOINDER TO FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT

 

THIS JOINDER TO FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (this “Joinder”) is made and entered into as of [          ], 20[  ],
by and among (i) DASEKE, INC., a Delaware corporation (formerly known as
HENNESSY CAPITAL ACQUISITION CORP. II) (“Guarantor”), DASEKE COMPANIES, INC., a
Delaware corporation (the “Borrowing Agent”), each of its subsidiaries party
thereto as borrowers (together with Borrower Agent, collectively, the “Original
Borrowers”, and together with Guarantor, the “Loan Parites”), (ii)  [NEW
BORROWER NAME], a [                  ] (the “New Borrower”), (iii) the financial
institutions party thereto as lenders (collectively, the “Lenders”) and (iv) PNC
BANK, NATIONAL ASSOCIATION, as agent for the Lenders (as defined below)
(together with its successors and assigns, in such capacity, the “Agent”).

 

RECITALS

 

A.            The Original Borrowers, Agent and the Lenders are parties to that
certain Fifth Amended and Restated Revolving Credit and Security Agreement dated
as of February 27, 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”).

 

B.            The New Borrower is a newly formed direct wholly-owned Domestic
Subsidiary of Guarantor and is required to become a Borrower under the Credit
Agreement pursuant to Section 6.14  of the Credit Agreement.

 

C.            The New Borrower desires to execute and deliver this Joinder in
order to become a party to the Credit Agreement and become jointly and severally
liable for the obligations of Borrowers thereunder.

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the New Borrower, intending to be legally bound, agrees as
follows:

 

ARTICLE I

DEFINITIONS

 

1.01        Capitalized terms used herein and not defined herein shall have the
meanings ascribed to them in the Credit Agreement.

 

ARTICLE II

JOINDER

 

2.01        Joinder.  The New Borrower is an Affiliate of the Original Borrowers
and, for value received, jointly and severally agrees to become a Borrower under
the Credit Agreement pursuant to the following terms and conditions hereof.

 

(a)           Upon acceptance of this Joinder by Agent, the New Borrower shall
be automatically deemed a Borrower in, under and pursuant to the Credit
Agreement and the Other Documents, with all the rights, obligations, liabilities
and duties of a Borrower thereunder, and the New Borrower hereby agrees that it
is a Borrower in, under and pursuant to the Credit Agreement

 

--------------------------------------------------------------------------------


 

and the Other Documents, with all the rights, obligations, liabilities and
duties of a Borrower thereunder, in each case regardless of when such
obligations, liabilities and duties first arose.

 

(b)           The New Borrower hereby jointly and severally: (i) joins in,
becomes a party to, and agrees to comply with and be bound by, as a Borrower,
the terms and conditions of the Credit Agreement and each Other Document to the
same extent as if such New Borrower was an original signatory thereto;
(ii) makes all of the representations and warranties set forth in the Credit
Agreement and the Other Documents, in each case after supplementing the
applicable schedules attached to the Credit Agreement with the supplemental
information set forth on the corresponding schedules attached hereto as
Exhibit A (provided that any reference to the Closing Date shall be deemed a
reference to the date hereof); (iii) grants to Agent, for the benefit of itself
and the Lenders, pursuant to the terms and provisions of the Credit Agreement, a
continuing security interest in and Lien on all of its Collateral, free and
clear of all Liens (other than Permitted Encumbrances); and (iv) agrees that it
is a direct obligor (and not a surety) under the Credit Agreement.  Without
limiting the foregoing, the New Borrower agrees, and the Loan Parties
acknowledge and confirm, that the New Borrower shall be jointly and severally
liable with Original Borrowers for all liabilities and obligations regardless of
when they first arose under the Credit Agreement and the Other Documents and the
New Borrower acknowledges and confirms that it has received a copy of the Credit
Agreement, including the exhibits, schedules and other attachments thereto, and
the Other Documents.

 

(c)           The Loan Parties hereby acknowledge and confirm (i) the joinder by
New Borrower to the Credit Agreement and the Other Documents, (ii) that, all of
their obligations under the Credit Agreement and the Other Documents, upon the
New Borrower becoming a “Borrower” thereunder or otherwise party thereto
pursuant to the terms hereof, shall continue to be in full force and effect, and
(iii) that, as of the date hereof, the term “Obligations”, as used in the Credit
Agreement, shall include all Obligations of the New Borrower under the Credit
Agreement and each Other Document.  This Joinder shall be an Other Document for
all purposes.

 

(d)         In furtherance of the foregoing, the Loan Parties agree and covenant
to (i) deliver to Agent, for the benefit of the Agent and the Lenders, no later
than the date hereof (or such later date as agreed by Agent in its sole
discretion), a legal opinion of counsel to the Loan Parties in form, scope and
substance satisfactory to Agent and its legal counsel, and (ii) execute and/or
deliver to Agent such Other Documents, UCC financing statements, certificates as
to organization and incumbency and any other documents, instruments,
certificates or agreements as Agent may reasonably request to give effect to
this Joinder of the New Borrower as a Borrower.

 

ARTICLE III

MISCELLANEOUS PROVISIONS

 

3.01        Counterparts.  This Joinder may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of this Joinder by facsimile
transmission or other electronic means shall be equally effective as delivery of
a manually executed counterpart of this Joinder.

 

3.02        Applicable Law.  THIS JOINDER AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Joinder as of
the date first above written.

 

 

GUARANTOR:

 

 

 

DASEKE, INC.,
(formerly known as HENNESSY CAPITAL ACQUISITION CORP. II)

 

 

 

By:

 

 

Name:

 

Title:

 

[Signatures continue on the next page]

 

--------------------------------------------------------------------------------


 

 

ORIGINAL BORROWERS:

 

 

 

DASEKE COMPANIES, INC.

 

(formerly known as DASEKE, INC.)

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

B. C. HORNADY AND ASSOCIATES, INC.

 

BOYD BROS. TRANSPORTATION INC.

 

BOYD LOGISTICS, L.L.C.

 

BOYD LOGISTICS PROPERTIES, LLC

 

BOYD INTERMODAL, LLC

 

BROS. LLC

 

BULLDOG HIWAY EXPRESS

 

CENTRAL OREGON TRUCK COMPANY, INC.

 

DASEKE LOGISTICS, LLC

 

DASEKE LONE STAR, INC.

 

E. W. WYLIE CORPORATION

 

HORNADY LOGISTICS, LLC

 

HORNADY TRANSPORTATION, L. L. C.

 

HORNADY TRUCK LINE, INC.

 

J. GRADY RANDOLPH, INC.

 

JGR LOGISTICS, LLC

 

LONE STAR HEAVY HAUL, INC.

 

LONE STAR PROJECT SPECIALISTS, INC.

 

LONE STAR TRANSPORTATION, LLC

 

LST HOLDINGS, INC.

 

LST EQUIPMENT, INC.

 

MASHBURN TRUCKING, INC.

 

MID SEVEN TRANSPORTATION COMPANY

 

NATIONAL RIGGING, INC.

 

RANDOLPH BROTHERS, LLC

 

SMOKEY POINT DISTRIBUTING, INC.

 

SPD TRUCKING, LLC

 

TEXR ASSETS, L.L.C.

 

TEXR ASSETS 2, L.L.C.

 

TEXR EQUIPMENT, LLC

 

WTI TRANSPORT, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

 

NEW BORROWER:

 

 

 

[NAME OF NEW BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

 

AGENT:

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Agent and a Lender

 

 

 

 

 

By:

 

 

Name: Jeffrey Marchetti

 

Title:    Vice President

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Supplements to the Schedules to Fifth Amended and Restated Revolving Credit and
Security Agreement

 

(attached)

 

--------------------------------------------------------------------------------


 

Exhibit 8.1(i)

 

SOLVENCY CERTIFICATE

 

[             , 20  ]

 

This Solvency Certificate is being executed and delivered pursuant to
Section 8.1(i) of that certain Fifth Amended and Restated Revolving Credit and
Security Agreement dated as of February 27, 2017 (as amended, modified, restated
or replaced from time to time, the “Credit Agreement”), by and among
DASEKE, INC., a Delaware corporation (formerly known as Hennessy Capital
Acquisition Corp. II) (“Holdings”), DASEKE COMPANIES, INC., a Delaware
corporation (the “Borrowing Agent”), each of its subsidiaries party thereto as
borrowers (together with Borrower Agent, collectively, the “Borrowers”), the
financial institutions party thereto as lenders (the “Lenders”), and PNC Bank,
National Association, as agent for the Lenders (together with its successors and
assigns, in such capacity, the “Agent”). All capitalized terms used and not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

 

I, [      ], as the duly elected, qualified and acting [      ] of Borrowing
Agent (both immediately prior to and upon the consummation of the Closing Date
Merger), in such capacity and not in an individual capacity, hereby certify as
follows:

 

1.              I am generally familiar with the business and financial affairs
of Borrowing Agent and each other Borrower (other than Merger Sub), on a
stand-alone basis, and am duly authorized to execute this Solvency Certificate
on behalf of Borrowing Agent, on behalf of itself as a Borrower and each other
Borrower (other than Merger Sub).

 

2.              (a) After giving effect to the Transactions (and taking into
account the intercompany contribution obligations described in Section 16.19 of
the Credit Agreement), each Borrower (other than Merger Sub (which, after its
merger with Borrowing Agent upon the consummation of the Closing Date Merger
will no longer exist as a separate entity)) will be solvent, able to pay such
Borrower’s debts as they mature, and have capital sufficient to carry on such
Borrower’s business, (b) as of the date hereof, the fair present saleable value
of each Borrower’s assets, calculated on a going concern basis, is in excess of
the amount of such Borrower’s liabilities, and (c) subsequent to the date
hereof, the fair saleable value of each Borrower’s assets (calculated on a going
concern basis) will be in excess of the amount of such Borrower’s liabilities.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate of the date first
written above.

 

 

By:

 

 

 

[          ], as the [       ] of

 

 

DASEKE, INC., a Delaware corporation, with which HCAC MERGER SUB, INC., a
Delaware corporation will be merged upon the effectiveness of the Closing Date
Merger (with the existing DASEKE, INC. as the surviving entity), and which upon
the effectiveness of the Closing Date Merger, will be renamed as DASEKE
COMPANIES, INC., a Delaware corporation,

 

 

as the Borrowing Agent on behalf of itself as a Borrower and the other Borrowers
(other than (for purposes of this Solvency Certificate) HCAC Merger Sub, Inc.)

 

--------------------------------------------------------------------------------


 

Exhibit 16.3

 

COMMITMENT TRANSFER SUPPLEMENT

 

COMMITMENT TRANSFER SUPPLEMENT, dated as of          , 20   among
                                       (the “Transferor Lender”), each
[Purchasing Lender/Purchasing CLO] executing this Commitment Transfer Supplement
([each, a “Purchasing Lender” / each, a “Purchasing CLO”]), and PNC BANK,
NATIONAL ASSOCIATION (“PNC”) as agent (together with its successors and assigns,
in such capacity, “Agent”) for each of the financial institutions from time to
time party to the Credit Agreement described below as lenders (individually,
each a “Lender” and collectively, the “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, this Commitment Transfer Supplement is being executed and delivered in
accordance with Section 16.3 of the Fifth Amended and Restated Revolving Credit
and Security Agreement dated as of February 27, 2017 (as hereafter amended,
modified, supplemented, extended, joined, and/or restated from time to time, the
“Credit Agreement”) by and among DASEKE, INC., a Delaware corporation (formerly
known as HENNESSY CAPITAL ACQUISITION CORP. II) (“Holdings”), (the “Borrowing
Agent”), each of its subsidiaries party thereto as borrower (collectively with
the Borrowing Agent, the “Borrowers”), the Lenders and Agent;

 

WHEREAS, each [Purchasing Lender/Purchasing CLO] wishes to become a Lender party
to the Credit Agreement; and

 

WHEREAS, the Transferor Lender is selling and assigning to each [Purchasing
Lender/Purchasing CLO], rights, obligations and commitments under the Credit
Agreement;

 

NOW, THEREFORE, the parties hereto do hereby agree as follows:

 

7.             All capitalized terms used herein but otherwise not defined shall
have the meanings ascribed to them in the Credit Agreement.

 

8.             Upon receipt by Agent of counterparts of this Commitment Transfer
Supplement, to each of which is attached a fully completed Schedule I, and each
of which has been executed by the Transferor Lender and Agent, Agent will
transmit to Transferor Lender and each [Purchasing Lender/Purchasing CLO] a
Transfer Effective Notice, substantially in the form of Schedule II to this
Commitment Transfer Supplement (a “Transfer Effective Notice”).  Such Transfer
Effective Notice shall set forth, inter alia, the date on which the transfer
effected by this Commitment Transfer Supplement shall become effective (the
“Transfer Effective Date”), which date shall not be earlier than the first
Business Day following the date such Transfer Effective Notice is received. 
From and after the Transfer Effective Date, each [Purchasing Lender/Purchasing
CLO] shall be a Lender party to the Credit Agreement for all purposes thereof.

 

--------------------------------------------------------------------------------


 

9.             At or before 12:00 p.m. (eastern-standard time) on the Transfer
Effective Date each [Purchasing Lender/Purchasing CLO] shall pay to Transferor
Lender, in immediately available funds, an amount equal to the purchase price,
as agreed between Transferor Lender and such [Purchasing Lender/Purchasing CLO]
(the “Purchase Price”), of the portion of the Advances being purchased by such
[Purchasing Lender/Purchasing CLO] (such [Purchasing Lender’s/Purchasing CLO’s]
“Purchased Percentage”) of the outstanding Advances and other amounts owing to
the Transferor Lender under the Credit Agreement and the Notes. Effective upon
receipt by Transferor Lender of the Purchase Price from a [Purchasing
Lender/Purchasing CLO], Transferor Lender hereby irrevocably sells assigns and
transfers to such [Purchasing Lender/Purchasing CLO], without recourse,
representation or warranty, and each [Purchasing Lender/Purchasing CLO] hereby
irrevocably purchases, takes and assumes from Transferor Lender, such
[Purchasing Lender’s/Purchasing CLO’s] Purchased Percentage of the Advances and
other amounts owing to the Transferor Lender under the Credit Agreement and the
Notes together with all instruments, documents and collateral security
pertaining thereto.

 

10.          Transferor Lender has made arrangements with each [Purchasing
Lender/Purchasing CLO] with respect to (i) the portion, if any, to be paid, and
the date or dates for payment, by Transferor Lender to such [Purchasing
Lender/Purchasing CLO] of any fees heretofore received by Transferor Lender
pursuant to the Credit Agreement prior to the Transfer Effective Date and
(ii) the portion, if any, to be paid, and the date or dates for payment, by such
[Purchasing Lender/Purchasing CLO] to Transferor Lender of fees or interest
received by such [Purchasing Lender/Purchasing CLO] pursuant to the Credit
Agreement from and after the Transfer Effective Date.

 

11.          a.             All principal payments that would otherwise be
payable from and after the Transfer Effective Date to or for the account of
Transferor Lender pursuant to the Credit Agreement and the Notes shall, instead,
be payable to or for the account of Transferor Lender and [Purchasing
Lender/Purchasing CLO], as the case may be, in accordance with their respective
interests as reflected in this Commitment Transfer Supplement.

 

b.             All interest, fees and other amounts that would otherwise accrue
for the account of Transferor Lender from and after the Transfer Effective Date
pursuant to the Credit Agreement and the Notes shall, instead, accrue for the
account of, and be payable to, Transferor Lender and [Purchasing
Lender/Purchasing CLO], as the case may be, in accordance with their respective
interests as reflected in this Commitment Transfer Supplement.  In the event
that any amount of interest, fees or other amounts accruing prior to the
Transfer Effective Date was included in the Purchase Price paid by any
[Purchasing Lender/Purchasing CLO], Transferor Lender and each [Purchasing
Lender/Purchasing CLO] will make appropriate arrangements for payment by
Transferor Lender to such [Purchasing Lender/Purchasing CLO] of such amount upon
receipt thereof from the Loan Parties.

 

12.          Concurrently with the execution and delivery hereof, Transferor
Lender will provide to each [Purchasing Lender/Purchasing CLO] conformed copies
of the Credit Agreement and all related documents delivered to Transferor
Lender.

 

13.          Each of the parties to this Commitment Transfer Supplement agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such

 

--------------------------------------------------------------------------------


 

further documents and do such further acts and things as such other party may
reasonably request in order to effect the purposes of this Commitment Transfer
Supplement.

 

14.          By executing and delivering this Commitment Transfer Supplement,
Transferor Lender and each [Purchasing Lender/Purchasing CLO] confirm to and
agree with each other and Agent and Lenders as follows:  (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned hereby free and clear of any adverse claim, Transferor
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, the
Notes or any other instrument or document furnished pursuant thereto;
(ii) Transferor Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Loan Parties or
the performance or observance of the Loan Parties of any of their Obligations
under the Credit Agreement, the Notes or any Other Document; (iii) each
[Purchasing Lender/Purchasing CLO] confirms that it has received a copy of the
Credit Agreement, together with copies of such financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment Transfer Supplement;
(iv) each [Purchasing Lender/Purchasing CLO] will, independently and without
reliance upon Agent, Transferor Lender or any other Lenders and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (v) each [Purchasing Lender/Purchasing CLO] appoints and authorizes
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement as are delegated to Agent by the terms thereof; (vi) 
each [Purchasing Lender/Purchasing CLO] agrees that it will perform all of its
respective obligations as set forth in the Credit Agreement to be performed by
each as a Lender; and (vii) each [Purchasing Lender/Purchasing CLO] represents
and warrants to Transferor Lender, Lenders, Agent and Loan Parties that it is
either (x) entitled to the benefits of an income tax treaty with the United
States of America that provides for an exemption from the United States
withholding tax on interest and other payments made by Loan Parties under the
Credit Agreement and the Other Documents or (y) is engaged in trade or business
within the United States of America.

 

15.          Schedule I hereto sets forth the revised Commitment Percentages of
Transferor Lender and the Commitment Percentage of each [Purchasing
Lender/Purchasing CLO] as well as administrative information with respect to
each [Purchasing Lender/Purchasing CLO].

 

16.          This Commitment Transfer Supplement shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to conflict of laws principles (other than Section 5-1401 and 5-1402 of the New
York General Obligations Law).

 

17.          This Commitment Transfer Supplement may be executed in any number
of counterparts and by different parties hereto on separate counterparts,
including via counterpart signature pages executed or delivered by electronic
transmission, each of which, when so executed and delivered, shall be an
original, but all of which shall together constitute one and the same
instrument.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed by their respective duly authorized officers on the
date set forth above.

 

 

As Transferor Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

As a [Purchasing Lender/Purchasing CLO]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMMITMENT TRANSFER SUPPLEMENT

 

LIST OF OFFICES, ADDRESSES FOR NOTICES AND COMMITMENT

 

 

 

 

 

 

(Transferor Lender)

 

Revised Revolving Commitment Amount

 

 

 

 

 

 

 

 

 

Revised Revolving Commitment Percentage

 

            %

(Purchasing Lender)

 

Revolving Commitment Amount

 

 

 

 

 

 

 

 

 

Revolving Commitment Percentage

 

           %

 

Addresses for Notices

 

 

 

 

Attention:

Telephone:

Telecopier:

 

--------------------------------------------------------------------------------


 

SCHEDULE II TO COMMITMENT TRANSFER SUPPLEMENT

 

(Form of Transfer Effective Notice)

 

To:                                             , as Transferor Lender and
                                        , as [Purchasing Lender/Purchasing CLO]:

 

The undersigned, as Agent under the Fifth Amended and Restated Revolving Credit
and Security Agreement dated as of February 27, 2017, by and among HENNESSY
CAPITAL ACQUISITION CORP. II, a Delaware corporation, which upon the
effectiveness of the Closing Date Merger was renamed as the new DASEKE, INC., a
Delaware corporation (“Holdings”), HCAC MERGER SUB, INC., a Delaware corporation
(“Merger Sub”), as borrower thereunder, which upon the effectiveness of the
Closing Date Merger merged with the existing DASEKE, INC., a Delaware
corporation, which upon the effectiveness of the Closing Date Merger was renamed
as DASEKE COMPANIES, INC. (the “Borrowing Agent”), each of its subsidiaries that
are now or hereafter become party hereto as borrowers (collectively with the
Borrowing Agent, “Borrowers”, and each individually, jointly and severally a
“Borrower”), the financial institutions party thereto as lenders (individually,
each “Lender” and collectively the “Lenders”), and PNC BANK, NATIONAL
ASSOCIATION, as a Lender and as agent for Lenders (PNC, together with its
successors and assigns, in such capacity, “Agent”), acknowledges receipt of
executed counterparts of a completed Commitment Transfer Supplement in the form
attached hereto.  [Note: Attach copy of Commitment Transfer Supplement.]

 

Pursuant to such Commitment Transfer Supplement, you are advised that the
Transfer Effective Date will be [insert date of Transfer Effective Notice].

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ACCEPTED FOR RECORDATION

IN REGISTER:

 

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 1.2(a) 

 

Existing Letters of Credit

 

 

 

Schedule 1.2(b)

 

Pre-Closing Date Acquisitions

 

 

 

Schedule 1.2(c)

 

Pre-Closing Date Subordinated Debt

 

 

 

Schedule 4.4

 

Equipment and Inventory Locations; Place of Business; Chief Executive Office;
Real Property

 

 

 

Schedule 4.8(j)

 

Deposit and Investment Accounts

 

 

 

Schedule 5.2(a)

 

States of Qualification and Good Standing

 

 

 

Schedule 5.2(b)

 

Subsidiaries

 

 

 

Schedule 5.6

 

Prior Names

 

 

 

Schedule 5.25

 

Commercial Tort Claims

 

 

 

Schedule 5.27

 

Letter of Credit Rights

 

 

 

Schedule 7.1(v)

 

Contemplated Dispositions

 

 

 

Schedule 7.2

 

Existing Liens

 

 

 

Schedule 7.3

 

Existing Investments

 

 

 

Schedule 7.6

 

Certain Indebtedness

 

 

 

Schedule 7.8

 

Affiliate Transactions

 

 

 

Schedule 7.9

 

Borrowers’ Website Address for Electronic Delivery

 

--------------------------------------------------------------------------------


 

Schedule 1.2(a)

Existing Letters of Credit

 

[On File with PNC Bank, National Association]

 

--------------------------------------------------------------------------------


 

Schedule 1.2(b)

Pre-Closing Date Acquisitions

 

·                                          Boyd Acquisition:  The acquisition of
Boyd Bros. Transportation Inc., Boyd Logistics, L.L.C, Boyd Logistics
Properties, LLC, Boyd Intermodal, LLC, Mid Seven Transportation Company and WTI
Transport, Inc. pursuant to (i) the Share Purchase Agreement dated as of
November 12, 2013, by and among Holdings, Boyd Bros. Transportation Inc., the
sellers party thereto and Gail B. Cooper in her capacity as the seller
representative and (ii) the Equity Purchase Agreement dated as of November 12,
2013, by and among Holdings, Boyd Logistics, L.L.C., the sellers party thereto
and Gail B. Cooper in her capacity as the seller representative.

 

·                                          Bulldog Acquisition:  The acquisition
of Bulldog Hiway Express pursuant to the Purchase and Sale Agreement, including
all annexes, exhibits and schedules thereto, together with all other material
documents and agreements delivered in connection therewith, in each case, dated
as of June 30, 2015 among Bulldog Hiway Express, Rod D. Mosely, Jr., Charles A.
Moseley, Philip L. Byrd, Cheryl H. Nelson and Tracy M. Friedrichs, each an
individual and South Carolina resident, as sellers, and Holdings, as buyer, as
amended, restated, supplemented or modified in accordance with the terms hereof
and thereof.

 

·                                          Central Oregon Truck Acquisition: 
the acquisition of the stock of Central Oregon Truck Company, Inc. pursuant to
the Equity Purchase Agreement dated as of July 31, 2013 by and among Holdings,
Central Oregon Truck Company, Inc., and the sellers party thereto.

 

·                                          Davenport Acquisition:  the
acquisition of certain assets of Davenport Transport & Rigging LLC, a Texas
limited liability company, pursuant to the Purchase and Sale Agreement,
including all annexes, exhibits and schedules thereto, together with all other
material documents and agreements delivered in connection therewith, in each
case, dated as of May 1, 2015 among Davenport, David Davenport and Donald
Davenport, each an individual and Texas resident, as sellers, and Lone Star
Transportation, LLC, as buyer, as amended, restated, supplemented or modified in
accordance with the terms hereof and thereof.

 

·                                          Hornady Acquisition:  the acquisition
of all of the issued and outstanding shares of common stock of Hornady Truck
Line, Inc. and B. C. Hornady and Associates, Inc. pursuant to the Purchase and
Sale Agreement, including all annexes, exhibits and schedules thereto, together
with all other material documents and agreements delivered in connection
therewith, in each case, dated as of August 6, 2015 among Hornady Truck
Line, Inc., B. C. Hornady and Associates, Inc., and Burnett C. Hornady, II, an
individual and Alabama resident, as seller, and Holdings, as buyer, as amended,
restated, supplemented or modified in accordance with the terms hereof and
thereof.

 

·                                          Randolph Acquisition:  the
acquisition of the Equity Interests of J. Grady Randolph, Inc., Bros. LLC and
Randolph Brothers, LLC pursuant to the Equity Purchase Agreement dated as of
May 31, 2013 by and among Holdings, J. Grady Randolph, Inc., Bros. LLC, Mark
Steven Randolph and James Jeffery Randolph.

 

--------------------------------------------------------------------------------


 

·                                          Smokey Point Acquisition:  the
acquisition consummated pursuant to the Securities Purchase Agreement, dated
November 24, 2008 among the sellers described therein and Holdings.

 

·                                          TRT Acquisition:  the acquisition of
Lone Star certain of its Affiliates and Subsidiaries, and certain other assets
pursuant to the Purchase and Sale Agreement, including all annexes, exhibits and
schedules thereto, together with all other material documents and agreements
delivered in connection therewith, in each case, dated as of October 2, 2014
among the TRT Sellers, as sellers, and Holdings and Daseke Lone Star, Inc. as
buyers, as amended, restated, supplemented or modified in accordance with the
terms hereof and thereof.

 

·                                          Wylie Acquisition:  the acquisition
of the stock of E. W. Wylie Corporation pursuant to the Stock Purchase Agreement
dated as of December 29, 2011 between Walden Smokey Point, Inc. and Varistar
Corporation, a Minnesota corporation.

 

--------------------------------------------------------------------------------


 

Schedule 1.2(c)

Pre-Closing Date Subordinated Debt

 

·                                          Bulldog Subordinated Note:  that
certain Subordinated Note dated as of June 30, 2015 in the original principal
amount of $2,000,000 issued by Holdings to the order of Bulldog Hiway Express.

 

·                                          Davenport Subordinated Note:  that
certain Subordinated Note dated as of May 1, 2015 in the original principal
amount of $1,000,000 issued by Lone Star Transportation, LLC to the order of
Davenport.

 

·                                          Main Street Notes:  those certain
promissory notes issued by Borrowers in favor of (i) Main Street Capital
Corporation dated as of July 31, 2013 in the original principal amount of
$4,600,000, (ii) Main Street Capital II, LP dated as of July 31, 2013 in the
original principal amount of $8,000,000 and (iii) Main Street Mezzanine Fund, LP
dated as of July 31, 2013 in the original principal amount of $7,400,000.

 

·                                          Prudential Notes:  those certain
promissory notes issues by Borrowers in favor of Prudential pursuant to the
Securities Purchase Agreement dated as of November 12, 2013, as amended, by and
among Borrowers and the Note Holders from time to time party thereto.

 

·                                          TRT Seller Subordinated Notes: 
collectively, (i) that certain Subordinated Note dated as of October 2, 2014 in
the original principal amount of $20,000,000 issued by Daseke Lone Star, Inc. to
the order of Tex Robbins and (ii) that certain Subordinated Note in the original
principal amount of $2,000,000 issued by Daseke Lone Star, Inc. to the order of
TRT, as assigned by TRT to Joseph Kevin Jordan, an individual and Texas resident
by that certain Assignment and Assumption Agreement dated as of December 31,
2014.

 

--------------------------------------------------------------------------------


 

Schedule 4.4

Equipment and Inventory Locations; Place of Business; Chief Executive Office;
Real Property

 

Equipment and Inventory Locations

 

Prior to the Acquisition and the Merger:

 

Grantor

 

Address

None.

 

 

 

After the Acquisition and the Merger:

 

Grantor

 

Address

None.

 

 

 

Place of Business

 

Grantor

 

Address

Hennessy Capital Acquisition Corp. II

 

None, except the Chief Executive Office set forth below.

 

 

 

HCAC Merger Sub, Inc.

 

None, except the Chief Executive Office set forth below.

 

 

 

Daseke, Inc.

 

None, except the Chief Executive Office set forth below.

 

 

 

Smokey Point Distributing, Inc.

 

1.              Other Place of Business: 17305 59th Avenue NE, Arlington,
Washington (Owned)

 

2.              Other Place of Business: 2000 E 37th St. Suite 100 Wichita, KS
67230 (Leased), Landlord: JAW Investments, LLC., 14810 Sport of Kings Wichita,
KS 67230

 

3.              Other Place of Business: 4963 Banco Rd. North Charleston, SC
29418-5974 (Leased), Landlord: DLT LLC, PO Box 1549, Hickory NC 28603-1549

 

4.              Other Place of Business: 1265 & 1295 E. 9th Street Pomona, CA
91766 (Leased), Landlord: Silvers & Hall, 

 

--------------------------------------------------------------------------------


 

 

 

Inc., 1201 Lexington Avenue Pomona, CA 91766

 

5.              Other Place of Business: 400 South 3rd Street, Hamburg,
Pennsylvania (Leased); Landord: JAV Property, LLC, 400 South 3rd Street,
Hamburg, PA 19526

 

6.              1336 Matzinger Road, Toledo, Ohio (Leased); Landlord: Raitt
Corporation, 8794 Boynton Beach Blvd, Suite 213, Boynton Beach, FL 33472

 

 

 

SPD Trucking, LLC

 

None, except the Chief Executive Office set forth below.

 

 

 

E. W. Wylie Corporation

 

1.              Other Place of Business: 8511 E. North Belt Drive, Humble, TX
77396 (Leased), Landlord: GSL Industrial Portfolio, L. P., 5858 Westheimer,
Suite 800, Houston, TX 77057

 

2.              Other Place of Business: 3621 Hawkins Avenue, Sanford, North
Carolina (Leased); Landlord: UFP Eastern Division, Inc., 2801 East Beltline NE,
Grand Rapids, MI 49525

 

3.              Other Plase of Business: 244 12th Street, West Fargo, North
Dakota (Leased); Landlord: WF Warehouse, LLC, 4256 45th Street South, Suite 200,
Fargo, ND 58104

 

 

 

J. Grady Randolph, Inc.

 

1.              Other Place of Business: 200 Metromont Road, Hiram, Georgia
30141 (Orally Licensed), Landlord: Metromont Corporation, 200 Metromont Road,
Hiram, Georgia 30141

 

2.              Other Place of Business: 3085 Hwy 101, Greer, South Carolina
(Leased); Landlord: FINCHP, LLC, 101 Wrench Dr, Greer, SC 29651

 

3.              Other Place of Business: 603 Marx Street, Richmond, Virginia
(Leased); Landlord: Marx Street 603, LLC, c/o Otis Kirkman, 5012 Monument
Avenue,

 

--------------------------------------------------------------------------------


 

 

 

Richmond, Virginia 23230

 

 

 

Randolph Brothers, LLC

 

None, except the Chief Executive Office set forth below.

 

 

 

Bros. LLC

 

None, except the Chief Executive Office set forth below.

 

 

 

JGR Logistics, LLC

 

None, except the Chief Executive Office set forth below.

 

 

 

Central Oregon Truck Company, Inc.

 

1.              Other Place of Business: 1505 NE 4th Street, Redmond, Oregon
(Leased), Landlord: Central Oregon Investments, PO Box 889, Redmond, OR 97756.

 

 

 

Boyd Bros. Transportation Inc.

 

1.              Other Place of Business:
3900 ACIPCO Industrial Dr., Birmingham, AL 35214 (Owned)

 

2.              Other Place of Business: 1414 River Road, Cofield, North
Carolina (Owned)

 

3.              Investment: Lot 24 of Ovation on Cape San Blas Phase I, Florida,
Gulf County (Owned)

 

4.              Investment: Lot 17 East Bay Plantation, Florida, Gulf County
(Owned)

 

5.              Other Place of Business: 753 North Broadway, Greenville, MS
38702 (Owned)

 

6.              Other Place of Business: 2521 Glendale Milford Cincinnati, OH
45241-3122 (Owned by Boyd Logistics Properties, LLC)

 

7.              Other Place of Business: 4261 ACIPCO Industrial Drive,
Birmingham, Alabama (Orally Licensed with DEPO Development, an entity owned by
Chris and Gail Cooper of Boyd. Bros. Transportation Inc.)

 

 

 

WTI Transport, Inc.

 

1.              Other Place of Business: 3110 Blevins Road, Davidon County,
Tennessee

 

--------------------------------------------------------------------------------


 

 

 

(Leased); Landord: Anchor Property Holdings, LLC, 3108 Blevins Road, Davidson
County, Tennessee

 

2.              Other Place of Business: 1808 South Craft Hwy, Chickasaw,
Alabama (Leased); Landlord: Baldwin Transfer Company, Inc.

 

8.              Other Place of Business: 2311 Joe Mallisham Parkway, Tuscaloosa,
Alabama (Orally Licensed with DEPO Development, an entity owned by Chris and
Gail Cooper of Boyd. Bros. Transportation Inc.)

 

3.              Other Place of Business: 267 Willbrook Blvd, Unit B, Pawleys
Island, South Carolina (Orally Licensed with Bruce Watts on a month to month
basis)

 

4.              Other Place of Business: 16445 Wesley Chapel Road, Ralph,
Alabama (Leased)

 

 

 

MID SEVEN TRANSPORTATION COMPANY

 

None, except the Chief Executive Office set forth below.

 

 

 

Boyd Logistics, L.L.C.

 

None, except the Chief Executive Office set forth below.

 

 

 

Boyd Intermodal, LLC

 

None, except the Chief Executive Office set forth below.

 

 

 

Boyd Logistics Properties, LLC

 

1.              Other Place of Business: 2521 Glendale-Milford Road, Cincinnati,
Ohio (Owned)

 

 

 

Daseke Lone Star, Inc.

 

1.              Other Place of Business: 22192 Mines Road, Laredo, TX (Owned)

 

 

 

Lone Star Transportation, LLC

 

1.              Other Place of Business: 1808 Moss Lake Rd, Gainesville, TX 
76240 (Leased), Landlord: LST Equipment, Inc. (affiliate) 1100 Northway Drive,
Fort Worth, TX 76131.

 

2.              Other Place of Business: 1100 Northway Drive, Fort Worth, TX
76131 (Leased); Landlord: [Landlord information to be

 

--------------------------------------------------------------------------------


 

 

 

provided post closing.]

 

3.              Other Place of Business: 22192 Mines Road, Laredo, TX  78040
(Leased), Landlord: TexR Laredo Real Estate, Ltd., 1100 North Way Drive, Fort
Worth, Texas  76131

 

4.              Other Place of Business: 21575 N. Highway 288B, Angleton, TX
(Leased); Landlord: [Landlord information to be provided post closing.]

 

5.              Other Place of Business: 1100 Mohawk, Sweetwater, TX  79556
(Leased), Landlord: LST Equipment, Inc. (affiliate) 1100 Northway Drive, Fort
Worth, TX 76131

 

6.              Other Place of Business: 2935 North Toledo, Tulsa, OK  74115
(Leased), Landlord: LST Equipment, Inc. (affiliate) 1100 Northway Drive, Fort
Worth, TX 76131

 

7.              Other Place of Business: 3002 Aldine Bender, Houston, TX 77032
(Leased), Landlord: LST Equipment, Inc. (affiliate) 1100 Northway Drive, Fort
Worth, TX 76131

 

8.              Other Place of Business: 824 South Grandview, Odessa, TX 79761
(Leased), Landlord: LST Equipment, Inc. (affiliate) 1100 Northway Drive, Fort
Worth, TX 76131

 

9.              Other Place of Business: 8510 S. Sandy Parkway, #200, Sandy, UT
84070 (Leased), Landlord: KayBray, LLC, 2217 North Redwood Rd., Salt Lake City,
Utah 84116

 

10.       Other Place of Business: 3440 Industrial Drive, Bossier City, LA 71112
(Leased),

 

--------------------------------------------------------------------------------


 

 

 

Landlord: LABESA, LLC, 876 Jessie Jones Dr., Benton, Louisiana 71006

 

11.       Other Place of Business: 7110 South Cage Blvd., Pharr, TX 78577
(Leased) Landlord: Transporte Loro, 7110 South Cage Rd., Pharr, Texas 78577

 

12.       Other Place of Business: 162 Caddo, Ste. 120, Abilene, TX 79602
(Leased), Landlord: Armstrong / Blanton

 

13.       Other Place of Business: 21575 N. Highway 288B, Angleton, Texas
(Leased); Landlord:[ ]

 

 

 

TexR Equipment, LLC

 

None, except the Chief Executive Office set forth below.

 

 

 

TexR Assets 2, L.L.C.

 

None, except the Chief Executive Office set forth below.

 

 

 

TexR Assets, L.L.C.

 

1.              Other Place of Business: 1808 Moss Lake Road, Gainesville, TX
76240 (Owned)

 

2.              Other Place of Business: 3002 Aldine Bender, Houston, TX 77032
(Owned)

 

3.              Other Place of Business: 824 South Grandview, Odessa, TX 79761
(Owned)

 

4.              Other Place of Business: 1100 Mohawk, Sweetwater, TX 79556
(Owned)

 

5.              Other Place of Business: 2935 North Toledo, Tulsa, OK 74115
(Owned)

 

 

 

LST Holdings, Inc.

 

None, except the Chief Executive Office set forth below.

 

 

 

LONE STAR HEAVY HAUL, INC.

 

None, except the Chief Executive Office set forth below.

 

 

 

LONE STAR PROJECT SPECIALISTS, INC.

 

None, except the Chief Executive Office set forth below.

 

 

 

LST Equipment, Inc.

 

1.              Other Place of Business:824 South Grandview, Odessa, TX 79761
(Owned)

 

2.              Other Place of Business:3002 Aldine Bender, Houston, TX (Owned)

 

3.              Other Place of Business:1808 Moss

 

--------------------------------------------------------------------------------


 

 

 

Lake Road, Gainseville, TX (Owned)

 

4.              Other Place of Business:1100 Mohawk, Sweetwater, TX (Owned)

 

5.              Other Place of Business:2935 North Toledo, Tulsa, Okalhoma
(Owned)

 

 

 

National Rigging, Inc.

 

None, except the Chief Executive Office set forth below.

 

 

 

Mashburn Trucking, Inc.

 

None, except the Chief Executive Office set forth below.

 

 

 

Bulldog Hiway Express

 

1.              Other Place of Business: 400 O’Leary Road, Port Wentworth,
Georgia (Leased); Landlord [Landlord information to be provided post closing]

 

2.              Other Place of Business: 1129 Telegraph Road, Prichard, Alabama
(Leased); Landlord [Landlord information to be provided post closing]

 

 

 

Hornady Truck Line, Inc.

 

1.              Other Place of Business: (1612 B. West Werning Avenue,
Effingham, Illinois (Leased); Landlord [Landlord information to be provided post
closing]

 

 

 

Hornady Transportation, L. L. C.

 

1.              Other Place of Business (equipment and inventory): 1612 B. West
Werning Avenue Effingham, Illinois 62401 (Leased); Landlord Crossroads Truck
Equipment, Inc., 1400 Niccum Avenue, Effingham, Illinois 62401

 

2.              Other Place of Business (equipment and inventory): 305 Fleming
Road, Birmingham, Alabama 35217 (Leased) ; Landlord: B. C. Hornady and
Associates, Inc.

 

3.              Other Place of Business (equipment and inventory): 295 Fleming
Road, Birmingham, Alabama 35217 (Leased) ; Landlord: B. C. Hornady and
Associates, Inc.

 

5.              Other Place of Business (equipment and inventory): 301 Fleming
Road, Birmingham, Alabama 35217 (Leased) ; Landlord: B. C. Hornady and
Associates, Inc.

 

 

 

B. C. Hornady and Associates, Inc.

 

1.              Other Place of Business: 295, 301& 305 Fleming Road, Birmingham,
Alabama (Owned)

 

--------------------------------------------------------------------------------


 

Hornady Logistics, LLC

 

None, except the Chief Executive Office set forth below.

 

 

 

Daseke Logistics, LLC

 

None, except the Chief Executive Office set forth below.

 

Chief Executive Offices

 

Prior to the Acquisition and the Merger:

 

Grantor

 

Address

Hennessy Capital Acquisition Corp. II

 

700 Louisiana St, Suite 900, Houston, TX 77002

HCAC Merger Sub, Inc.

 

700 Louisiana St, Suite 900, Houston, TX 77002

Daseke, Inc.

 

15455 Dallas Parkway, Suite 440, Addison, Texas, 75001

Smokey Point Distributing, Inc.

 

19201 63rd Avenue NE, Arlington, WA 98223

SPD Trucking, LLC

 

19201 63rd Avenue NE, Arlington, WA 98223

E. W. Wylie Corporation

 

1520 2nd Avenue NW, West Fargo, North Dakota 58078

J. Grady Randolph, Inc.

 

541 Concord Road, Gaffney, South Carolina 29341

Randolph Brothers, LLC

 

541 Concord Road, Gaffney, South Carolina 29341

Bros. LLC

 

541 Concord Road, Gaffney, South Carolina 29341

JGR Logistics, LLC

 

541 Concord Road, Gaffney, South Carolina 29341

Central Oregon Truck Company, Inc.

 

394 NE Hemlock Avenue, Redmond, Oregon 97756

Boyd Bros. Transportation Inc.

 

3275 Hwy 30, Clayton, Alabama 36016

WTI Transport, Inc.

 

7300 Commerce Drive, Tuscaloosa, Alabama 35401

MID SEVEN TRANSPORTATION COMPANY

 

2325 Delaware Ave, Des Moines, IA 50317

Boyd Logistics, L.L.C.

 

3275 Hwy 30, Clayton, Alabama 36016

Boyd Intermodal, LLC

 

3275 Hwy 30, Clayton, Alabama 36016

Boyd Logistics Properties, LLC

 

3275 Hwy 30, Clayton, Alabama 36016

Daseke Lone Star, Inc.

 

1100 Northway Drive, Fort Worth, Texas 76131

 

--------------------------------------------------------------------------------


 

Lone Star Transportation, LLC

 

1100 Northway Drive, Fort Worth, Texas 76131

TexR Equipment, LLC

 

1100 Northway Drive, Fort Worth, Texas 76131

TexR Assets 2, L.L.C.

 

1100 Northway Drive, Fort Worth, Texas 76131

TexR Assets, L.L.C.

 

1100 Northway Drive, Fort Worth, Texas 76131

LST Holdings, Inc.

 

1100 Northway Drive, Fort Worth, Texas 76131

LONE STAR HEAVY HAUL, INC.

 

1100 Northway Drive, Fort Worth, Texas 76131

LONE STAR PROJECT SPECIALISTS, INC.

 

1100 Northway Drive, Fort Worth, Texas 76131

LST Equipment, Inc.

 

1100 Northway Drive, Fort Worth, Texas 76131

National Rigging, Inc.

 

1100 Northway Drive, Fort Worth, Texas 76131

Mashburn Trucking, Inc.

 

1100 Northway Drive, Fort Worth, Texas 76131

Bulldog Hiway Express

 

3390 Buffalo Avenue, North Charleston, South Carolina 29411

Hornady Truck Line, Inc.

 

1736 Highway 21 Bypass, Monroeville, Alabama 36460

Hornady Transportation, L. L. C.

 

1736 Highway 21 Bypass, Monroeville, Alabama 36460

B. C. Hornady and Associates, Inc.

 

1736 Highway 21 Bypass, Monroeville, Alabama 36460

Hornady Logistics, LLC

 

1736 Highway 21 Bypass, Monroeville, Alabama 36460

Daseke Logistics, LLC

 

15455 Dallas Parkway, Suite 440, Addison, Texas 75001

 

After the Acquisition and the Merger:

 

Grantor

 

Address

Daseke, Inc. (formerly Hennessy Capital Acquisition Corp. II)

 

15455 Dallas Parkway, Suite 440, Addison, Texas 75001

HCAC Merger Sub, Inc. (merged into Daseke

 

N/A

 

--------------------------------------------------------------------------------


 

Companies, Inc. and dissolved)

 

 

Daseke Companies, Inc. (formerly Daseke, Inc.)

 

15455 Dallas Parkway, Suite 440, Addison, Texas 75001

All others remain the same

 

 

 

--------------------------------------------------------------------------------


 

Real Property

 

State

 

City

 

Street

 

Country

 

Owned/Leased

 

Owner/Lessee

 

Primary Use

 

Encumbered
by
Mortgage

Washington

 

Arlington

 

19201 63rd Avenue NE

 

USA

 

Owned

 

Smokey Point Distributing, Inc.

 

Trucking terminal headquarters

 

Yes*

Washington

 

Arlington

 

17305 59th Avenue NE

 

USA

 

Owned

 

Smokey Point Distributing, Inc.

 

Prior trucking terminal headquarters

 

Yes*

South Carolina

 

Gaffney

 

541 Concord Road

 

USA

 

Owned

 

J. Grady Randolph, Inc.

 

Trucking terminal headquarters

 

Yes*

Oregon

 

Redmond

 

394 NE Hemlock Avenue

 

USA

 

Owned

 

Central Oregon Truck Company, Inc.

 

Trucking terminal headquarters

 

Yes

Iowa

 

Des Moines

 

2325 Delaware Ave.

 

USA

 

Owned

 

MID SEVEN TRANSPORTATION COMPANY

 

Trucking terminal headquarters

 

No

Alabama

 

Clayton

 

3275 Hwy 30

 

USA

 

Owned

 

Boyd Bros. Transportation Inc.

 

Trucking terminal headquarters

 

Yes*

Mississippi

 

Greenville

 

753 North Broadway

 

USA

 

Owned

 

Boyd Bros. Transportation Inc.

 

Trucking terminal

 

No

 

--------------------------------------------------------------------------------


 

Ohio

 

Cincinnati

 

2521 Glendale-Milford Road

 

USA

 

Owned

 

Boyd Logistics Properties, LLC

 

Trucking terminal

 

No

North Carolina

 

Cofield

 

1414 River Road

 

USA

 

Owned

 

Boyd Bros. Transportation Inc.

 

Trucking terminal

 

No

Alabama

 

Birmingham

 

3900 ACIPCO Industrial Drive

 

USA

 

Owned

 

Boyd Bros. Transportation Inc.

 

Trucking terminal

 

Yes*

Florida

 

Gulf County

 

Lot 24 of Ovation on Cape San Blas Phase I

 

USA

 

Owned

 

Boyd Bros. Transportation Inc.

 

Investment

 

No

Florida

 

Port St. Joe

 

Lot 17 East Bay Plantation

 

USA

 

Owned

 

Boyd Bros. Transportation Inc.

 

Investment

 

No

Texas

 

Gainesville

 

1808 Moss Lake Road

 

USA

 

Owned

 

LST Equipment, Inc.

 

Trucking terminal

 

Yes*

Texas

 

Odessa

 

824 South Grandview

 

USA

 

Owned

 

LST Equipment, Inc.

 

Trucking terminal

 

No

Texas

 

Houston

 

3002 Aldine Bender

 

USA

 

Owned

 

LST Equipment, Inc.

 

Trucking terminal

 

Yes*

Texas

 

Laredo

 

22192 Mines Road

 

USA

 

Owned

 

Daseke Lone Star, Inc.

 

Trucking terminal

 

Yes*

Texas

 

Sweetwater

 

1100 Mohawk

 

USA

 

Owned

 

LST Equipment, Inc.

 

Trucking terminal

 

No

 

--------------------------------------------------------------------------------


 

Oklahoma

 

Tulsa

 

2935 North Toledo

 

USA

 

Owned

 

LST Equipment, Inc.

 

Trucking terminal

 

Yes*

Alabama

 

Monroeville

 

1736 Highway 21 Bypass

 

USA

 

Owned

 

Hornady Truck Line, Inc.

 

Trucking terminal

 

Yes*

Alabama

 

Birmingham

 

301 Fleming Road

 

USA

 

Owned

 

B. C. Hornady and Associates, Inc.

 

Trucking terminal

 

Yes

Alabama

 

Birmingham

 

305 Fleming Road

 

USA

 

Owned

 

B. C Hornady and Associates, Inc.

 

Trucking terminal

 

Yes

Alabama

 

Birmingham

 

295 Fleming Road

 

USA

 

Owned

 

B.C. Hornady and Associates, Inc.

 

Trucking terminal

 

Yes

Kansas

 

Wichita

 

2000 E. 37th St, Suite 100

 

USA

 

Leased

 

Smokey Point Distributing, Inc.

 

Trucking terminal

 

N/A

Texas

 

Addison

 

15455 Dallas Parkway, Suite 440

 

USA

 

Leased

 

Daseke, Inc.

 

Corporate office

 

N/A

North Dakota

 

West Fargo

 

1520 2nd Avenue NW

 

USA

 

Leased

 

E.W. Wylie Corporation

 

Trucking terminal headquarters

 

N/A

South Carolina

 

North Charleston

 

4963 Banco Road

 

USA

 

Leased

 

Smokey Point Distributing, Inc.

 

Trucking terminal

 

N/A

California

 

Pomona

 

1265 and 1295 E. 9th Street

 

USA

 

Leased

 

Smokey Point Distributing, Inc.

 

Trucking terminal

 

N/A

 

--------------------------------------------------------------------------------


 

North Carolina

 

Sanford

 

3621 Hawkins Avenue

 

USA

 

Leased

 

E.W. Wylie Corporation

 

Trucking terminal

 

N/A

Texas

 

Humble

 

8511 E. North Belt Drive

 

USA

 

Leased

 

E. W. Wylie Corporation

 

Trucking terminal

 

N/A

North Dakota

 

West Fargo

 

244 12th Street

 

USA

 

Leased

 

E.W. Wylie Corporation

 

Driver training

 

N/A

Georgia

 

Hiram

 

200 Metromont Road

 

USA

 

Oral Lease

 

J. Grady Randolph, Inc.

 

Trucking terminal

 

N/A

South Carolina

 

Greer

 

3085 Hwy 101

 

USA

 

Leased

 

J. Grady Randolph, Inc.

 

Trucking terminal

 

N/A

Virginia

 

Richmond

 

603 Marx Street

 

USA

 

Leased

 

J. Grady Randolph, Inc.

 

Trucking terminal

 

N/A

Oregon

 

Redmond

 

1505 NE 4th Street

 

USA

 

Leased

 

Central Oregon Truck Company, Inc.

 

Driver lodging

 

N/A

Alabama

 

Tuscaloosa

 

7300 Commerce Drive

 

USA

 

Leased

 

WTI Transport, Inc.

 

Trucking terminal

 

N/A

Pennsylvania

 

Hamburg

 

400 South 3rd Street

 

USA

 

Leased

 

Smokey Point Distributing, Inc.

 

Trucking terminal

 

N/A

Ohio

 

Toledo

 

1336 Matzinger Road

 

USA

 

Leased

 

Smokey Point Distributing, Inc.

 

Trucking terminal

 

N/A

Tennessee

 

Davidson County

 

3110 Blevins Road

 

USA

 

Leased

 

WTI Transport, Inc.

 

Trucking terminal

 

N/A

 

--------------------------------------------------------------------------------


 

Alabama

 

Chickasaw

 

1808 South Craft Hwy

 

USA

 

Leased

 

WTI Transport, Inc.

 

Trucking terminal

 

N/A

Alabama

 

Tuscaloosa

 

2311 Joe Mallisham Parkway

 

USA

 

Leased

 

WTI Transport, Inc.

 

Trucking yard

 

N/A

South Carolina

 

Pawleys Island

 

267 Willbrook Blvd, Unite B

 

USA

 

Leased

 

WTI Transport, Inc.

 

Administrative office

 

N/A

Alabama

 

Ralph

 

16445 Wesley Chapel Road

 

USA

 

Leased

 

WTI Transport, Inc.

 

Marketing

 

N/A

Alabama

 

Birmingham

 

4261 ACIPCO Industrial Drive

 

USA

 

Leased

 

Boyd Bros. Transportation Inc.

 

Trucking yard

 

N/A

Louisiana

 

Bossier City

 

3442 Industrial Drive

 

USA

 

Leased

 

Lone Star Transportation, LLC

 

Trucking terminal

 

N/A

Texas

 

Pharr

 

7110 South Cage Boulevard

 

USA

 

Leased

 

Lone Star Transportation, LLC

 

Trucking terminal

 

N/A

Texas

 

Fort Worth

 

1100 Northway Drive

 

USA

 

Leased

 

Lone Star Transportation, LLC

 

Trucking terminal headquarters

 

N/A

Texas

 

Abilene

 

162 Caddo, Suite 120

 

USA

 

Leased

 

Lone Star Transportation, LLC

 

Administrative office

 

N/A

Utah

 

Sandy

 

8510 S. Sandy Parkway, #200

 

USA

 

Leased

 

Lone Star Transportation, LLC

 

Trucking terminal

 

N/A

 

--------------------------------------------------------------------------------


 

Texas

 

Angleton

 

21575 N. Highway 288B

 

USA

 

Leased

 

Lone Star Transportation, LLC

 

Trucking terminal

 

N/A

South Carolina

 

North Charleston

 

3390 Buffalo Avenue

 

USA

 

Leased

 

Bulldog Hiway Express

 

Trucking terminal headquarters

 

N/A

Georgia

 

Port Wentworth

 

400 O’Leary Road

 

USA

 

Leased

 

Bulldog Hiway Express

 

Trucking terminal

 

N/A

Alabama

 

Prichard

 

1129 Telegraph Road

 

USA

 

Leased

 

Bulldog Hiway Express

 

Trucking yard

 

N/A

Illinois

 

Effingham

 

1612 B. West Werning Avenue

 

USA

 

Leased

 

Hornady Truck Line, Inc.

 

Administrative office

 

N/A

 

--------------------------------------------------------------------------------


 

Schedule 4.8(j)

Deposit and Investment Accounts

 

Bank Name

 

Account Type

 

Account Number

PNC Bank, National Association

 

Collection Account

 

8026253977

PNC Bank, National Association

 

Operating Account

 

8026253969

PNC Bank, National Association

 

Payroll Account

 

8026253985

PNC Bank, National Association

 

Collection Account

 

8026574607

PNC Bank, National Association

 

Funding Account

 

8026574594

PNC Bank, National Association

 

Collection Account

 

8026288707

PNC Bank, National Association

 

Funding Account

 

8026288694

PNC Bank, National Association

 

Funding Account

 

8026288686

PNC Bank, National Association

 

Collection Account

 

8026290217

PNC Bank, National Association

 

Funding Account

 

8026290209

PNC Bank, National Association

 

Disbursement Account

 

8026294197

PNC Bank, National Association

 

Collection Account #1

 

8026295413

PNC Bank, National Association

 

Collection Account #2

 

8026295405

PNC Bank, National Association

 

Collection Account #3

 

8026295392

PNC Bank, National Association

 

Disbursement

 

8026295368

PNC Bank, National Association

 

Disbursement

 

8026301537

PNC Bank, National Association

 

Collection

 

8026301545

PNC Bank, National Association

 

Equity Transfer Account

 

8026315306

PNC Bank, National Association

 

Collection Account

 

8026316149

PNC Bank, National Association

 

Collection Account

 

8026316093

PNC Bank, National Association

 

Collection Account

 

8026316077

PNC Bank, National Association

 

Collection Account

 

8026316042

PNC Bank, National Association

 

Funding Account

 

8026316122

PNC Bank, National Association

 

Funding Account

 

8026316085

PNC Bank, National Association

 

Funding Account

 

8026316034

PNC Bank, National Association

 

CDA Account

 

8026316114

PNC Bank, National Association

 

Funding Account

 

8026316069

PNC Bank, National Association

 

Business Checking Account

 

42-1018-8257

PNC Bank, National Association

 

Local Account

 

31-2119-1775

Regions Bank

 

Master Disbursement Acct

 

0099256495

Regions Bank

 

Depository Account

 

0075246627

Regions Bank

 

Depository Account

 

0075246473

Regions Bank

 

Depository Account

 

0075246597

Regions Bank

 

Master ZBA

 

0075246414

Regions Bank

 

A/P Account

 

0075246422

Regions Bank

 

Payroll Account

 

0075246430

Regions Bank

 

Workers’ Compensation

 

0178671035

Regions Bank

 

Master ZBA

 

0075246449

Regions Bank

 

A/P Account

 

0075246457

Regions Bank

 

Master ZBA

 

0083973605

Regions Bank

 

A/P Account

 

0075246600

 

--------------------------------------------------------------------------------


 

Bank Name

 

Account Tvoe

 

Account Number

Regions Bank

 

Payroll Account

 

0075246619

Regions Bank

 

Business Checking Account

 

1087215

Columbia State Bank

 

Deposit Account

 

7000681630

Columbia State Bank

 

Consolidated Account

 

7000681648

Columbia State Bank

 

General Checking Account

 

7000681655

First Piedmont Federal Savings and
Loan Association

 

Operating Account

 

0106611694

MidSouth Bank

 

Business Checking Account

 

100150039

Guaranty Bank & Trust

 

Business Checking Account

 

88006242

West Bank

 

Cash Account

 

252259

JP Morgan Chase

 

Account Fees

 

210007811

JP Morgan Chase

 

Foreign Checks

 

1592088072

JP Morgan Chase

 

Houston Petty Cash

 

1884967447

JP Morgan Chase

 

Payroll Acct

 

661607408

JP Morgan Chase

 

Investment

 

1067590009

Wells Fargo Bank

 

Permit Account

 

4121808588

First Financial Bank

 

Operating Acct

 

1110055264

First Financial Bank

 

Operating Acct

 

1110055280

First Financial Bank

 

Operating Acct

 

81110023868

First Financial Bank

 

Operating Acct

 

81110023850

First Financial Bank

 

Operating Acct

 

81110000494

Frost National Bank

 

Fort Worth Petty Cash

 

230159947

Prosperity Bank

 

Gainesville Petty Cash

 

266999

United Bank

 

Checking/Operating Acct

 

500028601

United Bank

 

Money Market

 

517911401

United Bank

 

Money Market

 

519711601

United Bank

 

Checking/Payroll

 

506876201

United Bank

 

Workers’ Compensation

 

510724801

United Bank

 

Checking

 

507241801

Sovereign Checking Account

 

Checking

 

603736623

PNC Bank, National Association

 

Funding Account

 

8026331269

PNC Bank, National Association

 

FBO Lockbox

 

8026331277

PNC Bank, National Association

 

Operating Acct

 

8026339754

PNC Bank, National Association

 

Operating Acct

 

8026339762

PNC Bank, National Association

 

FBO Lockbox

 

8026339789

PNC Bank, National Association

 

Funding Account

 

8026342355

PNC Bank, National Association

 

Health Insurance

 

8026342363

PNC Bank, National Association

 

Checking

 

8026316595

 

--------------------------------------------------------------------------------


 

Schedule 5.2(a)
States of Formation, Qualification and Good Standing(1)

 

1.                          Smokey Point Distributing, Inc. — a Washington
corporation qualified to do business in Kansas

 

2.                          SPD Trucking, LLC — a Delaware limited liability
company qualified to do business in Washington

 

3.                          Daseke, Inc. — a Delaware corporation (which upon
the consummation of the Closing Date Merger (a) will be merged with HCAC Merger
Sub, Inc., a Delaware corporation, with Daseke, Inc. as the surviving entity,
and (b) will be a Delaware corporation renamed as “Daseke Companies, Inc.”)E. W.
Wylie Corporation — a North Dakota corporation qualified to do business in the
following jurisdictions: North Dakota, Illinois and Texas, and the Canadian
Provinces of Manitoba, Ontario, Quebec, Saskatchewan and Alberta.

 

4.                          J. Grady Randolph, Inc. — a South Carolina
corporation qualified to do business in Alabama, Arkansas, and North Carolina

 

5.                          Bros. LLC — a South Carolina limited liability
company

 

6.                          Randolph Brothers, LLC — a South Carolina limited
liability company

 

7.                          Central Oregon Truck Company, Inc — an Oregon
corporation qualified to do business in Alabama, California, Florida, Texas, and
Washington.

 

8.                          Boyd Bros. Transportation Inc. —   a Delaware
corporation qualified to do business in Alabama, Arkansas, Florida,
Georgia, Indiana, Kentucky, Massachusetts, Maryland, Maine, Mississippi, North
Carolina, Pennsylvania, Virginia, and Wisconsin

 

9.                          Boyd Logistics, L.L.C. — an Alabama limited
liability company

 

10.                   WTI Transport, Inc. —  an Alabama corporation

 

11.                   Boyd Logistics Properties, LLC — an Ohio limited liability
company

 

12.                   Boyd Intermodal, LLC — a Delaware limited liability
company

 

13.                   Mid Seven Transportation Company — an Iowa corporation
qualified to do business in Missouri and Nebraska.

 

14.                   Daseke Lone Star, Inc. — a Delaware corporation qualified
to do business in Texas.

 

15.                   Lone Star Transportation, LLC — a Texas limited liability
company qualified to do business in Alabama, Arkansas, Arizona,
Connecticut, Iowa, Illinois, Indiana, Kansas,

 

--------------------------------------------------------------------------------

(1)  While failure to maintain any of the following individually would not
reasonably be expected to have a Material Adverse Effect, each entity is
qualified to do business and in good standing in each jurisdiction described
above.

 

--------------------------------------------------------------------------------


 

Kentucky, Maryland, Michigan, Minnesota, Mississippi, Montana, North Carolina,
North Dakota, Nebraska, New Hampshire, New Jersey, New Mexico, Ohio, Oregon,
Rhode Island, South Carolina, Tennessee, Texas, Utah, Virginia, Vermont,
Washington, Wisconsin, West Virginia, and the Canadian Provinces of Alberta and
Saskatchewan

 

16.                   TexR Equipment, LLC — a Texas limited liability company

 

17.                   TexR Assets, L.L.C. — a Texas limited liability company

 

18.                   TexR Assets 2, L.L.C. — a Texas limited liability company

 

19.                   LST Holdings, Inc. —  a Texas corporation

 

20.                   LST Equipment, Inc. —  a Texas corporation qualified to do
business in Oklahoma

 

21.                   Lone Star Heavy Haul, Inc. —  a Texas corporation

 

22.                   Lone Star Project Specialists, Inc. —  a Texas corporation

 

23.                   National Rigging, Inc. —  a Texas corporation

 

24.                   Mashburn Trucking, Inc. —  a Texas corporation

 

25.                   Bulldog Hiway Express — a South Carolina corporation
qualified to do business in Alabama

 

26.                   Hornady Truck Line, Inc. —  an Alabama corporation
qualified to do business in Pennsylvania

 

27.                   Hornady Transportation, L. L. C. — an Alabama limited
liability company qualified to do business in Virginia, Arkansas, Illinois and
South Carolina

 

28.                   B. C. Hornady and Associates, Inc. — an Alabama
corporation

 

29.                   Daseke Logistics, LLC — a Delaware limited liability
company

 

30.                   Hornady Logistics, LLC — a Delaware limited liability
company

 

31.                   JGR Logistics, LLC — a Delaware limited liability company

 

32.                   Hennessy Capital Acquisition Corp. II — a Delaware
corporation (which upon the consummation of the Closing Date Merger will be a
Delaware corporation renamed as “Daseke, Inc.”)

 

33.                   HCAC Merger Sub, Inc. — a Delaware corporation (which upon
the consummation of the Closing Date Merger will be merged with Daseke, Inc., a
Delaware corporation, with Daseke, Inc. as the surviving entity)

 

--------------------------------------------------------------------------------


 

Schedule 5.2(b)

Subsidiaries

 

Entity

 

Subsidiaries

Hennessy Capital Acquisition Corp. II (which upon the consummation of the
Closing Date Merger will be renamed as Daseke, Inc., a Delaware corporation)

 

HCAC Merger Sub, Inc. (which upon the consummation of the Closing Date Merger
will be merged with Daseke, Inc., a Delaware corporation, with Daseke, Inc. as
the surviving entity)
Daseke, Inc. (which upon the consummation of the Closing Date Merger (a) will be
merged with HCAC Merger Sub, Inc., a Delaware corporation, with Daseke, Inc. as
the surviving entity, and (b) will be renamed as Daseke Companies, Inc., a
Delaware corporation)

 

 

 

HCAC Merger Sub, Inc. (which upon the consummation of the Closing Date Merger
will be merged with Daseke, Inc., a Delaware corporation, with Daseke, Inc. as
the surviving entity)

 

None.

 

 

 

Daseke, Inc. (which upon the consummation of the Closing Date Merger (a) will be
merged with HCAC Merger Sub, Inc., a Delaware corporation, with Daseke, Inc. as
the surviving entity, and (b) will be renamed as Daseke Companies, Inc., a
Delaware corporation)

 

SPD Trucking, LLC
Smokey Point Distributing, Inc.
E. W. Wylie Corporation
J. Grady Randolph, Inc.
Central Oregon Truck Company, Inc.
Boyd Logistics, L.L.C.
Boyd Bros. Transportation Inc.
Daseke Lone Star, Inc.
TexR Assets, L.L.C.
Bulldog Hiway Express
Hornady Truck Line, Inc.
B. C. Hornady and Associates, Inc.
Daseke Logistics, LLC

 

 

 

SPD Trucking, LLC

 

None.

 

 

 

Smokey Point Distributing, Inc.

 

None.

 

 

 

E. W. Wylie Corporation

 

None.

 

--------------------------------------------------------------------------------


 

Entity

 

Subsidiaries

J. Grady Randolph, Inc.

 

Bros. LLC
Randolph Brothers, LLC
JGR Logistics, LLC

 

 

 

Bros. LLC

 

None.

 

 

 

Randolph Brothers, LLC

 

None.

 

 

 

Central Oregon Truck Company, Inc.

 

None.

 

 

 

Boyd Logistics, L.L.C.

 

Boyd Logistics Properties, LLC
Boyd Intermodal, LLC

 

 

 

Boyd Bros. Transportation Inc.

 

WTI Transport, Inc.
Mid Seven Transportation Company

 

 

 

Boyd Logistics Properties, LLC

 

None.

 

 

 

Boyd Intermodal, LLC

 

None.

 

 

 

WTI Transport, Inc.

 

None.

 

 

 

Mid Seven Transportation Company

 

None.

 

 

 

Daseke Lone Star, Inc.

 

Lone Star Transportation, LLC
TexR Equipment, LLC
TexR Assets 2. L.L.C.

 

 

 

Lone Star Transportation, LLC

 

None.

 

 

 

TexR Equipment, LLC

 

None.

 

 

 

TexR Assets 2. L.L.C.

 

None.

 

 

 

TexR Assets, L.L.C.

 

LST Holdings, Inc.

 

 

 

LST Holdings, Inc.

 

Lone Star Heavy Haul, Inc.
Lone Star Project Specialists, Inc.
LST Equipment Inc.

 

 

 

Lone Star Project Specialists, Inc.

 

National Rigging, Inc.
Mashburn Trucking, Inc.

 

 

 

Lone Star Heavy Haul, Inc.

 

None.

 

 

 

LST Equipment Inc.

 

None.

 

 

 

National Rigging, Inc.

 

None.

 

 

 

Mashburn Trucking, Inc.

 

None.

 

 

 

Bulldog Hiway Express

 

None.

 

--------------------------------------------------------------------------------


 

Entity

 

Subsidiaries

Hornady Truck Line, Inc.

 

Hornady Transportation, L. L. C.
Hornady Logistics, LLC

 

 

 

B. C. Hornady and Associates, Inc.

 

None.

 

 

 

Hornady Transportation, L. L. C.

 

None.

 

 

 

Daseke Logistics, LLC

 

None.

 

 

 

JGR Logistics, LLC

 

None

 

 

 

Hornady Logstics, LLC

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.2

Existing Liens(1)

 

Liens evidenced by documentation described on Schedule 7.6 and not otherwise
described below on this Schedule 7.2.

 

B. C. Hornady and Associates, Inc.

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with B. C. Hornady and Associates, Inc., as Debtor, and ServisFirst
Bank, as Secured Party, recorded with the Secretary of State of the State of
Alabama on November 26, 2013, as File Number: 13-7433641.**

 

Boyd Bros. Transportation Inc.

 

1.                                      Lien evidenced by the judgment lien with
Angela Pratt c/o Boyd Brothers, as Debtor, and QHG of Alabama (Flowers Hosp), as
Secured Party, recorded with the Barbour County of the State of Alabama on
September 25, 2003, as File Number: C113 P 561.

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and General Electric
Capital Corporation, as Secured Party, recorded with the Secretary of State of
the State of Delaware on March 5, 2007, as File Number: 2007 0909613.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and BMO Harris Bank
N.A, as Secured Party, recorded with the Secretary of State of the State of
Delaware on April 2, 2007, as File Number: 2007 1322824.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and FCC Equipment
Financing, Inc., as Secured Party, recorded with the Secretary of State of the
State of Delaware on October 3, 2008, as File Number: 2008 3355417.**

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Compass Bank, as
Secured Party, recorded with the Secretary of State of the State of Delaware on
November 18, 2008, as File Number: 2008 3854864.**

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Capital One
Equipment Leasing & Finance, as Secured Party, recorded with the Secretary of
State of the State of Delaware on August 16, 2011, as File Number: 2011
3183244.**

 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and People’s Capital
and Leasing Corp., as Secured Party, recorded with the Secretary of State of the
State of Delaware on December 1, 2011, as File Number: 2011 4580034.**

 

--------------------------------------------------------------------------------

(1)  Liens marked as “**” are subject to compliance with the post-closing
requirements set forth in item 2 of Schedule 5.15 to the Term Loan Agreement.

 

--------------------------------------------------------------------------------


 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Compass Bank, as
Secured Party, recorded with the Secretary of State of the State of Delaware on
March 6, 2012, as File Number: 2012 0867814.**

 

9.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Regions Equipment
Finance Corporation, as Secured Party, recorded with the Secretary of State of
the State of Delaware on April 18, 2012, as File Number: 2012 1602400.**

 

10.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and BancorpSouth
Equipment Finance, A Division of BancorpSouth Bank, as Secured Party, recorded
with the Secretary of State of the State of Delaware on May 15, 2012, as File
Number: 2012 1865437.**

 

11.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Compass Bank, as
Secured Party, recorded with the Secretary of State of the State of Delaware on
May 22, 2012, as File Number: 2012 1969056.**

 

12.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Capital One
Equipment Leasing & Finance, as Secured Party, recorded with the Secretary of
State of the State of Delaware on June 7, 2012, as File Number: 2012 2186791.**

 

13.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Compass Bank, as
Secured Party, recorded with the Secretary of State of the State of Delaware on
June 11, 2012, as File Number: 2012 2226316.**

 

14.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Compass Bank, as
Secured Party, recorded with the Secretary of State of the State of Delaware on
June 28, 2012, as File Number: 2012 2514034.**

 

15.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and IBM Credit LLC, as
Secured Party, recorded with the Secretary of State of the State of Delaware on
December 24, 2012, as File Number: 2012 5023173.**

 

16.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and CIT Finance LLC,
as Secured Party, recorded with the Secretary of State of the State of Delaware
on February 24, 2014, as File Number: 2014 0702373.**

 

17.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and CIT Finance LLC,
as Secured Party, recorded with the Secretary of State of the State of Delaware
on February 24, 2014, as File Number: 2014 0702597.**

 

18.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and CIT Finance LLC,
as Secured Party, recorded with the Secretary of State of the State of Delaware
on February 24, 2014, as File Number: 2014 0702761.**

 

19.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and ServisFirst Bank,
as Secured Party, recorded with the Secretary of State of the State of Delaware
on March 7, 2014, as File Number: 2014 0891689.**

 

--------------------------------------------------------------------------------


 

20.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and EpicVue Capital
LLC, as Secured Party, recorded with the Secretary of State of the State of
Delaware on July 28, 2014, as File Number: 2014 3153137.**

 

21.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Thompson Tractor
Co., Inc., as Secured Party, recorded with the Secretary of State of the State
of Delaware on December 31, 2014, as File Number: 2014 5320056.**

 

22.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc. and Boyd Intermodal, LLC, as
Debtors, and Regions Commercial Equipment Finance, LLC, as Secured Party,
recorded with the Secretary of State of the State of Delaware on August 31,
2015, as File Number: 2015 3818613.

 

23.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc. and Boyd Intermodal, LLC, as
Debtors, and Regions Commercial Equipment Finance, LLC, as Secured Party,
recorded with the Secretary of State of the State of Delaware on December 3,
2015, as File Number: 2015 5786016.

 

24.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Regions Commercial
Equipment Finance, LLC, as Secured Party, recorded with the Secretary of State
of the State of Delaware on June 15, 2016, as File Number: 2016 3609508.

 

Boyd Intermodal, LLC

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Intermodal, LLC, as Debtor, and Webster Capital
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Delaware on October 9, 2013, as File Number: 2013 3956696.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Intermodal, LLC, as Debtor, and Webster Capital
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Delaware on December 16, 2013, as File Number: 2013 4968815.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc. and Boyd Intermodal, LLC, as
Debtors, and Regions Commercial Equipment Finance, LLC, as Secured Party,
recorded with the Secretary of State of the State of Delaware on August 31,
2015, as File Number: 2015 3818613.

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc. and Boyd Intermodal, LLC, as
Debtors, and Regions Commercial Equipment Finance, LLC, as Secured Party,
recorded with the Secretary of State of the State of Delaware on February 25,
2017, as File Number: 2015 5786016.

 

Boyd Logistics Properties, LLC

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc. and Boyd Logistics, L.L.C., as Debtors, and
Regions Commercial Equipment Finance, LLC, as Secured Party, recorded with the
Secretary of State of the State of Alabama on September 1, 2015, as File Number:
15-0464192.

 

--------------------------------------------------------------------------------


 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc. and Boyd Logistics, L.L.C., as Debtors, and
Regions Commercial Equipment Finance, LLC, as Secured Party, recorded with the
Secretary of State of the State of Alabama on December 4, 2015, as File Number:
15-0636838.**

 

Bros. LLC

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with Bros. LLC, as Debtor, and BancorpSouth Equipment Finance, a
division of BancorpSouth Bank, as Secured Party, recorded with the Secretary of
State of the State of South Carolina on July 18, 2012, as File Number:
120718-1218389.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Bros. LLC, as Debtor, and BancorpSouth Equipment Finance, a
division of BancorpSouth Bank, as Secured Party, recorded with the Secretary of
State of the State of South Carolina on December 27, 2012, as File Number:
121227-1158113.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Bros. LLC and J. Grady Randolph, Inc., as Debtors, and BBVA
Compass Financial Corporation, as Secured Party, recorded with the Secretary of
State of the State of South Carolina on September 30, 2013, as File Number:
130930-1519224.

 

Bulldog Hiway Express

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on February 22, 2012, as File Number: 120222-1340118.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and ServisFirst Bank, as
Secured Party, recorded with the Secretary of State of the State of South
Carolina on October 7, 2015, as File Number: 151007-1100418.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Highway Express, as Debtor, and Pugh Oil Co Inc, as
Secured Party, recorded with the Secretary of State of the State of South
Carolina on December 30, 2015, as File Number: 151230-1708480.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on September 19, 2011, as File Number: 110919-1025355.**

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on February 22, 2012, as File Number: 120222-1340118.**

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on June 27, 2013, as File Number: 130627-1522107.

 

--------------------------------------------------------------------------------


 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on May 27, 2014, as File Number: 140527-1246191.

 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on August 5, 2013, as File Number: 130805-1358023.

 

9.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and Webster Capital
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of South Carolina on August 26, 2013, as File Number: 130826-1933376.

 

10.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on August 28, 2013, as File Number: 130828-1321356.

 

11.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on May 6, 2014, as File Number: 140506-1024596.

 

12.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on May 19, 2014, as File Number: 140519-1452306.

 

13.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on May 27, 2014, as File Number: 140527-1246191.**

 

14.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and Corporation Service
Company, As Representative, as Secured Party, recorded with the Secretary of
State of the State of South Carolina on March 23, 2015, as File Number:
150323-1346277.**

 

15.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and Corporation Service
Company, As Representative, as Secured Party, recorded with the Secretary of
State of the State of South Carolina on May 26, 2015, as File Number:
150526-1529433.**

 

16.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and ServisFirst Bank, as
Secured Party, recorded with the Secretary of State of the State of South
Carolina on October 7, 2015, as File Number: 151007-1100418.**

 

17.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and C T Corporation System, as
representative, as Secured Party, recorded with the Secretary of State of the
State of South Carolina on May 9, 2016, as File Number: 160509-1207161.**

 

--------------------------------------------------------------------------------


 

18.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and ServisFirst Bank, as
Secured Party, recorded with the Secretary of State of the State of South
Carolina on June 15, 2016, as File Number: 160615-1144471.**

 

19.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and Fifth Third Equipment
Finance Company, its successors and/or assigns, as Secured Party, recorded with
the Secretary of State of the State of South Carolina on July 11, 2016, as File
Number: 160711-1144116.**

 

Central Oregon Truck Company, Inc.

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with Central Oregon Truck Company, Inc., as Debtor, and Les Schwab
Warehouse Center, Inc., as Secured Party, recorded with the Secretary of State
of the State of Oregon on June 30, 2011, as File Number: 8824606.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Central Oregon Truck Company, Inc., as Debtor, and Columbia State
Bank, as Secured Party, recorded with the Secretary of State of the State of
Oregon on November 6, 2013, as File Number: 89879750.

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Central Oregon Truck Company, Inc., as Debtor, and Columbia State
Bank, as Secured Party, recorded with the Secretary of State of the State of
Oregon on September 12, 2014, as File Number: 90228609.**

 

4.                                      Lien evidenced by the judgment lien
against Central Oregon Truck Company, Inc., as Debtor, and Michael T. Brown, as
Secured Party, recorded with the US District Court of the State of Oregon on
June 16, 2018, as Case Number: 6:08-cv-06178-TC.

 

5.                                      Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated as of October 30, 2013, by
Central Oregon Truck Company, Inc., as grantor, and Columbia State Bank, as
beneficiary.

 

6.                                      Line of Credit Trust Deed, Security
Agreement, Fixture Filing and Assignment of Leases and Rents dated as of
April 1, 2013, by Central Oregon Truck Company, Inc., as grantor, and the City
of Redmond acting through the Redmond Urban Renewal Agency, as beneficiary

 

Daseke Logistics, LLC

 

1.                                      N/A

 

Daseke Lone Star, Inc.

 

1.                                      Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, from Daseke Lone Star, Inc., as
mortgagor to Origin Bank, as mortgagee, dated effective April 26, 2016 and
recorded Webb County, Texas, as Document No. 1263341, Volume 4038, Page 563 on
April 28, 2016.**

 

--------------------------------------------------------------------------------


 

Daseke, Inc.

 

1.                                      N/A

 

E. W. Wylie Corporation

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and FPC Funding II, LLC, as
Secured Party, recorded with the Secretary of State of the State of North Dakota
on May 15, 2008, as File Number: 08-000463342-9.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Capital One, N.A., as
Secured Party, recorded with the Secretary of State of the State of North Dakota
on April 16, 2012, as File Number: 12-000740472-3.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and De Lage Landen Financial
Services, Inc., as Secured Party, recorded with the Secretary of State of the
State of North Dakota on July 26, 2012, as File Number: 12-000762268-1.

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and De Lage Landen Financial
Services, Inc., as Secured Party, recorded with the Secretary of State of the
State of North Dakota on January 4, 2013, as File Number: 13-000795498-0.**

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and U.S. Bank Equipment
Finance, a division of U.S. Bank National Association, as Secured Party,
recorded with the Secretary of State of the State of North Dakota on April 9,
2013, as File Number: 13-000819763-4.**

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and U.S. Bank Equipment
Finance, as Secured Party, recorded with the Secretary of State of the State of
North Dakota on August 1, 2013, as File Number: 13-000847616-5.**

 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and State Bank & Trust of
Kenmare, as Secured Party, recorded with the Secretary of State of the State of
North Dakota on February 12, 2014, as File Number: 14-000888413-8.**

 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Citizens State Bank, as
Secured Party, recorded with the Secretary of State of the State of North Dakota
on February 12, 2014, as File Number: 14-000888422-9.

 

9.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and U.S. Bank Equipment
Finance, as Secured Party, recorded with the Secretary of State of the State of
North Dakota on July 24, 2014, as File Number: 14-000925293-2.**

 

10.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Marco, Inc., as Secured
Party, recorded with the Secretary of State of the State of North Dakota on
January 9, 2015, as File Number: 15-000956133-6.**

 

--------------------------------------------------------------------------------


 

11.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Citizens State Bank, as
Secured Party, recorded with the Secretary of State of the State of North Dakota
on February 17, 2015, as File Number: 15-000963974-8.

 

12.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Northwestern Bank, as
Secured Party, recorded with the Secretary of State of the State of North Dakota
on February 27, 2015, as File Number: 15-000966238-3.

 

13.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Winona National Bank, as
Secured Party, recorded with the Secretary of State of the State of North Dakota
on March 9, 2015, as File Number: 15-000968244-5.

 

14.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and State Bank of Chandler,
as Secured Party, recorded with the Secretary of State of the State of North
Dakota on March 9, 2015, as File Number: 15-000968248-9.**

 

15.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Citizens National Bank,
as Secured Party, recorded with the Secretary of State of the State of North
Dakota on March 19, 2015, as File Number: 15-000969377-7.**

 

16.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Valley Premier Bank, as
Secured Party, recorded with the Secretary of State of the State of North Dakota
on March 27, 2015, as File Number: 15-000972353-6.**

 

17.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Corporation Service
Company, As Representative, as Secured Party, recorded with the Secretary of
State of the State of North Dakota on April 7, 2015, as File Number:
15-000974757-8.**

 

18.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Marco, Inc., as Secured
Party, recorded with the Secretary of State of the State of North Dakota on
May 7, 2015, as File Number: 15-000981990-6.**

 

19.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Corporation Service
Company, As Representative, as Secured Party, recorded with the Secretary of
State of the State of North Dakota on October 14, 2015, as File Number:
15-001014905-5.**

 

HCAC Merger Sub, Inc.

 

1.                                      N/A

 

Hennessy Capital Acquisition Corp. II

 

1.                                      N/A

 

--------------------------------------------------------------------------------


 

Hornady Logistics, LLC

 

1.                                      N/A

 

Hornady Transportation, L. L. C.

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Transportation, L.L.C.   as Debtor and DaimlerChrysler
Services North America LLC as Secured Party, recorded with the Secretary of
State of the State of Alabama on May 12, 2005, as File Number: B 05-0360019.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Transportation L.L.C.   as Debtor and Tamco Capital
Corporation as Secured Party, recorded with the Secretary of State of the State
of Alabama on February 22, 2012, as File Number: B 12-0117739.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Transportation L.L.C.   as Debtor and Hunter Oil Co. Inc
as Secured Party, recorded with the Secretary of State of the State of Alabama
on October 31, 2013, as File Number: B 13-0491301.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Transportation L.L.C.   as Debtor and CT Corporation
System, as representative, as Secured Party, recorded with the Secretary of
State of the State of Alabama on October 6, 2015, as File Number: B
15-7817098.**

 

Hornady Truck Line, Inc.

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and First Continental
Leasing, a division of BancorpSouth Bank, as Secured Party, recorded with the
Secretary of State of the State of Alabama on September 21, 2001, as File
Number: 2001-36718.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and Regions Equipment
Finance Corporation, as Secured Party, recorded with the Secretary of State of
the State of Alabama on February 1, 2012, as File Number: 12-0079265.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and Regions Equipment
Finance Corporation, as Secured Party, recorded with the Secretary of State of
the State of Alabama on March 12, 2012, as File Number: 12-7057133.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and Regions Equipment
Finance Corporation, as Secured Party, recorded with the Secretary of State of
the State of Alabama on March 28, 2012, as File Number: 12-7073754.**

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and Regions Commercial
Equipment Finance, LLC, as Secured Party, recorded with the Secretary of State
of the State of Alabama on May 8, 2012, as File Number: 12-7122279.**

 

--------------------------------------------------------------------------------


 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and ServisFirst Bank, as
Secured Party, recorded with the Secretary of State of the State of Alabama on
January 2, 2013, as File Number: 13-0018992.**

 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and ServisFirst Bank, as
Secured Party, recorded with the Secretary of State of the State of Alabama on
April 15, 2013, as File Number: 13-0178840.**

 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and Regions Commercial
Equipment Finance, LLC, as Secured Party, recorded with the Secretary of State
of the State of Alabama on July 29, 2013, as File Number: 13-7259000.**

 

9.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and BancorpSouth Equipment
Finance, a division of BancorpSouth Bank, as Secured Party, recorded with the
Secretary of State of the State of Alabama on August 5, 2014, as File Number:
14-0333094.**

 

10.                               Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and Regions Commercial
Equipment Finance, LLC, as Secured Party, recorded with the Secretary of State
of the State of Alabama on June 15, 2015, as File Number: 15-0301020.

 

11.                               Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and Regions Commercial
Equipment Finance, LLC, as Secured Party, recorded with the Secretary of State
of the State of Alabama on August 7, 2015, as File Number: 15-0410253.

 

12.                               Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and ServisFirst Bank, as
Secured Party, recorded with the Secretary of State of the State of Alabama on
November 9, 2015, as File Number: 15-0589331.**

 

13.                               Lien evidenced by the UCC-1 Financing
Statement with HORNADY TRUCK LINE, INC., as Debtor, and Regions Commercial
Equipment Finance, LLC, as Secured Party, recorded with the Secretary of State
of the State of Alabama on July 26, 2016, as File Number: 16-0395159.**

 

14.                               Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, from Hornady Truck Line, Inc., as
mortgagor to Origin Bank, as mortgagee, dated effective April 26, 2016 and
recorded in Monroe County, Alabama, in Book 820, Page 92 on May 9, 2016.**

 

J. Grady Randolph, Inc.

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with J. Grady Randolph, Inc., as Debtor, and Branch Banking and Trust
Company of SC, as Secured Party, recorded with the Secretary of State of the
State of South Carolina on June 3, 2013, as File Number: 130603-1352443.

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Bros. LLC and J. Grady Randolph, Inc., as Debtors, and BBVA
Compass Financial Corporation, as Secured Party,

 

--------------------------------------------------------------------------------


 

recorded with the Secretary of State of the State of South Carolina on
September 30, 2013, as File Number: 130930-1519224.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with J. Grady Randolph, Inc., as Debtor, and Webster Capital
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of South Carolina on November 7, 2013, as File Number: 131107-0845493.

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with J. Grady Randolph, Inc., as Debtor, and Signature Financial LLC,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on January 24, 2014, as File Number: 140424-1811064.**

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with J. Grady Randolph, Inc., as Debtor, and Susquehanna Commercial
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of South Carolina on April 15, 2014, as File Number: 140415-1459024.

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with J. Grady Randolph, Inc., as Debtor, and Texas Capital Bank, N.A.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on August 26, 2014, as File Number: 140826-1326485.**

 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with J. Grady Randolph, Inc., as Debtor, and EpicVue Capital LLC, as
Secured Party, recorded with the Secretary of State of the State of South
Carolina on October 16, 2014, as File Number: 141016-1928441.**

 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with J. Grady Randolph, Inc., as Debtor, and Webster Capital
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of South Carolina on December 1, 2014, as File Number: 141201-1040045.

 

JGR Logistics, LLC

 

1.                                      N/A

 

Lone Star Heavy Haul, Inc.

 

1.                                      N/A

 

Lone Star Project Specialists, Inc.

 

1.                                      N/A

 

Lone Star Transportation, LLC

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation, LLC, as Debtor, and Wells Fargo
Equipment Finance, Inc., as Secured Party, recorded with the Secretary of State
of the State of Texas on March 7, 2008, as File Number: 08-0008281330.**

 

--------------------------------------------------------------------------------


 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation, LLC, as Debtor, and Wells Fargo
Equipment Finance, Inc., as Secured Party, recorded with the Secretary of State
of the State of Texas on March 21, 2008, as File Number: 08-0009937137.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation, LLC, as Debtor, and EverBank Commercial
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on June 7, 2011, as File Number: 11-0016746218.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation, LLC, as Debtor, and EverBank Commercial
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on December 10, 2012, as File Number: 12-0038281893. **

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation, LLC, as Debtor, and Wells Fargo
Equipment Finance, Inc., as Secured Party, recorded with the Secretary of State
of the State of Texas on May 19, 2016, as File Number: 16-0016224183.

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation, LLC, as Debtor, and Wells Fargo
Equipment Finance, Inc., as Secured Party, recorded with the Secretary of State
of the State of Texas on May 1, 2016, as File Number: 16-0017694569.

 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation and MHC Kenworth Truck Dealership
(additional debtor name missing from Certified Listing), as Debtors, and Convoy
Servicing Company, as Secured Party, recorded with the Secretary of State of the
State of Texas on July 25, 2016, as File Number: 16-0024288738.**

 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation and MHC Kenworth Truck Dealership
(additional debtor name missing from Certified Listing), as Debtors, and Convoy
Servicing Company, as Secured Party, recorded with the Secretary of State of the
State of Texas on July 25, 2016, as File Number: 16-0024292056.**

 

9.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation and MHC Kenworth Truck Dealership
(additional debtor name missing from Certified Listing), as Debtors, and Convoy
Servicing Company, as Secured Party, recorded with the Secretary of State of the
State of Texas on August 2, 2016, as File Number: 16-0025215305.**

 

10.                               Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation and MHC Kenworth Truck Dealership
(additional debtor name missing from Certified Listing), as Debtors, and Convoy
Servicing Company, as Secured Party, recorded with the Secretary of State of the
State of Texas on September 6, 2016, as File Number: 16-0029440177.**

 

11.                               Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation and MHC Kenworth Truck Dealership
(additional debtor name missing from Certified Listing), as Debtors, and Convoy
Servicing Company, as Secured Party, recorded with the Secretary of State of the
State of Texas on September 27, 2016, as File Number: 16-0031939901.**

 

12.                               Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation LLC and MHC Kenworth Truck Dealership
(additional debtor name missing from Certified Listing),

 

--------------------------------------------------------------------------------


 

as Debtors, and Convoy Servicing Company, as Secured Party, recorded with the
Secretary of State of the State of Texas on October 25, 2016, as File Number:
16-0035138138.**

 

13.                               Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation, LLC, as Debtor, and Texas Star Bank, as
Secured Party, recorded with the Secretary of State of the State of Texas on
October 28, 2016, as File Number: 16-0035599846.**

 

14.                               Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation LLC and MHC Kenworth Truck Dealership
(additional debtor name missing from Certified Listing), as Debtors, and Convoy
Servicing Company, as Secured Party, recorded with the Secretary of State of the
State of Texas on November 14, 2016, as File Number: #16-0037068748.

 

15.                               Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, from J. Grady Randolph, Inc., as
mortgagor to Origin Bank, as mortgagee, dated effective April 26, 2016 and
recorded in Cherokee County, South Carolina, as Document No. 201600001796,
Volume 84, Page 2200 on April 28, 2016.**

 

LST Equipment, Inc.

 

1.                                      Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, from LST Equipment, Inc., as
mortgagor to Origin Bank, as mortgagee, dated effective April 26, 2016 and
recorded in Tulsa County, Oklahoma, as Document No. 2016039948 on April 29,
2016.**

 

2.                                      Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, from LST Equipment, Inc., as
mortgagor to Origin Bank, as mortgagee, dated effective April 26, 2016 and
recorded in Cooke County, Texas, as Document No. 2016-65183 on April 28, 2016.**

 

3.                                      Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, from LST Equipment, Inc., as
mortgagor to Origin Bank, as mortgagee, dated effective April 26, 2016 and
recorded in Harris County, Texas, as Document No. RP-2016-176550 on April 28,
2016.**

 

LST Holdings, Inc.

 

1.                                      N/A

 

Mashburn Trucking, Inc.

 

1.                                      N/A

 

Mid Seven Transportation Company

 

1.                                      Lien evidenced by the judgment lien with
Mid Seven Transportation Company, as Debtor, and Charles R. Coffey, as Secured
Party, recorded with the Polk County Recorder of the State of Iowa on July 25,
2013, as Case Number: 05771 CVCV008403.

 

2.                                      Lien evidenced by the judgment lien with
Mid Seven Transportation Company, as Debtor, and Charles R. Coffey, as Secured
Party, recorded with the Polk County Recorder of the State of Iowa on
November 9, 2011, as Case Number: 05771 CVCV008898.

 

--------------------------------------------------------------------------------


 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Mid Seven Transportation Company, as Debtor, and EpicVue Capital
LLC, as Secured Party, recorded with the Secretary of State of the State of Iowa
on August 13, 2014, as File Number: X14024978-6.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with Mid Seven Transportation Company, as Debtor, and Regions
Commercial Equipment Finance, LLC, as Secured Party, recorded with the Secretary
of State of the State of Iowa on September 1, 2015, as File Number: P15004717-0.

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with Mid Seven Transportation Company, as Debtor, and Regions
Commercial Equipment Finance, LLC, as Secured Party, recorded with the Secretary
of State of the State of Iowa on October 1, 2015, as File Number: P15005299-5.

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with Mid Seven Transportation Company, as Debtor, and Regions
Commercial Equipment Finance, LLC, as Secured Party, recorded with the Secretary
of State of the State of Iowa on December 4, 2015, as File Number: P15006493-2.

 

National Rigging, Inc.

 

1.                                      N/A

 

Randolph Brothers, LLC

 

1.                                      N/A

 

Smokey Point Distributing, Inc.

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and PNC Equipment
Finance, LLC, as Secured Party, recorded with the Department of Licensing of the
State of Washington on May 26, 2011, as File Number: 2011-146-8660-3.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and PNC Equipment
Finance, LLC, as Secured Party, recorded with the Department of Licensing of the
State of Washington on June 7, 2011, as File Number: 2011-158-0994-0.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Tom McLeod
Software, Inc., as Secured Party, recorded with the Department of Licensing of
the State of Washington on January 27, 2012, as File Number: 2012-030-7271-3.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Washington
Federal, as Secured Party, recorded with the Department of Licensing of the
State of Washington on June 18, 2014, as File Number: 2014-169- 2893-7.**

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Washington
Federal, as Secured Party, recorded with the Department of Licensing of the
State of Washington on July 3, 2014, as File Number: 2014-184-6879-0.**

 

--------------------------------------------------------------------------------


 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and EpicVue Capital
LLC, as Secured Party, recorded with the Department of Licensing of the State of
Washington on July 25, 2014, as File Number: 2014-206-1628-8.**

 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on August 1, 2014, as File Number: 2014-213-3368.**

 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and U.S. Bank
Equipment Finance, A Division of U.S. Bank National Association, as Secured
Party, recorded with the Department of Licensing of the State of Washington on
August 22, 2014, as File Number: 2014-234-8412-9.**

 

9.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Transportation
Alliance Bank Inc. dba TAB Bank, as Secured Party, recorded with the Department
of Licensing of the State of Washington on September 30, 2014, as File Number:
2014-273-6095-5.

 

10.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Washington
Federal, as Secured Party, recorded with the Department of Licensing of the
State of Washington on September 30, 2014, as File Number: 2014-273-6259-1.**

 

11.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on December 30, 2014, as File Number: 2014-364-6254-1.**

 

12.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on March 30, 2015, as File Number: 2015-089-1069-7.**

 

13.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on April 30, 2015, as File Number: 2015-120-9020-0.**

 

14.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on May 28, 2015, as File Number: 2015-148-5684-2.**

 

15.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on June 22, 2015, as File Number: 2015-173-1505-6.

 

16.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on July 22, 2015, as File Number: 2015-203-9044-6.

 

--------------------------------------------------------------------------------


 

17.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on August 18, 2015, as File Number: 2015-230-5441-3.**

 

18.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on January 21, 2016, as File Number: 2016-021-2210-1.

 

19.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on May 4, 2016, as File Number: 2016-125-8120-2.**

 

20.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Fifth Third
Equipment Finance Company, its successors and/or assigns, as Secured Party,
recorded with the Department of Licensing of the State of Washington on May 24,
2016, as File Number: 2016-145- 3107-6.**

 

21.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on September 7, 2016, as File Number: 2016-251-8185-7.

 

22.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Fifth Third
Equipment Finance Company, its successors and/or assigns, as Secured Party,
recorded with the Department of Licensing of the State of Washington on
September 12, 2016, as File Number: 2016-256-9320-6.**

 

23.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Fifth Third
Equipment Finance Company, its successors and/or assigns, as Secured Party,
recorded with the Department of Licensing of the State of Washington on
October 26, 2016, as File Number: 2016-300-9944-4.**

 

24.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on December 19, 2016, as File Number: 2016-354-2669-6.

 

25.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Glasair Aviation
LLC, as Secured Party, recorded with the Snohomish County District Court of the
State of Washington on February 12, 2008, as File Number: S08-00028.

 

26.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Sovereign Bank,
as Secured Party, recorded with the Department of Licensing of the State of
Washington on March 4, 2015, as File Number: 2015-063-4826-3.**

 

27.                               Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing (Washington), from Smokey Point
Distributing, Inc., as grantor to First American Title Insurance Company, as
trustee, for the benefit of Sovereign Bank, as beneficiary, dated effective
February 19, 2015 and recorded in Snohomish County, Washington, as Document
No. 2015022603 on February 26, 2015.**

 

--------------------------------------------------------------------------------


 

28.                               Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, from Smokey Point Distributing, Inc., as
mortgagor to Origin Bank, as mortgagee, dated effective April 26, 2016 and
recorded Snohomish County, Washington, as Document No. 201604280467 on April 28,
2016.**

 

SPD Trucking, LLC

 

1.                                      N/A

 

TexR Assets 2, L.L.C.

 

1.                                      N/A

 

TexR Assets, L.L.C.

 

1.                                      N/A

 

TexR Equipment, LLC

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on March 17, 2011, as File Number: 11-0008022054.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on March 23, 2011, as File Number: 11-0008671983.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on April 12, 2011, as File Number: 11-0010856608.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on April 26, 2011, as File Number: 11-0012427533.**

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on April 26, 2011, as File Number: 11-0012427775.**

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on May 24, 2011, as File Number: 11-0015384336.**

 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on March 8, 2012, as File Number: 12-0007357116.**

 

--------------------------------------------------------------------------------


 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on March 12, 2012, as File Number: 12-0007760588.**

 

9.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on May 8, 2012, as File Number: 12-0014564932.**

 

10.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on July 24, 2013, as File Number: 13-0023523332.**

 

11.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on June 30, 2014, as File Number: 14-0020737377.**

 

12.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on August 11, 2014, as File Number: 14-0025658930.**

 

13.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on August 20, 2014, as File Number: 14-0026753270.**

 

14.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on September 5, 2014, as File Number: 14-0028472199.**

 

15.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on September 24, 2014, as File Number: 14-0030502479.**

 

16.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on October 9, 2014, as File Number: #14-0032356317.**

 

17.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on April 20, 2016, as File Number: 16-0012595443.

 

18.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on May 6, 2016, as File Number: 16-0014686123.

 

19.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on May 13, 2016, as File Number: 16-0015701768.

 

--------------------------------------------------------------------------------


 

WTI Transport, Inc.

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and FCC Equipment
Financing, Inc., as Secured Party, recorded with the Secretary of State of the
State of Alabama on October 3, 2008, as File Number: 08-7088430.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and Compass Bank, as Secured
Party, recorded with the Secretary of State of the State of Alabama on
October 17, 2008, as File Number: 08-7096739.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and People’s Capital and Leasing
Corp., as Secured Party, recorded with the Secretary of State of the State of
Alabama on March 15, 2012, as File Number: 12-0154352.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and BancorpSouth Equipment
Finance, a division of BancorpSouth Bank, as Secured Party, recorded with the
Secretary of State of the State of Alabama on May 16, 2012, as File Number:
12-0269955.**

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and Capital One Equipment
Leasing & Finance, as Secured Party, recorded with the Secretary of State of the
State of Alabama on June 7, 2012, as File Number: 12-7152023.**

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and BancorpSouth Equipment
Finance, a division of BancorpSouth Bank, as Secured Party, recorded with the
Secretary of State of the State of Alabama on September 14, 2012, as File
Number: 12-7251857.**

 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and Regions Commercial Equipment
Finance, LLC, as Secured Party, recorded with the Secretary of State of the
State of Alabama on February 20, 2014, as File Number: 14-0062639.**

 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and ServisFirst Bank, as Secured
Party, recorded with the Secretary of State of the State of Alabama on March 10,
2014, as File Number: 14-0086434.**

 

9.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and U.S. Bank Equipment Finance,
a division of U.S. Bank National Association, as Secured Party, recorded with
the Secretary of State of the State of Alabama on August 4, 2014, as File
Number: 14-7602107.**

 

10.                               Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and EpicVue Capital LLC, as
Secured Party, recorded with the Secretary of State of the State of Alabama on
August 13, 2014, as File Number: 14-7630147.**

 

11.                               Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and Thompson Tractor Co., Inc.,
as Secured Party, recorded with the Secretary of State of the State of Alabama
on September 28, 2014, as File Number: 14-7745801.**

 

--------------------------------------------------------------------------------


 

12.                               Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and Regions Commercial Equipment
Finance, LLC, as Secured Party, recorded with the Secretary of State of the
State of Alabama on September 1, 2015, as File Number: 15-0464192.

 

13.                               Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and Regions Commercial Equipment
Finance, LLC, as Secured Party, recorded with the Secretary of State of the
State of Alabama on October 4, 2015, as File Number: 15-0636830.

 

14.                               Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and Regions Commercial Equipment
Finance, LLC, as Secured Party, recorded with the Secretary of State of the
State of Alabama on April 7, 2016, as File Number: 16-0166192.

 

15.                               Lien evidenced by the judgment lien with WTI
Transport Inc, James Anthony Eaton and Country Preferred Insurance Company, as
Debtors, and Colleen S Williams, as Secured Party, recorded with the Tuscaloosa
County Circuit Court of the State of Alabama on November 28, 2016, as Case
Number: CV-2016-000286.00.

 

16.                               Lien evidenced by the judgment lien with WTI
Transport, Inc., as Debtor, and Joseph Jones, as Secured Party, recorded with
the Tuscaloosa County Circuit Court of the State of Alabama on June 6, 2016, as
Case Number: CV-2016-900620.00.

 

17.                               Lien evidenced by the judgment lien with WTI
Transport Inc, as Debtor, and John Anthony Witherspoon, as Secured Party,
recorded with the USDC - Northern of the State of Alabama on December 23, 2014,
as Case Number: 7:14-cv-02462-JHE.

 

--------------------------------------------------------------------------------


 

Schedule 7.6

 

Certain Indebtedness

 

 

 

Borrower

 

Lender

 

Loan Agreement

 

Date

 

Original 
Principal

 

Outstanding
Principal

 

1.

 

Smokey Point Distributing, Inc.

 

Texas Capital Bank, NA

 

Master Equipment Lease Agreement 001354 and related Pricing Payment Addendums as
follows

 

NA

 

NA

 

NA

 

 

 

a.

 

 

 

001354-7

 

6/12/2015

 

$

975,242.09

 

$

65,3039.87

 

 

 

b.

 

 

 

001354-8

 

7/20/2015

 

$

2,688,901.88

 

$

1,843,885.92

 

 

 

c.

 

 

 

001354-11

 

3/17/2016

 

$

184,975.00

 

$

150,398.90

 

 

 

d.

 

 

 

001354-12

 

7/17/2016

 

$

32,571.38

 

$

28,725.98

 

 

 

e.

 

 

 

001354-13

 

9/1/2016

 

$

129,737.20

 

$

113,404.05

 

 

 

f.

 

 

 

001354-14

 

12/14/2016

 

$

267,580.60

 

$

233,729.67

 

2.

 

Smokey Point Distributing, Inc.

 

Volvo Financial Services, a division of VFS US LLC

 

Master Loan and Security Agreement No. 500-7630534

 

08/08/2013

 

NA

 

NA

 

 

 

a.

 

 

 

500-7630534 — Schedule 003

 

7/1/2013

 

$

1,318,783.26

 

$

421,159.43

 

2.

 

E.W. Wylie Corporation

 

De Lage Laden Financial Services, Inc.

 

Equipment Lease Agreement

 

7/10/2012

 

$

365,000.00

 

$

141,767.58

 

3.

 

E.W. Wylie Corporation

 

Mack Financial Services, a division of VFS US LLC

 

Master Loan and Security Agreement

 

4/3/2013

 

NA

 

NA

 

 

 

a.

 

Volvo Financial Services

 

501-7521931 - Schedule 028

 

7/23/2014

 

$

427,031.00

 

$

284,055.69

 

 

 

b.

 

Volvo Financial Services

 

501-7521931 - Schedule 029

 

7/29/2014

 

$

142,607.00

 

$

94,806.30

 

 

 

c.

 

Mack Financial Services

 

501-7521931 - Schedule 030

 

7/31/2014

 

$

254,159.00

 

$

169,497.88

 

 

 

d.

 

Mack Financial Services

 

501-7521931 - Schedule 031

 

8/14/2014

 

$

268,554.56

 

$

178,966.89

 

 

 

e.

 

Mack Financial Services

 

501-7521931 - Schedule 032

 

8/20/2014

 

$

126,672.00

 

$

85,839.19

 

 

 

f.

 

Mack Financial Services

 

501-7521931 - Schedule 033

 

8/27/2014

 

$

268,554.56

 

$

182,289.74

 

 

 

g.

 

Volvo Financial Services

 

501-7521931 - Schedule 034

 

9/16/2014

 

$

853,667.00

 

$

588,709.99

 

 

 

h.

 

Mack Financial Services

 

501-7521931 - Schedule 042

 

4/10/2015

 

$

125,884.00

 

$

94,882.25

 

 

 

i.

 

Volvo Financial Services

 

501-7521931 - Schedule 043

 

5/22/2015

 

$

377,407.00

 

$

298,522.96

 

 

 

j.

 

Volvo Financial Services

 

501-7521931 - Schedule 047

 

7/31/2015

 

$

144,619.00

 

$

115,816.84

 

4.

 

E.W. Wylie Corporation

 

PACCAR

 

Direct Loan Security Agreement

 

11/14/2016

 

$

2,964,340.00

 

$

2,869,779.03

 

5.

 

J. Grady Randolph, Inc.

 

Webster Capital

 

Master Loan and Security Agreement No. 64862

 

3/4/2010

 

NA

 

NA

 

 

 

a.

 

 

 

64862-06

 

2/1/2016

 

$

3,014,086.48

 

$

2,418,656.37

 

 

--------------------------------------------------------------------------------


 

 

 

b.

 

 

 

64862-07

 

5/11/2016

 

$

657,195.60

 

$

580,066.75

 

6.

 

J. Grady Randolph, Inc.

 

J Grady Randolph

 

Pledge Agreement

 

3/2/2005

 

780,000.00

 

$

49,042

 

7.

 

J. Grady Randolph, Inc.

 

Branch Banking and Trust Company

 

Retail Installment Sale Contract Simple Finance Charge

 

9/13/2013

 

$

70,618.22

 

$

23,819.03

 

8.

 

J. Grady Randolph, Inc.

 

Key Equipment Finance

 

Installment Payment Agreement

 

12/24/2012

 

$

163,409.00

 

$

19,602.22

 

9.

 

Central Oregon Truck Company

 

City of Redmond

 

Promissory Note

 

4/1/2013

 

$

112,500

 

$

22,500.00

 

10.

 

Central Oregon Truck Company

 

Columbia State Bank

 

1309005957

 

10/30/2013

 

$

3,000,000

 

$

2,732,678.99

 

11.

 

Central Oregon Truck Company

 

Columbia State Bank

 

1409004623

 

10/27/2014

 

$

1,100,000

 

$

1,133,156.00

 

12.

 

Bulldog Hiway Express

 

TD Equipment Finance, Inc.

 

Master Lease Agreement

 

9/27/2011

 

NA

 

NA

 

 

 

a.

 

 

 

Schedule No. 40100848

 

6/24/2013

 

$

1,238,729.50

 

$

329,376.75

 

 

 

b.

 

 

 

Schedule No. 40110833

 

5/21/2014

 

$

1,275,883.20

 

$

586,606.02

 

 

 

c.

 

 

 

Schedule No. 40102434

 

7/18/2013

 

$

1,238,729.50

 

$

350,594.24

 

 

 

d.

 

 

 

Schedule No. 40103122

 

8/7/2013

 

$

1,858,094.25

 

$

558,625.44

 

 

 

e.

 

 

 

Schedule No. 40110383

 

5/14/2014

 

$

637,941.60

 

$

294,334.56

 

 

 

f.

 

 

 

Schedule No. 40110249

 

4/23/2014

 

$

637,941.60

 

$

235,613.82

 

18.

 

Lone Star Transportation, LLC

 

BBVA Compass Financial Corp.

 

Loan and Security Agreement No. 567

 

 

 

 

 

 

 

 

 

a.

 

 

 

Promissory Note No. 002

 

6/2/2016

 

$

3,700,000.00

 

$

3,388,597.52

 

19.

 

TexR Equipment, LLC

 

Wells Fargo Equipment Finance, Inc.

 

Combination Loan and Security Agreement

 

NA

 

NA

 

NA

 

 

 

a.

 

 

 

Contract No.: 149236-737

 

4/18/2016

 

$

493,845.60

 

$

416,075.79

 

 

 

b.

 

 

 

Contract No.:149236-738

 

5/5/2016

 

$

152,419.11

 

$

130,864.45

 

 

 

c.

 

 

 

Contract No.:149236-739

 

5/12/2016

 

$

316,489.00

 

$

271,732.02

 

20.

 

Lone Star Transportation, LLC

 

Wells Fargo Equipment Finance, Inc.

 

Combination Loan and Security Agreement

 

 

 

 

 

 

 

 

 

a.

 

 

 

Contract No.: 83564-702

 

5/19/2016

 

$

1,351,920.59

 

$

1,221,150.89

 

 

 

b.

 

 

 

Contract No.: 83564-703

 

6/1/2016

 

$

2,182,440.89

 

$

1,995,043.50

 

21.

 

Boyd Bros. Transportation Inc.

 

GE Capital Corp.

 

Loan and Security Agreement 9789329-001

 

12/16/2014

 

$

3,336,071.40

 

$

2,651,602.01

 

22.

 

Boyd Bros. Transportation Inc.

 

GE Capital Corp.

 

Loan and Security Agreement 9793370-001

 

1/16/2015

 

$

4,918,311.00

 

$

2,755,972.82

 

 

--------------------------------------------------------------------------------


 

23.

 

Boyd Bros. Transportation Inc.

 

BMO Harris Bank N.A.

 

Loan and Security Agreement 9861489-001

 

4/18/2016

 

$

542,762.40

 

$

422,593.22

 

24.

 

Boyd Bros. Transportation Inc.

 

GE Capital Corp.

 

Loan and Security Agreement 9793354-001

 

1/16/2015

 

$

3,058,816.20

 

$

1,714,109.30

 

25.

 

Boyd Bros. Transportation Inc.

 

Regions Commercial Equipment Finance, LLC

 

Master Agreement 015-003595

 

NA

 

NA

 

NA

 

 

 

a.

 

 

 

EFA — 16

 

8/28/2015

 

$

258,108.00

 

$

198,966.57

 

 

 

b.

 

 

 

EFA — 18

 

9/30/2015

 

$

259,015.26

 

$

201,979.61

 

 

 

c.

 

 

 

EFA — 20

 

11/30/2015

 

$

259,015.26

 

$

209,593.34

 

 

 

d.

 

 

 

EFA — 22

 

4/1/2016

 

$

304,463.76

 

$

222,367.22

 

 

 

e.

 

 

 

EFA — 24

 

6/9/2016

 

$

282,492.02

 

$

222,109.16

 

26.

 

WTI Transportation, Inc.

 

BMO Harris Bank N.A.

 

Loan and Security Agreement 9867396001

 

6/10/2016

 

$

631,056.70

 

$

544,142.99

 

27.

 

WTI Transportation, Inc.

 

BMO Harris Bank N.A.

 

Loan and Security Agreement 9867396001

 

05/25/2016

 

$

1,009,690.72

 

$

886,508.85

 

28.

 

Hornady Truck Line, Inc.

 

Regions Commercial Equipment Finance, LLC

 

Promissory Note and Commercial Security Agreement 015-0001715- 032

 

6/12/2015

 

$

1,289,881.60

 

$

859,921.00

 

29.

 

Hornady Truck Line, Inc.

 

Regions Commercial Equipment Finance, LLC

 

Promissory Note and Commercial Security Agreement 015-0001715- 033

 

8/4/2015

 

$

1,300,809.86

 

$

910,566.98

 

30.

 

Hornady Transportation, LLC

 

PACCAR Financial Corp.

 

Security Agreement 292

 

10/21/2015

 

$

1,406,488

 

$

1,054,866.04

 

31.

 

Hornady Transportation, LLC

 

PACCAR Financial Corp.

 

Security Agreement 293

 

10/21/2015

 

$

1,366,187.70

 

$

1,024,641

 

32.

 

Hornady Transportation, LLC

 

PACCAR Financial Corp.

 

Security Agreement 294

 

12/2/2015

 

$

$1,381,417.70

 

$

1,059,086.88

 

33.

 

Hornady Transportation, LLC

 

First Tennessee Bank

 

Promissory Note Loan No. 30090170

 

9/2/2016

 

$

3,414,922.00

 

$

3,150,550.59

 

 

--------------------------------------------------------------------------------


 

34.

 

Hornady Truck Line, Inc.

 

Ally Financial

 

Retail Installment Sale Contract Simple Finance Charge

 

7/31/2014

 

$

56,575.52

 

$

25,701.21

 

35.

 

Hornady Transportation, LLC

 

Ally Financial

 

Retail Installment Sale Contract Simple Finance Charge

 

10/28/2015

 

$

29,367.84

 

$

14,523.20

 

36.

 

Hornady Transportation, LLC

 

Ally Financial

 

Retail Installment Sale Contract Simple Finance Charge

 

10/28/2015

 

$

29,218.40

 

$

13,095.34

 

37.

 

Hornady Truck Line, Inc.

 

Ally Financial

 

Retail Installment Sale Contract Simple Finance Charge

 

6/19/2014

 

$

38,002.40

 

$

17,216.43

 

38.

 

Hornady Truck Line, Inc.

 

Ally Financial

 

Retail Installment Sale Contract Simple Finance Charge

 

2/8/2015

 

$

20,961.28

 

$

12,485.96

 

39.

 

Hornady Truck Line, Inc.

 

Ally Financial

 

Retail Installment Sale Contract Simple Finance Charge

 

2/8/2015

 

$

20,271.36

 

$

9,728.74

 

40.

 

Hornady Truck Line, Inc.

 

BBVA Compass Financial Corp.

 

Loan and Security Agreement No. 546

 

11/4/2014

 

NA

 

NA

 

 

 

a.

 

 

 

Promissory Note No. 0002

 

12/5/2014

 

$

638,970.80

 

$

632,085.42

 

 

 

b.

 

 

 

Promissory Note No. 0003

 

05/05/2015

 

$

1,294,081.60

 

$

757,041.54

 

 

--------------------------------------------------------------------------------


 

Schedule 7.8

Affiliate Transactions

 

Loan Party

 

Description of Transaction
Including Parties Thereto

 

Date of Transaction

Daseke, Inc. (formerly Walden
Smokey Point, Inc.)

 

Acquisition of 100% of the
common stock of Smokey Point
Distributing, Inc.

 

12/30/2008

 

 

 

 

 

Daseke, Inc. (which upon the
consummation of the Closing
Date Merger (a) will be merged
with HCAC Merger Sub, Inc., a
Delaware corporation, with
Daseke, Inc. as the surviving
entity, and (b) will be renamed as
Daseke Companies, Inc., a
Delaware corporation)

 

Acquisition of all of the
membership interests of SPD
Trucking, LLC

 

12/30/2008

 

 

 

 

 

Daseke, Inc. (which upon the
consummation of the Closing
Date Merger (a) will be merged
with HCAC Merger Sub, Inc., a
Delaware corporation, with
Daseke, Inc. as the surviving
entity, and (b) will be renamed as
Daseke Companies, Inc., a
Delaware corporation)

 

Acquisition of 100% of the
common stock of E. W. Wylie,
Inc.

 

12/28/2011

 

 

 

 

 

Boyd Bros. Transportation, Inc.

 

Acquisition of 100% of the
common stock of Mid Seven
Transportation Company

 

11/30/2012

 

 

 

 

 

Daseke, Inc. (which upon the
consummation of the Closing
Date Merger (a) will be merged
with HCAC Merger Sub, Inc., a
Delaware corporation, with
Daseke, Inc. as the surviving
entity, and (b) will be renamed as
Daseke Companies, Inc., a
Delaware corporation)

 

Acquisition of 100% of the
common stock of J. Grady
Randolph, Inc.

 

5/31/2013

 

 

 

 

 

Daseke, Inc. (which upon the
consummation of the Closing
Date Merger (a) will be merged
with HCAC Merger Sub, Inc., a

 

Acquisition of 100% of the
common stock of Central Oregon
Truck Company, Inc.

 

7/31/2013

 

--------------------------------------------------------------------------------


 

Delaware corporation, with
Daseke, Inc. as the surviving
entity, and (b) will be renamed as
Daseke Companies, Inc., a
Delaware corporation)

 

 

 

 

 

 

 

 

 

Daseke, Inc. (which upon the
consummation of the Closing
Date Merger (a) will be merged
with HCAC Merger Sub, Inc., a
Delaware corporation, with
Daseke, Inc. as the surviving
entity, and (b) will be renamed as
Daseke Companies, Inc., a
Delaware corporation)

 

Acquisition of 100% of the
common stock of Boyd Bros.
Transportation, Inc.

 

10/31/2013

 

 

 

 

 

Daseke, Inc. (which upon the
consummation of the Closing
Date Merger (a) will be merged
with HCAC Merger Sub, Inc., a
Delaware corporation, with
Daseke, Inc. as the surviving
entity, and (b) will be renamed as
Daseke Companies, Inc., a
Delaware corporation)

 

Acquisition of all of the
membership interests of Boyd
Logistics, LLC

 

10/31/2013

 

 

 

 

 

Daseke Lone Star, Inc.

 

Acquisition of the assets of Tex
Robbins Transportation, LLC
consisting of the equity interests
of Lone Star Transportation, LLC
and TexR Equipment, LLC

 

9/30/2014

 

 

 

 

 

Daseke Lone Star, Inc.

 

Acquisition of the assets of TexR
Laredo, LLC

 

9/30/2014

 

 

 

 

 

Daseke Lone Star, Inc.

 

Acquisition of the equity
interests of TexR Assets 2, LLC

 

9/30/2014

 

 

 

 

 

Daseke, Inc. (which upon the
consummation of the Closing
Date Merger (a) will be merged
with HCAC Merger Sub, Inc., a
Delaware corporation, with
Daseke, Inc. as the surviving
entity, and (b) will be renamed as
Daseke Companies, Inc., a
Delaware corporation)

 

Acquisition of the equity
interests of TexR Assets, LLC

 

9/30/2014

 

 

 

 

 

Lone Star Transportation, LLC

 

Acquisition of the assets of
Davenport Transport & Rigging, LLC

 

5/1/2015

 

--------------------------------------------------------------------------------


 

Daseke, Inc. (which upon the
consummation of the Closing
Date Merger (a) will be merged
with HCAC Merger Sub, Inc., a
Delaware corporation, with
Daseke, Inc. as the surviving
entity, and (b) will be renamed as
Daseke Companies, Inc., a
Delaware corporation)

 

Acquisition of 100% of the
common stock of Bulldog Hiway
Express

 

6/30/2016

 

 

 

 

 

Daseke, Inc. (which upon the
consummation of the Closing
Date Merger (a) will be merged
with HCAC Merger Sub, Inc., a
Delaware corporation, with
Daseke, Inc. as the surviving
entity, and (b) will be renamed as
Daseke Companies, Inc., a
Delaware corporation)

 

Acquisition of 100% of the
common stock of Hornady Truck
Line, Inc. and B.C. Hornady &
Associated, Inc.

 

7/31/2016

 

--------------------------------------------------------------------------------


 

Schedule 9

Borrowers’ Website Address for Electronic Delivery

 

https://daseke.securevdr.com

 

--------------------------------------------------------------------------------